Exhibit 10.1

 

OFFICE LEASE

 

KILROY REALTY

 

KILROY AIRPORT CENTER LONG BEACH – PHASE II

 

 

 

KILROY REALTY, L.P.,

 

a Delaware limited partnership,

 

as Landlord,

 

and

 

OMP, INC.,

 

a Delaware corporation,

 

as Tenant.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE 1

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

 

1

 

 

 

 

ARTICLE 2

INITIAL LEASE TERM; OPTION TERM

 

3

 

 

 

 

ARTICLE 3

BASE RENT

 

6

 

 

 

 

ARTICLE 4

ADDITIONAL RENT

 

6

 

 

 

 

ARTICLE 5

USE OF PREMISES

 

16

 

 

 

 

ARTICLE 6

SERVICES AND UTILITIES

 

17

 

 

 

 

ARTICLE 7

REPAIRS

 

19

 

 

 

 

ARTICLE 8

ADDITIONS AND ALTERATIONS

 

20

 

 

 

 

ARTICLE 9

COVENANT AGAINST LIENS

 

24

 

 

 

 

ARTICLE 10

INSURANCE

 

24

 

 

 

 

ARTICLE 11

DAMAGE AND DESTRUCTION

 

27

 

 

 

 

ARTICLE 12

NONWAIVER

 

29

 

 

 

 

ARTICLE 13

CONDEMNATION

 

29

 

 

 

 

ARTICLE 14

ASSIGNMENT AND SUBLETTING

 

30

 

 

 

 

ARTICLE 15

SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

 

34

 

 

 

 

ARTICLE 16

HOLDING OVER

 

34

 

 

 

 

ARTICLE 17

ESTOPPEL CERTIFICATES

 

35

 

 

 

 

ARTICLE 18

MASTER GROUND LEASE; SUBORDINATION AND ATTORNMENT

 

35

 

 

 

 

ARTICLE 19

DEFAULTS; REMEDIES

 

36

 

 

 

 

ARTICLE 20

COVENANT OF QUIET ENJOYMENT

 

39

 

 

 

 

ARTICLE 21

SECURITY DEPOSIT

 

39

 

 

 

 

ARTICLE 22

SUBSTITUTION OF PREMISES

 

39

 

 

 

 

ARTICLE 23

SIGNS

 

40

 

 

 

 

ARTICLE 24

COMPLIANCE WITH LAW

 

42

 

 

 

 

ARTICLE 25

LATE CHARGES

 

42

 

 

 

 

ARTICLE 26

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

 

43

 

 

 

 

ARTICLE 27

ENTRY BY LANDLORD

 

43

 

 

 

 

ARTICLE 28

TENANT PARKING

 

44

 

 

 

 

ARTICLE 29

MISCELLANEOUS PROVISIONS

 

44

 

i

--------------------------------------------------------------------------------


 

EXHIBITS:

 

Exhibit A

Outline of Premises

 

 

Exhibit A-1

Site Plan

 

 

Exhibit A-2

Location of Monument Sign

 

 

Exhibit B

Work Letter

 

 

Exhibit C

Notice of Lease Term Dates

 

 

Exhibit D

Rules and Regulations

 

 

Exhibit E

Form of Tenant’s Estoppel Certificate

 

 

Exhibit F

Recognition of Covenants, Conditions, and Restrictions

 

 

Exhibit G

Intentionally Omitted

 

 

Exhibit H

Intentionally Omitted

 

 

Exhibit I

Parking Rules and Regulations

 

 

Exhibit J

Non-Disturbance Agreement From the Master Lessor

 

ii

--------------------------------------------------------------------------------


 

INDEX

 

 

 

Page

 

 

 

AAA

 

51

Abated Monthly Base Rent

 

6

Abatement Event

 

39

Actual Cost

 

18

Additional Rent

 

6

Affiliate

 

34

Agreement

 

1

Alterations

 

20

Amortization Interest Rate

 

7

Applicable Laws

 

42

Arbitration Award

 

52

Arbitration Notice

 

51

Arbitrator

 

51

Bank Prime Loan

 

43

Base Building

 

21

Base Rent

 

6

Base Rent Abatement Period

 

6

Base Taxes

 

13

Base Year

 

7

Brokers

 

48

BS/BS Exception

 

20

Builder’s All Risk

 

22

Building Common Areas

 

1

Building Hours

 

17

Building Structure

 

19

Building Systems

 

20

CC&Rs

 

16

Common Areas

 

1

Comparable Buildings

 

2

Contemplated Effective Date

 

32

Contemplated Transfer Space

 

32

Control

 

34

Cosmetic Alterations

 

21

Cost Pools

 

14

Damage Termination Date

 

28

Damage Termination Notice

 

28

Developer

 

36

Direct Expenses

 

7

Eligibility Period

 

39

Environmental Laws

 

53

Estimate

 

14

Estimate Statement

 

14

Estimated Excess

 

14

Excess

 

14

Existing Leases

 

2

Expansion Rent

 

3

Expansion Space

 

2

Expansion Space Commencement Date

 

3

Expense Year

 

7

Fair Market Rent Rate

 

4

First Offer Notice

 

2

Force Majeure

 

47

hazardous materials

 

52

hazardous substances

 

52

Holidays

 

17

HVAC

 

17

Intention to Transfer Notice

 

32

JAMS

 

51

Kilroy Airport Center Long Beach

 

1

 

i

--------------------------------------------------------------------------------


 

Landlord

 

1

Landlord Parties

 

24

Landlord Repair Notice

 

27

Lease

 

1

Lease Commencement Date

 

3

Lease Expiration Date

 

3

Lease Term

 

3

Lease Year

 

3

Lines

 

50

Mail

 

47

Maintenance Items

 

20

Master Ground Lease

 

36

Master Lessor

 

36

Nine Month Period

 

33

Notices

 

47

Objectionable Name

 

41

Operating Expenses

 

7

Option Rent

 

4

Option Rent Notice

 

5

Option Term

 

4

Option Term TI Allowance

 

5

Original Improvements

 

26

Original Tenant

 

2

Other Improvements

 

50

Outside Agreement Date

 

5

Permitted Chemicals

 

53

Permitted Transferee

 

34

Premises

 

1

Prevailing Party

 

52

Project

 

1

Project Common Areas

 

1

Proposition 13

 

12

Provider

 

52

Recapture Notice

 

32

Renovations

 

49

Rent

 

6

Security Deposit

 

39

Sign Specifications

 

41

Special Identified Parking Area

 

1

Statement

 

14

Subject Space

 

30

Subleasing Costs

 

32

Summary

 

1

Superior Right Holders

 

2

Tax Expenses

 

12

Tenant

 

1

Tenant’s Share

 

13

Tenant’s Signage

 

41

Transaction Costs

 

32

Transfer

 

33

Transfer Notice

 

30

Transfer Premium

 

32

Transferee

 

30

Transfers

 

30

Unusable Area

 

39

 

ii

--------------------------------------------------------------------------------


 

KILROY AIRPORT CENTER LONG BEACH – PHASE II

 

OFFICE LEASE

 

This Office Lease (the “Lease”), dated as of the date set forth in Section 1 of
the Summary of Basic Lease Information (the “Summary”), below, is made by and
between KILROY REALTY, L.P., a Delaware limited partnership (“Landlord”), and
OMP, INC., a Delaware corporation (“Tenant”).

 

SUMMARY OF BASIC LEASE INFORMATION

 

TERMS OF LEASE

 

DESCRIPTION

 

 

 

 

1.

Date:

 

April 22, 2008.

 

 

 

 

2.

Premises, Building, Phase I, II and III and Project:

 

 

 

 

 

 

 

2.1

Phases and Building

 

2.1(a)  Phase I:

 

 

 

3880 & 3900 Kilroy Airport Way, Long Beach, California 90806, which Phase
contains two (2) buildings (consisting of 225,083 rentable square feet of space)
and comprises Phase I of the “Project” (defined below).

 

 

 

 

 

 

 

2.1(b)  Phase II:

 

3750, 3760 & 3780 Kilroy Airport Way, Long Beach, California 90806, which Phase
contains three (3) buildings (consisting of 395,480 rentable square feet of
space) and comprises Phase II of the Project.

 

 

 

 

 

 

 

2.1(c)  Phase III:

 

3800 & 3840 Kilroy Airport Way, Long Beach, California 90806, which Phase
contains two (2) buildings (consisting of 328,502 rentable square feet of space)
and comprises Phase III of the Project.

 

 

 

 

 

 

2.2 Premises:

 

Approximately 30,884 rentable (28,806 usable) square feet of space located in
the Building, as further set forth below and in Exhibit A to this Lease.

 

Suite Nos.: 500, 520, 530, 550, 560, 565, 570 (collectively referred to as
Suite 500) and 620

 

Floors: fifth (5th) and sixth (6th)

 

 

 

 

 

 

2.3

Project:

 

Phase I, Phase II and Phase III are all part of the office project known as
“Kilroy Airport Center Long Beach”, as further set forth in Section 1.1.2 and
Exhibit A-1 of this Lease.

 

 

 

 

 

 

2.4

Building:

 

The building located within Phase II at 3760 Kilroy Airport Way (consisting of
165,278 rentable square feet) is referred to throughout the Lease as the
“Building.”

 

 

 

 

 

3.

Lease Term
(Article 2).

 

 

 

 

 

 

 

 

3.1

Length of Term:

 

Approximately seven (7) years.

 

 

 

 

 

 

3.2

Lease Commencement Date:

 

One hundred twenty (120) days following the date

 

--------------------------------------------------------------------------------


 

 

 

 

 

on which Landlord delivers the Premises to Tenant.

 

 

 

 

 

 

3.3

Lease Expiration Date:

 

The last day of the month in which the 7th anniversary of the Lease Commencement
Date occurs.

 

 

 

 

 

4.

Base Rent
(Article 3):

 

 

 

Lease Year

 

Annual
Base Rent

 

Monthly
Installment
of Base Rent

 

Monthly
Rental Rate
per Rentable
Square Foot

 

1*

 

$

963,580.80

*

$

80,298.40

*

$

2.600

 

2

 

$

992,488.20

 

$

82,707.35

 

$

2.678

 

3

 

$

1,022,262.84

 

$

85,188.57

 

$

2.758

 

4

 

$

1,052,930.76

 

$

87,744.23

 

$

2.841

 

5

 

$

1,084,518.72

 

$

90,376.56

 

$

2.926

 

6

 

$

1,117,054.20

 

$

93,087.85

 

$

3.014

 

7

 

$

1,150,565.88

 

$

95,880.49

 

$

3.105

 

 

--------------------------------------------------------------------------------

* Subject to the terms of Section 3.2 of this Lease.

 

5.

Base Year
(Article 4):

 

Calendar year 2008.

 

 

 

 

 

6.

Tenant’s Share
(Article 4):

 

 

 

 

 

 

 

 

6.1

Tenant’s Share of the Building:

 

18.6861%

 

 

 

 

 

 

6.2

Tenant’s Share of Phase II:

 

7.8092%

 

 

 

 

 

 

6.3

Tenant’s Share of the Project:

 

3.2542%

 

 

 

 

 

7.

Permitted Use
(Article 5):

 

General office use consistent with the character of a first class office
building.

 

 

 

 

 

8.

Security Deposit
(Article 21):

 

$95,880.49.

 

 

 

 

 

9.

Parking Pass Ratio
(Article 28):

 

Tenant shall have the right, but not the obligation, to rent four (4) unreserved
parking permits for every 1,000 usable square feet of the Premises, for a total
of one hundred fifteen (115) unreserved parking permits, for the use of
unreserved parking in the Project parking facility.

 

2

--------------------------------------------------------------------------------


 

10.

Notice Address of Tenant (Section 29.18):

 

OMP, Inc.

310 Golden Shore
Long Beach, California 90802

Telephone: (562) 491-6046

Fax: (562) 624-2329

Attention: Stephen Garcia, CFO
(Prior to the Lease Commencement Date)

 

and

 

OMP, Inc.

3760 Kilroy Airport Way

Suite 500

Long Beach, California 90806

Attention: CFO

(After the Lease Commencement Date)

 

 

 

 

 

11.

Notice Address of Landlord:

 

Kilroy Realty Property Management Office

3780 Kilroy Airport Way

Suite 410

Long Beach, California 90806

Attention: Property Manager

Phone: (562) 988-1160

Facsimile: (562) 427-5305

 

and to:

 

Kilroy Realty, L.P.

12200 W. Olympic Boulevard

Suite 200

Los Angeles, California 90064

Attention: Legal Department

Phone: (310) 481-8400

Facsimile: (310) 481-6530

 

and to:

 

Kilroy Realty, L.P.

12200 W. Olympic Boulevard

Suite 200

Los Angeles, California 90064

Attention: Asset Management

Phone: (310) 481-8400

Facsimile: (310) 481-6530.

 

With a copy to:

 

Allen Matkins Leck Gamble Mallory & Natsis LLP

1901 Avenue of the Stars, Suite 1800

Los Angeles, California 90067

Attention:      Anton N. Natsis, Esq. and
Delmar L. Nehrenberg, Esq.

 

 

 

 

 

12.

Broker(s)
Section 29.24):

 

For Landlord:

Cushman & Wakefield of California, Inc.

For Tenant:

The Staubach Company

 

3

--------------------------------------------------------------------------------


 

13.

Improvement Allowance
(Section 2 of Exhibit B):

 

$720,150.00 (i.e., $25.00 per usable square foot of the Premises).

 

4

--------------------------------------------------------------------------------


 

ARTICLE 1

 


PREMISES, BUILDING, PROJECT, AND COMMON AREAS

 


1.1          PREMISES, BUILDING, PROJECT AND COMMON AREAS.


 


1.1.1            THE PREMISES.  LANDLORD HEREBY LEASES TO TENANT AND TENANT
HEREBY LEASES FROM LANDLORD THE PREMISES SET FORTH IN SECTION 2.2 OF THE SUMMARY
(THE “PREMISES”).  THE OUTLINE OF THE PREMISES IS SET FORTH IN EXHIBIT A
ATTACHED HERETO AND HAS THE NUMBER OF RENTABLE SQUARE FEET AS SET FORTH IN
SECTION 2.2 OF THE SUMMARY.  THE OUTLINE OF THE PREMISES, THE “BUILDING” AND THE
“PROJECT,” AS THOSE TERMS ARE DEFINED IN SECTION 1.1.2 BELOW, ARE FURTHER
DEPICTED ON THE SITE PLAN ATTACHED HERETO AS EXHIBIT A-1.  THE PARTIES HERETO
AGREE THAT THE LEASE OF THE PREMISES IS UPON AND SUBJECT TO THE TERMS, COVENANTS
AND CONDITIONS HEREIN SET FORTH, AND TENANT COVENANTS AS A MATERIAL PART OF THE
CONSIDERATION FOR THIS LEASE TO KEEP AND PERFORM EACH AND ALL OF SUCH TERMS,
COVENANTS AND CONDITIONS BY IT TO BE KEPT AND PERFORMED AND THAT THIS LEASE IS
MADE UPON THE CONDITION OF SUCH PERFORMANCE.  THE PARTIES HERETO HEREBY
ACKNOWLEDGE THAT THE PURPOSE OF EXHIBIT A IS TO SHOW THE APPROXIMATE LOCATION OF
THE PREMISES IN THE “BUILDING,” AS THAT TERM IS DEFINED IN SECTION 1.1.2, BELOW,
ONLY, AND SUCH EXHIBIT IS NOT MEANT TO CONSTITUTE AN AGREEMENT, REPRESENTATION
OR WARRANTY AS TO THE CONSTRUCTION OF THE PREMISES, THE PRECISE AREA THEREOF OR
THE SPECIFIC LOCATION OF THE “COMMON AREAS,” AS THAT TERM IS DEFINED IN
SECTION 1.1.3, BELOW, OR THE ELEMENTS THEREOF OR OF THE ACCESSWAYS TO THE
PREMISES OR THE PROJECT AS THAT TERM IS DEFINED IN SECTION 1.1.2, BELOW.  EXCEPT
AS SPECIFICALLY SET FORTH IN THIS LEASE AND IN THE WORK LETTER ATTACHED HERETO
AS EXHIBIT B (THE “WORK LETTER”), LANDLORD SHALL NOT BE OBLIGATED TO PROVIDE OR
PAY FOR ANY IMPROVEMENT WORK OR SERVICES RELATED TO THE IMPROVEMENT OF THE
PREMISES.  TENANT ALSO ACKNOWLEDGES THAT NEITHER LANDLORD NOR ANY AGENT OF
LANDLORD HAS MADE ANY REPRESENTATION OR WARRANTY REGARDING THE CONDITION OF THE
PREMISES, THE BUILDING OR THE PROJECT OR WITH RESPECT TO THE SUITABILITY OF ANY
OF THE FOREGOING FOR THE CONDUCT OF TENANT’S BUSINESS.  THE TAKING OF POSSESSION
OF THE PREMISES BY TENANT SHALL CONCLUSIVELY ESTABLISH THAT THE PREMISES AND THE
BUILDING WERE AT SUCH TIME IN GOOD AND SANITARY ORDER, CONDITION AND REPAIR,
SUBJECT TO LANDLORD’S ONGOING REPAIR AND MAINTENANCE OBLIGATIONS SET FORTH IN
THIS LEASE.


 


1.1.2            THE BUILDING AND THE PROJECT.  THE PREMISES ARE A PART OF THE
BUILDING LOCATED WITHIN PHASE II OF THE PROJECT AS SET FORTH HEREIN, IN
SECTION 1.1.1 OF THIS LEASE AND IN SECTION 2 OF THE SUMMARY (THE “BUILDING”). 
THE BUILDING IS PART OF A RETAIL/OFFICE PROJECT KNOWN AS “KILROY AIRPORT CENTER
LONG BEACH.”  THE TERM “PROJECT,” AS USED IN THIS LEASE, SHALL MEAN (I) THE
BUILDING AND THE COMMON AREAS, (II) THE OTHER BUILDINGS AND ASSOCIATED COMMON
AREAS WITHIN PHASE II, (III) THE LAND WITHIN PHASE II (WHICH IS IMPROVED WITH
LANDSCAPING, A FIVE-LEVEL ABOVE-GROUND PARKING FACILITY AND OTHER IMPROVEMENTS)
UPON WHICH THE BUILDING, THE OTHER PHASE II BUILDINGS AND THE COMMON AREAS ARE
LOCATED, (IV) THE OTHER BUILDINGS LOCATED WITHIN PHASE I AND PHASE III OF THE
PROJECT AS SET FORTH IN SECTION 2 OF THE SUMMARY, (V) THE LAND WITHIN THE OTHER
PHASES UPON WHICH THE OTHER BUILDINGS ARE LOCATED (EACH IMPROVED WITH
LANDSCAPING, PARKING AREAS AND OTHER IMPROVEMENTS), AND (VI) AT LANDLORD’S
DISCRETION, ANY ADDITIONAL REAL PROPERTY, AREAS, LAND, BUILDINGS OR OTHER
IMPROVEMENTS ADDED THERETO LOCATED ADJACENT TO THE PROJECT; PROVIDED, HOWEVER,
THAT NO SUCH ADDITIONS TO THE PROJECT SHALL MATERIALLY INCREASE TENANT’S
OBLIGATIONS (INCLUDING, WITHOUT LIMITATION, TENANT’S MONETARY OBLIGATIONS WITH
RESPECT TO TENANT’S SHARE OF OPERATING EXPENSES) OR MATERIALLY DECREASE TENANT’S
RIGHTS UNDER THIS LEASE.


 


1.1.3            COMMON AREAS.  TENANT SHALL HAVE THE NON-EXCLUSIVE RIGHT TO USE
IN COMMON WITH OTHER TENANTS IN THE PROJECT, AND SUBJECT TO THE RULES AND
REGULATIONS REFERRED TO IN ARTICLE 5 OF THIS LEASE, THOSE PORTIONS OF THE
PROJECT WHICH ARE PROVIDED, FROM TIME TO TIME, FOR USE IN COMMON BY LANDLORD,
TENANT AND ANY OTHER TENANTS OF THE PROJECT (SUCH AREAS, TOGETHER WITH SUCH
OTHER PORTIONS OF THE PROJECT DESIGNATED BY LANDLORD, IN ITS DISCRETION,
INCLUDING CERTAIN AREAS DESIGNATED FOR THE EXCLUSIVE USE OF CERTAIN TENANTS, OR
TO BE SHARED BY LANDLORD AND CERTAIN TENANTS, ARE COLLECTIVELY REFERRED TO
HEREIN AS THE “COMMON AREAS”).  THE COMMON AREAS SHALL CONSIST OF THE “PROJECT
COMMON AREAS” AND THE “BUILDING COMMON AREAS.”  THE TERM “PROJECT COMMON AREAS,”
AS USED IN THIS LEASE, SHALL MEAN THE PORTION OF THE PROJECT DESIGNATED AS SUCH
BY LANDLORD.  THE TERM “BUILDING COMMON AREAS,” AS USED IN THIS LEASE, SHALL
MEAN THE PORTIONS OF THE COMMON AREAS LOCATED WITHIN THE BUILDING DESIGNATED AS
SUCH BY LANDLORD.  THE MANNER IN WHICH THE COMMON AREAS ARE MAINTAINED AND
OPERATED SHALL BE AT THE SOLE DISCRETION OF LANDLORD AND THE USE THEREOF SHALL
BE SUBJECT TO SUCH RULES, REGULATIONS AND RESTRICTIONS AS LANDLORD MAY MAKE FROM
TIME TO TIME.  LANDLORD RESERVES THE RIGHT TO CLOSE TEMPORARILY, MAKE

 

--------------------------------------------------------------------------------


 


ALTERATIONS OR ADDITIONS TO, OR CHANGE THE LOCATION OF ELEMENTS OF THE PROJECT
AND THE COMMON AREAS.  NOTWITHSTANDING ANYTHING ABOVE TO THE CONTRARY, LANDLORD
SHALL MAINTAIN AND OPERATE THE PROJECT IN A MANNER MATERIALLY CONSISTENT WITH
THAT OF OTHER FIRST-CLASS, MID-RISE OFFICE BUILDINGS IN THE SUBURBAN LONG BEACH
AIRPORT SUBMARKET, CALIFORNIA, WHICH ARE COMPARABLE IN TERMS OF SIZE, AGE,
QUALITY OF CONSTRUCTION, APPEARANCE, AND QUALITY OF COMMON AREA IMPROVEMENTS
(THE “COMPARABLE BUILDINGS”).  EXCEPT WHEN AND WHERE TENANT’S RIGHT OF ACCESS IS
SPECIFICALLY EXCLUDED AS THE RESULT OF (I) AN EMERGENCY, (II) A REQUIREMENT BY
APPLICABLE LAWS, OR (III) A SPECIFIC PROVISION SET FORTH IN THIS LEASE, TENANT
SHALL HAVE THE RIGHT OF ACCESS TO THE PREMISES, THE BUILDING, THE COMMON AREAS
AND THE PROJECT PARKING FACILITY TWENTY-FOUR (24) HOURS PER DAY, SEVEN (7) DAYS
PER WEEK DURING THE “LEASE TERM,” AS THAT TERM IS DEFINED IN SECTION 2.1 OF THIS
LEASE, PROVIDED THAT TENANT’S ACCESS TO THE SAME SHALL BE SUBJECT TO LANDLORD’S
REASONABLE SECURITY AND/OR ACCESS RULES AND REGULATIONS (IF ANY) ENFORCED AT THE
PROJECT, SPECIFICALLY INCLUDING, BUT NOT LIMITED TO, ANY REASONABLE
RULES RESTRICTING OR PROHIBITING ACCESS TO CERTAIN PORTIONS OF THE COMMON AREAS
AND/OR THE PROJECT PARKING FACILITY DURING TIMES OTHER THAN THE NORMAL BUSINESS
HOURS FOR THE PROJECT.


 


1.2          LANDLORD’S DELIVERY OF THE PREMISES.  LANDLORD AND TENANT HEREBY
ACKNOWLEDGE THAT SUITES 550, 560 AND 570 ARE CURRENTLY OCCUPIED BY THIRD PARTIES
PURSUANT TO EXISTING LEASES (THE “EXISTING LEASES”).  NOTWITHSTANDING THE FULL
EXECUTION AND DELIVERY OF THIS LEASE BETWEEN LANDLORD AND TENANT, LANDLORD’S
ABILITY TO DELIVER THE PREMISES TO TENANT IS CONTINGENT UPON (I) SUCH APPLICABLE
THIRD PARTIES SURRENDERING SUITES 550 AND 560 TO LANDLORD UPON THE NATURAL
EXPIRATION OF THEIR EXISTING LEASES, AS APPLICABLE; AND (II) LANDLORD’S ABILITY
TO RELOCATE THE THIRD PARTY CURRENTLY OCCUPYING SUITE 570 TO OTHER SPACE ON SUCH
TERMS AND CONDITIONS AS IS ACCEPTABLE TO LANDLORD IN ITS SOLE AND ABSOLUTE
DISCRETION.  LANDLORD SHALL HAVE NO LIABILITY WHATSOEVER TO TENANT RELATING TO
OR ARISING FROM LANDLORD’S INABILITY OR FAILURE TO DELIVER, OR LANDLORD’S DELAY
IN DELIVERING, THE PREMISES TO TENANT.


 


1.3          RENTABLE SQUARE FEET OF PREMISES, BUILDING AND PROJECT.  FOR
PURPOSES OF THIS LEASE, THE RENTABLE AND USABLE SQUARE FOOTAGES SET FORTH IN THE
SUMMARY AND ALL PERCENTAGES BASED THEREUPON SHALL BE DEEMED ACCURATE AND NEITHER
THE PREMISES, BUILDING OR PROJECT SHALL BE SUBJECT TO REMEASUREMENT.


 


1.4          TENANT EXPANSION RIGHT.


 


1.4.1            EXPANSION SPACE.  LANDLORD HEREBY GRANTS TO THE ORIGINALLY
NAMED TENANT HEREIN (THE “ORIGINAL TENANT”) AND ANY “PERMITTED TRANSFEREE” (AS
THAT TERM IS DEFINED IN SECTION 14.8 OF THIS LEASE), TO WHOM ALL OF TENANT’S
INTEREST IN THIS LEASE HAS BEEN ASSIGNED, THE ONE-TIME RIGHT TO LEASE
APPROXIMATELY 6,384 RENTABLE SQUARE FEET OF SPACE, COMMONLY KNOWN AS SUITE 600,
AND LOCATED ON THE SIXTH (6TH) FLOOR OF THE BUILDING (THE “EXPANSION SPACE”);
PROVIDED, HOWEVER, IN THE EVENT THAT PRIOR TO LANDLORD’S DELIVERY TO TENANT OF
AN “EXPANSION SPACE OFFER NOTICE” (AS THAT TERM IS DEFINED IN SECTION 1.4.2,
BELOW), LANDLORD EXERCISES ITS RIGHT TO MOVE TENANT TO “SUBSTITUTION PREMISES”
(AS THAT TERM IS DEFINED IN ARTICLE 22, BELOW) ON THE TERMS AND CONDITIONS SET
FORTH IN ARTICLE 22, AND, AS A RESULT, TENANT NO LONGER OCCUPIES THAT PORTION OF
THE PREMISES THAT IS COMMONLY KNOWN AS SUITE 620 AND IS LOCATED ON THE SIXTH
(6TH) FLOOR OF THE BUILDING (“SUITE 620”), THEN THE TERM “EXPANSION SPACE” SHALL
BE DEEMED TO REFER TO AN AREA OF APPROXIMATELY 6,000 RENTABLE SQUARE FEET OF
SPACE LOCATED ADJACENT TO THE SUBSTITUTION PREMISES.  THE PRECISE AMOUNT OF AND
THE LOCATION OF ANY SUCH EXPANSION SPACE SHALL BE DESIGNATED BY LANDLORD, UPON
THE TERMS AND CONDITIONS SET FORTH IN THIS SECTION 1.4.  NOTWITHSTANDING THE
FOREGOING, SUCH EXPANSION OPTION SHALL BE SUBORDINATE TO ALL RIGHTS, IF ANY, OF
ANY EXISTING TENANTS IN THE PROJECT (COLLECTIVELY, THE “SUPERIOR RIGHT
HOLDERS”), INCLUDING, WITHOUT LIMITATION, SEDGWICK CLAIMS MANAGEMENT
SERVICES, INC. AND R.L. POLK & CO., WITH RESPECT TO SUCH EXPANSION SPACE.


 


1.4.2            PROCEDURE FOR OFFER OF EXPANSION SPACE.  LANDLORD SHALL NOTIFY
TENANT (THE “EXPANSION SPACE OFFER NOTICE”) AS SOON AS IS REASONABLY PRACTICABLE
FOLLOWING LANDLORD’S CONFIRMATION OF WHEN AND IF (SUBJECT TO THE TERMS OF
SECTION 1.4.1, ABOVE) THE EXPANSION SPACE WILL BECOME AVAILABLE FOR LEASE TO
TENANT, WHICH AVAILABILITY LANDLORD ANTICIPATES WILL BEGIN ON APPROXIMATELY
DECEMBER 1, 2009.  PURSUANT TO SUCH EXPANSION SPACE OFFER NOTICE, LANDLORD SHALL
OFFER TO LEASE TO TENANT THE EXPANSION SPACE.  THE EXPANSION SPACE NOTICE SHALL
DESCRIBE THE SPACE SO OFFERED TO TENANT AND SHALL SET FORTH THE “EXPANSION
RENT,” AS THAT TERM IS DEFINED IN SECTION 1.4.4 BELOW, AND THE OTHER ECONOMIC
TERMS UPON WHICH LANDLORD IS WILLING TO LEASE SUCH SPACE TO TENANT.

 

2

--------------------------------------------------------------------------------


 


1.4.3            PROCEDURE FOR ACCEPTANCE OF EXPANSION SPACE.  IF TENANT WISHES
TO EXERCISE TENANT’S OPTION TO EXPAND CONTAINED IN THIS SECTION 1.4, THEN WITHIN
FIVE (5) BUSINESS DAYS FOLLOWING DELIVERY OF THE EXPANSION SPACE OFFER NOTICE TO
TENANT, TENANT SHALL DELIVER NOTICE TO LANDLORD OF TENANT’S ELECTION TO EXERCISE
ITS RIGHT OF EXPANSION WITH RESPECT TO THE ENTIRE SPACE DESCRIBED IN THE
EXPANSION SPACE OFFER NOTICE ON THE TERMS CONTAINED IN SUCH NOTICE.  IF TENANT
DOES NOT NOTIFY LANDLORD WITHIN THE FIVE (5) BUSINESS DAY PERIOD SET FORTH
ABOVE, THEN LANDLORD SHALL BE FREE TO LEASE THE SPACE DESCRIBED IN THE EXPANSION
SPACE OFFER NOTICE TO ANYONE TO WHOM LANDLORD DESIRES ON ANY TERMS LANDLORD
DESIRES.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, TENANT MUST
ELECT TO EXERCISE ITS RIGHT TO EXPAND, IF AT ALL, WITH RESPECT TO ALL OF THE
SPACE OFFERED BY LANDLORD TO TENANT, AND TENANT MAY NOT ELECT TO LEASE ONLY A
PORTION THEREOF.


 


1.4.4            EXPANSION RENT.  THE “RENT,” AS THAT TERM IS DEFINED IN
SECTION 4.1 OF THIS LEASE, BELOW, PAYABLE BY TENANT FOR EXPANSION SPACE LEASED
BY TENANT (THE “EXPANSION RENT”) SHALL BE EQUAL TO THE RENT AT WHICH LANDLORD IS
LEASING COMPARABLE SPACE IN THE PROJECT IN RECENTLY COMPLETED TRANSACTIONS OF
SIMILAR SIZE AND TERM AS OF THE TIME OF THE EXPANSION SPACE COMMENCEMENT DATE,
INCLUDING THE BASE YEAR IN CONNECTION THEREWITH, TAKING INTO CONSIDERATION THE
FOLLOWING CONCESSIONS: (A) RENTAL ABATEMENT CONCESSIONS, IF ANY, BEING GRANTED
SUCH TENANTS IN CONNECTION WITH SUCH COMPARABLE SPACE, (B) TENANT IMPROVEMENTS
OR ALLOWANCES PROVIDED OR TO BE PROVIDED FOR SUCH COMPARABLE SPACE, TAKING INTO
ACCOUNT, AND DEDUCTING THE VALUE OF, THE EXISTING IMPROVEMENTS IN THE EXPANSION
SPACE, SUCH VALUE TO BE BASED UPON THE AGE, DESIGN, QUALITY OF FINISHES, AND
LAYOUT OF THE IMPROVEMENTS AND THE EXTENT TO WHICH THE SAME COULD BE UTILIZED BY
A GENERAL OFFICE USER, AND (C) ALL OTHER MONETARY AND NON-MONETARY CONCESSIONS,
IF ANY, BEING GRANTED SUCH TENANTS IN CONNECTION WITH SUCH COMPARABLE SPACE.


 


1.4.5            CONSTRUCTION OF EXPANSION SPACE.  TENANT SHALL TAKE THE
EXPANSION SPACE IN ITS “AS IS” CONDITION, AND THE CONSTRUCTION OF IMPROVEMENTS
IN THE EXPANSION SPACE SHALL COMPLY WITH THE TERMS OF ARTICLE 8 OF THIS LEASE.


 


1.4.6            AMENDMENT TO LEASE.  IF TENANT TIMELY EXERCISES TENANT’S RIGHT
TO LEASE EXPANSION SPACE AS SET FORTH HEREIN, LANDLORD AND TENANT SHALL WITHIN
FIFTEEN (15) DAYS THEREAFTER EXECUTE AN AMENDMENT ADDING SUCH EXPANSION SPACE TO
THE LEASE UPON THE SAME TERMS AND CONDITIONS AS THE INITIAL PREMISES, EXCEPT AS
OTHERWISE SET FORTH IN THIS SECTION 1.4 AND PROVIDED THAT THE TERMS OF THE WORK
LETTER, ATTACHED HERETO AS EXHIBIT B, SHALL NOT APPLY WITH RESPECT TO THE
EXPANSION SPACE.  TENANT SHALL COMMENCE PAYMENT OF RENT FOR THE EXPANSION SPACE
AND THE TERM OF THE EXPANSION SPACE SHALL COMMENCE UPON THE DATE THAT IS
NINETY (90) DAYS FOLLOWING THE DATE OF DELIVERY OF THE EXPANSION SPACE BY
LANDLORD TO TENANT (THE “EXPANSION SPACE COMMENCEMENT DATE”).  THE LEASE TERM OF
THE EXPANSION SPACE SHALL EXPIRE ON THE LEASE EXPIRATION DATE.


 


1.4.7            NO DEFAULTS.  THE RIGHTS CONTAINED IN THIS SECTION 1.4 MAY ONLY
BE EXERCISED BY TENANT AND ANY PERMITTED TRANSFEREE (AND NOT ANY OTHER ASSIGNEE,
SUBLESSEE OR OTHER TRANSFEREE OF TENANT’S INTEREST IN THIS LEASE) IF TENANT OR
SUCH PERMITTED TRANSFEREE OCCUPIES THE ENTIRE PREMISES.  TENANT SHALL NOT HAVE
THE RIGHT TO LEASE EXPANSION SPACE AS PROVIDED IN THIS SECTION 1.4, IF, AS OF
THE DATE OF THE ATTEMPTED EXERCISE OF THE EXPANSION OPTION BY TENANT, OR AS OF
THE SCHEDULED DATE OF DELIVERY OF SUCH EXPANSION SPACE TO TENANT, TENANT IS IN
DEFAULT UNDER THIS LEASE (BEYOND THE APPLICABLE NOTICE AND CURE PERIOD PROVIDED
IN THIS LEASE) OR TENANT HAS PREVIOUSLY BEEN IN DEFAULT UNDER THIS LEASE MORE
THAN ONCE (BEYOND THE APPLICABLE NOTICE AND CURE PERIOD PROVIDED IN THIS LEASE).


 

ARTICLE 2

 


INITIAL LEASE TERM; OPTION TERM

 


2.1       INITIAL LEASE TERM.         THE TERMS AND PROVISIONS OF THIS LEASE
SHALL BE EFFECTIVE AS OF THE DATE OF THIS LEASE.  THE TERM OF THIS LEASE (THE
“LEASE TERM”) SHALL BE AS SET FORTH IN SECTION 3.1 OF THE SUMMARY, SHALL
COMMENCE ON THE DATE SET FORTH IN SECTION 3.2 OF THE SUMMARY (THE “LEASE
COMMENCEMENT DATE”), AND SHALL TERMINATE ON THE DATE SET FORTH IN SECTION 3.3 OF
THE SUMMARY (THE “LEASE EXPIRATION DATE”) UNLESS THIS LEASE IS SOONER TERMINATED
AS HEREINAFTER PROVIDED.  FOR PURPOSES OF THIS LEASE, THE TERM “LEASE YEAR”
SHALL MEAN EACH CONSECUTIVE TWELVE (12) MONTH PERIOD DURING THE LEASE TERM;
PROVIDED, HOWEVER, THAT THE FIRST LEASE YEAR SHALL COMMENCE ON THE LEASE
COMMENCEMENT DATE AND END ON (I) THE LAST DAY OF THE ELEVENTH (11TH) CALENDAR
MONTH AFTER THE CALENDAR MONTH IN WHICH THE LEASE COMMENCEMENT DATE

 

3

--------------------------------------------------------------------------------


 

occurs if the Lease Commencement Date occurs on the first (1st) day of any
calendar month, or (ii) the last day of the twelfth (12th) calendar month after
the calendar month in which the Lease Commencement Date occurs if the Lease
Commencement Date occurs on other than the first (1st) day of any calendar
month, and, in either case, the second and each succeeding Lease Year shall
commence on the first day of the next calendar month; and further provided that
the last Lease Year shall end on the Lease Expiration Date.  At any time during
the Lease Term, Landlord may deliver to Tenant a notice in the form as set forth
in Exhibit C, attached hereto, or such other reasonably comparable form used by
Landlord from time to time, as a confirmation only of the information set forth
therein, which Tenant shall execute and return to Landlord within
ten (10) business days of receipt thereof.


 


2.2          OPTION TERM.


 


2.2.1            OPTION RIGHT.   LANDLORD HEREBY GRANTS (I) THE ORIGINAL TENANT,
AND (II) ANY PERMITTED TRANSFEREE TO WHOM ALL OF TENANT’S INTEREST IN THIS LEASE
IS ASSIGNED, ONE (1) OPTION TO EXTEND THE LEASE TERM FOR A PERIOD OF FIVE
(5) YEARS (THE “OPTION TERM”), WHICH OPTION SHALL BE EXERCISABLE ONLY BY WRITTEN
NOTICE DELIVERED BY TENANT TO LANDLORD AS PROVIDED BELOW, PROVIDED THAT, AS OF
THE DATE OF DELIVERY OF SUCH NOTICE, TENANT IS NOT IN DEFAULT (BEYOND THE
APPLICABLE NOTICE AND CURE PERIOD PROVIDED IN THIS LEASE) UNDER THIS LEASE AND
TENANT HAS NOT PREVIOUSLY BEEN IN DEFAULT (BEYOND THE APPLICABLE NOTICE AND CURE
PERIOD PROVIDED IN THIS LEASE) UNDER THIS LEASE MORE THAN TWICE DURING THE
TWELVE (12) MONTH PERIOD IMMEDIATELY PRECEDING THE DATE OF TENANT’S EXERCISE OF
ITS OPTION.  UPON THE PROPER EXERCISE OF SUCH OPTION TO EXTEND, AND PROVIDED
THAT, AT LANDLORD’S OPTION, AS OF THE END OF THE INITIAL LEASE TERM, TENANT IS
NOT IN DEFAULT (BEYOND THE APPLICABLE NOTICE AND CURE PERIOD PROVIDED IN THIS
LEASE) UNDER THIS LEASE AND TENANT HAS NOT PREVIOUSLY BEEN IN DEFAULT (BEYOND
THE APPLICABLE NOTICE AND CURE PERIOD PROVIDED IN THIS LEASE) UNDER THIS LEASE
MORE THAN TWICE DURING THE LAST TWELVE (12) MONTHS OF THE INITIAL LEASE TERM,
THE LEASE TERM SHALL BE EXTENDED FOR A PERIOD OF FIVE (5) YEARS.  THE RIGHTS
CONTAINED IN THIS SECTION 2.2 SHALL BE PERSONAL TO THE ORIGINAL TENANT AND/OR A
PERMITTED TRANSFEREE (AS THE CASE MAY BE) AND MAY ONLY BE EXERCISED BY THE
ORIGINAL TENANT AND/OR SUCH PERMITTED TRANSFEREE (AS THE CASE MAY BE) (AND NOT
ANY OTHER ASSIGNEE, SUBLESSEE OR OTHER TRANSFEREE OF TENANT’S INTEREST IN THIS
LEASE) IF THE ORIGINAL TENANT OR PERMITTED TRANSFEREE, AS THE CASE MAY BE,
OCCUPIES AT LEAST EIGHTY-FIVE PERCENT (85%) OF THE PREMISES.


 


2.2.2            OPTION RENT.  THE RENT PAYABLE BY TENANT DURING THE OPTION TERM
(THE “OPTION RENT”) SHALL BE EQUAL TO THE FAIR MARKET RENT RATE.  THE “FAIR
MARKET RENT RATE” SHALL BE EQUAL TO THE RENT (INCLUDING ADDITIONAL RENT AND
CONSIDERING ANY “BASE YEAR” OR “EXPENSE STOP” APPLICABLE THERETO), INCLUDING ALL
ESCALATIONS, AT WHICH TENANTS, AS OF THE COMMENCEMENT OF THE OPTION TERM ARE
LEASING NON-SUBLEASE, NON-ENCUMBERED, NON-EQUITY, NON-RENEWAL, NON-EXPANSION
SPACE COMPARABLE IN SIZE, LOCATION AND QUALITY TO THE PREMISES, FOR A SIMILAR
LEASE TERM, IN AN ARMS LENGTH TRANSACTION, WHICH COMPARABLE SPACE IS LOCATED IN
THE PROJECT, AND IN COMPARABLE BUILDINGS (THE “COMPARABLE TRANSACTIONS”), TAKING
INTO CONSIDERATION THE FOLLOWING CONCESSIONS: (A) RENTAL ABATEMENT CONCESSIONS,
IF ANY, BEING GRANTED SUCH TENANTS IN CONNECTION WITH SUCH COMPARABLE SPACE,
(B) TENANT IMPROVEMENTS OR ALLOWANCES PROVIDED OR TO BE PROVIDED FOR SUCH
COMPARABLE SPACE, TAKING INTO ACCOUNT, AND DEDUCTING THE VALUE OF, THE EXISTING
IMPROVEMENTS IN THE PREMISES, SUCH VALUE TO BE BASED UPON THE AGE, DESIGN,
QUALITY OF FINISHES, AND LAYOUT OF THE IMPROVEMENTS AND THE EXTENT TO WHICH THE
SAME COULD BE UTILIZED BY A GENERAL OFFICE USER, AND (C) ALL OTHER MONETARY AND
NON-MONETARY CONCESSIONS, IF ANY, BEING GRANTED SUCH TENANTS IN CONNECTION WITH
SUCH COMPARABLE SPACE PROVIDED, HOWEVER, THAT NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN, NO CONSIDERATION SHALL BE GIVEN TO (X) THE FACT THAT LANDLORD
IS OR IS NOT REQUIRED TO PAY A REAL ESTATE BROKERAGE COMMISSION IN CONNECTION
WITH THE APPLICABLE TERM OR THE FACT THAT THE COMPARABLE TRANSACTIONS DO OR DO
NOT INVOLVE THE PAYMENT OF REAL ESTATE BROKERAGE COMMISSIONS, AND (Y) ANY PERIOD
OF RENTAL ABATEMENT, IF ANY, GRANTED TO TENANTS IN COMPARABLE TRANSACTIONS IN
CONNECTION WITH THE DESIGN, PERMITTING AND CONSTRUCTION OF TENANT IMPROVEMENTS
IN SUCH COMPARABLE SPACES.  THE FAIR MARKET RENT RATE SHALL ADDITIONALLY INCLUDE
A DETERMINATION AS TO WHETHER, AND IF SO TO WHAT EXTENT, TENANT MUST PROVIDE
LANDLORD WITH FINANCIAL SECURITY, SUCH AS A LETTER OF CREDIT OR GUARANTY, FOR
TENANT’S RENT OBLIGATIONS DURING THE OPTION TERM.  SUCH DETERMINATION SHALL BE
MADE BY REVIEWING THE EXTENT OF FINANCIAL SECURITY THEN GENERALLY BEING IMPOSED
IN COMPARABLE TRANSACTIONS FROM TENANTS OF COMPARABLE FINANCIAL CONDITION AND
CREDIT HISTORY TO THE THEN EXISTING FINANCIAL CONDITION AND CREDIT HISTORY OF
TENANT (WITH APPROPRIATE ADJUSTMENTS TO ACCOUNT FOR DIFFERENCES IN THE
THEN-EXISTING FINANCIAL CONDITION OF TENANT AND SUCH OTHER TENANTS).  IF IN
DETERMINING THE FAIR MARKET RENT RATE FOR THE OPTION TERM, TENANT IS DEEMED TO
BE ENTITLED TO A TENANT IMPROVEMENT OR COMPARABLE ALLOWANCE FOR THE IMPROVEMENT
OF THE PREMISES (THE TOTAL DOLLAR VALUE OF SUCH

 

4

--------------------------------------------------------------------------------


 


ALLOWANCE, THE “OPTION TERM TI ALLOWANCE”), LANDLORD MAY, AT LANDLORD’S SOLE
OPTION, ELECT ANY OR A PORTION OF THE FOLLOWING:  (A) TO GRANT SOME OR ALL OF
THE OPTION TERM TI ALLOWANCE TO TENANT AS A LUMP SUM PAYMENT TO TENANT, AND/OR
(B) IN LIEU OF MAKING A LUMP SUM PAYMENT (OR PORTION THEREOF) TO TENANT, TO
REDUCE THE RENTAL RATE COMPONENT OF THE FAIR MARKET RENT RATE TO BE AN EFFECTIVE
RENTAL RATE (CALCULATED IN SUCH A MANNER AS TO ACCOUNT FOR THE AMORTIZATION OF
SUCH OPTION TERM TI ALLOWANCE (INCLUDING INTEREST AT A REASONABLE MARKET RATE)
THAT WOULD HAVE OCCURRED) WHICH TAKES INTO CONSIDERATION THAT TENANT WILL NOT
RECEIVE A PAYMENT OF SUCH OPTION TERM TI ALLOWANCE, OR PORTION THEREOF.


 


2.2.3            EXERCISE OF OPTION.  THE OPTION CONTAINED IN THIS SECTION 2.2
SHALL BE EXERCISED BY TENANT, IF AT ALL, AND ONLY IN THE FOLLOWING MANNER: 
(I) TENANT SHALL DELIVER WRITTEN NOTICE TO LANDLORD NOT MORE THAN FOURTEEN (14)
MONTHS NOR LESS THAN TWELVE (12) MONTHS PRIOR TO THE EXPIRATION OF THE INITIAL
LEASE TERM, STATING THAT TENANT IS INTERESTED IN EXERCISING ITS OPTION;
(II) LANDLORD, AFTER RECEIPT OF TENANT’S NOTICE, SHALL DELIVER NOTICE (THE
“OPTION RENT NOTICE”) TO TENANT NOT LESS THAN TEN (10) MONTHS PRIOR TO THE
EXPIRATION OF THE INITIAL LEASE TERM, SETTING FORTH THE OPTION RENT; AND
(III) IF TENANT WISHES TO EXERCISE SUCH OPTION, TENANT SHALL, ON OR BEFORE THE
EARLIER OF (A) THE DATE OCCURRING NINE (9) MONTHS PRIOR TO THE EXPIRATION OF THE
INITIAL LEASE TERM, AND (B) THE DATE OCCURRING THIRTY (30) DAYS AFTER TENANT’S
RECEIPT OF THE OPTION RENT NOTICE, EXERCISE THE OPTION BY DELIVERING WRITTEN
NOTICE THEREOF TO LANDLORD, AND CONCURRENTLY WITH SUCH EXERCISE, TENANT MAY, AT
ITS OPTION, OBJECT TO THE OPTION RENT CONTAINED IN THE OPTION RENT NOTICE, IN
WHICH CASE THE PARTIES SHALL FOLLOW THE PROCEDURE, AND THE OPTION RENT SHALL BE
DETERMINED, AS SET FORTH IN SECTION 2.2.4 BELOW.


 


2.2.4            DETERMINATION OF OPTION RENT.  IN THE EVENT TENANT TIMELY AND
APPROPRIATELY OBJECTS TO THE OPTION RENT LANDLORD AND TENANT SHALL ATTEMPT TO
AGREE UPON THE OPTION RENT USING THEIR BEST GOOD-FAITH EFFORTS.  IF LANDLORD AND
TENANT FAIL TO REACH AGREEMENT WITHIN TEN (10) BUSINESS DAYS FOLLOWING TENANT’S
OBJECTION TO THE OPTION RENT (THE “OUTSIDE AGREEMENT DATE”), THEN EACH PARTY
SHALL MAKE A SEPARATE DETERMINATION OF THE OPTION RENT WITHIN TEN (10) BUSINESS
DAYS, AND SUCH DETERMINATIONS SHALL BE SUBMITTED TO ARBITRATION IN ACCORDANCE
WITH SECTIONS 2.2.4.1 THROUGH 2.2.4.7 BELOW.


 

2.2.4.1      LANDLORD AND TENANT SHALL EACH APPOINT ONE ARBITRATOR WHO SHALL BY
PROFESSION BE A REAL ESTATE BROKER OR APPRAISER WHO SHALL HAVE BEEN ACTIVE OVER
THE FIVE (5) YEAR PERIOD ENDING ON THE DATE OF SUCH APPOINTMENT IN THE LEASING
(OR APPRAISAL, AS THE CASE MAY BE) OF COMMERCIAL OFFICE PROPERTIES IN THE
SOUTHERN CALIFORNIA MARKET (INCLUDING, WITHOUT LIMITATION, THE LONG BEACH,
CALIFORNIA AREA).  THE DETERMINATION OF THE ARBITRATORS SHALL BE LIMITED SOLELY
TO THE ISSUE AREA OF WHETHER LANDLORD’S OR TENANT’S SUBMITTED OPTION RENT IS THE
CLOSEST TO THE ACTUAL OPTION RENT AS DETERMINED BY THE ARBITRATORS, TAKING INTO
ACCOUNT THE REQUIREMENTS OF SECTION 2.2.2 OF THIS LEASE.  EACH SUCH ARBITRATOR
SHALL BE APPOINTED WITHIN FIFTEEN (15) DAYS AFTER THE APPLICABLE OUTSIDE
AGREEMENT DATE.

 

2.2.4.2      THE TWO ARBITRATORS SO APPOINTED SHALL WITHIN TEN (10) BUSINESS
DAYS OF THE DATE OF THE APPOINTMENT OF THE LAST APPOINTED ARBITRATOR AGREE UPON
AND APPOINT A THIRD ARBITRATOR WHO SHALL BE QUALIFIED UNDER THE SAME CRITERIA
SET FORTH HEREINABOVE FOR QUALIFICATION OF THE INITIAL TWO ARBITRATORS.

 

2.2.4.3      THE THREE ARBITRATORS SHALL WITHIN THIRTY (30) DAYS OF THE
APPOINTMENT OF THE THIRD ARBITRATOR REACH A DECISION AS TO WHETHER THE PARTIES
SHALL USE LANDLORD’S OR TENANT’S SUBMITTED OPTION RENT AND SHALL NOTIFY LANDLORD
AND TENANT THEREOF.

 

2.2.4.4      THE DECISION OF THE MAJORITY OF THE THREE (3) ARBITRATORS SHALL BE
BINDING UPON LANDLORD AND TENANT.

 

2.2.4.5      IF EITHER LANDLORD OR TENANT FAILS TO APPOINT AN ARBITRATOR WITHIN
FIFTEEN (15) DAYS AFTER THE APPLICABLE OUTSIDE AGREEMENT DATE, THE ARBITRATOR
APPOINTED BY ONE OF THEM SHALL REACH A DECISION, NOTIFY LANDLORD AND TENANT
THEREOF, AND SUCH ARBITRATOR’S DECISION SHALL BE BINDING UPON LANDLORD AND
TENANT.

 

2.2.4.6      IF THE TWO ARBITRATORS FAIL TO AGREE UPON AND APPOINT A THIRD
ARBITRATOR, OR BOTH PARTIES FAIL TO APPOINT AN ARBITRATOR, THEN THE APPOINTMENT
OF THE THIRD ARBITRATOR OR ANY ARBITRATOR SHALL BE DISMISSED AND THE MATTER TO
BE DECIDED SHALL BE FORTHWITH SUBMITTED TO ARBITRATION UNDER THE PROVISIONS OF
THE AMERICAN ARBITRATION ASSOCIATION, BUT SUBJECT TO THE INSTRUCTION SET FORTH
IN THIS SECTION 2.2.4.

 

5

--------------------------------------------------------------------------------


 

2.2.4.7      THE COST OF ARBITRATION SHALL BE PAID BY LANDLORD AND TENANT
EQUALLY.

 

ARTICLE 3

 


BASE RENT

 


3.1          GENERALLY.  TENANT SHALL PAY, WITHOUT PRIOR NOTICE OR DEMAND, TO
LANDLORD OR LANDLORD’S AGENT AT THE MANAGEMENT OFFICE OF THE PROJECT, OR, AT
LANDLORD’S OPTION, AT SUCH OTHER PLACE AS LANDLORD MAY FROM TIME TO TIME
DESIGNATE IN WRITING, BY A CHECK FOR CURRENCY WHICH, AT THE TIME OF PAYMENT, IS
LEGAL TENDER FOR PRIVATE OR PUBLIC DEBTS IN THE UNITED STATES OF AMERICA, BASE
RENT (“BASE RENT”) AS SET FORTH IN SECTION 4 OF THE SUMMARY, PAYABLE IN EQUAL
MONTHLY INSTALLMENTS AS SET FORTH IN SECTION 4 OF THE SUMMARY  IN ADVANCE ON OR
BEFORE THE FIRST DAY OF EACH AND EVERY CALENDAR MONTH DURING THE LEASE TERM,
WITHOUT ANY SETOFF OR DEDUCTION WHATSOEVER.  THE BASE RENT FOR THE FOURTH (4TH)
MONTH OF THE LEASE TERM SHALL BE PAID AT THE TIME OF TENANT’S EXECUTION OF THIS
LEASE.  IF ANY RENT PAYMENT DATE (INCLUDING THE LEASE COMMENCEMENT DATE) FALLS
ON A DAY OF THE MONTH OTHER THAN THE FIRST DAY OF SUCH MONTH OR IF ANY PAYMENT
OF RENT IS FOR A PERIOD WHICH IS SHORTER THAN ONE MONTH, THE RENT FOR ANY SUCH
FRACTIONAL MONTH SHALL ACCRUE ON A DAILY BASIS DURING SUCH FRACTIONAL MONTH AND
SHALL TOTAL AN AMOUNT EQUAL TO THE PRODUCT OF (I) A FRACTION, THE NUMERATOR OF
WHICH IS THE NUMBER OF DAYS IN SUCH FRACTIONAL MONTH AND THE DENOMINATOR OF
WHICH IS THE ACTUAL NUMBER OF DAYS OCCURRING IN SUCH CALENDAR MONTH, AND
(II) THE THEN-APPLICABLE MONTHLY INSTALLMENT OF BASE RENT.  ALL OTHER PAYMENTS
OR ADJUSTMENTS REQUIRED TO BE MADE UNDER THE TERMS OF THIS LEASE THAT REQUIRE
PRORATION ON A TIME BASIS SHALL BE PRORATED ON THE SAME BASIS.


 


3.2          ABATED BASE RENT. NOTWITHSTANDING THE FOREGOING, TO THE EXTENT THAT
TENANT IS NOT THEN IN DEFAULT UNDER THIS LEASE (BEYOND THE APPLICABLE NOTICE AND
CURE PERIOD PROVIDED IN THIS LEASE), TENANT SHALL NOT BE REQUIRED TO PAY THE
MONTHLY INSTALLMENT OF BASE RENT OTHERWISE ATTRIBUTABLE TO THE PREMISES (THE
“ABATED MONTHLY BASE RENT”) FOR THE FIRST THREE (3) FULL CALENDAR MONTHS OF THE
LEASE TERM FOLLOWING THE LEASE COMMENCEMENT DATE (THE “BASE RENT ABATEMENT
PERIOD”), WHICH PERIOD SHALL BE DETERMINED PURSUANT TO THE TERMS OF THIS
SECTION 3.2.  IF THE LEASE COMMENCEMENT DATE OCCURS ON THE FIRST DAY OF A
CALENDAR MONTH, THEN THE BASE RENT ABATEMENT PERIOD SHALL COMMENCE ON THE LEASE
COMMENCEMENT DATE AND EXPIRE ON THE LAST DAY OF THE THIRD (3RD) MONTH OF THE
LEASE TERM.  IF, HOWEVER, THE LEASE COMMENCEMENT DATE OCCURS ON A DAY OTHER THAN
THE FIRST DAY OF A CALENDAR MONTH, THEN, THE BASE RENT ABATEMENT PERIOD SHALL
COMMENCE ON THE FIRST DAY OF THE SECOND (2ND) CALENDAR MONTH OF THE LEASE TERM
AND EXPIRE ON THE LAST DAY OF THE FOURTH (4TH) CALENDAR MONTH OF THE LEASE
TERM.  LANDLORD AND TENANT ACKNOWLEDGE THAT THE TOTAL AMOUNT OF SUCH ABATEMENT
OF BASE RENT EQUALS TWO HUNDRED FORTY THOUSAND EIGHT HUNDRED NINETY-FIVE AND
20/100 DOLLARS ($240,895.20).


 

ARTICLE 4

 


ADDITIONAL RENT

 


4.1          GENERAL TERMS.  IN ADDITION TO PAYING THE BASE RENT SPECIFIED IN
ARTICLE 3 OF THIS LEASE, TENANT SHALL PAY “TENANT’S SHARE” OF THE ANNUAL “DIRECT
EXPENSES,” AS THOSE TERMS ARE DEFINED IN SECTIONS 4.2.6 AND 4.2.2 OF THIS LEASE,
RESPECTIVELY, WHICH ARE IN EXCESS OF THE AMOUNT OF DIRECT EXPENSES APPLICABLE TO
THE “BASE YEAR,” AS THAT TERM IS DEFINED IN SECTION 4.2.1, BELOW; PROVIDED,
HOWEVER, THAT IN NO EVENT SHALL ANY DECREASE IN DIRECT EXPENSES FOR ANY EXPENSE
YEAR BELOW DIRECT EXPENSES FOR THE BASE YEAR ENTITLE TENANT TO ANY DECREASE IN
BASE RENT OR ANY CREDIT AGAINST SUMS DUE UNDER THIS LEASE.  SUCH PAYMENTS BY
TENANT, TOGETHER WITH ANY AND ALL OTHER AMOUNTS PAYABLE BY TENANT TO LANDLORD
PURSUANT TO THE TERMS OF THIS LEASE, ARE HEREINAFTER COLLECTIVELY REFERRED TO AS
THE “ADDITIONAL RENT”, AND THE BASE RENT AND THE ADDITIONAL RENT ARE HEREIN
COLLECTIVELY REFERRED TO AS “RENT.”  ALL AMOUNTS DUE UNDER THIS ARTICLE 4 AS
ADDITIONAL RENT SHALL BE PAYABLE FOR THE SAME PERIODS AND IN THE SAME MANNER AS
THE BASE RENT.  WITHOUT LIMITATION ON OTHER OBLIGATIONS OF TENANT WHICH SURVIVE
THE EXPIRATION OF THE LEASE TERM, THE OBLIGATIONS OF TENANT TO PAY THE
ADDITIONAL RENT PROVIDED FOR IN THIS ARTICLE 4 SHALL SURVIVE THE EXPIRATION OF
THE LEASE TERM.


 


4.2          DEFINITIONS OF KEY TERMS RELATING TO ADDITIONAL RENT.  AS USED IN
THIS ARTICLE 4, THE FOLLOWING TERMS SHALL HAVE THE MEANINGS HEREINAFTER SET
FORTH:


 


6

--------------------------------------------------------------------------------



 


4.2.1            “BASE YEAR” SHALL MEAN THE PERIOD SET FORTH IN SECTION 5 OF THE
SUMMARY.


 


4.2.2            “DIRECT EXPENSES” SHALL MEAN “OPERATING EXPENSES” AND “TAX
EXPENSES.”


 


4.2.3            “EXPENSE YEAR” SHALL MEAN EACH CALENDAR YEAR IN WHICH ANY
PORTION OF THE LEASE TERM FALLS, THROUGH AND INCLUDING THE CALENDAR YEAR IN
WHICH THE LEASE TERM EXPIRES.


 


4.2.4            “OPERATING EXPENSES” SHALL MEAN ALL EXPENSES, COSTS AND AMOUNTS
OF EVERY KIND AND NATURE WHICH LANDLORD PAYS OR ACCRUES DURING ANY EXPENSE YEAR
BECAUSE OF OR IN CONNECTION WITH THE OWNERSHIP, MANAGEMENT, MAINTENANCE,
SECURITY, REPAIR, REPLACEMENT, RESTORATION OR OPERATION OF THE PROJECT, OR ANY
PORTION THEREOF.


 

4.2.4.1      OPERATING EXPENSES: INCLUSIONS.  WITHOUT LIMITING THE GENERALITY OF
ARTICLE 4 AND/OR LANDLORD’S RIGHT TO INCLUDE OTHER ITEMS THEREIN, OPERATING
EXPENSES SHALL SPECIFICALLY INCLUDE ANY AND ALL OF THE FOLLOWING:  (I) THE COST
OF SUPPLYING ALL UTILITIES, THE COST OF OPERATING, REPAIRING, MAINTAINING, AND
RENOVATING THE UTILITY, TELEPHONE, MECHANICAL, SANITARY, STORM DRAINAGE, AND
ELEVATOR SYSTEMS, AND THE COST OF MAINTENANCE AND SERVICE CONTRACTS IN
CONNECTION THEREWITH; (II) THE COST OF LICENSES, CERTIFICATES, PERMITS AND
INSPECTIONS AND THE COST OF CONTESTING ANY GOVERNMENTAL ENACTMENTS WHICH MAY
AFFECT OPERATING EXPENSES, AND THE COSTS INCURRED IN CONNECTION WITH ANY
GOVERNMENTALLY MANDATED TRANSPORTATION SYSTEM MANAGEMENT PROGRAM OR SIMILAR
PROGRAM; (III) THE COST OF ALL INSURANCE CARRIED BY LANDLORD IN CONNECTION WITH
THE PROJECT; (IV) THE COST OF LANDSCAPING, RELAMPING, AND ALL SUPPLIES, TOOLS,
EQUIPMENT AND MATERIALS USED IN THE OPERATION, REPAIR AND MAINTENANCE OF THE
PROJECT, OR ANY PORTION THEREOF; (V) COSTS INCURRED IN CONNECTION WITH THE
PARKING AREAS SERVICING THE PROJECT (INCLUDING COSTS OF PAINTING, RESTRIPING AND
RESURFACING THE PARKING AREAS SERVICING THE PROJECT); (VI) ACTUAL AND REASONABLE
FEES AND OTHER COSTS, INCLUDING MANAGEMENT FEES, CONSULTING FEES, LEGAL FEES AND
ACCOUNTING FEES, OF ALL CONTRACTORS AND CONSULTANTS IN CONNECTION WITH THE
MANAGEMENT, OPERATION, MAINTENANCE AND, SUBJECT TO THE TERMS OF ITEM [I], BELOW,
REPAIR OF THE PROJECT; (VII) PAYMENTS UNDER ANY EQUIPMENT RENTAL AGREEMENTS AND
THE FAIR RENTAL VALUE OF ANY MANAGEMENT OFFICE SPACE; (VIII) SUBJECT TO THE
TERMS OF SECTION 4.2.4.3(XI), BELOW, WAGES, SALARIES AND OTHER COMPENSATION AND
BENEFITS, INCLUDING TAXES LEVIED THEREON, OF ALL PERSONS ENGAGED IN THE
OPERATION, MAINTENANCE AND SECURITY OF THE PROJECT (INCLUDING, BUT NOT LIMITED
TO, ALL FRINGE BENEFITS, WORKERS’ COMPENSATION, INSURANCE PREMIUMS AND PAYROLL
TAXES); (IX) COSTS UNDER ANY INSTRUMENT PERTAINING TO THE SHARING OF COSTS BY
THE PROJECT; (X) OPERATION, REPAIR, MAINTENANCE AND REPLACEMENT OF ALL SYSTEMS
AND EQUIPMENT AND COMPONENTS THEREOF OF THE BUILDING PROVIDED THAT ANY CAPITAL
COSTS INCURRED BY LANDLORD WITH RESPECT TO THE REPLACEMENT OF SUCH SYSTEMS AND
EQUIPMENT SHALL BE AMORTIZED AS FORTH IN ITEMS (XII) AND (XIII), BELOW; (XI) THE
COST OF JANITORIAL, ALARM, SECURITY AND OTHER SERVICES, REPLACEMENT OF WALL AND
FLOOR COVERINGS, CEILING TILES AND FIXTURES IN COMMON AREAS, MAINTENANCE AND
REPLACEMENT OF CURBS AND WALKWAYS, REPAIR TO ROOFS AND RE-ROOFING, REPAIRS TO
THE FLOORS SLABS AND ALL PAVED AREAS; (XII) AMORTIZATION OVER ITS REASONABLE
USEFUL LIFE (INCLUDING INTEREST ON THE UNAMORTIZED COST AT A RATE EQUAL TO THE
FLOATING COMMERCIAL LOAN RATE ANNOUNCED FROM TIME TO TIME BY BANK OF AMERICA, A
NATIONAL BANKING ASSOCIATION, OR ITS SUCCESSOR, AS ITS PRIME RATE (THE
“AMORTIZATION INTEREST RATE”)) OF THE COST OF ACQUIRING OR THE RENTAL EXPENSE OF
PERSONAL PROPERTY USED IN THE MAINTENANCE, OPERATION AND REPAIR OF THE PROJECT,
OR ANY PORTION THEREOF TO THE EXTENT SUCH ACQUISITION COSTS, PRIOR TO
AMORTIZATION, ARE MATERIALLY CONSISTENT WITH THE COSTS INCURRED FOR SUCH ITEMS
BY LANDLORDS OF COMPARABLE BUILDINGS, GIVEN THE SCOPE, SIZE AND NATURE OF THE
PROJECT; (XIII) THE COST OF CAPITAL IMPROVEMENTS OR OTHER COSTS INCURRED IN
CONNECTION WITH THE PROJECT (A) WHICH ARE INTENDED TO EFFECT ECONOMIES IN THE
OPERATION OR MAINTENANCE OF THE PROJECT, OR ANY PORTION THEREOF, OR (B) THAT ARE
REQUIRED UNDER ANY GOVERNMENTAL LAW OR REGULATION; PROVIDED, HOWEVER, THAT ANY
SUCH PERMITTED CAPITAL EXPENDITURE SHALL BE AMORTIZED (WITH INTEREST AT THE
AMORTIZATION INTEREST RATE) OVER ITS REASONABLE USEFUL LIFE; (XIV) COSTS, FEES,
CHARGES OR ASSESSMENTS IMPOSED BY, OR RESULTING FROM ANY MANDATE IMPOSED ON
LANDLORD BY, ANY FEDERAL, STATE OR LOCAL GOVERNMENT FOR FIRE AND POLICE
PROTECTION, TRASH REMOVAL, COMMUNITY SERVICES, OR OTHER SERVICES WHICH DO NOT
CONSTITUTE “TAX EXPENSES” AS THAT TERM IS DEFINED IN SECTION 4.2.5, BELOW;
(XV) PAYMENTS UNDER ANY EASEMENT, LICENSE, OPERATING AGREEMENT, DECLARATION,
RESTRICTIVE COVENANT, OR INSTRUMENT PERTAINING TO THE SHARING OF COSTS BY THE
BUILDING; (XVI) WINDOW CLEANING; (XVII) SERVICES AND AMENITIES OF THE PROJECT
WHICH ARE AVAILABLE TO ALL TENANTS OF THE PROJECT AT THE SAME CHARGE OR AT NO
CHARGE; (XVIII) COSTS OF ANY ADDITIONAL SERVICES NOT PROVIDED TO THE BUILDING AS
OF THE LEASE COMMENCEMENT DATE BUT WHICH ARE THEREAFTER PROVIDED BY LANDLORD IN
THE PRUDENT MANAGEMENT OF THE BUILDING OR THE PROJECT.  ANY OF THE SERVICES
WHICH MAY BE INCLUDED IN THE COMPUTATION OF

 

7

--------------------------------------------------------------------------------


 

THE OPERATING EXPENSES OF THE BUILDING MAY BE PERFORMED BY DIVISIONS,
SUBSIDIARIES OR AFFILIATES OF LANDLORD, PROVIDED THAT THE CONTRACTS FOR THE
PERFORMANCE OF SUCH SERVICES SHALL BE COMPETITIVE WITH SIMILAR CONTRACTS AND
TRANSACTIONS WITH UNAFFILIATED ENTITIES FOR THE PERFORMANCE OF SUCH SERVICES IN
COMPARABLE OFFICE BUILDINGS WITHIN THE GREATER LOS ANGELES METROPOLITAN AREA. 
ONLY AS PROVIDED HEREINAFTER IN THIS SECTION 4.2.4 BELOW IN ITEMS [I] AND [II],
IN THE EVENT LANDLORD INCURS COSTS OR EXPENSES ASSOCIATED WITH OR RELATING TO
SEPARATE ITEMS OR CATEGORIES OR SUBCATEGORIES OF OPERATING EXPENSES WHICH WERE
NOT PART OF OPERATING EXPENSES DURING THE ENTIRE BASE YEAR, OPERATING EXPENSES
FOR THE BASE YEAR SHALL BE DEEMED INCREASED BY THE AMOUNTS LANDLORD WOULD HAVE
INCURRED DURING THE BASE YEAR WITH RESPECT TO SUCH COSTS AND EXPENSES HAD SUCH
SEPARATE ITEMS OR CATEGORIES OR SUBCATEGORIES OF OPERATING EXPENSES BEEN
INCLUDED IN OPERATING EXPENSES DURING THE ENTIRE BASE YEAR.  THE FOREGOING SHALL
ONLY APPLY AS FOLLOWS:  [I] IN THE EVENT AND TO THE EXTENT ANY PORTION OF THE
PROJECT IS COVERED BY A WARRANTY OR SERVICE AGREEMENT WHICH PROVIDES
WARRANTY-TYPE PROTECTION AT ANY TIME DURING THE BASE YEAR AND IS NOT COVERED BY
SUCH WARRANTY OR SUCH WARRANTY-TYPE PROTECTION UNDER SUCH SERVICE AGREEMENT IN A
SUBSEQUENT EXPENSE YEAR TO THE SAME EXTENT, OPERATING EXPENSES FOR THE BASE YEAR
SHALL BE DEEMED INCREASED BY THE AMOUNT LANDLORD WOULD HAVE INCURRED DURING THE
BASE YEAR WITH RESPECT TO THE ITEMS OR MATTERS COVERED BY THE SUBJECT WARRANTY
OR WARRANTY-TYPE PROTECTION, HAD SUCH WARRANTY OR SUCH SERVICE AGREEMENT NOT
BEEN IN EFFECT DURING THE BASE YEAR; AND [II] ANY INSURANCE PREMIUM RESULTING
FROM ANY NEW FORMS OF INSURANCE, INCLUDING EARTHQUAKE INSURANCE, SHALL BE DEEMED
TO BE INCLUDED IN OPERATING EXPENSES FOR THE BASE YEAR.

 

4.2.4.2      IF LANDLORD IS NOT FURNISHING ANY PARTICULAR WORK OR SERVICE (THE
COST OF WHICH, IF PERFORMED BY LANDLORD, WOULD BE INCLUDED IN OPERATING
EXPENSES) TO A TENANT WHO HAS UNDERTAKEN TO PERFORM SUCH WORK OR SERVICE IN LIEU
OF THE PERFORMANCE THEREOF BY LANDLORD, OPERATING EXPENSES SHALL BE DEEMED TO BE
INCREASED BY AN AMOUNT EQUAL TO THE ADDITIONAL OPERATING EXPENSES WHICH WOULD
REASONABLY HAVE BEEN INCURRED DURING SUCH PERIOD BY LANDLORD IF IT HAD AT ITS
OWN EXPENSE FURNISHED SUCH WORK OR SERVICE TO SUCH TENANT.  IF THE PROJECT IS
NOT AT LEAST NINETY-FIVE PERCENT (95%) OCCUPIED DURING ALL OR A PORTION OF THE
BASE YEAR OR ANY EXPENSE YEAR, LANDLORD MAY ELECT TO MAKE AN APPROPRIATE
ADJUSTMENT TO THE COMPONENTS OF OPERATING EXPENSES FOR SUCH YEAR TO DETERMINE
THE AMOUNT OF OPERATING EXPENSES THAT WOULD HAVE BEEN INCURRED HAD THE PROJECT
BEEN NINETY-FIVE PERCENT (95%) OCCUPIED; AND THE AMOUNT SO DETERMINED SHALL BE
DEEMED TO HAVE BEEN THE AMOUNT OF OPERATING EXPENSES FOR SUCH YEAR.  OPERATING
EXPENSES FOR THE BASE YEAR SHALL NOT INCLUDE MARKET-WIDE LABOR-RATE INCREASES
DUE TO EXTRAORDINARY CIRCUMSTANCES, INCLUDING, BUT NOT LIMITED TO, BOYCOTTS AND
STRIKES, AND UTILITY RATE INCREASES DUE TO EXTRAORDINARY CIRCUMSTANCES
INCLUDING, BUT NOT LIMITED TO, CONSERVATION SURCHARGES, BOYCOTTS, EMBARGOES OR
OTHER SHORTAGES, OR AMORTIZED COSTS RELATING TO EXTRAORDINARY CAPITAL
IMPROVEMENTS(EXCEPT TO THE EXTENT SUCH AMORTIZED COSTS ARE INCLUDED IN OPERATING
EXPENSES FOR SUBSEQUENT EXPENSE YEARS).  LANDLORD SHALL (I) NOT MAKE A PROFIT BY
CHARGING ITEMS TO OPERATING EXPENSES THAT ARE OTHERWISE ALSO CHARGED SEPARATELY
TO OTHERS AND (II) LANDLORD SHALL NOT COLLECT OPERATING EXPENSES FROM TENANT AND
ALL OTHER TENANTS/OCCUPANTS IN THE BUILDING IN AN AMOUNT IN EXCESS OF WHAT
LANDLORD INCURRED FOR THE ITEMS INCLUDED IN OPERATING EXPENSES.

 

4.2.4.3      OPERATING EXPENSES: EXCLUSIONS.  THE FOLLOWING SHALL BE EXCLUDED
FROM OPERATING EXPENSES:

 

(I)            COSTS INCURRED IN CONNECTION WITH THE ORIGINAL CONSTRUCTION OF
THE BUILDING OR IN CONNECTION WITH ANY MAJOR CHANGE IN THE BUILDING, SUCH AS
ADDING OR DELETING FLOORS;

 

(II)           COSTS OF ALTERATIONS OR IMPROVEMENTS TO THE PREMISES OR THE
PREMISES OF OTHER TENANTS AS A PART OF ANY LEASE TO TENANT OR OTHER TENANTS;

 

(III)          DEPRECIATION OR INTEREST ON DEBT OR AMORTIZATION PAYMENTS ON ANY
MORTGAGE OR MORTGAGES, AND RENTAL UNDER ANY GROUND OR UNDERLYING LEASES OR LEASE
(EXCEPT TO THE EXTENT THE SAME MAY BE MADE TO PAY OR REIMBURSE, OR MAY BE
MEASURED BY, AD VALOREM TAXES);

 

(IV)          COSTS OF CORRECTING DEFECTS IN OR INADEQUACY OF THE INITIAL DESIGN
OR CONSTRUCTION OF THE BUILDING OR THE PROJECT;

 

(V)           EXPENSES DIRECTLY RESULTING FROM THE NEGLIGENCE OF LANDLORD, ITS
AGENTS, SERVANTS OR EMPLOYEES;

 

8

--------------------------------------------------------------------------------


 

(VI)          LEGAL FEES, SPACE PLANNERS’ FEES, REAL ESTATE BROKERS’ LEASING
COMMISSIONS, AND ADVERTISING EXPENSES INCURRED IN CONNECTION WITH THE ORIGINAL
DEVELOPMENT OR ORIGINAL LEASING OR FUTURE LEASING OF THE BUILDING OR THE
PROJECT;

 

(VII)         COSTS FOR WHICH LANDLORD IS REIMBURSED OR WOULD HAVE BEEN
REIMBURSED IF LANDLORD HAD CARRIED THE INSURANCE LANDLORD IS REQUIRED TO CARRY
PURSUANT TO THIS LEASE OR WOULD HAVE BEEN REIMBURSED IF LANDLORD HAD USED
COMMERCIALLY REASONABLE EFFORTS TO COLLECT SUCH AMOUNTS, AND COSTS REIMBURSED OR
REIMBURSABLE BY ANY TENANT OR OCCUPANT OF THE PROJECT OR BY INSURANCE FROM ITS
INSURANCE CARRIER OR ANY INSURANCE CARRIER OF ANY TENANT;

 

(VIII)        ANY BAD DEBT LOSS, RENT LOSS, OR RESERVES FOR BAD DEBTS OR RENT
LOSS;

 

(IX)           EXPENSES IN CONNECTION WITH SERVICES (INCLUDING SUB-METERED
UTILITIES) OR OTHER BENEFITS OF A TYPE WHICH ARE NOT STANDARD FOR THE BUILDING
OR THE PROJECT, AND WHICH ARE NOT AVAILABLE TO TENANT WITHOUT SPECIFIC CHARGE
THEREFOR, BUT WHICH ARE PROVIDED TO ANOTHER TENANT OR OCCUPANT OF THE BUILDING
OR THE PROJECT WHETHER OR NOT SUCH OTHER TENANT OR OCCUPANT IS SPECIFICALLY
CHARGED THEREFOR BY LANDLORD;

 

(X)            COSTS ASSOCIATED WITH THE OPERATION OF THE BUSINESS OF THE
PARTNERSHIP OR ENTITY WHICH CONSTITUTES LANDLORD, AS THE SAME ARE DISTINGUISHED
FROM THE COSTS OF OPERATION OF THE BUILDING OR THE PROJECT, INCLUDING
PARTNERSHIP ACCOUNTING AND LEGAL MATTERS, COSTS OF DEFENDING ANY LAWSUITS WITH
ANY MORTGAGEE (EXCEPT AS THE ACTIONS OF TENANT OR OTHER TENANTS MAY BE IN
ISSUE), COSTS OF SELLING, SYNDICATING, FINANCING, MORTGAGING OR HYPOTHECATING
ANY OF LANDLORD’S INTEREST IN THE BUILDING OR THE PROJECT, COSTS OF ANY DISPUTES
BETWEEN LANDLORD AND ITS EMPLOYEES (IF ANY) NOT ENGAGED IN THE BUILDING OR THE
PROJECT OPERATIONS, DISPUTES OF LANDLORD WITH BUILDING OR THE PROJECT
MANAGEMENT, OR OUTSIDE FEES PAID IN CONNECTION WITH DISPUTES WITH OTHER TENANTS;

 

(XI)               THE WAGES AND BENEFITS OF ANY EMPLOYEE WHO DOES NOT DEVOTE
SUBSTANTIALLY ALL OF HIS OR HER EMPLOYED TIME TO THE PROJECT UNLESS SUCH WAGES
AND BENEFITS ARE PRORATED TO REFLECT TIME SPENT ON OPERATING AND MANAGING THE
PROJECT VIS-A-VIS TIME SPENT ON MATTERS UNRELATED TO OPERATING AND MANAGING THE
PROJECT; PROVIDED, THAT IN NO EVENT SHALL OPERATING EXPENSES FOR PURPOSES OF
THIS LEASE INCLUDE WAGES AND/OR BENEFITS ATTRIBUTABLE TO PERSONNEL ABOVE THE
LEVEL OF PROJECT MANAGER OR PROJECT ENGINEER;

 

(XII)              FINES, PENALTIES, LATE FEES OR INTEREST ON DELINQUENT
PAYMENTS (INTEREST INCLUDED ON REAL PROPERTY TAXES AS A PART OF A BONDED
ASSESSMENT INCLUDED IN REAL PROPERTY TAXES SHALL BE INCLUDED AS A PART OF TAX
EXPENSES (HEREAFTER DEFINED));

 

(XIII)             COSTS INCURRED DUE TO THE VIOLATION BY LANDLORD OF THE TERMS
AND CONDITIONS OF ANY UNDERLYING GROUND LEASE PERTAINING TO THE BUILDING OR THE
PROJECT;

 

(XIV)            ANY DAMAGE OR LOSS RESULTING FROM ANY CASUALTY INSURED AGAINST
BY LANDLORD, OR IF NOT SO INSURED, THEN EXCLUDING ANY DAMAGE OR LOSS RESULTING
FROM THE TYPE OF CASUALTY WHICH IS NORMALLY INSURED AGAINST BY OWNERS OF
FIRST-CLASS OFFICE BUILDINGS IN LOS ANGELES COUNTY, EXCEPT TO THE EXTENT OF
CUSTOMARY DEDUCTIBLES (PROVIDED THAT ANY SUCH DEDUCTIBLES WITH RESPECT TO
EARTHQUAKE INSURANCE SHALL NOT EXCEED IN ANY SINGLE CALENDAR YEAR AN AMOUNT
GREATER THAN $1.00 PER RENTABLE SQUARE FOOT OF THE PREMISES);

(XV)             ALL COSTS IN CONNECTION WITH THE OWNERSHIP, OPERATION AND
MAINTENANCE OF ANY GARAGE FACILITIES NOT LOCATED WITHIN AND AS A PART OF AND
AVAILABLE FOR USE BY THE TENANTS OF THE BUILDING OR THE PROJECT;

 

(XVI)            ANY COSTS IN CONNECTION WITH ANY PORTION OF THE GROUND FLOOR OR
ANY MEZZANINE LEVELS, OR ANY OTHER FLOOR IN THE BUILDING OR THE PROJECT DEVOTED
PRIMARILY TO RETAIL OPERATIONS FOR THE GENERAL PUBLIC, EXCEPT NORMAL ELECTRICAL
CURRENT AND OTHER SERVICES SUPPLIED BY LANDLORD AS IF SUCH RETAIL PREMISES WERE
OFFICES, PROVIDED SUCH TENANT PAYS ITS APPROPRIATE PRO RATA SHARE OF OPERATING
EXPENSES.

 

(XVII)           COSTS, INCLUDING PERMIT, LICENSE AND INSPECTION COSTS, INCURRED
WITH RESPECT TO THE INSTALLATION OF TENANT IMPROVEMENTS MADE FOR NEW TENANTS OR
OTHER OCCUPANTS IN THE PROJECT OR INCURRED IN RENOVATING OR OTHERWISE IMPROVING,
DECORATING, PAINTING

 

9

--------------------------------------------------------------------------------


 

OR REDECORATING VACANT SPACE FOR TENANTS OR OTHER OCCUPANTS OF THE PROJECT
(EXCLUDING, HOWEVER, SUCH COSTS RELATING TO ANY COMMON AREAS OF THE PROJECT OR
PARKING FACILITIES);

 

(XVIII)          ANY AMOUNT PAID BY LANDLORD OR TO THE PARENT ORGANIZATION OR A
SUBSIDIARY OR AFFILIATE OF THE LANDLORD FOR SUPPLIES AND/OR SERVICES IN THE
PROJECT TO THE EXTENT THE SAME EXCEEDS THE COSTS OF SUCH SUPPLIES AND/OR
SERVICES RENDERED BY QUALIFIED, FIRST-CLASS UNAFFILIATED THIRD PARTIES ON A
COMPETITIVE BASIS;

 

(XIX)             ELECTRIC POWER COSTS FOR WHICH ANY TENANT DIRECTLY CONTRACTS
WITH A PUBLIC SERVICE COMPANY;

 

(XX)              COSTS, OTHER THAN THOSE INCURRED IN ORDINARY MAINTENANCE AND
REPAIR, FOR SCULPTURE, PAINTINGS, FOUNTAINS OR OTHER OBJECTS OF ART;

 

(XXI)             TAX PENALTIES;

 

(XXII)            COSTS ARISING FROM LANDLORD’S CHARITABLE OR POLITICAL
CONTRIBUTIONS;

 

(XXIII)           ANY FINDERS FEES, BROKERAGE COMMISSIONS, JOB PLACEMENT COSTS
OR JOB ADVERTISING COST, OTHER THAN WITH RESPECT TO A RECEPTIONIST OR SECRETARY
IN THE PROJECT OFFICE, ONCE PER YEAR;

 

(XXIV)           COSTS OF ANY TRAINING OR INCENTIVE PROGRAMS, OTHER THAN FOR
TENANT LIFE SAFETY INFORMATION SERVICES;

 

(XXV)            IN-HOUSE LEGAL AND/OR ACCOUNTING (AS OPPOSED TO OFFICE BUILDING
BOOKKEEPING) FEES;

 

(XXVI)           COSTS FOR EXTRA OR AFTER-HOURS HVAC, UTILITIES OR SERVICES
WHICH ARE PROVIDED TO TENANT AND OR ANY OCCUPANT OF THE BUILDING AND AS TO WHICH
TENANT OR SUCH OTHER OCCUPANTS ARE SEPARATELY CHARGED;

 

(XXVII)          COSTS OF CAPITAL REPAIRS AND ALTERATIONS, CAPITAL IMPROVEMENTS
AND EQUIPMENT AND OTHER CAPITAL EXPENSES EXCEPT AS SET FORTH IN
ITEMS 4.2.4.1(XII) AND (XIII), ABOVE;

 

(XXVIII)         COSTS OF ANY TENANT RELATIONS PARTIES, EVENTS OR PROMOTIONS,
EXCEPT TO THE EXTENT THE COST OF COMPARABLE EVENTS ARE INCLUDED IN THE BASE YEAR
CALCULATION OF OPERATING EXPENSES;

 

(XXIX)       ANY COMPENSATION PAID TO CLERKS, ATTENDANTS OR OTHER PERSONS IN
COMMERCIAL CONCESSIONS OPERATED BY OR ON BEHALF OF THE LANDLORD;

 

(XXX)        ALL ITEMS AND SERVICES FOR WHICH TENANT OR ANY OTHER TENANT IN THE
PROJECT IS OBLIGATED TO FULLY REIMBURSE LANDLORD OR WHICH LANDLORD PROVIDES
SELECTIVELY TO ONE OR MORE TENANTS (OTHER THAN TENANT) WITHOUT REIMBURSEMENT;

 

(XXXI)       RENT FOR ANY OFFICE SPACE OCCUPIED BY PROJECT MANAGEMENT PERSONNEL
TO THE EXTEND THE SIZE OR RENTAL RATE OF SUCH OFFICE SPACE EXCEEDS THE SIZE OR
FAIR MARKET RENTAL VALUE OF OFFICE SPACE OCCUPIED BY MANAGEMENT PERSONNEL OF THE
COMPARABLE BUILDINGS IN THE VICINITY OF THE BUILDING, WITH ADJUSTMENT WHERE
APPROPRIATE FOR THE SIZE OF THE APPLICABLE PROJECT;

 

(XXXII)      LANDLORD’S GENERAL CORPORATE OVERHEAD AND GENERAL ADMINISTRATIVE
EXPENSES;

 

(XXXIII)     ANY PROPERTY MANAGEMENT FEE AND/OR ASSET MANAGEMENT FEE THAT, WHEN
EXPRESSED AS A PERCENTAGE OF GROSS REVENUE, EXCEEDS THE PERCENTAGE OF GROSS
REVENUE ACTUALLY CHARGED DURING THE BASE YEAR;

 

(XXXIV)     COSTS INCURRED TO COMPLY WITH APPLICABLE LAW WITH RESPECT TO
“HAZARDOUS MATERIALS,” AS THAT TERM IS DEFINED IN SECTION 29.36 OF THIS LEASE,
WHICH WERE IN EXISTENCE IN THE BUILDING OR ON THE PROJECT PRIOR TO THE LEASE
COMMENCEMENT DATE, AND

 

10

--------------------------------------------------------------------------------


 

WERE OF SUCH A NATURE THAT A FEDERAL, STATE OR MUNICIPAL GOVERNMENTAL OR
QUASI-GOVERNMENTAL AUTHORITY, IF IT HAD THEN KNOWLEDGE OF THE PRESENCE OF SUCH
HAZARDOUS MATERIALS, IN THE STATE, AND UNDER THE CONDITIONS THAT IT THEN EXISTED
IN THE BUILDING OR ON THE PROJECT, WOULD HAVE THEN REQUIRED THE REMOVAL,
REMEDIATION OR OTHER ACTION WITH RESPECT TO SUCH HAZARDOUS MATERIALS; AND COSTS
INCURRED WITH RESPECT TO HAZARDOUS MATERIALS, WHICH HAZARDOUS MATERIALS ARE
BROUGHT INTO THE BUILDING OR ONTO THE PROJECT AFTER THE DATE HEREOF BY LANDLORD
OR ANY OTHER TENANT OF THE PROJECT OR BY ANYONE OTHER THAN TENANT AND IS OF SUCH
A NATURE, AT THAT TIME, THAT A FEDERAL, STATE OR MUNICIPAL GOVERNMENTAL OR
QUASI-GOVERNMENTAL AUTHORITY, IF IT HAD THEN HAD KNOWLEDGE OF THE PRESENCE OF
SUCH HAZARDOUS MATERIAL, IN THE STATE, AND UNDER THE CONDITIONS, THAT IT THEN
EXISTS IN THE BUILDING OR ON THE PROJECT, WOULD HAVE THEN REQUIRED THE REMOVAL,
REMEDIATION OR OTHER ACTION WITH RESPECT TO SUCH HAZARDOUS MATERIAL;

 

(XXXV)      ANY ENTERTAINMENT, DINING OR TRAVEL EXPENSES FOR ANY PURPOSE, EXCEPT
TO THE EXTENT COMPARABLE EXPENSES ARE INCLUDED IN THE BASE YEAR CALCULATION OF
OPERATING EXPENSES;

 

(XXXVI)     IN THE EVENT ANY FACILITIES, SERVICES OR UTILITIES USED IN
CONNECTION WITH THE PROJECT ARE PROVIDED FROM ANOTHER BUILDING OWNED OR OPERATED
BY LANDLORD OR VICE VERSA, THE COSTS INCURRED BY LANDLORD IN CONNECTION
THEREWITH SHALL BE ALLOCATED TO OPERATING EXPENSES BY LANDLORD ON A REASONABLY
EQUITABLE BASIS;

 

(XXXVII)    ANY RESERVES RETAINED BY LANDLORD; AND

 

(XXXVIII)   COSTS INCURRED TO CORRECT ANY VIOLATIONS OR NON-COMPLIANCE WITH
APPLICABLE LAW, PROVIDED THAT COMPLIANCE WITH SUCH APPLICABLE LAWS IS NOT THE
RESPONSIBILITY OF TENANT UNDER THIS LEASE AND SUCH VIOLATIONS OR NON-COMPLIANCE
WERE IN EXISTENCE IN THE BUILDING OR ON THE PROJECT PRIOR TO THE LEASE
COMMENCEMENT DATE, AND WERE OF SUCH A NATURE THAT A FEDERAL, STATE OR MUNICIPAL
GOVERNMENTAL OR QUASI-GOVERNMENTAL AUTHORITY, IF IT HAD THEN KNOWLEDGE OF THE
VIOLATIONS OR NON-COMPLIANCE, IN THE STATE, AND UNDER THE CONDITIONS THAT THEY
THEN WERE OCCURRING IN THE BUILDING OR ON THE PROJECT, WOULD HAVE THEN REQUIRED
CORRECTION WITH RESPECT TO SUCH VIOLATIONS OR NON-COMPLIANCE.

 

4.2.4.4      IT IS UNDERSTOOD THAT OPERATING EXPENSES SHALL BE REDUCED BY ALL
CASH DISCOUNTS, TRADE DISCOUNTS, OR QUANTITY DISCOUNTS TAKEN BY LANDLORD OR
LANDLORD’S MANAGING AGENT IN THE PURCHASE OF ANY GOODS, UTILITIES, OR SERVICES
IN CONNECTION WITH THE OPERATION OF THE BUILDING OR THE PROJECT.  IF CAPITAL
ITEMS WHICH ARE CUSTOMARILY PURCHASED BY LANDLORDS OF FIRST-CLASS OFFICE
BUILDINGS IN THE LONG BEACH AREA ARE LEASED BY LANDLORD, RATHER THAN PURCHASED,
THE DECISION BY LANDLORD TO LEASE THE ITEM IN QUESTION SHALL NOT SERVE TO
INCREASE TENANT’S SHARE OF OPERATING EXPENSES BEYOND THAT WHICH WOULD HAVE
APPLIED HAD THE ITEM IN QUESTION BEEN PURCHASED.  IN THE CALCULATION OF ANY
EXPENSES HEREUNDER, IT IS UNDERSTOOD THAT NO SPECIFIC EXPENSE SHALL BE CHARGED
MORE THAN ONCE.  LANDLORD SHALL USE ITS REASONABLE EFFORTS TO EFFECT AN
EQUITABLE PRORATION OF BILLS FOR SERVICES RENDERED TO THE BUILDING OR THE
PROJECT AND TO ANY OTHER PROPERTY OWNED OR MANAGED BY LANDLORD.  LANDLORD AGREES
TO KEEP BOOKS AND RECORDS SHOWING THE OPERATING EXPENSES IN ACCORDANCE WITH A
SYSTEM OF ACCOUNTS AND ACCOUNTING PRACTICES CONSISTENTLY MAINTAINED BY LANDLORD
ON A YEAR-TO-YEAR BASIS IN COMPLIANCE WITH SUCH PROVISIONS OF THIS LEASE AS MAY
AFFECT SUCH ACCOUNTS.

 

4.2.4.5      ADJUSTMENTS TO TENANT’S SHARE.  SHOULD ADDITIONAL OFFICE OR
COMMERCIAL RENTABLE AREAS OR ANY ADDITIONAL BUILDINGS BE CONSTRUCTED OR
INCORPORATED BY LANDLORD INTO AND AS A PART OF THE BUILDING OR THE PROJECT, AS
LANDLORD MAY ELECT AT LANDLORD’S SOLE DISCRETION, WHETHER AT DATE OF COMPLETION
OF CONSTRUCTION, DATE OF SUBSTANTIAL OCCUPANCY, OR AT A LATER DATE, OR SHOULD
THE BUILDING OR THE PROJECT BE JOINED WITH OR SUBSEQUENTLY SEVERED FROM AN
ADJACENT OFFICE BUILDING OR BUILDINGS AND/OR ANY PARKING AREAS OR A PARKING
STRUCTURE ALSO OWNED OR OPERATED BY LANDLORD OR ANY OF ITS RELATED ENTITIES, AS
LANDLORD MAY ELECT AT LANDLORD’S SOLE DISCRETION, THEN TENANT’S SHARE SHALL BE
APPROPRIATELY ADJUSTED UPON SUCH INCORPORATION OR SEVERANCE BY LANDLORD OF THE
ADDITIONAL OFFICE OR COMMERCIAL OR PARKING AREA OR AREAS INTO OR WITH OR FROM
THE BUILDING OR THE PROJECT.  FURTHERMORE, IN THE EVENT THAT ONE TENANT
OCCUPYING ALL OR A SUBSTANTIAL PORTION OF THE BUILDING SHOULD BE REQUIRED OR
ELECT (FOR EXAMPLE, IN INSTANCES WHERE GOVERNMENTAL SECURITY CLEARANCES ARE
REQUIRED), WITH LANDLORD’S PERMISSION, TO PERFORM ALL OF ITS OWN JANITORIAL
AND/OR INTERIOR MAINTENANCE SERVICES, AND/OR PAY DIRECTLY ITS OWN UTILITY
CONSUMPTION, THEN THERE MAY BE TWO (2) OR MORE SEPARATE TENANT’S SHARES
APPLICABLE TO TENANT, WHICH LANDLORD SHALL DETERMINE AT LANDLORD’S SOLE
DISCRETION FROM TIME TO TIME BASED UPON ALL FACTS THEN EXISTING, SO THAT ALL
TENANTS SHALL BE OBLIGATED ON A REASONABLE BASIS FOR THEIR RESPECTIVE

 

11

--------------------------------------------------------------------------------


 

TENANT’S SHARES OF ALL OPERATING EXPENSES FOR THE BUILDING, AND THE PORTION OF
THE OPERATING EXPENSES FOR THE COMMON AREAS ALLOCATED TO THE BUILDING.  FOR
EXAMPLE, ONE OF SUCH TENANT’S SHARES COULD RELATE TO THE RENTABLE SQUARE FEET OF
ALL TENANTS WHO RECEIVE JANITORIAL, MAINTENANCE AND OTHER SIMILAR SERVICES,
AND/OR WHO PAY DIRECTLY THEIR OWN UTILITIES, AND ONE OF WHICH COULD RELATE TO
THE BALANCE OF INTERIOR SERVICES AND ALL BUILDING COMMON AREA SERVICES
(LANDSCAPING, WINDOW WASHING, EXTERIOR MAINTENANCE, ETC.) AND INSURANCE COSTS
AND REAL PROPERTY TAXES.  LANDLORD SHALL GIVE NOTICE TO TENANT AND OTHER
AFFECTED TENANTS OF LANDLORD’S ELECTION TO USE EITHER ONE OR MORE TENANT’S
SHARES APPLICABLE TO TENANT FROM TIME TO TIME FOR THE BUILDING OR THE PROJECT,
OR BOTH, PROMPTLY AFTER ANY SUCH ELECTION, AND THE RESULTANT CHANGE IN TENANT’S
SHARE THEREAFTER SHALL BE BINDING UPON TENANT.  THE ALLOCATION OF OPERATING
EXPENSES AND COMMON AREAS MAY BE ADJUSTED FROM TIME TO TIME BY LANDLORD, AS THE
FACTS AND CIRCUMSTANCES REASONABLY REQUIRE, WITHOUT PRIOR NOTICE TO TENANT;
PROVIDED, HOWEVER, LANDLORD SHALL THEREAFTER NOTIFY TENANT OF ANY SUCH
ADJUSTMENT AND, FOLLOWING WRITTEN REQUEST FROM TENANT, PROVIDE REASONABLE
DOCUMENTATION OF THE FACTS AND CIRCUMSTANCES PURSUANT TO WHICH SUCH ADJUSTMENT
WAS MADE.

 

4.2.4.6      PRORATION OF OPERATING EXPENSES.  SHOULD THIS LEASE COMMENCE OR
TERMINATE AT ANY TIME OTHER THAN THE FIRST OR LAST DAY OF THE CALENDAR YEAR,
RESPECTIVELY, THE AMOUNTS DUE AS ADDITIONAL RENT PURSUANT TO ARTICLE 4 FOR THE
COMMENCEMENT OR TERMINATION YEAR ONLY SHALL BE PRORATED PURSUANT TO THE METHOD
PROVIDED IN ARTICLE 3 OF THIS LEASE.

 


4.2.5            TAXES.


 

4.2.5.1      “TAX EXPENSES” SHALL MEAN ALL FEDERAL, STATE, COUNTY, OR LOCAL
GOVERNMENTAL OR MUNICIPAL TAXES, FEES, CHARGES OR OTHER IMPOSITIONS OF EVERY
KIND AND NATURE, WHETHER GENERAL, SPECIAL, ORDINARY OR EXTRAORDINARY,
(INCLUDING, WITHOUT LIMITATION, REAL ESTATE TAXES, GENERAL AND SPECIAL
ASSESSMENTS, TRANSIT TAXES, LEASEHOLD TAXES OR TAXES BASED UPON THE RECEIPT OF
RENT, INCLUDING GROSS RECEIPTS OR SALES TAXES APPLICABLE TO THE RECEIPT OF RENT,
UNLESS REQUIRED TO BE PAID BY TENANT, PERSONAL PROPERTY TAXES IMPOSED UPON THE
FIXTURES, MACHINERY, EQUIPMENT, APPARATUS, SYSTEMS AND EQUIPMENT, APPURTENANCES,
FURNITURE AND OTHER PERSONAL PROPERTY USED IN CONNECTION WITH THE PROJECT, OR
ANY PORTION THEREOF), WHICH SHALL BE PAID OR ACCRUED DURING ANY EXPENSE YEAR
(WITHOUT REGARD TO ANY DIFFERENT FISCAL YEAR USED BY SUCH GOVERNMENTAL OR
MUNICIPAL AUTHORITY) BECAUSE OF OR IN CONNECTION WITH THE OWNERSHIP, LEASING AND
OPERATION OF THE PROJECT, OR ANY PORTION THEREOF.

 

4.2.5.2      TAX EXPENSES SHALL INCLUDE, WITHOUT LIMITATION:  (I) ANY TAX ON THE
RENT, RIGHT TO RENT OR OTHER INCOME FROM THE PROJECT, OR ANY PORTION THEREOF, OR
AS AGAINST THE BUSINESS OF LEASING THE PROJECT, OR ANY PORTION THEREOF; (II) ANY
ASSESSMENT, TAX, FEE, LEVY OR CHARGE IN ADDITION TO, OR IN SUBSTITUTION,
PARTIALLY OR TOTALLY, OF ANY ASSESSMENT, TAX, FEE, LEVY OR CHARGE PREVIOUSLY
INCLUDED WITHIN THE DEFINITION OF REAL PROPERTY TAX, IT BEING ACKNOWLEDGED BY
TENANT AND LANDLORD THAT PROPOSITION 13 WAS ADOPTED BY THE VOTERS OF THE STATE
OF CALIFORNIA IN THE JUNE 1978 ELECTION (“PROPOSITION 13”) AND THAT ASSESSMENTS,
TAXES, FEES, LEVIES AND CHARGES MAY BE IMPOSED BY GOVERNMENTAL AGENCIES FOR SUCH
SERVICES AS FIRE PROTECTION, STREET, SIDEWALK AND ROAD MAINTENANCE, REFUSE
REMOVAL AND FOR OTHER GOVERNMENTAL SERVICES FORMERLY PROVIDED WITHOUT CHARGE TO
PROPERTY OWNERS OR OCCUPANTS, AND, IN FURTHER RECOGNITION OF THE DECREASE IN THE
LEVEL AND QUALITY OF GOVERNMENTAL SERVICES AND AMENITIES AS A RESULT OF
PROPOSITION 13, TAX EXPENSES SHALL ALSO INCLUDE ANY GOVERNMENTAL OR PRIVATE
ASSESSMENTS OR THE PROJECT’S CONTRIBUTION TOWARDS A GOVERNMENTAL OR PRIVATE
COST-SHARING AGREEMENT FOR THE PURPOSE OF AUGMENTING OR IMPROVING THE QUALITY OF
SERVICES AND AMENITIES NORMALLY PROVIDED BY GOVERNMENTAL AGENCIES; (III) ANY
ASSESSMENT, TAX, FEE, LEVY, OR CHARGE ALLOCABLE TO OR MEASURED BY THE AREA OF
THE PREMISES OR THE RENT PAYABLE HEREUNDER, INCLUDING, WITHOUT LIMITATION, ANY
BUSINESS OR GROSS INCOME TAX OR EXCISE TAX WITH RESPECT TO THE RECEIPT OF SUCH
RENT, OR UPON OR WITH RESPECT TO THE POSSESSION, LEASING, OPERATING, MANAGEMENT,
MAINTENANCE, ALTERATION, REPAIR, USE OR OCCUPANCY BY TENANT OF THE PREMISES, OR
ANY PORTION THEREOF; AND (IV) ANY ASSESSMENT, TAX, FEE, LEVY OR CHARGE, UPON
THIS TRANSACTION OR ANY DOCUMENT TO WHICH TENANT IS A PARTY, CREATING OR
TRANSFERRING AN INTEREST OR AN ESTATE IN THE PREMISES.

 

4.2.5.3      ANY REASONABLE COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES) INCURRED IN ATTEMPTING TO PROTEST, REDUCE OR
MINIMIZE TAX EXPENSES (EXCLUDING, HOWEVER, THOSE COSTS AND EXPENSES INCURRED BY
LANDLORD IN SECURING ANY PROPOSITION 8 REDUCTION AS SET FORTH IN
SECTION 4.2.5.4., BELOW) SHALL BE INCLUDED IN TAX EXPENSES IN THE EXPENSE YEAR
SUCH EXPENSES ARE PAID.  EXCEPT AS SET FORTH IN SECTION 4.2.5.4, BELOW, REFUNDS
OF TAX EXPENSES SHALL BE CREDITED AGAINST TAX EXPENSES AND REFUNDED TO TENANT
REGARDLESS OF WHEN

 

12

--------------------------------------------------------------------------------


 

RECEIVED, BASED ON THE EXPENSE YEAR TO WHICH THE REFUND IS APPLICABLE, PROVIDED
THAT IN NO EVENT SHALL THE AMOUNT TO BE REFUNDED TO TENANT FOR ANY SUCH EXPENSE
YEAR EXCEED THE TOTAL AMOUNT PAID BY TENANT AS ADDITIONAL RENT UNDER THIS
ARTICLE 4 FOR SUCH EXPENSE YEAR.  IF TAX EXPENSES FOR ANY PERIOD DURING THE
LEASE TERM OR ANY EXTENSION THEREOF ARE INCREASED AFTER PAYMENT THEREOF FOR ANY
REASON, INCLUDING, WITHOUT LIMITATION, ERROR OR REASSESSMENT BY APPLICABLE
GOVERNMENTAL OR MUNICIPAL AUTHORITIES, TENANT SHALL PAY LANDLORD UPON DEMAND
TENANT’S SHARE OF ANY SUCH INCREASED TAX EXPENSES INCLUDED BY LANDLORD AS
BUILDING TAX EXPENSES PURSUANT TO THE TERMS OF THIS LEASE.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 4.2.5 (EXCEPT AS SET FORTH IN
SECTION 4.2.5.1, ABOVE), THERE SHALL BE EXCLUDED FROM TAX EXPENSES (I) ALL
EXCESS PROFITS TAXES, FRANCHISE TAXES, GIFT TAXES, CAPITAL STOCK TAXES,
INHERITANCE AND SUCCESSION TAXES, ESTATE TAXES, FEDERAL AND STATE INCOME TAXES,
AND OTHER TAXES TO THE EXTENT APPLICABLE TO LANDLORD’S GENERAL OR NET INCOME (AS
OPPOSED TO RENTS, RECEIPTS OR INCOME ATTRIBUTABLE TO OPERATIONS AT THE PROJECT),
(II) ANY ITEMS INCLUDED AS OPERATING EXPENSES, AND (III) ANY ITEMS PAID BY
TENANT UNDER SECTION 4.5 OF THIS LEASE.

 

4.2.5.4      NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS LEASE,
THE AMOUNT OF TAX EXPENSES FOR THE BASE YEAR AND ANY EXPENSE YEAR SHALL BE
CALCULATED WITHOUT TAKING INTO ACCOUNT ANY DECREASES IN REAL ESTATE TAXES
OBTAINED IN CONNECTION WITH PROPOSITION 8, AND, THEREFORE, THE TAX EXPENSES IN
THE BASE YEAR AND/OR AN EXPENSE YEAR MAY BE GREATER THAN THOSE ACTUALLY INCURRED
BY LANDLORD, BUT SHALL, NONETHELESS, BE THE TAX EXPENSES DUE UNDER THIS LEASE;
PROVIDED THAT (I) ANY COSTS AND EXPENSES INCURRED BY LANDLORD IN SECURING ANY
PROPOSITION 8 REDUCTION SHALL NOT BE INCLUDED IN DIRECT EXPENSES FOR PURPOSES OF
THIS LEASE, AND (II) TAX REFUNDS UNDER PROPOSITION 8 SHALL NOT BE DEDUCTED FROM
TAX EXPENSES, BUT RATHER SHALL BE THE SOLE PROPERTY OF LANDLORD.  LANDLORD AND
TENANT ACKNOWLEDGE THAT THIS SECTION 4.2.5.4 IS NOT INTENDED TO IN ANY WAY
AFFECT (A) THE INCLUSION IN TAX EXPENSES OF THE STATUTORY TWO PERCENT (2.0%)
ANNUAL INCREASE IN TAX EXPENSES (AS SUCH STATUTORY INCREASE MAY BE MODIFIED BY
SUBSEQUENT LEGISLATION), OR (B) THE INCLUSION OR EXCLUSION OF TAX EXPENSES
PURSUANT TO THE TERMS OF PROPOSITION 13, WHICH SHALL BE GOVERNED PURSUANT TO THE
TERMS OF SECTIONS 4.2.5.1 THROUGH 4.2.5.3, ABOVE.  THE AMOUNT OF PROPERTY TAXES
FOR THE BASE YEAR ATTRIBUTABLE TO THE VALUATION OF THE PROJECT AND BUILDING,
INCLUSIVE OF TENANT IMPROVEMENTS, SHALL BE KNOWN AS THE “BASE TAXES.”  IF IN ANY
CALENDAR YEAR SUBSEQUENT TO THE BASE YEAR, THE AMOUNT OF PROPERTY TAXES
DECREASES BELOW THE AMOUNT OF BASE TAXES, THEN FOR PURPOSES OF ALL SUBSEQUENT
CALENDAR YEARS, INCLUDING THE CALENDAR YEAR IN WHICH SUCH DECREASE IN PROPERTY
TAXES OCCURRED, THE BASE TAXES, AND THEREFORE THE TAX EXPENSES FOR THE BASE
YEAR, SHALL BE DECREASED BY AN AMOUNT EQUAL TO SUCH DECREASE IN PROPERTY TAXES. 
THE TAX EXPENSES FOR THE BASE YEAR SHALL NOT INCLUDE INCREASES DUE TO
EXTRAORDINARY CIRCUMSTANCES.

 


4.2.6            “TENANT’S SHARE” SHALL MEAN THE PERCENTAGES SET FORTH IN
SECTION 6 OF THE SUMMARY.


 


4.3          ALLOCATION OF DIRECT EXPENSES.


 


4.3.1            METHOD OF ALLOCATION.  THE PARTIES ACKNOWLEDGE THAT THE
BUILDING IS A PART OF A MULTI-BUILDING PROJECT AND THAT THE COSTS AND EXPENSES
INCURRED IN CONNECTION WITH THE PROJECT (I.E. THE DIRECT EXPENSES) SHOULD BE
SHARED BETWEEN THE TENANTS OF THE BUILDING AND THE TENANTS OF THE OTHER
BUILDINGS IN THE PROJECT.  ACCORDINGLY, AS SET FORTH IN SECTION 4.2 ABOVE,
DIRECT EXPENSES (WHICH CONSISTS OF OPERATING EXPENSES AND TAX EXPENSES) ARE
DETERMINED ANNUALLY FOR THE PROJECT AS A WHOLE, AND A PORTION OF THE DIRECT
EXPENSES, WHICH PORTION SHALL BE DETERMINED BY LANDLORD ON AN EQUITABLE BASIS,
SHALL BE ALLOCATED TO THE TENANTS OF THE BUILDING (AS OPPOSED TO THE TENANTS OF
ANY OTHER BUILDINGS IN THE PROJECT) AND SUCH PORTION SHALL BE THE DIRECT
EXPENSES FOR PURPOSES OF THIS LEASE.  SUCH PORTION OF DIRECT EXPENSES ALLOCATED
TO THE TENANTS OF THE BUILDING SHALL INCLUDE ALL DIRECT EXPENSES ATTRIBUTABLE
SOLELY TO THE BUILDING AND AN EQUITABLE PORTION OF THE DIRECT EXPENSES
ATTRIBUTABLE TO THE PROJECT AS A WHOLE.  FOLLOWING TENANT’S WRITTEN REQUEST,
LANDLORD SHALL PROVIDE TENANT WITH A COPY OF THE CALCULATIONS DESCRIBED IN THIS
SECTION 4.3.1 WHICH ARE APPLICABLE TO THE PREMISES.


 


4.3.2            COST POOLS.  LANDLORD SHALL HAVE THE RIGHT, FROM TIME TO TIME,
TO EQUITABLY ALLOCATE SOME OR ALL OF THE DIRECT EXPENSES FOR THE PROJECT AMONG
DIFFERENT PORTIONS OR OCCUPANTS OF THE PROJECT (THE “COST POOLS”), IN LANDLORD’S
DISCRETION.  SUCH COST POOLS MAY INCLUDE, BUT SHALL NOT BE LIMITED TO, THE
OFFICE SPACE TENANTS OF A BUILDING OF THE PROJECT OR OF THE PROJECT, AND THE
RETAIL SPACE TENANTS OF A BUILDING OF THE PROJECT OR OF THE PROJECT.  THE DIRECT
EXPENSES WITHIN EACH SUCH COST POOL SHALL BE ALLOCATED AND CHARGED TO THE
TENANTS WITHIN SUCH COST POOL IN AN EQUITABLE AND REASONABLE MANNER.  FOLLOWING
TENANT’S WRITTEN REQUEST, LANDLORD

 

13

--------------------------------------------------------------------------------


 


SHALL PROVIDE TENANT WITH A COPY OF THE CALCULATIONS DESCRIBED IN THIS
SECTION 4.3.2 WHICH ARE APPLICABLE TO THE PREMISES.


 


4.4          CALCULATION AND PAYMENT OF ADDITIONAL RENT.  IF FOR ANY EXPENSE
YEAR ENDING OR COMMENCING WITHIN THE LEASE TERM, TENANT’S SHARE OF DIRECT
EXPENSES FOR SUCH EXPENSE YEAR EXCEEDS TENANT’S SHARE OF DIRECT EXPENSES
APPLICABLE TO THE BASE YEAR, THEN TENANT SHALL PAY TO LANDLORD, IN THE MANNER
SET FORTH IN SECTION 4.4.1, BELOW, AND AS ADDITIONAL RENT, AN AMOUNT EQUAL TO
THE EXCESS (THE “EXCESS”).


 


4.4.1            STATEMENT OF ACTUAL DIRECT EXPENSES AND PAYMENT BY TENANT. 
LANDLORD SHALL USE COMMERCIALLY REASONABLE EFFORTS TO GIVE TO TENANT WITHIN ONE
HUNDRED FIFTY (150) DAYS FOLLOWING THE END OF THE BASE YEAR AND EACH EXPENSE
YEAR, A STATEMENT (THE “STATEMENT”) WHICH SHALL STATE THE DIRECT EXPENSES
INCURRED OR ACCRUED FOR SUCH PRECEDING EXPENSE YEAR, AND WHICH SHALL INDICATE
THE AMOUNT OF THE EXCESS.  UPON RECEIPT OF THE STATEMENT FOR EACH EXPENSE YEAR
COMMENCING OR ENDING DURING THE LEASE TERM, IF AN EXCESS IS PRESENT, TENANT
SHALL PAY, WITH ITS NEXT INSTALLMENT OF BASE RENT DUE, THE FULL AMOUNT OF THE
EXCESS FOR SUCH EXPENSE YEAR, LESS THE AMOUNTS, IF ANY, PAID DURING SUCH EXPENSE
YEAR AS “ESTIMATED EXCESS,” AS THAT TERM IS DEFINED IN SECTION 4.4.2, BELOW, AND
IF TENANT PAID MORE AS ESTIMATED EXCESS THAN THE ACTUAL EXCESS, TENANT SHALL
RECEIVE A CREDIT IN THE AMOUNT OF TENANT’S OVERPAYMENT AGAINST RENT NEXT DUE
UNDER THIS LEASE.  THE FAILURE OF LANDLORD TO TIMELY FURNISH THE STATEMENT FOR
ANY EXPENSE YEAR SHALL NOT PREJUDICE LANDLORD OR TENANT FROM ENFORCING ITS
RIGHTS UNDER THIS ARTICLE 4.  EVEN THOUGH THE LEASE TERM HAS EXPIRED AND TENANT
HAS VACATED THE PREMISES, WHEN THE FINAL DETERMINATION IS MADE OF TENANT’S SHARE
OF DIRECT EXPENSES FOR THE EXPENSE YEAR IN WHICH THIS LEASE TERMINATES, IF AN
EXCESS IF PRESENT, TENANT SHALL IMMEDIATELY PAY TO LANDLORD SUCH AMOUNT, AND IF
TENANT PAID MORE AS ESTIMATED EXCESS THAN THE ACTUAL EXCESS, LANDLORD SHALL,
WITHIN THIRTY (30) DAYS, DELIVER A CHECK PAYABLE TO TENANT IN THE AMOUNT OF THE
OVERPAYMENT.  NOTWITHSTANDING THE FOREGOING, TENANT SHALL NOT BE RESPONSIBLE FOR
TENANT’S SHARE OF ANY DIRECT EXPENSES ATTRIBUTABLE TO ANY EXPENSE YEAR WHICH ARE
FIRST BILLED TO TENANT MORE THAN TWO (2) CALENDAR YEARS AFTER THE EXPIRATION OR
ANY EARLIER TERMINATION OF THIS LEASE, PROVIDED THAT IN ANY EVENT TENANT SHALL
BE RESPONSIBLE FOR TENANT SHARE OF ANY DIRECT EXPENSES LEVIED BY ANY
GOVERNMENTAL AUTHORITY AT ANY TIME (BUT NOT MORE THAN THREE (3) CALENDAR YEARS,
FOLLOWING THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE WHICH ARE
ATTRIBUTABLE TO ANY EXPENSE YEAR.  THE PROVISIONS OF THIS SECTION 4.4.1 SHALL
SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THE LEASE TERM.


 


4.4.2            STATEMENT OF ESTIMATED DIRECT EXPENSES.  IN ADDITION, LANDLORD
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO GIVE TO TENANT WITHIN ONE HUNDRED
FIFTY (150) DAYS FOLLOWING THE COMMENCEMENT OF THE BASE YEAR AND EACH EXPENSE
YEAR AND A YEARLY EXPENSE ESTIMATE STATEMENT (THE “ESTIMATE STATEMENT”) WHICH
SHALL SET FORTH, ON A LINE-ITEM BY LINE-ITEM BASIS LANDLORD’S REASONABLE
ESTIMATE (THE “ESTIMATE”) OF WHAT THE TOTAL AMOUNT OF DIRECT EXPENSES FOR THE
BASE YEAR OR THEN-CURRENT EXPENSE YEAR (AS APPLICABLE) SHALL BE AND, WITH
RESPECT TO EACH EXPENSE YEAR, THE ESTIMATED EXCESS (THE “ESTIMATED EXCESS”) AS
CALCULATED BY COMPARING THE DIRECT EXPENSES FOR SUCH EXPENSE YEAR, WHICH SHALL
BE BASED UPON THE ESTIMATE, TO THE AMOUNT OF DIRECT EXPENSES FOR THE BASE YEAR. 
THE FAILURE OF LANDLORD TO TIMELY FURNISH THE ESTIMATE STATEMENT FOR ANY EXPENSE
YEAR SHALL NOT PRECLUDE LANDLORD FROM ENFORCING ITS RIGHTS TO COLLECT ANY
ESTIMATED EXCESS UNDER THIS ARTICLE 4, NOR SHALL LANDLORD BE PROHIBITED FROM
REVISING ANY ESTIMATE STATEMENT OR ESTIMATED EXCESS THERETOFORE DELIVERED TO THE
EXTENT NECESSARY, PROVIDED THAT, LANDLORD SHALL PROMPTLY NOTIFY TENANT OF SUCH
REVISION TO ANY ESTIMATE STATEMENT OR ESTIMATED EXCESS.  THEREAFTER, TENANT
SHALL PAY, WITH ITS NEXT INSTALLMENT OF BASE RENT DUE, A FRACTION OF THE
ESTIMATED EXCESS FOR THE THEN-CURRENT EXPENSE YEAR (REDUCED BY ANY AMOUNTS PAID
PURSUANT TO THE NEXT TO LAST SENTENCE OF THIS SECTION 4.4.2).  SUCH FRACTION
SHALL HAVE AS ITS NUMERATOR THE NUMBER OF MONTHS WHICH HAVE ELAPSED IN SUCH
CURRENT EXPENSE YEAR, INCLUDING THE MONTH OF SUCH PAYMENT, AND TWELVE (12) AS
ITS DENOMINATOR.  UNTIL A NEW ESTIMATE STATEMENT IS FURNISHED (WHICH LANDLORD
SHALL HAVE THE RIGHT TO DELIVER TO TENANT AT ANY TIME), TENANT SHALL PAY
MONTHLY, WITH THE MONTHLY BASE RENT INSTALLMENTS, AN AMOUNT EQUAL TO ONE-TWELFTH
(1/12) OF THE TOTAL ESTIMATED EXCESS SET FORTH IN THE PREVIOUS ESTIMATE
STATEMENT DELIVERED BY LANDLORD TO TENANT.


 


4.5          TAXES AND OTHER CHARGES FOR WHICH TENANT IS DIRECTLY RESPONSIBLE.


 


4.5.1            TENANT SHALL BE LIABLE FOR AND SHALL PAY TEN (10) DAYS BEFORE
DELINQUENCY, TAXES LEVIED AGAINST TENANT’S EQUIPMENT, FURNITURE, FIXTURES AND
ANY OTHER PERSONAL PROPERTY LOCATED IN OR ABOUT THE PREMISES.  IF ANY SUCH TAXES
ON TENANT’S EQUIPMENT, FURNITURE,

 

14

--------------------------------------------------------------------------------


 


FIXTURES AND ANY OTHER PERSONAL PROPERTY ARE LEVIED AGAINST LANDLORD OR
LANDLORD’S PROPERTY OR IF THE ASSESSED VALUE OF LANDLORD’S PROPERTY IS INCREASED
BY THE INCLUSION THEREIN OF A VALUE PLACED UPON SUCH EQUIPMENT, FURNITURE,
FIXTURES OR ANY OTHER PERSONAL PROPERTY AND IF LANDLORD PAYS THE TAXES BASED
UPON SUCH INCREASED ASSESSMENT, WHICH LANDLORD SHALL HAVE THE RIGHT TO DO
REGARDLESS OF THE VALIDITY THEREOF BUT ONLY UNDER PROPER PROTEST IF REQUESTED BY
TENANT, TENANT SHALL UPON DEMAND REPAY TO LANDLORD THE TAXES SO LEVIED AGAINST
LANDLORD OR THE PROPORTION OF SUCH TAXES RESULTING FROM SUCH INCREASE IN THE
ASSESSMENT, AS THE CASE MAY BE.


 


4.5.2            IF THE TENANT IMPROVEMENTS IN THE PREMISES, WHETHER INSTALLED
AND/OR PAID FOR BY LANDLORD OR TENANT AND WHETHER OR NOT AFFIXED TO THE REAL
PROPERTY SO AS TO BECOME A PART THEREOF, ARE ASSESSED FOR REAL PROPERTY TAX
PURPOSES AT A VALUATION MATERIALLY HIGHER THAN THE VALUATION AT WHICH TENANT
IMPROVEMENTS CONFORMING TO LANDLORD’S “BUILDING STANDARD” IN OTHER SPACE IN THE
BUILDING ARE ASSESSED, THEN THE TAX EXPENSES LEVIED AGAINST LANDLORD OR THE
PROPERTY BY REASON OF SUCH EXCESS ASSESSED VALUATION SHALL BE DEEMED TO BE TAXES
LEVIED AGAINST PERSONAL PROPERTY OF TENANT AND SHALL BE GOVERNED BY THE
PROVISIONS OF SECTION 4.5.1, ABOVE.


 


4.5.3            NOTWITHSTANDING ANY CONTRARY PROVISION HEREIN, TENANT SHALL PAY
PRIOR TO DELINQUENCY ANY (I) RENT TAX OR SALES TAX, SERVICE TAX, TRANSFER TAX OR
VALUE ADDED TAX, OR ANY OTHER APPLICABLE TAX ON THE RENT OR SERVICES HEREIN OR
OTHERWISE RESPECTING THIS LEASE, (II) TAXES ASSESSED UPON OR WITH RESPECT TO THE
POSSESSION, LEASING, OPERATION, MANAGEMENT, MAINTENANCE, ALTERATION, REPAIR, USE
OR OCCUPANCY BY TENANT OF THE PREMISES OR ANY PORTION OF THE PROJECT, INCLUDING
THE PROJECT PARKING FACILITY; OR (III) TAXES ASSESSED UPON THIS TRANSACTION OR
ANY DOCUMENT TO WHICH TENANT IS A PARTY CREATING OR TRANSFERRING AN INTEREST OR
AN ESTATE IN THE PREMISES.


 


4.6          TENANT’S AUDIT RIGHTS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS LEASE, PROVIDED THAT TENANT IS NOT THEN IN DEFAULT UNDER THIS
LEASE (BEYOND THE APPLICABLE NOTICE AND CURE PERIOD SET FORTH IN THIS LEASE), IF
TENANT REASONABLY DISPUTES ANY AMOUNTS SET FORTH IN ANY STATEMENT DESCRIBED
ABOVE IN THIS ARTICLE 4, TENANT WILL HAVE THE RIGHT, AT NO COST OR EXPENSE TO
LANDLORD (EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 4.6 BELOW), TO CAUSE
LANDLORD’S GENERAL LEDGER OF ACCOUNTS WITH RESPECT TO SUCH DISPUTED STATEMENT
ONLY TO BE AUDITED BY A NATIONALLY RECOGNIZED FIRM OF CERTIFIED PUBLIC
ACCOUNTANTS REASONABLY APPROVED BY LANDLORD OR BY A CERTIFIED PUBLIC ACCOUNTANT
MUTUALLY ACCEPTABLE TO LANDLORD AND TENANT, EITHER OF WHICH HAS PRIOR EXPERIENCE
IN THE REVIEW OF FINANCIAL STATEMENTS AND WHICH SHALL NOT BE RETAINED BY TENANT
ON A CONTINGENCY BASIS; PROVIDED, HOWEVER, TENANT SHALL NOT HAVE THE RIGHT TO
PERFORM ANY SUCH AUDIT MORE THAN ONE (1) TIME FOR ANY CALENDAR YEAR DURING THE
LEASE TERM.  ANY AUDIT CONDUCTED BY OR ON BEHALF OF TENANT SHALL COMMENCE WITHIN
SIX (6) MONTHS FOLLOWING TENANT’S RECEIPT OF THE RELEVANT STATEMENT, SHALL BE
CONDUCTED IN A DILIGENT MANNER, AND SHALL BE COMPLETED NO LATER THAN
EIGHTEEN (18) MONTHS FOLLOWING TENANT’S RECEIPT OF SUCH RELEVANT STATEMENT.  IN
ADDITION, SUCH AUDIT SHALL BE CONDUCTED AT LANDLORD’S OFFICE DURING LANDLORD’S
NORMAL BUSINESS HOURS AND IN THE MANNER SO AS TO REASONABLY MINIMIZE
INTERFERENCE WITH LANDLORD’S BUSINESS OPERATIONS.  LANDLORD SHALL HAVE NO
OBLIGATION AND TENANT SHALL HAVE NO RIGHT TO MAKE PHOTOCOPIES OF ANY OF
LANDLORD’S LEDGERS, INVOICES OR OTHER ITEMS.  TENANT’S AUDIT SHALL BE LIMITED TO
AN ON-SITE REVIEW OF LANDLORD’S GENERAL LEDGER OF ACCOUNTS.  THE AMOUNTS PAYABLE
UNDER THIS SECTION 4.6 BY LANDLORD TO TENANT OR TO TENANT TO LANDLORD, AS THE
CASE MAY BE, WILL BE APPROPRIATELY ADJUSTED ON THE BASIS OF SUCH AUDIT.  IF SUCH
AUDIT DISCLOSES AN OVERSTATEMENT OF DIRECT EXPENSES IN EXCESS OF SEVEN
PERCENT (7%) FOR SUCH CALENDAR YEAR, LANDLORD WILL REIMBURSE TENANT FOR THE
REASONABLE COST OF THE AUDIT; OTHERWISE THE COST OF SUCH AUDIT INCLUDING
LANDLORD’S COSTS INCURRED IN COMPLYING WITH SUCH AUDIT SHALL BE BORNE BY
TENANT.  TENANT AGREES TO KEEP, AND TO CAUSE ITS ACCOUNTANT AND EMPLOYEES TO
KEEP, ALL INFORMATION REVEALED BY ANY AUDIT OF LANDLORD’S BOOKS AND RECORDS
STRICTLY CONFIDENTIAL AND NOT TO DISCLOSE ANY SUCH INFORMATION OR PERMIT ANY
SUCH INFORMATION TO BE DISCLOSED TO ANYONE OTHER THAN LANDLORD, UNLESS COMPELLED
TO DO SO BY A COURT OF LAW.  TENANT HEREBY ACKNOWLEDGES THAT TENANT’S SOLE RIGHT
TO INSPECT LANDLORD’S BOOKS AND RECORDS AND TO CONTEST THE AMOUNT OF DIRECT
EXPENSES PAYABLE BY TENANT SHALL BE AS SET FORTH IN THIS SECTION 4.6, AND TENANT
HEREBY WAIVES ANY AND ALL OTHER RIGHTS PURSUANT TO APPLICABLE LAW TO INSPECT
SUCH BOOKS AND RECORDS AND/OR TO CONTEST THE AMOUNT OF DIRECT EXPENSES PAYABLE
BY TENANT.  THE PROVISIONS OF THIS SECTION 4.6 SHALL SURVIVE THE EXPIRATION OR
EARLIER TERMINATION OF THIS LEASE.

 

15

--------------------------------------------------------------------------------


 

ARTICLE 5

 


USE OF PREMISES

 


5.1          PERMITTED USE.  TENANT SHALL USE THE PREMISES SOLELY FOR THE
PERMITTED USE SET FORTH IN SECTION 7 OF THE SUMMARY AND TENANT SHALL NOT USE OR
PERMIT THE PREMISES OR THE PROJECT TO BE USED FOR ANY OTHER PURPOSE OR PURPOSES
WHATSOEVER WITHOUT THE PRIOR WRITTEN CONSENT OF LANDLORD, WHICH MAY BE WITHHELD
IN LANDLORD’S SOLE DISCRETION.


 


5.2          PROHIBITED USES.  THE USES PROHIBITED UNDER THIS LEASE SHALL
INCLUDE, WITHOUT LIMITATION, USE OF THE PREMISES OR A PORTION THEREOF FOR
(I) OFFICES OF ANY AGENCY OR BUREAU OF THE UNITED STATES OR ANY STATE OR
POLITICAL SUBDIVISION THEREOF; (II) OFFICES OR AGENCIES OF ANY FOREIGN
GOVERNMENTAL OR POLITICAL SUBDIVISION THEREOF; (III) OFFICES OF ANY HEALTH CARE
PROFESSIONALS OR SERVICE ORGANIZATION WHEN USED FOR ANY PURPOSE OTHER THAN
GENERAL OFFICE OR ADMINISTRATIVE USE (E.G., WHEN USED FOR THE TREATMENT OF
PATIENTS, AS A HOSPITAL OR OTHER CARE FACILITY OR EMERGENCY ROOM, ETC.);
(IV) SCHOOLS OR OTHER TRAINING FACILITIES WHICH ARE NOT ANCILLARY TO CORPORATE,
EXECUTIVE OR PROFESSIONAL OFFICE USE; (V) RETAIL OR RESTAURANT USES; OR
(VI) COMMUNICATIONS FIRMS SUCH AS RADIO AND/OR TELEVISION STATIONS.  TENANT
SHALL NOT ALLOW OCCUPANCY DENSITY OF USE OF THE PREMISES WHICH IS MATERIALLY
GREATER THAN THE AVERAGE DENSITY OF THE OTHER TENANTS OF THE BUILDING AND
COMPARABLE BUILDINGS USING THEIR PREMISES UNDER LEASE FOR USES COMPARABLE TO THE
PERMITTED USE; PROVIDED, HOWEVER, LANDLORD HEREBY ACKNOWLEDGES THAT IT HAS
REVIEWED THOSE CERTAIN SPACE PLANS PREPARED BY SHLEMMER ALGAZE & ASSOCIATES
DATED APRIL 2, 2008, REFERENCING PROJECT NO. 20.70.6276, CONSISTING OF TWO
(2) SHEETS, ONE ENTITLED SPACE PLAN, SHEET NO.: H FOR THE 5TH FLOOR, AND ONE
ENTITLED SPACE PLAN, SHEET NO.: H FOR SUITE 620 (COLLECTIVELY, THE “FINAL SPACE
PLAN”) SUBMITTED BY TENANT TO LANDLORD ON APRIL 9, 2008, AND LANDLORD AGREES
THAT THE ANTICIPATED OCCUPANCY DENSITY OF USE OF THE PREMISES AS DEPICTED IN
SUCH SPACE PLAN IS HEREBY DEEMED TO NOT BE IN VIOLATION OF THE OCCUPANCY DENSITY
REQUIREMENT SET FORTH IN THIS SENTENCE; PROVIDED, FURTHER, HOWEVER, LANDLORD’S
REVIEW OF SUCH SPACE PLAN SHALL NOT IMPLY THAT LANDLORD HAS REVIEWED THE SAME
FOR QUALITY, DESIGN, CODE COMPLIANCE OR OTHER LIKE MATTERS AND SHALL NOT RELIEVE
TENANT OF ANY OF TENANT’S OBLIGATIONS WITH RESPECT TO THE DELIVERY OF ANY SPACE
PLANS, CONSTRUCTION DOCUMENTS OR DRAWINGS OR OTHER SIMILAR DOCUMENTS AS SET
FORTH IN THE WORK LETTER.  TENANT FURTHER COVENANTS AND AGREES THAT TENANT SHALL
NOT USE, OR SUFFER OR PERMIT ANY PERSON OR PERSONS TO USE, THE PREMISES OR ANY
PART THEREOF FOR ANY USE OR PURPOSE CONTRARY TO THE PROVISIONS OF THE RULES AND
REGULATIONS SET FORTH IN EXHIBIT D, ATTACHED HERETO, OR IN VIOLATION OF THE LAWS
OF THE UNITED STATES OF AMERICA, THE STATE OF CALIFORNIA, OR THE ORDINANCES,
REGULATIONS OR REQUIREMENTS OF THE LOCAL MUNICIPAL OR COUNTY GOVERNING BODY OR
OTHER LAWFUL AUTHORITIES HAVING JURISDICTION OVER THE PROJECT) INCLUDING,
WITHOUT LIMITATION, ANY SUCH LAWS, ORDINANCES, REGULATIONS OR REQUIREMENTS
RELATING TO HAZARDOUS MATERIALS OR SUBSTANCES, AS THOSE TERMS ARE DEFINED BY
APPLICABLE LAWS NOW OR HEREAFTER IN EFFECT.  TENANT SHALL NOT DO OR PERMIT
ANYTHING TO BE DONE IN OR ABOUT THE PREMISES WHICH WILL IN ANY WAY DAMAGE THE
REPUTATION OF THE PROJECT OR UNREASONABLY OBSTRUCT OR INTERFERE WITH THE RIGHTS
OF OTHER TENANTS OR OCCUPANTS OF THE BUILDING, OR INJURE OR ANNOY THEM OR USE OR
ALLOW THE PREMISES TO BE USED FOR ANY IMPROPER, UNLAWFUL OR OBJECTIONABLE
PURPOSE, NOR SHALL TENANT CAUSE, MAINTAIN OR PERMIT ANY NUISANCE IN, ON OR ABOUT
THE PREMISES.  TENANT SHALL NOT COMMIT OR SUFFER TO BE COMMITTED ANY WASTE IN OR
UPON THE PREMISES.


 


5.3          CC&RS.  TENANT SHALL COMPLY WITH ALL RECORDED COVENANTS,
CONDITIONS, AND RESTRICTIONS CURRENTLY AFFECTING THE PROJECT.  ADDITIONALLY,
TENANT ACKNOWLEDGES THAT THE PROJECT MAY BE SUBJECT TO ANY FUTURE COVENANTS,
CONDITIONS, AND RESTRICTIONS (THE “CC&RS”) WHICH LANDLORD, IN LANDLORD’S
DISCRETION, DEEMS REASONABLY NECESSARY OR DESIRABLE, AND TENANT AGREES THAT THIS
LEASE SHALL BE SUBJECT AND SUBORDINATE TO SUCH CC&RS.  LANDLORD SHALL HAVE THE
RIGHT TO REQUIRE TENANT TO EXECUTE AND ACKNOWLEDGE, WITHIN FIFTEEN (15) BUSINESS
DAYS OF A REQUEST BY LANDLORD, A “RECOGNITION OF COVENANTS, CONDITIONS, AND
RESTRICTION,” IN A FORM SUBSTANTIALLY SIMILAR TO THAT ATTACHED HERETO AS
EXHIBIT F, AGREEING TO AND ACKNOWLEDGING THE CC&RS.  LANDLORD REPRESENTS THAT,
AS OF THE DATE OF THIS LEASE, THERE ARE NO EXISTING CC&RS AFFECTING THE PROJECT
THAT THIS LEASE WOULD VIOLATE OR THAT PROHIBIT TENANT’S USE OF THE PREMISES FOR
THE PERMITTED USE.


 


16

--------------------------------------------------------------------------------



 

ARTICLE 6

 


SERVICES AND UTILITIES

 


6.1          STANDARD TENANT SERVICES.  LANDLORD SHALL PROVIDE THE FOLLOWING
SERVICES ON ALL DAYS (UNLESS OTHERWISE STATED BELOW) DURING THE LEASE TERM.


 


6.1.1            SUBJECT TO LIMITATIONS IMPOSED BY ALL GOVERNMENTAL RULES,
REGULATIONS AND GUIDELINES APPLICABLE THERETO, LANDLORD SHALL PROVIDE HEATING
AND AIR CONDITIONING (“HVAC”) WHEN NECESSARY FOR NORMAL COMFORT FOR NORMAL
OFFICE USE IN THE PREMISES FROM 8:00 A.M. TO 6:00 P.M. MONDAY THROUGH FRIDAY
(THE “BUILDING HOURS”), EXCEPT FOR THE DATE OF OBSERVATION OF NEW YEAR’S DAY,
PRESIDENTS’ DAY, MEMORIAL DAY, INDEPENDENCE DAY, LABOR DAY, THANKSGIVING DAY,
CHRISTMAS DAY AND, AT LANDLORD’S DISCRETION, OTHER LOCALLY OR NATIONALLY
RECOGNIZED HOLIDAYS (COLLECTIVELY, THE “HOLIDAYS”).


 


6.1.2            SUBJECT TO THE OTHER TERMS OF THIS LEASE, LANDLORD SHALL
PROVIDE ELECTRICAL WIRING AND FACILITIES FOR CONNECTION TO TENANT’S LIGHTING
FIXTURES AND INCIDENTAL USE EQUIPMENT.  THE CONNECTED ELECTRICAL LOAD OF
TENANT’S INCIDENTAL USE EQUIPMENT SHALL NOT EXCEED THAT GENERALLY CONSUMED BY A
NORMAL GENERAL OFFICE USER IN THE PROJECT DURING THE BUILDING HOURS ON A MONTHLY
BASIS (PROVIDED THAT THIS LIMIT SHALL NOT BE DEEMED EXCEEDED IF THE CONNECTED
LOAD OF TENANT’S INCIDENTAL USE EQUIPMENT DOES NOT EXCEED TWO AND A HALF (2.5)
WATTS PER USABLE SQUARE FOOT OF THE PREMISES), AND THE ELECTRICITY SO FURNISHED
FOR INCIDENTAL USE EQUIPMENT WILL BE AT A NOMINAL ONE HUNDRED TWENTY (120) VOLTS
AND NO ELECTRICAL CIRCUIT FOR THE SUPPLY OF SUCH INCIDENTAL USE EQUIPMENT WILL
REQUIRE A CURRENT CAPACITY EXCEEDING TWENTY (20) AMPERES.  THE CONNECTED
ELECTRICAL LOAD OF TENANT’S LIGHTING FIXTURES SHALL NOT EXCEED THAT GENERALLY
CONSUMED BY A NORMAL GENERAL OFFICE USER IN THE PROJECT DURING THE BUILDING
HOURS ON A MONTHLY BASIS (PROVIDED THAT THIS LIMIT SHALL NOT BE DEEMED EXCEEDED
IF THE CONNECTED LOAD OF TENANT’S LIGHTING FIXTURES DOES NOT EXCEED ONE AND A
HALF (1.5) WATTS PER USABLE SQUARE FOOT OF THE PREMISES), AND THE ELECTRICITY SO
FURNISHED FOR TENANT’S LIGHTING WILL BE AT A NOMINAL 277/480 VOLTS, WHICH
ELECTRICAL USAGE SHALL BE SUBJECT TO APPLICABLE LAWS AND REGULATIONS, INCLUDING
TITLE 24.  TENANT WILL DESIGN TENANT’S ELECTRICAL SYSTEM SERVING ANY EQUIPMENT
PRODUCING NONLINEAR ELECTRICAL LOADS TO ACCOMMODATE SUCH NONLINEAR ELECTRICAL
LOADS, INCLUDING, BUT NOT LIMITED TO, OVERSIZING NEUTRAL CONDUCTORS, DERATING
TRANSFORMERS AND/OR PROVIDING POWER-LINE FILTERS.  ENGINEERING PLANS SHALL
INCLUDE A CALCULATION OF TENANT’S FULLY CONNECTED ELECTRICAL DESIGN LOAD WITH
AND WITHOUT DEMAND FACTORS AND SHALL INDICATE THE NUMBER OF WATTS OF UNMETERED
AND SUBMETERED LOADS.  TENANT SHALL BEAR THE COST OF REPLACEMENT OF LAMPS,
STARTERS AND BALLASTS FOR NON-BUILDING STANDARD LIGHTING FIXTURES WITHIN THE
PREMISES.


 


6.1.3            LANDLORD SHALL PROVIDE CITY WATER FROM THE REGULAR BUILDING
OUTLETS FOR DRINKING, LAVATORY AND TOILET PURPOSES IN THE BUILDING COMMON AREAS.


 


6.1.4            LANDLORD SHALL PROVIDE BUILDING STANDARD JANITORIAL SERVICES TO
THE PREMISES FIVE (5) DAYS PER WEEK, EXCEPT THE DATE OF OBSERVATION OF THE
HOLIDAYS, IN AND ABOUT THE PREMISES.


 


6.1.5            LANDLORD SHALL PROVIDE NONEXCLUSIVE, NON-ATTENDED AUTOMATIC
PASSENGER ELEVATOR SERVICE DURING THE BUILDING HOURS AND SHALL HAVE ONE ELEVATOR
AVAILABLE AT ALL OTHER TIMES.


 


6.1.6            LANDLORD SHALL PROVIDE NONEXCLUSIVE FREIGHT ELEVATOR SERVICE
SUBJECT TO SCHEDULING BY LANDLORD.


 


6.1.7            LANDLORD SHALL PROVIDE ACCESS-CONTROL SERVICES IN THE BUILDING
MATERIALLY SIMILAR TO THAT PROVIDED AT COMPARABLE BUILDINGS, INCLUDING THE
PROVISION OF TWENTY-FOUR (24) HOURS PER DAY, SEVEN (7) DAYS PER WEEK, ON-SITE
PROJECT ACCESS CONTROL EQUIPMENT, PERSONNEL, PROCEDURES AND/OR SYSTEMS. 
NOTWITHSTANDING THE FOREGOING, LANDLORD SHALL IN NO CASE BE LIABLE FOR PERSONAL
INJURY OR PROPERTY DAMAGE FOR ANY ERROR WITH REGARD TO THE ADMISSION TO OR
EXCLUSION FROM THE BUILDING OR PROJECT OF ANY PERSON.


 

Tenant shall cooperate fully with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems.

 

17

--------------------------------------------------------------------------------


 


6.2          OVERSTANDARD TENANT USE.  TENANT SHALL NOT, WITHOUT LANDLORD’S
PRIOR WRITTEN CONSENT, USE HEAT-GENERATING MACHINES, MACHINES OTHER THAN NORMAL
FRACTIONAL HORSEPOWER OFFICE MACHINES, OR EQUIPMENT OR LIGHTING OTHER THAN
BUILDING STANDARD LIGHTS IN THE PREMISES, WHICH MAY AFFECT THE TEMPERATURE
OTHERWISE MAINTAINED BY THE AIR CONDITIONING SYSTEM OR INCREASE THE WATER
NORMALLY FURNISHED FOR THE PREMISES BY LANDLORD PURSUANT TO THE TERMS OF
SECTION 6.1 OF THIS LEASE.  IF SUCH CONSENT IS GIVEN, LANDLORD SHALL HAVE THE
RIGHT TO INSTALL SUPPLEMENTARY AIR CONDITIONING UNITS OR OTHER FACILITIES IN THE
PREMISES, INCLUDING SUPPLEMENTARY OR ADDITIONAL METERING DEVICES, AND THE COST
THEREOF, INCLUDING THE COST OF INSTALLATION, OPERATION AND MAINTENANCE,
INCREASED WEAR AND TEAR ON EXISTING EQUIPMENT AND OTHER SIMILAR CHARGES, SHALL
BE PAID BY TENANT TO LANDLORD UPON BILLING BY LANDLORD.  IF TENANT USES WATER,
ELECTRICITY, HEAT OR AIR CONDITIONING IN EXCESS OF THAT SUPPLIED BY LANDLORD
PURSUANT TO SECTION 6.1 OF THIS LEASE, TENANT SHALL PAY TO LANDLORD, UPON
BILLING, THE COST OF SUCH EXCESS CONSUMPTION, THE COST OF THE INSTALLATION,
OPERATION, AND MAINTENANCE OF EQUIPMENT WHICH IS INSTALLED IN ORDER TO SUPPLY
SUCH EXCESS CONSUMPTION (OR AN EQUITABLE PORTION THEREOF, IF SUCH EQUIPMENT
SERVES MORE THAN ONE TENANT), AND THE COST OF THE INCREASED WEAR AND TEAR ON
EXISTING EQUIPMENT CAUSED BY SUCH EXCESS CONSUMPTION; AND LANDLORD MAY INSTALL
DEVICES TO SEPARATELY METER ANY INCREASED USE AND IN SUCH EVENT TENANT SHALL PAY
THE INCREASED COST DIRECTLY TO LANDLORD, ON DEMAND, AT THE RATES CHARGED BY THE
PUBLIC UTILITY COMPANY FURNISHING THE SAME, INCLUDING THE COST OF SUCH
ADDITIONAL METERING DEVICES (OR AN EQUITABLE PORTION THEREOF, IF SUCH DEVICES
SERVE MORE THAN ONE TENANT).  TENANT’S USE OF ELECTRICITY SHALL NEVER EXCEED THE
CAPACITY OF THE FEEDERS TO THE PROJECT OR THE RISERS OR WIRING INSTALLATION, AND
SUBJECT TO THE TERMS OF SECTION 29.32, BELOW, AND EXCEPT FOR OFFICE CALCULATORS,
DICTATION EQUIPMENT, COPIER MACHINES, PERSONAL COMPUTERS, AND OTHER SIMILAR
OFFICE EQUIPMENT CONSISTENT WITH GENERAL OFFICE USE IN COMPARABLE BUILDINGS,
TENANT SHALL NOT INSTALL OR USE OR PERMIT THE INSTALLATION OR USE OF ANY
COMPUTER OR ELECTRONIC DATA PROCESSING EQUIPMENT IN THE PREMISES, WITHOUT THE
PRIOR WRITTEN CONSENT OF LANDLORD, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED.  IF TENANT DESIRES TO USE HEAT, VENTILATION OR
AIR CONDITIONING DURING HOURS OTHER THAN THOSE FOR WHICH LANDLORD IS OBLIGATED
TO SUPPLY SUCH UTILITIES PURSUANT TO THE TERMS OF SECTION 6.1 OF THIS LEASE,
TENANT SHALL GIVE LANDLORD SUCH REASONABLE PRIOR NOTICE, IF ANY, AS LANDLORD
SHALL FROM TIME TO TIME ESTABLISH AS APPROPRIATE, OF TENANT’S DESIRED USE IN
ORDER TO SUPPLY SUCH UTILITIES, AND LANDLORD SHALL SUPPLY SUCH UTILITIES TO
TENANT AT AN HOURLY RATE OF FORTY-FIVE DOLLARS ($45.00), WHICH RATE SHALL BE
SUBJECT TO INCREASE BUT ONLY TO THE EXTENT THAT LANDLORD’S “ACTUAL COST”
(DEFINED BELOW) OF PROVIDING SUCH AFTER-HOURS UTILITIES TO TENANT SHALL
INCREASE  (WHICH SHALL BE TREATED AS ADDITIONAL RENT).  FOR PURPOSES OF THIS
LEASE, “ACTUAL COST” SHALL MEAN THE ACTUAL COST INCURRED BY LANDLORD, AS
REASONABLY DETERMINED BY LANDLORD BUT WITHOUT CHARGE FOR DEPRECIATION, PROFIT,
OVERHEAD OR ADMINISTRATION, PROVIDED THAT, NOTWITHSTANDING THE FOREGOING, ANY
AMOUNT ACTUALLY CHARGED BY ANY UNRELATED THIRD PARTY TO LANDLORD FOR THE SUPPLY
OF SUCH UTILITIES SHALL BE DEEMED LANDLORD’S “ACTUAL COST.”


 


6.3          INTERRUPTION OF USE.  TENANT AGREES THAT LANDLORD SHALL NOT BE
LIABLE FOR DAMAGES, BY ABATEMENT OF RENT (OTHER THAN AS EXPRESSLY SET FORTH IN
SECTION 19.6.2 BELOW) OR OTHERWISE, FOR FAILURE TO FURNISH OR DELAY IN
FURNISHING ANY SERVICE (INCLUDING TELEPHONE AND TELECOMMUNICATION SERVICES), OR
FOR ANY DIMINUTION IN THE QUALITY OR QUANTITY THEREOF, WHEN SUCH FAILURE OR
DELAY OR DIMINUTION IS OCCASIONED, IN WHOLE OR IN PART, BY BREAKAGE, REPAIRS,
REPLACEMENTS, OR IMPROVEMENTS, BY ANY STRIKE, LOCKOUT OR OTHER LABOR TROUBLE, BY
INABILITY TO SECURE ELECTRICITY, GAS, WATER, OR OTHER FUEL AT THE BUILDING OR
PROJECT AFTER REASONABLE EFFORT TO DO SO, BY ANY RIOT OR OTHER DANGEROUS
CONDITION, EMERGENCY, ACCIDENT OR CASUALTY WHATSOEVER, BY ACT OR DEFAULT OF
TENANT OR OTHER PARTIES, OR BY ANY OTHER CAUSE OR THE INSTALLATION, USE OR
INTERRUPTION OF USE OF ANY EQUIPMENT IN CONNECTION WITH THE FURNISHING OF ANY OF
THE FOREGOING UTILITIES OR SERVICES, OR THE LIMITATION, CURTAILMENT, RATIONING
OR RESTRICTION BY GOVERNMENTAL AUTHORITY OR UTILITY COMPANY ACTION ON USE OF
WATER, ELECTRICITY, GAS OR ANY OTHER FORM OF ENERGY OR ANY OTHER SERVICE OR
UTILITY WHATSOEVER SERVING THE PREMISES, THE BUILDING OR THE PROJECT; AND SUCH
FAILURES OR DELAYS OR DIMINUTION SHALL NEVER BE DEEMED TO CONSTITUTE AN EVICTION
OR DISTURBANCE OF TENANT’S USE AND POSSESSION OF THE PREMISES OR RELIEVE TENANT
FROM PAYING RENT (OTHER THAN AS EXPRESSLY SET FORTH IN SECTION 19.6.2 BELOW) OR
PERFORMING ANY OF ITS OBLIGATIONS UNDER THIS LEASE.  FURTHERMORE, LANDLORD SHALL
NOT BE LIABLE UNDER ANY CIRCUMSTANCES FOR A LOSS OF, OR INJURY TO, PROPERTY OR
FOR INJURY TO, OR INTERFERENCE WITH, TENANT’S BUSINESS, INCLUDING, WITHOUT
LIMITATION, LOSS OF PROFITS, HOWEVER OCCURRING, THROUGH OR IN CONNECTION WITH OR
INCIDENTAL TO A FAILURE TO FURNISH ANY OF THE SERVICES OR UTILITIES AS SET FORTH
IN THIS ARTICLE 6.  LANDLORD MAY COMPLY WITH VOLUNTARY CONTROLS OR GUIDELINES
PROMULGATED BY ANY GOVERNMENTAL ENTITY RELATING TO THE USE OR CONSERVATION OF
ENERGY, WATER, GAS, LIGHT OR ELECTRICITY OR THE REDUCTION OF AUTOMOBILE OR OTHER
EMISSIONS WITHOUT CREATING ANY LIABILITY OF LANDLORD TO TENANT UNDER THIS LEASE,
PROVIDED THAT THE PREMISES ARE NOT THEREBY RENDERED UNTENANTABLE.

 

18

--------------------------------------------------------------------------------


 


6.4          METERED UTILITIES.  NOTWITHSTANDING ANY CONTRARY PROVISION OF THIS
LEASE, TENANT AGREES TO BEAR NO LESS THAN THAT PORTION OF THE COST OF THE
SERVICES PROVIDED BY LANDLORD DESCRIBED IN THIS ARTICLE 6, WHICH CLEARLY
REFLECTS THE USE BY TENANT UPON OR WITH RESPECT TO THE PREMISES AND THE SERVICES
PROVIDED BY LANDLORD WITH RESPECT THERETO, SUCH AS COMPUTER UTILITY COSTS AND
UNUSUAL ELECTRICITY, AIR CONDITIONING, HEAT OR WATER REQUIREMENTS; AND LANDLORD
MAY, IN ITS REASONABLE DISCRETION, INCREASE OR DECREASE, FROM TIME TO TIME
DURING THE TERM OF THIS LEASE, THE PORTION OF SUCH COSTS OF SUCH SERVICES TO BE
PAID BY TENANT SO THAT SUCH PORTION ACCURATELY REFLECTS TENANT’S USE THEREOF IN
EXCESS OF THE BUILDING STANDARDS REASONABLY ESTABLISHED BY LANDLORD FROM TIME TO
TIME FOR NORMAL OFFICE USE AND THEREAFTER DISCLOSED IN WRITING TO TENANT;
PROVIDED, HOWEVER, TENANT’S USE OF ELECTRICITY SHALL NOT BE DEEMED IN EXCESS OF
THE BUILDING STANDARDS IF SUCH USE DOES NOT EXCEED THE STANDARDS SET FORTH IN
SECTION 6.1.2, ABOVE.  LANDLORD MAY, IN ITS REASONABLE DISCRETION, INSTALL
SEPARATE METERS OR SUBMETERS TO MEASURE, OR LANDLORD’S ENGINEERING DEPARTMENT
MAY ESTIMATE USING INDUSTRY STANDARDS, THE CONSUMPTION BY TENANT OF UTILITY
RESOURCES IN EXCESS OF THE BUILDING STANDARDS REASONABLY ESTABLISHED BY LANDLORD
FROM TIME TO TIME FOR NORMAL OFFICE USE.  THE COST OF ANY SUCH METERS (OR AN
EQUITABLE PORTION THEREOF IF ANY SUCH METERS SERVE MORE THAN ONE TENANT) AND OF
THE INSTALLATION, MAINTENANCE, AND REPAIR THEREOF SHALL BE PAID FOR BY TENANT,
AND TENANT AGREES TO PAY LANDLORD AS ADDITIONAL RENT FOR ALL SUCH WATER,
ELECTRIC CURRENT OR OTHER RESOURCE CONSUMED, AS SHOWN BY SAID METERS, OR AS
LANDLORD’S ENGINEERING DEPARTMENT MAY ESTIMATE USING INDUSTRY STANDARDS, AT THE
RATES CHARGED BY THE LOCAL PUBLIC UTILITY FURNISHING THE SAME, PLUS ANY
ADDITIONAL EXPENSE INCURRED IN KEEPING ACCOUNT OF THE WATER, ELECTRIC CURRENT OR
OTHER UTILITY SERVICE OR RESOURCE CONSUMED OR USED BY TENANT OUTSIDE OF NORMAL
BUSINESS HOURS OR NORMAL BUSINESS DAYS (INCLUDING HEAT, AIR CONDITIONING OR
ELEVATOR USE) AT THE RATES AND PURSUANT TO THE ADVANCE NOTICE REQUIREMENTS AND
THE PROCEDURES THEREFOR ESTABLISHED BY LANDLORD FROM TIME TO TIME.  LANDLORD
SHALL BILL TENANT PERIODICALLY FOR THE ACTUAL COST OF UTILITY USAGE UPON OR WITH
RESPECT TO THE PREMISES, IN EXCESS OF THE BUILDING STANDARDS REASONABLY
ESTABLISHED BY LANDLORD FROM TIME TO TIME FOR NORMAL OFFICE USE, AND THE AMOUNT
OF SUCH BILL SHALL BE PAYABLE WITHIN THIRTY (30) DAYS OF TENANT’S RECEIPT
THEREOF, PROVIDED THAT ANY SUCH BILL IS ACCOMPANIED BY REASONABLE DOCUMENTATION
OF TENANT’S EXCESS USAGE.


 


6.5          TENANT’S OBLIGATIONS.  TENANT SHALL PAY FOR, PRIOR TO DELINQUENCY,
ALL TELEPHONE AND ALL OTHER MATERIALS AND SERVICES NOT EXPRESSLY REQUIRED TO BE
PAID BY LANDLORD, WHICH MAY BE FURNISHED TO OR USED IN, ON OR ABOUT THE PREMISES
DURING THE TERM OF THIS LEASE.  TENANT SHALL ALSO PAY, PRIOR TO DELINQUENCY, ALL
CHARGES AND FEES REQUIRED TO BE PAID BY TENANT PURSUANT TO THE RULES AND
REGULATIONS.


 


6.6          TENANT’S SECURITY SYSTEM.  TENANT MAY, AT ITS OWN EXPENSE, INSTALL
ITS OWN SECURITY SYSTEM IN THE PREMISES (PROVIDED, THAT SUCH USE SHALL BE AT
TENANT’S SOLE RISK).  TENANT SHALL COORDINATE THE INSTALLATION AND OPERATION OF
TENANT’S SECURITY SYSTEM WITH LANDLORD TO ASSURE THAT TENANT’S SECURITY SYSTEM
IS COMPATIBLE WITH LANDLORD’S SECURITY SYSTEM AND THE BUILDING SYSTEMS AND
EQUIPMENT.  TENANT SHALL BE SOLELY RESPONSIBLE, AT TENANT’S SOLE COST AND
EXPENSE, FOR THE INSTALLATION, MONITORING, OPERATION AND REMOVAL OF TENANT’S
SECURITY SYSTEM.  ANY NEW SECURITY SYSTEM OR MODIFICATIONS TO THE EXISTING
SECURITY SYSTEM SHALL BE SUBJECT TO ARTICLE 8 OF THIS LEASE.


 

ARTICLE 7

 


REPAIRS

 

Landlord shall maintain in good operating order and keep in good repair and
condition the structural portions of the Building, including, without
limitation, the foundation, floor/ceiling slabs, roof, curtain wall, exterior
glass and mullions, columns, beams, shafts (including elevator shafts), stairs,
parking areas, landscaping, fountains, water falls, exterior Project signage,
stairwells, elevator cabs, plazas, art work, sculptures, men’s and women’s
washrooms, building mechanical, electrical and telephone closets, and all common
and public areas (collectively, “Building Structure”) and the mechanical,
electrical, life safety, plumbing, sprinkler systems and HVAC systems which were
not constructed by Tenant, its partners, subpartners and their respective
officers, agents, servants, employees, and independent contractors, are not
located in the Premises, and/or do not exclusively service the Premises
(collectively, the “Building Systems”).  Notwithstanding any provision in this
Lease to the contrary, Tenant shall be required to pay Landlord directly for the
cost of any repair to the Building Structure and/or the Building Systems to the
extent required because of Tenant’s use of the Premises for other than the
normal and customary business office operations, unless and to the extent such
damage is covered by

 

19

--------------------------------------------------------------------------------


 

insurance carried or required to be carried by Landlord pursuant to Article 10
and to which the waiver of subrogation is applicable (such obligation to the
extent applicable to Tenant as qualified and conditioned will hereinafter be
defined as the “BS/BS Exception”).  Tenant shall, at Tenant’s own expense,
pursuant to the terms of this Lease, including without limitation Article 8
hereof, keep the Premises, including all improvements, fixtures and furnishings
therein, all systems and equipment therein, and the floor or floors of the
Building on which the Premises are located (collectively, the “Maintenance
Items”), in good order, repair and condition at all times during the Lease Term
(but such obligation shall not extend to the Building Structure and the Building
System except pursuant to the BS/BS Exception).  Tenant agrees to repair any
damage to the Premises, Building or Project caused by or in connection with
Tenant’s use thereof, or the use of Tenant’s agents or employees, or the removal
of any articles of personal property, business or trade fixtures, machinery,
equipment, cabinetwork, furniture, movable partitions or permanent improvements
or additions, including repairing the floor and patching and painting the walls
where required by Landlord to Landlord’s reasonable satisfaction, all at the
Tenant’s sole cost and expense.

 

In addition, Tenant shall, at Tenant’s own expense, but under the supervision
and subject to the prior approval of Landlord, and within a commercially
reasonable period of time specified by Landlord, pursuant to the terms of this
Lease, including without limitation Article 8 hereof, promptly and adequately
repair all damage to the Premises and replace or repair all damaged, broken, or
worn fixtures and appurtenances and/or Maintenance Items (but such obligation
shall not extend to the Building Structure and the Building System except
pursuant to the BS/BS Exception), except for damage caused by ordinary wear and
tear or beyond the reasonable control of Tenant.  In addition, Tenant covenants
and agrees that Tenant shall, at Tenant’s sole cost, maintain all Maintenance
Items in accordance with specifications set forth in their respective then
currently updated operating manuals and shall, upon request from Landlord,
provide certifications or other documentation acceptable to Landlord that the
such Maintenance Items have been and are being maintained to such operating
manual specifications;  provided however, that, at Landlord’s option, or if
Tenant fails to make such repairs and/or maintain any Maintenance Items as
required herein, Landlord may, but need not, make such repairs and replacements
or perform such maintenance and/or contract with a service provider to perform
such maintenance on a regular basis, and Tenant shall pay Landlord the cost
thereof, including a percentage of the cost thereof sufficient to reimburse
Landlord for all overhead, general conditions, fees and other costs or expenses
arising from Landlord’s involvement with such repairs and replacements or
maintenance forthwith upon being billed for same.  Landlord may, but shall not
be required to, enter the Premises at all reasonable times and upon reasonable
notice to Tenant to perform maintenance on and make repairs to the Premises as
described in the preceding sentence, or to make such repairs, alterations,
improvements or additions to the Project or to any equipment located in the
Project as Landlord shall reasonably desire or deem necessary or as Landlord may
be required to do by governmental or quasi-governmental authority or court order
or decree.  Tenant hereby waives the right to make repairs at Landlord’s expense
under the provisions of any laws permitting by a tenant at the expense of
Landlord to the extent allowed by law, in that Landlord and Tenant have by this
Lease made specific provision for such repairs and have defined their respective
obligations relating thereto and Tenant expressly waives any and all rights
under and benefits of subsection 1 of Section 1932 and Sections 1941 and 1942 of
the California Civil Code or under any similar law, statute, or ordinance now or
hereafter in effect.

 

ARTICLE 8

 


ADDITIONS AND ALTERATIONS

 


8.1          LANDLORD’S CONSENT TO ALTERATIONS.  TENANT MAY NOT MAKE ANY
IMPROVEMENTS, ALTERATIONS, ADDITIONS OR CHANGES TO THE PREMISES OR ANY
MECHANICAL, PLUMBING OR HVAC FACILITIES OR SYSTEMS PERTAINING TO THE PREMISES
(COLLECTIVELY, THE “ALTERATIONS”) WITHOUT FIRST PROCURING THE PRIOR WRITTEN
CONSENT OF LANDLORD TO SUCH ALTERATIONS, WHICH CONSENT SHALL BE REQUESTED BY
TENANT NOT LESS THAN TWENTY (20) DAYS PRIOR TO THE COMMENCEMENT THEREOF, AND
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED BY
LANDLORD, PROVIDED IT SHALL BE DEEMED REASONABLE FOR LANDLORD TO WITHHOLD ITS
CONSENT TO ANY ALTERATION WHICH ADVERSELY AFFECTS THE STRUCTURAL PORTIONS OR THE
SYSTEMS OR EQUIPMENT OF THE BUILDING OR IS VISIBLE FROM THE EXTERIOR OF THE
BUILDING.  NOTWITHSTANDING THE FOREGOING, TENANT SHALL HAVE THE RIGHT, WITHOUT
LANDLORD’S CONSENT BUT UPON AT LEAST TWENTY (20) DAYS PRIOR WRITTEN NOTICE TO
LANDLORD, TO DO THE FOLLOWING: MAKE STRICTLY COSMETIC, NON-STRUCTURAL
ALTERATIONS WHICH DO NOT REQUIRE THE ISSUANCE OF A BUILDING PERMIT OR OTHER
GOVERNMENTAL APPROVAL (SUCH ALTERATIONS MAY BE

 

20

--------------------------------------------------------------------------------


 


SPECIFICALLY REFERRED TO AS “COSMETIC ALTERATIONS”) TO THE PREMISES THAT DO NOT
(I) INVOLVE THE EXPENDITURE OF MORE THAN TWENTY-FIVE THOUSAND DOLLARS
($25,000.00) IN THE AGGREGATE IN ANY LEASE YEAR; (II) AFFECT THE EXTERIOR
APPEARANCE OF THE BUILDING OR (III) AFFECT THE BUILDING SYSTEMS OR THE BUILDING
STRUCTURE.   EXCEPT FOR SECTION 8.5 AND SECTION 8.7, BELOW, THE CONSTRUCTION OF
THE INITIAL IMPROVEMENTS TO THE PREMISES SHALL BE GOVERNED BY THE TERMS OF THE
WORK LETTER AND NOT THE TERMS OF THIS ARTICLE 8.


 


8.2          MANNER OF CONSTRUCTION.  LANDLORD MAY IMPOSE, AS A CONDITION OF ITS
CONSENT TO ANY AND ALL ALTERATIONS OR REPAIRS OF THE PREMISES OR ABOUT THE
PREMISES, SUCH REQUIREMENTS AS LANDLORD IN ITS REASONABLE DISCRETION MAY DEEM
DESIRABLE, INCLUDING, BUT NOT LIMITED TO, THE REQUIREMENT THAT TENANT UTILIZE
FOR SUCH PURPOSES ONLY MECHANICAL, ELECTRICAL AND PLUMBING CONTRACTORS,
SUBCONTRACTORS, MATERIALS, MECHANICS AND MATERIALMEN SELECTED BY TENANT FROM A
LIST PROVIDED AND APPROVED BY LANDLORD (AND ALL OTHER CONTRACTORS,
SUBCONTRACTORS, MATERIALS, MECHANICS AND MATERIALMEN SHALL BE REASONABLY
APPROVED BY LANDLORD IN WRITING).  LANDLORD MAY FURTHER CONDITION ITS APPROVAL
OF ANY PROPOSED ALTERATION REQUESTED BY TENANT UPON SOME OR ALL OF THE FOLLOWING
REQUIREMENTS:  (A) THAT SUCH ALTERATION SHALL COMPLY WITH LANDLORD’S THEN
EXISTING REASONABLE BUILDING STANDARDS FOR TENANT IMPROVEMENT WORK; (B) THAT
LANDLORD OR ITS DESIGNEE SHALL ACT AS THE CONTRACTOR FOR THE PERFORMANCE OF SUCH
ALTERATION (PROVIDED THAT LANDLORD’S OR ITS DESIGNEES COSTS AND/OR FEES FOR SUCH
ALTERATIONS WORK SHALL BE COMPETITIVE); (C) THAT LANDLORD SHALL SUPERVISE THE
PERFORMANCE OF SUCH ALTERATION; (D) THAT SUBCONTRACTOR AND/OR CONSULTANTS
SPECIFIED OR APPROVED BY LANDLORD SHALL BE UTILIZED TO INSURE THE INTEGRITY OF
THE BUILDING MECHANICAL AND ELECTRICAL SYSTEMS; AND (E) IN CONNECTION WITH ANY
ALTERATIONS THAT ARE REASONABLY ESTIMATED TO COST IN EXCESS OF $100,000.00 IN
THE AGGREGATE, THAT TENANT PROVIDES LANDLORD, AT TENANT’S SOLE COST AND EXPENSE,
A PERFORMANCE AND/OR PAYMENT BOND OR A LIEN AND COMPLETION BOND IN AN AMOUNT
EQUAL TO ONE AND ONE-HALF (1½) TIMES THE ESTIMATED COST OF THE ALTERATIONS, TO
INSURE LANDLORD THAT SAID ALTERATIONS SHALL BE COMPLETED SATISFACTORILY TO
LANDLORD (PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE FOREGOING REQUIREMENT TO
PROVIDE SUCH BOND(S) APPLY TO THE ORIGINAL TENANT OR ANY PERMITTED TRANSFEREE). 
NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO ALTERATIONS WHICH INVOLVE 10,000
RENTABLE SQUARE FEET OR MORE OF THE PREMISES, TENANT SHALL NOT BE REQUIRED TO
USE LANDLORD OR ITS DESIGNEE AS THE CONTRACTOR FOR THE PERFORMANCE OF SUCH
ALTERATION WORK AS SET FORTH IN SUBCLAUSE (B), ABOVE, AND TENANT SHALL BE
ENTITLED TO COMPETITIVELY BID SUCH ALTERATION WORK TO CONTRACTORS SELECTED BY
TENANT AND REASONABLY APPROVED BY LANDLORD IN WRITING (THE “BIDDING
CONTRACTORS”), PROVIDED THAT LANDLORD SHALL HAVE THE RIGHT TO REQUIRE THAT
LANDLORD OR ITS DESIGNEE BE AMONG THE BIDDING CONTRACTORS AND BE PERMITTED TO
SUBMIT A BID TO TENANT IN CONNECTION WITH SUCH ALTERATION WORK.  IF LANDLORD
SHALL GIVE ITS CONSENT, THE CONSENT SHALL BE DEEMED CONDITIONED UPON TENANT
ACQUIRING A PERMIT TO DO THE WORK FROM APPROPRIATE GOVERNMENTAL AGENCIES, THE
FURNISHING OF A COPY OF SUCH PERMIT TO LANDLORD PRIOR TO THE COMMENCEMENT OF THE
WORK, AND THE COMPLIANCE BY TENANT WITH ALL CONDITIONS OF SAID PERMIT IN A
PROMPT AND EXPEDITIOUS MANNER.  IF SUCH ALTERATIONS WILL INVOLVE THE USE OF OR
DISTURB HAZARDOUS MATERIALS OR SUBSTANCES EXISTING IN THE PREMISES, TENANT SHALL
COMPLY WITH LANDLORD’S REASONABLE RULES AND REGULATIONS CONCERNING SUCH
HAZARDOUS MATERIALS OR SUBSTANCES.  TENANT SHALL CONSTRUCT SUCH ALTERATIONS AND
PERFORM SUCH REPAIRS IN A GOOD AND WORKMANLIKE MANNER, IN CONFORMANCE WITH ANY
AND ALL APPLICABLE FEDERAL, STATE, COUNTY OR MUNICIPAL LAWS, RULES AND
REGULATIONS AND PURSUANT TO A VALID BUILDING PERMIT, ISSUED BY THE CITY OF LONG
BEACH, ALL IN CONFORMANCE WITH LANDLORD’S REASONABLE CONSTRUCTION RULES AND
REGULATIONS.  IN THE EVENT TENANT PERFORMS ANY ALTERATIONS IN THE PREMISES WHICH
REQUIRE OR GIVE RISE TO GOVERNMENTALLY REQUIRED CHANGES TO THE “BASE BUILDING,”
AS THAT TERM IS DEFINED BELOW, THEN LANDLORD SHALL, AT TENANT’S EXPENSE, MAKE
SUCH CHANGES TO THE BASE BUILDING.  THE “BASE BUILDING” SHALL INCLUDE THE
STRUCTURAL PORTIONS OF THE BUILDING, AND THE PUBLIC RESTROOMS AND THE SYSTEMS
AND EQUIPMENT LOCATED IN THE INTERNAL CORE OF THE BUILDING ON THE FLOOR OR
FLOORS ON WHICH THE PREMISES ARE LOCATED.  IN PERFORMING THE WORK OF ANY SUCH
ALTERATIONS, TENANT SHALL HAVE THE WORK PERFORMED IN SUCH MANNER SO AS NOT TO
UNREASONABLY OBSTRUCT ACCESS TO THE PROJECT OR ANY PORTION THEREOF, BY ANY OTHER
TENANT OF THE PROJECT, AND SO AS NOT TO OBSTRUCT THE BUSINESS OF LANDLORD OR
OTHER TENANTS IN THE PROJECT.  TENANT SHALL NOT USE (AND UPON NOTICE FROM
LANDLORD SHALL CEASE USING) CONTRACTORS, SERVICES, WORKMEN, LABOR, MATERIALS OR
EQUIPMENT THAT, IN LANDLORD’S REASONABLE JUDGMENT, WOULD DISTURB LABOR HARMONY
WITH THE WORKFORCE OR TRADES ENGAGED IN PERFORMING OTHER WORK, LABOR OR SERVICES
IN OR ABOUT THE BUILDING OR THE COMMON AREAS.  IN ADDITION TO TENANT’S
OBLIGATIONS UNDER ARTICLE 9 OF THIS LEASE, UPON COMPLETION OF ANY ALTERATIONS,
TENANT AGREES TO CAUSE A NOTICE OF COMPLETION TO BE RECORDED IN THE OFFICE OF
THE RECORDER OF THE COUNTY OF LOS ANGELES IN ACCORDANCE WITH SECTION 3093 OF THE
CIVIL CODE OF THE STATE OF CALIFORNIA OR ANY SUCCESSOR STATUTE, AND TENANT SHALL
DELIVER TO THE MANAGEMENT OFFICE FOR THE PROJECT A


 


21

--------------------------------------------------------------------------------



 


REPRODUCIBLE COPY OF THE “AS BUILT” DRAWINGS OF THE ALTERATIONS AS WELL AS ALL
PERMITS, APPROVALS AND OTHER DOCUMENTS ISSUED BY ANY GOVERNMENTAL AGENCY IN
CONNECTION WITH THE ALTERATIONS.


 


8.3          PAYMENT FOR IMPROVEMENTS.  IF PAYMENT IS MADE DIRECTLY TO
CONTRACTORS, TENANT SHALL COMPLY WITH LANDLORD’S REQUIREMENTS FOR FINAL LIEN
RELEASES AND WAIVERS IN CONNECTION WITH TENANT’S PAYMENT FOR WORK TO
CONTRACTORS.  WHETHER OR NOT TENANT ORDERS ANY WORK DIRECTLY FROM LANDLORD, WITH
RESPECT TO ALL ALTERATIONS FOR WHICH LANDLORD’S CONSENT IS REQUIRED (I.E., NOT
INCLUDING COSMETIC ALTERATIONS) THERE SHALL BE INCLUDED WITHIN THE COST OF SUCH
WORK AND TENANT SHALL PAY TO LANDLORD A FEE FOR TENANT’S USE OF LANDLORD’S
PERSONNEL INVOLVED WITH THE SUPERVISION, COORDINATION, INSPECTION AND THE LIKE
PERTAINING TO SUCH ALTERATIONS.  SAID FEE SHALL BE THREE PERCENT (3%) OF THE
COST OF THE ALTERATIONS IF THE ALTERATIONS ARE PERFORMED BY AN OUTSIDE GENERAL
CONTRACTOR (WHETHER EMPLOYED BY LANDLORD OR TENANT) AND EIGHT PERCENT (8%) OF
THE COST OF THE ALTERATIONS (INCLUDING LANDLORD’S OVERHEAD, PROFIT, GENERAL
CONDITIONS AND CONSTRUCTION AND/OR SUPERVISION FEE) IF LANDLORD (OR A SUBSIDIARY
OR AN AFFILIATE OF LANDLORD) IS ACTING AS THE GENERAL CONTRACTOR, AND SUCH FEE
SHALL BE PAID BY TENANT WITHIN TEN (10) DAYS AFTER RENDITION OF AN INVOICE
THEREFOR.


 


8.4          CONSTRUCTION INSURANCE.  IN ADDITION TO THE REQUIREMENTS OF
ARTICLE 10 OF THIS LEASE, IN THE EVENT THAT TENANT MAKES ANY ALTERATIONS, PRIOR
TO THE COMMENCEMENT OF SUCH ALTERATIONS, TENANT SHALL PROVIDE LANDLORD WITH
EVIDENCE THAT TENANT CARRIES “BUILDER’S ALL RISK” INSURANCE IN AN AMOUNT
REASONABLY APPROVED BY LANDLORD COVERING THE CONSTRUCTION OF SUCH ALTERATIONS,
AND SUCH OTHER INSURANCE AS LANDLORD MAY REQUIRE, IT BEING UNDERSTOOD AND AGREED
THAT ALL OF SUCH ALTERATIONS SHALL BE INSURED BY TENANT PURSUANT TO ARTICLE 10
OF THIS LEASE IMMEDIATELY UPON COMPLETION THEREOF.


 


8.5          LANDLORD’S PROPERTY.  LANDLORD AND TENANT HEREBY ACKNOWLEDGE AND
AGREE THAT (I) ALL ALTERATIONS, COSMETIC ALTERATIONS, IMPROVEMENTS, FIXTURES,
EQUIPMENT AND/OR APPURTENANCES WHICH MAY BE INSTALLED OR PLACED IN OR ABOUT THE
PREMISES, FROM TIME TO TIME, SHALL BE AT THE SOLE COST OF TENANT AND SHALL BE
AND BECOME THE PROPERTY OF LANDLORD, EXCEPT AS MORE PARTICULARLY SET FORTH
BELOW, AND (II) THE IMPROVEMENTS TO BE CONSTRUCTED IN THE PREMISES PURSUANT TO
THE TERMS AND CONDITIONS OF THE WORK LETTER SHALL, UPON COMPLETION OF THE SAME,
BE AND BECOME A PART OF THE PREMISES AND THE PROPERTY OF LANDLORD, EXCEPT THAT
TENANT MAY REMOVE ANY ALTERATIONS, IMPROVEMENTS, FIXTURES AND/OR EQUIPMENT WHICH
TENANT CAN SUBSTANTIATE TO LANDLORD HAVE NOT BEEN PAID FOR WITH ANY IMPROVEMENT
ALLOWANCE FUNDS, PROVIDED TENANT REPAIRS ANY DAMAGE TO THE PREMISES AND BUILDING
CAUSED BY SUCH REMOVAL AND RETURNS THE AFFECTED PORTION OF THE PREMISES TO A
BUILDING STANDARD TENANT IMPROVED CONDITION AS DETERMINED BY LANDLORD. 
FURTHERMORE, LANDLORD MAY, BY WRITTEN NOTICE TO TENANT PRIOR TO THE END OF THE
LEASE TERM, OR GIVEN FOLLOWING ANY EARLIER TERMINATION OF THIS LEASE, REQUIRE
TENANT, AT TENANT’S EXPENSE, TO REMOVE ANY ALTERATIONS, COSMETIC ALTERATIONS, OR
IMPROVEMENTS IN THE PREMISES, (EXCLUDING THE “IMPROVEMENTS” (AS THAT TERM IS
DEFINED IN THE WORK LETTER), THE REMOVAL OF WHICH SHALL BE AS SET FORTH IN
SECTION 8.6, BELOW AND IN THE WORK LETTER), AND TO REPAIR ANY DAMAGE TO THE
PREMISES AND BUILDING CAUSED BY SUCH REMOVAL AND RETURN THE AFFECTED PORTION OF
THE PREMISES TO A BUILDING STANDARD TENANT IMPROVED CONDITION AS DETERMINED BY
LANDLORD; PROVIDED, HOWEVER, NOTWITHSTANDING THE FOREGOING, IN THE EVENT THAT,
AT THE TIME TENANT REQUESTS LANDLORD’S CONSENT TO ANY ALTERATIONS, IF TENANT
ALSO REQUESTS IN WRITING A DETERMINATION OF WHETHER LANDLORD WILL REQUIRE
RESTORATION AND/OR REMOVAL OF THE PARTICULAR ALTERATIONS (OR COSMETIC
ALTERATIONS) OR PORTIONS THEREOF FOR WHICH CONSENT IS BEING REQUESTED UPON
EXPIRATION OR ANY EARLIER TERMINATION OF THIS LEASE, LANDLORD SHALL SO NOTIFY
TENANT ALONG WITH LANDLORD’S CONSENT (IF SUCH CONSENT IS GIVEN) (OR, WITH
RESPECT TO ANY COSMETIC ALTERATIONS, WITHIN FIVE (5) BUSINESS DAYS FOLLOWING
LANDLORD’S RECEIPT OF NOTICE FROM TENANT OF SUCH COSMETIC ALTERATIONS). 
NOTWITHSTANDING THE FOREGOING OR THE TERMS OF SECTION 8.6 BELOW OR SECTION 2.3
OF THE WORK LETTER, TENANT SHALL, WITHOUT THE NECESSITY OF ANY SUCH NOTICE FROM
LANDLORD, BE REQUIRED TO (I) REPAIR ANY DAMAGE TO THE PREMISES AND BUILDING
CAUSED IN CONNECTION WITH THE INSTALLATION, CONSTRUCTION OR ALTERATION OF THE
“IMPROVEMENTS” (AS THAT TERM IS DEFINED IN THE WORK LETTER), INCLUDING, BUT NOT
LIMITED TO, THE REPAIRING AND RESTORING OF ANY HOLES OR SAW CUTS IN THE WALLS OR
CEILING, (II) REMOVE ALL CABLING AND OTHER “LINES” (AS THAT TERMS IS DEFINED IN
SECTION 29.32, BELOW), AND (III) REPAIR ANY DAMAGE TO THE IMPROVEMENTS
THEMSELVES (NORMAL WEAR AND TEAR EXCEPTED).  IF TENANT FAILS TO COMPLETE ANY
SUCH REMOVAL AND/OR TO REPAIR ANY DAMAGE CAUSED BY THE REMOVAL OF ANY
ALTERATIONS, COSMETIC ALTERATIONS, OR IMPROVEMENTS IN THE PREMISES (INCLUDING
ITEMS (I)-(III), ABOVE), AND RETURN THE AFFECTED PORTION OF THE PREMISES TO A
BUILDING STANDARD TENANT IMPROVED CONDITION AS DETERMINED BY LANDLORD PRIOR TO
THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE, THEN AT LANDLORD’S OPTION,
EITHER (A) TENANT SHALL BE DEEMED TO BE HOLDING OVER IN THE PREMISES AND RENT
SHALL CONTINUE TO ACCRUE IN ACCORDANCE WITH THE TERMS OF ARTICLE 16, BELOW,
UNTIL SUCH WORK SHALL


 


22

--------------------------------------------------------------------------------



 


BE COMPLETED, AND/OR (B) LANDLORD MAY DO SO AND MAY CHARGE THE COST THEREOF TO
TENANT.  TENANT HEREBY PROTECTS, DEFENDS, INDEMNIFIES AND HOLDS LANDLORD
HARMLESS FROM ANY LIABILITY, COST, OBLIGATION, EXPENSE OR CLAIM OF LIEN IN ANY
MANNER RELATING TO THE INSTALLATION, PLACEMENT, REMOVAL OR FINANCING OF ANY SUCH
ALTERATIONS, COSMETIC ALTERATIONS, IMPROVEMENTS, FIXTURES AND/OR EQUIPMENT IN,
ON OR ABOUT THE PREMISES, EXCEPT TO THE EXTENT THAT SUCH LIABILITY, COST,
OBLIGATION, EXPENSE OR CLAIM OF LIEN IS DUE TO THE WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE OF LANDLORD, WHICH OBLIGATIONS OF TENANT SHALL SURVIVE THE EXPIRATION
OR EARLIER TERMINATION OF THIS LEASE.


 


8.6          LANDLORD RESTORATION WORK WITH REGARD TO IMPROVEMENTS.  LANDLORD
SHALL, BY WRITTEN NOTICE (THE “LANDLORD RESTORATION WORK NOTICE”) DELIVERED TO
TENANT NOT SOONER THAN EIGHT (8) MONTHS PRIOR TO THE EXPIRATION OF THE INITIAL
LEASE TERM, INFORM TENANT OF THE ESTIMATED COST (THE “LANDLORD RESTORATION WORK
COST”) TO REMOVE AND/OR RESTORE THE FOLLOWING IMPROVEMENTS (THE “LANDLORD
RESTORATION ITEMS”) FROM THE PREMISES (ALL OF WHICH REMOVAL AND RESTORATION
SHALL BE TO LANDLORD’S THEN APPLICABLE BUILDING STANDARDS, USING BUILDING
STANDARD MATERIALS, PROCEDURES AND FINISHES): (I) RESTORATION OF THE CURRENTLY
EXISTING MULTI-TENANT CORRIDOR ON THE FIFTH (5TH) FLOOR OF THE BUILDING WHICH IS
ANTICIPATED TO BE REMOVED BY TENANT AS PART OF TENANT’S CONSTRUCTION OF THE
IMPROVEMENTS, (II) RESTORATION OF THE ELEVATOR LOBBY ON THE FIFTH (5TH) FLOOR OF
THE BUILDING; (III) REMOVAL OF THE WALLS AND DOORS OF CERTAIN OFFICES AND
IDENTIFIED AS OFFICE NUMBERS 561, 562, 563, 564, 565, 566, 567, 569, 571, AND
572 ON THE FINAL SPACE PLAN, AND RETURN THE AREA OCCUPIED BY SUCH OFFICES TO
OPEN OFFICE SPACE, INCLUDING, WITHOUT LIMITATION, RESTORATION OF THE CEILING,
LIGHTING, SPRINKLERS, AND HVAC DISTRIBUTION, AND RESTORATION OF ALL AREAS
AFFECTED BY ANY SUCH REMOVAL TO MATCH EXISTING FINISHES, (IV) REMOVAL OF ALL
FLOOR MOUNTED ELECTRICAL BOXES INSTALLED BY TENANT THROUGHOUT THE PREMISES,
INCLUDING ALL CORRESPONDING CONDUIT AND WIRE, AND REPAIR OF ALL FLOOR
PENETRATIONS, (V) REMOVAL AND RESTORATION OF ACCORDION DOORS, INTERIOR CLOSETS,
AND THE THREE (3) ENTRANCES FURTHEST AWAY FROM THE ELEVATOR LOBBY IN SUITE 620,
(VI) REMOVAL OF ANY WALL COVERINGS INSTALLED IN CONNECTION WITH THE IMPROVEMENTS
AND SKIM COAT SUCH WALLS TO RETURN SURFACE TO A SMOOTH, EVEN, PAINT-READY
CONDITION, AND (VII) AS MORE PARTICULARLY SET FORTH IN SECTION 2.3 OF THE WORK
LETTER, (AS THAT TERM IS DEFINED IN THE WORK LETTER), ANY OTHER IMPROVEMENTS
THAT LANDLORD IDENTIFIES AT THE TIME OF LANDLORD’S REVIEW AND APPROVAL OF THE
“FINAL WORKING DRAWINGS” (COLLECTIVELY, THE “LANDLORD RESTORATION WORK”).  SUCH
LANDLORD RESTORATION WORK COST SHALL INCLUDE ALL COSTS RELATED TO PLANS,
PERMITS, APPROVALS AND OTHER DOCUMENTS ISSUED BY ANY GOVERNMENTAL AGENCY IN
CONNECTION WITH THE LANDLORD RESTORATION WORK.  LANDLORD SHALL DETERMINE THE
LANDLORD RESTORATION WORK COST BY COMPETITIVELY BIDDING THE LANDLORD RESTORATION
WORK TO NOT LESS THAN THREE (3) CONTRACTORS, AND THE LOWEST QUALIFIED BID (AFTER
NECESSARY ADJUSTMENTS ARE MADE FOR EXCLUSIONS OR QUALIFICATIONS TO SUCH BIDS)
SHALL BE THE BASIS FOR THE DETERMINATION OF THE LANDLORD RESTORATION WORK COST. 
WITHIN TEN (10) BUSINESS DAYS FOLLOWING TENANT’S RECEIPT OF THE LANDLORD
RESTORATION WORK NOTICE, TENANT SHALL PAY TO LANDLORD THE FULL AMOUNT OF SUCH
LANDLORD RESTORATION WORK COST.  PROVIDED THAT LANDLORD SHALL HAVE RECEIVED
TENANT’S PAYMENT OF THE LANDLORD RESTORATION WORK COST WITHIN SUCH TEN
(10) BUSINESS DAY PERIOD, TENANT SHALL HAVE NO FURTHER REMOVAL AND RESTORATION
OBLIGATIONS WITH RESPECT TO THE LANDLORD RESTORATION ITEMS.  NOTWITHSTANDING THE
FOREGOING PROVISIONS OF THIS SECTION 8.6, IN THE EVENT THAT TENANT PROPERLY
EXERCISES ITS OPTION TO EXTEND THE LEASE TERM FOR THE OPTION TERM PURSUANT TO
THE TERMS AND CONDITIONS SET FORTH IN SECTION 2.2, ABOVE, TENANT’S OBLIGATION TO
PAY THE LANDLORD RESTORATION WORK COST SHALL BE WAIVED; PROVIDED, HOWEVER, IN
THE EVENT THAT DESPITE TENANT’S EXERCISE OF ITS OPTION TO EXTEND THE LEASE TERM,
THE LEASE TERM IS NOT ACTUALLY EXTENDED FOR ANY REASON, THEN THE FOREGOING
WAIVER OF TENANT’S OBLIGATION TO PAY THE LANDLORD RESTORATION WORK COST SHALL
NOT APPLY AS OTHERWISE SET FORTH IN THIS SENTENCE.  NEITHER THE TERMS OF THIS
SECTION 8.6 OR THE TERMS OF SECTION 2.3 OF THE WORK LETTER SHALL APPLY TO
TENANT’S REMOVAL OBLIGATIONS WITH RESPECT TO ALTERATIONS, WHICH SHALL BE
GOVERNED BY THE TERMS AND CONDITIONS SET FORTH IN SECTION 8.5, ABOVE.


 


8.7          RECOGNITION OF LANDLORD’S NOTICE OF NONRESPONSIBILITY.  BEFORE
COMMENCING ANY SUCH WORK OR CONSTRUCTION IN OR ABOUT THE PREMISES (PROVIDED
TENANT HAS THERETOFORE OBTAINED LANDLORD’S CONSENT TO THE PARTICULAR ALTERATION
IF REQUIRED UNDER THIS LEASE), TENANT SHALL NOTIFY LANDLORD AT LEAST TWENTY (20)
DAYS IN ADVANCE IN WRITING OF THE EXPECTED DATE OF COMMENCEMENT THEREOF. 
LANDLORD SHALL HAVE THE RIGHT AT ANY TIME AND FROM TIME TO TIME TO POST AND
MAINTAIN ON THE PREMISES SUCH NOTICES AS LANDLORD DEEMS NECESSARY TO PROTECT THE
PREMISES AND LANDLORD FROM THE LIENS OF MECHANICS, LABORERS, MATERIALMEN,
SUPPLIERS OR VENDORS.  IN THE EVENT THAT ANY LIENS ARE FILED AGAINST THE
PREMISES BY ANY MECHANICS, LABORERS, MATERIALMEN, SUPPLIERS OR VENDORS, TENANT
SHALL EXECUTE AND/OR CAUSE THE NECESSARY PARTIES TO EXECUTE SUCH LIEN RELEASES
AS MAY BE REQUESTED BY LANDLORD TO CLEAR SUCH LIENS FROM THE PREMISES.  IN
ADDITION,


 


23

--------------------------------------------------------------------------------



 


TENANT COVENANTS AND AGREES THAT IT SHALL CAUSE ANY AND ALL CONTRACTORS OR OTHER
PARTIES ENGAGED BY TENANT IN CONNECTION WITH THE CONSTRUCTION OF ANY
ALTERATIONS, IMPROVEMENTS, MAINTENANCE, REPAIRS OR OTHER ITEMS TO TIMELY EXECUTE
AND DELIVER TO LANDLORD A WRITTEN ACKNOWLEDGMENT IN LANDLORD’S STANDARD FORM
WAIVING, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHTS GRANTED UNDER ANY
APPLICABLE OWNER’S PARTICIPATION DOCTRINE OR RELATED DOCTRINES, RULES, LAWS,
ORDINANCES, ETC. AND TO FURTHER ACKNOWLEDGE THAT LANDLORD’S NOTICE OF
NONRESPONSIBILITY (IN LANDLORD’S STANDARD FORM) IN CONNECTION THEREWITH HAS BEEN
VERIFIED, HAS BEEN PROPERLY POSTED, IS VALID AND ENFORCEABLE AGAINST SUCH
PARTY.  TENANT SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS LANDLORD IN CONNECTION
WITH ANY FAILURE OF TENANT TO COMPLY, OR FAILURE TO CAUSE ANY SUCH CONTRACTORS
OR OTHER PARTIES TO COMPLY, WITH THE TERMS OF THIS SECTION 8.7 OF THIS LEASE.


 

ARTICLE 9

 


COVENANT AGAINST LIENS

 

Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys’ fees and costs) arising
out of same or in connection therewith.  Tenant shall give Landlord notice at
least twenty (20) days prior to the commencement of any such work on the
Premises (or such additional time as may be necessary under applicable laws) to
afford Landlord the opportunity of posting and recording appropriate notices of
non-responsibility.  Landlord shall have the right at all reasonable times to
post and keep posted on the Premises any  notices which it deems necessary for
protection from such liens.  Tenant shall remove any such lien or encumbrance by
bond or otherwise within five (5) business days after notice by Landlord, and if
Tenant shall fail to do so, Landlord may pay the amount necessary to remove such
lien or encumbrance, without being responsible for investigating the validity
thereof.  The amount so paid shall be deemed Additional Rent under this Lease
payable upon demand, without limitation as to other remedies available to
Landlord under this Lease.  Nothing contained in this Lease shall authorize
Tenant to do any act which shall subject Landlord’s title to the Building or
Premises to any liens or encumbrances whether claimed by operation of law or
express or implied contract.  Any claim to a lien or encumbrance upon the
Building or Premises arising in connection with any such work or respecting the
Premises not performed by or at the request of Landlord shall be null and void,
or at Landlord’s option shall attach only against Tenant’s interest in the
Premises and shall in all respects be subordinate to Landlord’s title to the
Project, Building and Premises.

 

ARTICLE 10

 


INSURANCE

 


10.1        INDEMNIFICATION AND WAIVER.  EXCEPT TO THE EXTENT CAUSED BY THE
ACTIVE NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY LANDLORD PARTY (AS DEFINED
HEREIN), TENANT HEREBY ASSUMES ALL RISK OF DAMAGE TO PROPERTY OR INJURY TO
PERSONS IN, UPON OR ABOUT THE PREMISES FROM ANY CAUSE WHATSOEVER AND AGREES THAT
LANDLORD, ITS PARTNERS, SUBPARTNERS AND THEIR RESPECTIVE OFFICERS, AGENTS,
SERVANTS, AND EMPLOYEES (COLLECTIVELY, “LANDLORD PARTIES”) SHALL NOT BE LIABLE
FOR, AND ARE HEREBY RELEASED FROM ANY RESPONSIBILITY FOR, ANY DAMAGE EITHER TO
PERSON OR PROPERTY OR RESULTING FROM THE LOSS OF USE THEREOF, WHICH DAMAGE IS
SUSTAINED BY TENANT OR BY OTHER PERSONS CLAIMING THROUGH TENANT.  TENANT SHALL
INDEMNIFY, DEFEND, PROTECT, AND HOLD HARMLESS THE LANDLORD PARTIES FROM ANY AND
ALL LOSS, COST, DAMAGE, EXPENSE AND LIABILITY (INCLUDING, BUT NOT LIMITED TO,
COURT COSTS AND REASONABLE ATTORNEYS’ FEES), EXCEPT TO THE EXTENT ARISING FROM
THE ACTIVE NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY OF THE LANDLORD PARTIES, 
INCURRED IN CONNECTION WITH OR ARISING FROM: (A) ANY CAUSES IN, ON OR ABOUT THE
PREMISES; (B) THE USE OR OCCUPANCY OF THE PREMISES BY TENANT OR ANY PERSON
CLAIMING UNDER TENANT; (C) ANY ACTIVITY, WORK, OR THING DONE, OR PERMITTED OR
SUFFERED BY TENANT IN OR ABOUT THE PREMISES; (D)  ANY WRONGFUL ACTS OR
OMISSIONS, OR NEGLIGENCE OF TENANT OR OF ANY PERSON CLAIMING UNDER TENANT, OR
THE CONTRACTORS, AGENTS, EMPLOYEES, INVITEES, OR VISITORS OF TENANT OR ANY SUCH
PERSON; OR (E) ANY BREACH, VIOLATION, OR NON-PERFORMANCE BY TENANT OR ANY PERSON
CLAIMING UNDER TENANT OR THE EMPLOYEES, AGENTS, CONTRACTORS, INVITEES, OR
VISITORS OF TENANT OR ANY SUCH PERSON OF ANY TERM, COVENANT, OR PROVISION OF
THIS LEASE OR ANY LAW, ORDINANCE, OR GOVERNMENTAL REQUIREMENT OF ANY KIND. 
FURTHER, TENANT’S AGREEMENT TO INDEMNIFY LANDLORD PURSUANT TO THIS SECTION 10.1
IS NOT INTENDED AND SHALL NOT RELIEVE ANY INSURANCE CARRIER OF ITS OBLIGATIONS
UNDER POLICIES REQUIRED TO BE CARRIED BY TENANT PURSUANT TO THE PROVISIONS OF
THIS LEASE, TO THE EXTENT SUCH POLICIES COVER THE MATTERS SUBJECT TO


 


24

--------------------------------------------------------------------------------



 


TENANT’S INDEMNIFICATION OBLIGATIONS; NOR SHALL THEY SUPERSEDE ANY INCONSISTENT
AGREEMENT OF THE PARTIES SET FORTH IN ANY OTHER PROVISION OF THIS LEASE.  THE
PROVISIONS OF THIS SECTION 10.1 SHALL SURVIVE THE EXPIRATION OR SOONER
TERMINATION OF THIS LEASE WITH RESPECT TO ANY CLAIMS OR LIABILITY ARISING IN
CONNECTION WITH ANY EVENT OCCURRING PRIOR TO SUCH EXPIRATION OR TERMINATION.


 


10.2        LANDLORD’S FIRE, CASUALTY AND LIABILITY INSURANCE.


 


10.2.1          LANDLORD SHALL MAINTAIN COMMERCIAL GENERAL LIABILITY INSURANCE
WITH RESPECT TO THE BUILDING DURING THE LEASE TERM COVERING CLAIMS FOR BODILY
INJURY, PERSONAL INJURY AND PROPERTY DAMAGE IN THE PROJECT COMMON AREAS AND WITH
RESPECT TO LANDLORD’S ACTIVITIES IN THE PREMISES.


 


10.2.2          LANDLORD SHALL INSURE THE BASE BUILDING AND LANDLORD’S REMAINING
INTEREST IN THE TENANT IMPROVEMENTS AND ALTERATIONS WITH A POLICY OF PHYSICAL
DAMAGE INSURANCE INCLUDING BUILDING ORDINANCE COVERAGE, WRITTEN ON A STANDARD
CAUSES OF LOSS – SPECIAL FORM BASIS (AGAINST LOSS OR DAMAGE DUE TO FIRE AND
OTHER CASUALTIES COVERED WITHIN THE CLASSIFICATION OF FIRE AND EXTENDED
COVERAGE, VANDALISM, AND MALICIOUS MISCHIEF, SPRINKLER LEAKAGE, WATER DAMAGE AND
SPECIAL EXTENDED COVERAGE).


 


10.2.3          LANDLORD SHALL MAINTAIN BOILER AND MACHINERY/EQUIPMENT BREAKDOWN
INSURANCE COVERING THE BUILDING AGAINST RISKS COMMONLY INSURED AGAINST BY A
BOILER & MACHINERY/EQUIPMENT BREAKDOWN POLICY AND SUCH POLICY SHALL COVER THE
FULL REPLACEMENT COSTS, WITHOUT DEDUCTION FOR DEPRECIATION.


 


10.2.4          THE FOREGOING COVERAGES MAY CONTAIN COMMERCIALLY REASONABLE
DEDUCTIBLE AMOUNTS, AND BE ON SUCH OTHER TERMS AND CONDITIONS (INCLUDING POLICY
LIMITS) AND ISSUED BY SUCH CARRIERS, AS LANDLORD MAY FROM TIME TO TIME
REASONABLY DETERMINE.


 


10.2.5          ADDITIONALLY, AT THE OPTION OF LANDLORD, SUCH INSURANCE COVERAGE
MAY INCLUDE THE RISK OF (I) EARTHQUAKE, (II) FLOOD DAMAGE AND ADDITIONAL
HAZARDS, (III) A RENTAL LOSS ENDORSEMENT FOR A PERIOD OF UP TO TWO (2) YEARS,
(IV) ONE OR MORE LOSS PAYEE ENDORSEMENTS IN FAVOR OF HOLDERS OF ANY MORTGAGES OR
DEEDS OF TRUST ENCUMBERING THE INTEREST OF LANDLORD IN THE BUILDING, OR ANY
PORTION THEREOF.


 

Notwithstanding the foregoing provisions of this Section 10.2, the coverage and
amounts of insurance carried by Landlord in connection with the Building shall,
at a minimum, be comparable to the coverage and amounts of insurance which are
generally carried by landlords of Comparable Buildings, and Worker’s
Compensation and Employer’s Liability coverage as required by applicable law. 
Tenant shall, at Tenant’s expense, comply with all insurance company
requirements pertaining to the use of the Premises.  If Tenant’s conduct or use
of the Premises causes any increase in the premium for such insurance policies
then Tenant shall reimburse Landlord for any such increase. Tenant, at Tenant’s
expense, shall comply with all rules, orders, regulations or requirements of the
American Insurance Association (formerly the National Board of Fire
Underwriters) and with any similar body.

 


10.3        TENANT’S INSURANCE.  TENANT SHALL MAINTAIN THE FOLLOWING COVERAGES
IN THE FOLLOWING AMOUNTS.


 


10.3.1          COMMERCIAL GENERAL LIABILITY INSURANCE COVERING THE INSURED
AGAINST CLAIMS OF BODILY INJURY, PERSONAL INJURY AND PROPERTY DAMAGE (INCLUDING
LOSS OF USE THEREOF) ARISING OUT OF TENANT’S OPERATIONS IN, ON OR ABOUT THE
PREMISES, AND CONTRACTUAL LIABILITIES COVERING THE INSURING PROVISIONS OF THIS
LEASE AND THE PERFORMANCE BY TENANT OF THE INDEMNITY AGREEMENTS SET FORTH IN
SECTION 10.1 OF THIS LEASE, FOR LIMITS OF LIABILITY NOT LESS THAN:


 

Bodily Injury and
Property Damage Liability*

 

$5,000,000 each occurrence
$5,000,000 annual aggregate

 

 

 

Personal Injury Liability*

 

$5,000,000 each occurrence
$5,000,000 annual aggregate

 

--------------------------------------------------------------------------------

*NOTE:  A single limit of $5,000,000 for Bodily Injury and Property Damage on an
“occurrence” basis or a combination of the GL and an Umbrella or Excess Policy
may be used to complete the requested limits.

 

25

--------------------------------------------------------------------------------


 


10.3.2          PHYSICAL LOSS OR DAMAGE INSURANCE COVERING (I) ALL OFFICE
FURNITURE, BUSINESS AND TRADE FIXTURES, OFFICE EQUIPMENT, FREE-STANDING CABINET
WORK, MOVABLE PARTITIONS, MERCHANDISE AND ALL OTHER ITEMS OF TENANT’S PROPERTY
ON THE PREMISES INSTALLED BY, FOR, OR AT THE EXPENSE OF TENANT, (II) THE
“IMPROVEMENTS”, AS THAT TERM IS DEFINED IN SECTION 2.1 OF THE WORK LETTER, AND
ANY OTHER IMPROVEMENTS WHICH EXIST IN THE PREMISES AS OF THE LEASE COMMENCEMENT
DATE (EXCLUDING THE BASE BUILDING) (THE “ORIGINAL IMPROVEMENTS”), AND (III) ALL
OTHER IMPROVEMENTS, ALTERATIONS AND ADDITIONS TO THE PREMISES.  SUCH INSURANCE
SHALL BE WRITTEN ON A BROAD FORM BASIS FOR THE FULL REPLACEMENT COST VALUE
(SUBJECT TO REASONABLE DEDUCTIBLE AMOUNTS) NEW WITHOUT DEDUCTION FOR
DEPRECIATION OF THE COVERED ITEMS AND IN AMOUNTS THAT MEET ANY CO-INSURANCE
CLAUSES OF THE POLICIES OF INSURANCE AND SHALL INCLUDE COVERAGE FOR DAMAGE OR
OTHER LOSS CAUSED BY FIRE OR OTHER PERIL INCLUDING, BUT NOT LIMITED TO,
VANDALISM AND MALICIOUS MISCHIEF, THEFT, WATER DAMAGE OF ANY TYPE, INCLUDING
SPRINKLER LEAKAGE, BURSTING OR STOPPAGE OF PIPES, AND EXPLOSION, AND PROVIDING
LOSS OF INCOME COVERAGE FOR A PERIOD OF ONE YEAR.


 


10.3.3          WORKER’S COMPENSATION AND EMPLOYER’S LIABILITY OR OTHER SIMILAR
INSURANCE PURSUANT TO ALL APPLICABLE STATE AND LOCAL STATUTES AND REGULATIONS.


 


10.4        FORM OF POLICIES.  THE MINIMUM LIMITS OF POLICIES OF INSURANCE
REQUIRED OF TENANT UNDER THIS LEASE SHALL IN NO EVENT LIMIT THE LIABILITY OF
TENANT UNDER THIS LEASE.  SUCH INSURANCE SHALL (I) NAME LANDLORD, AND ANY OTHER
PARTY THE LANDLORD SO SPECIFIES, AS AN ADDITIONAL INSURED, INCLUDING LANDLORD’S
MANAGING AGENT, IF ANY; (II) SPECIFICALLY COVER THE LIABILITY ASSUMED BY TENANT
UNDER THIS LEASE, INCLUDING, BUT NOT LIMITED TO, TENANT’S OBLIGATIONS UNDER
SECTION 10.1 OF THIS LEASE; (III) BE ISSUED BY AN INSURANCE COMPANY HAVING A
RATING OF NOT LESS THAN A-X IN BEST’S INSURANCE GUIDE OR WHICH IS OTHERWISE
ACCEPTABLE TO LANDLORD AND LICENSED TO DO BUSINESS IN THE STATE OF CALIFORNIA;
(IV) BE PRIMARY INSURANCE AS TO ALL CLAIMS THEREUNDER AND PROVIDE THAT ANY
INSURANCE CARRIED BY LANDLORD IS EXCESS AND IS NON-CONTRIBUTING WITH ANY
INSURANCE REQUIREMENT OF TENANT; (V) BE IN FORM AND CONTENT REASONABLY
ACCEPTABLE TO LANDLORD; AND (VI) PROVIDE THAT SAID INSURANCE SHALL NOT BE
CANCELED OR A MATERIAL POLICY CHANGE BE MADE UNLESS THIRTY (30) DAYS’ PRIOR
WRITTEN NOTICE SHALL HAVE BEEN GIVEN TO LANDLORD AND ANY MORTGAGEE OF LANDLORD. 
ALL COMMERCIAL GENERAL LIABILITY AND PROPERTY DAMAGE LIABILITY POLICIES
MAINTAINED BY TENANT WILL CONTAIN A PROVISION THAT LANDLORD AND ANY OTHER
ADDITIONAL INSURED, ALTHOUGH NAMED AS AN INSURED, WILL NEVERTHELESS BE ENTITLED
TO RECOVER UNDER SUCH POLICIES FOR ANY LOSS SUSTAINED BY LANDLORD, LANDLORD’S
AGENTS, AND LANDLORD’S EMPLOYEES AS A RESULT OF THE ACTS OR OMISSIONS OF
TENANT.  THE INSURANCE REQUIRED TO BE MAINTAINED BY TENANT UNDER THIS ARTICLE 10
MAY BE SUBJECT TO COMMERCIALLY REASONABLE DEDUCTIBLES (NOT TO EXCEED  $100,000);
PROVIDED, HOWEVER, THAT THE ORIGINAL TENANT (AND ANY PERMITTED TRANSFEREE TO
WHOM ALL OF TENANT’S INTEREST IN THIS LEASE HAS BEEN ASSIGNED) SHALL BE
PERMITTED TO MAINTAIN COMMERCIALLY REASONABLE DEDUCTIBLES (IN EXCESS OF
$100,000) IN CONNECTION WITH ITS COVERAGE FOR PERILS CAUSED BY FLOOD, WINDSTORM
AND/OR EARTHQUAKES.  TENANT SHALL DELIVER CERTIFICATES EVIDENCING SUCH POLICIES
TO LANDLORD BEFORE THE EARLIER TO OCCUR OF (A) LEASE COMMENCEMENT DATE, AND
(B) THE DATE TENANT COMMENCES TO OCCUPY ANY PORTION OF THE PREMISES, AND AT
LEAST THIRTY (30) DAYS BEFORE THE EXPIRATION DATES THEREOF.  IN THE EVENT TENANT
SHALL FAIL TO PROCURE SUCH INSURANCE, OR TO DELIVER SUCH CERTIFICATES TO
LANDLORD, LANDLORD MAY, AT ITS OPTION, PROCURE SUCH POLICIES FOR THE ACCOUNT OF
TENANT, AND THE COST THEREOF SHALL BE PAID TO LANDLORD WITHIN FIVE (5) DAYS
AFTER DELIVERY TO TENANT OF BILLS THEREFOR.


 


10.5        SUBROGATION.  LANDLORD AND TENANT INTEND THAT THEIR RESPECTIVE
PROPERTY LOSS RISKS SHALL BE BORNE BY REASONABLE INSURANCE CARRIERS TO THE
EXTENT ABOVE PROVIDED, AND LANDLORD AND TENANT HEREBY AGREE TO LOOK SOLELY TO,
AND SEEK RECOVERY ONLY FROM, THEIR RESPECTIVE INSURANCE CARRIERS IN THE EVENT OF
A PROPERTY LOSS TO THE EXTENT THAT SUCH COVERAGE IS AGREED TO BE PROVIDED
HEREUNDER.  THE PARTIES EACH HEREBY WAIVE ALL RIGHTS AND CLAIMS AGAINST EACH
OTHER FOR SUCH LOSSES, AND WAIVE ALL RIGHTS OF SUBROGATION OF THEIR RESPECTIVE
INSURERS, PROVIDED SUCH WAIVER OF SUBROGATION SHALL NOT AFFECT THE RIGHT TO THE
INSURED TO RECOVER THEREUNDER.  THE PARTIES AGREE THAT THEIR RESPECTIVE
INSURANCE POLICIES ARE NOW, OR SHALL BE, ENDORSED SUCH THAT THE WAIVER OF
SUBROGATION SHALL NOT AFFECT THE RIGHT OF THE INSURED TO RECOVER THEREUNDER, SO
LONG AS NO MATERIAL ADDITIONAL PREMIUM IS CHARGED THEREFOR.  TENANT WILL CAUSE
ALL OTHER OCCUPANTS OF THE PREMISES CLAIMING BY, UNDER, OR THROUGH TENANT TO
EXECUTE AND DELIVER TO LANDLORD A WAIVER OF CLAIMS SIMILAR TO THE WAIVER IN THIS
SECTION 10.5 AND TO OBTAIN SUCH WAIVER OF SUBROGATION RIGHTS ENDORSEMENTS.


 


10.6        ADDITIONAL INSURANCE OBLIGATIONS.  TENANT SHALL CARRY AND MAINTAIN
DURING THE ENTIRE LEASE TERM, AT TENANT’S SOLE COST AND EXPENSE, INCREASED
AMOUNTS OF THE INSURANCE REQUIRED TO BE CARRIED BY TENANT PURSUANT TO THIS
ARTICLE 10 AND SUCH OTHER REASONABLE TYPES OF

 

26

--------------------------------------------------------------------------------


 


INSURANCE COVERAGE AND IN SUCH REASONABLE AMOUNTS COVERING THE PREMISES AND
TENANT’S OPERATIONS THEREIN, AS MAY BE REASONABLY REQUESTED BY LANDLORD, BUT IN
NO EVENT IN EXCESS OF THE AMOUNTS AND TYPES OF INSURANCE THEN BEING REQUIRED BY
LANDLORDS OF OTHER COMPARABLE BUILDINGS.


 

ARTICLE 11

 


DAMAGE AND DESTRUCTION

 


11.1        REPAIR OF DAMAGE TO PREMISES BY LANDLORD.  TO THE EXTENT THAT
LANDLORD DOES NOT ALREADY HAVE ACTUAL KNOWLEDGE OF THE SAME, TENANT SHALL
PROMPTLY NOTIFY LANDLORD OF ANY DAMAGE TO THE PREMISES RESULTING FROM FIRE OR
ANY OTHER CASUALTY.  IF THE PREMISES OR ANY COMMON AREAS SERVING OR PROVIDING
ACCESS TO THE PREMISES SHALL BE DAMAGED BY FIRE OR OTHER CASUALTY, LANDLORD
SHALL PROMPTLY AND DILIGENTLY, SUBJECT TO REASONABLE DELAYS FOR INSURANCE
ADJUSTMENT OR OTHER MATTERS BEYOND LANDLORD’S REASONABLE CONTROL, AND SUBJECT TO
ALL OTHER TERMS OF THIS ARTICLE 11, RESTORE THE BASE BUILDING AND SUCH COMMON
AREAS.  SUCH RESTORATION SHALL BE TO SUBSTANTIALLY THE SAME CONDITION OF THE
BASE BUILDING AND THE COMMON AREAS PRIOR TO THE CASUALTY, EXCEPT FOR
MODIFICATIONS REQUIRED BY ZONING AND BUILDING CODES AND OTHER LAWS OR BY THE
HOLDER OF A MORTGAGE ON THE BUILDING OR PROJECT OR ANY OTHER MODIFICATIONS TO
THE COMMON AREAS DEEMED DESIRABLE BY LANDLORD, PROVIDED THAT ACCESS TO THE
PREMISES AND ANY COMMON RESTROOMS SERVING THE PREMISES SHALL NOT BE MATERIALLY
IMPAIRED.  UPON THE OCCURRENCE OF ANY DAMAGE TO THE PREMISES, UPON NOTICE (THE
“LANDLORD REPAIR NOTICE”) TO TENANT FROM LANDLORD, TENANT SHALL ASSIGN TO
LANDLORD (OR TO ANY PARTY DESIGNATED BY LANDLORD) ALL APPLICABLE INSURANCE
PROCEEDS PAYABLE TO TENANT UNDER TENANT’S INSURANCE REQUIRED UNDER SECTION 10.3
OF THIS LEASE, AND LANDLORD SHALL REPAIR ANY INJURY OR DAMAGE TO THE
IMPROVEMENTS AND THE ORIGINAL IMPROVEMENTS INSTALLED IN THE PREMISES AND SHALL
RETURN SUCH IMPROVEMENTS AND ORIGINAL IMPROVEMENTS TO THEIR ORIGINAL CONDITION;
PROVIDED THAT IF THE COST OF SUCH REPAIR BY LANDLORD EXCEEDS THE AMOUNT OF
INSURANCE PROCEEDS RECEIVED BY LANDLORD FROM TENANT’S INSURANCE CARRIER, AS
ASSIGNED BY TENANT, THE COST OF SUCH REPAIRS SHALL BE PAID BY TENANT TO LANDLORD
PRIOR TO LANDLORD’S COMMENCEMENT OF REPAIR OF THE DAMAGE.  IN THE EVENT THAT
LANDLORD DOES NOT DELIVER THE LANDLORD REPAIR NOTICE WITHIN SIXTY (60) DAYS
FOLLOWING THE DATE THE CASUALTY BECOMES KNOWN TO LANDLORD, TENANT SHALL, AT ITS
SOLE COST AND EXPENSE, REPAIR ANY INJURY OR DAMAGE TO THE IMPROVEMENTS AND THE
ORIGINAL IMPROVEMENTS INSTALLED IN THE PREMISES AND SHALL RETURN SUCH
IMPROVEMENTS AND ORIGINAL IMPROVEMENTS TO THEIR ORIGINAL CONDITION.  WHETHER OR
NOT LANDLORD DELIVERS A LANDLORD REPAIR NOTICE, PRIOR TO THE COMMENCEMENT OF
CONSTRUCTION, TENANT SHALL SUBMIT TO LANDLORD, FOR LANDLORD’S REVIEW AND
APPROVAL, ALL PLANS, SPECIFICATIONS AND WORKING DRAWINGS RELATING THERETO, AND
LANDLORD SHALL SELECT THE CONTRACTORS TO PERFORM SUCH IMPROVEMENT WORK. 
LANDLORD SHALL NOT BE LIABLE FOR ANY INCONVENIENCE OR ANNOYANCE TO TENANT OR ITS
VISITORS, OR INJURY TO TENANT’S BUSINESS RESULTING IN ANY WAY FROM SUCH DAMAGE
OR THE REPAIR THEREOF; PROVIDED HOWEVER, THAT IF SUCH FIRE OR OTHER CASUALTY
SHALL HAVE DAMAGED THE PREMISES OR COMMON AREAS NECESSARY TO TENANT’S OCCUPANCY,
LANDLORD SHALL ALLOW TENANT A PROPORTIONATE ABATEMENT OF RENT TO THE EXTENT
LANDLORD IS REIMBURSED FROM THE PROCEEDS OF RENTAL INTERRUPTION INSURANCE
PURCHASED BY LANDLORD AS PART OF OPERATING EXPENSES, DURING THE TIME AND TO THE
EXTENT THE PREMISES ARE UNFIT FOR OCCUPANCY FOR THE PURPOSES PERMITTED UNDER
THIS LEASE, AND NOT OCCUPIED BY TENANT AS A RESULT THEREOF; UNLESS LANDLORD
SHALL MAKE AVAILABLE TO TENANT, DURING THE PERIOD OF SUCH REPAIR, OTHER SPACE IN
THE BUILDING OR THE PROJECT WHICH IS REASONABLY SUITABLE FOR THE TEMPORARY
CONDUCT OF TENANT’S BUSINESS; PROVIDED, FURTHER, HOWEVER, THAT IF THE DAMAGE OR
DESTRUCTION IS DUE TO THE NEGLIGENCE OR WILLFUL MISCONDUCT OF TENANT OR ANY OF
ITS AGENTS, EMPLOYEES, CONTRACTORS, INVITEES OR GUESTS, TENANT SHALL BE
RESPONSIBLE FOR ANY REASONABLE, APPLICABLE INSURANCE DEDUCTIBLE (WHICH SHALL BE
PAYABLE TO LANDLORD UPON DEMAND) AND THERE SHALL BE NO RENT ABATEMENT.  IN THE
EVENT THAT LANDLORD SHALL NOT DELIVER THE LANDLORD REPAIR NOTICE, TENANT’S RIGHT
TO RENT ABATEMENT PURSUANT TO THE PRECEDING SENTENCE SHALL TERMINATE AS OF THE
DATE WHICH IS REASONABLY DETERMINED BY LANDLORD TO BE THE DATE TENANT SHOULD
HAVE COMPLETED REPAIRS TO THE PREMISES ASSUMING TENANT USED REASONABLE DUE
DILIGENCE IN CONNECTION THEREWITH.  LANDLORD SHALL NOT BE LIABLE FOR ANY
INCONVENIENCE OR ANNOYANCE TO TENANT OR INJURY TO THE BUSINESS OF TENANT
RESULTING IN ANY WAY FROM SUCH DAMAGE OR THE UNDERTAKING OF SUCH REPAIR,
RECONSTRUCTION OR RESTORATION.  LANDLORD SHALL HAVE NO OBLIGATION TO CARRY
INSURANCE OF ANY KIND ON TENANT’S ALTERATIONS OR UPON TENANT’S GOODS, FURNITURE
OR FURNISHINGS OR ON TENANT’S PROPERTY, AND LANDLORD SHALL NOT BE OBLIGATED TO
REPAIR ANY DAMAGE THERETO OR TO REPLACE THE SAME.  TENANT HEREBY WAIVES THE
PROVISIONS OF ANY CALIFORNIA LAW WHICH IS IN CONFLICT WITH THE PROVISIONS OF
THIS ARTICLE 11.


 


11.2        LANDLORD’S OPTION TO REPAIR.  NOTWITHSTANDING THE TERMS OF
SECTION 11.1 OF THIS LEASE, LANDLORD MAY ELECT NOT TO REBUILD AND/OR RESTORE THE
PREMISES, BUILDING AND/OR PROJECT,

 

27

--------------------------------------------------------------------------------


 


AND INSTEAD TERMINATE THIS LEASE, BY NOTIFYING TENANT IN WRITING OF SUCH
TERMINATION WITHIN SIXTY (60) DAYS AFTER THE DATE OF DISCOVERY OF THE DAMAGE,
SUCH NOTICE TO INCLUDE A TERMINATION DATE GIVING TENANT SIXTY (60) DAYS TO
VACATE THE PREMISES, BUT LANDLORD MAY SO ELECT ONLY IF THE BUILDING OR PROJECT
SHALL BE DAMAGED BY FIRE OR OTHER CASUALTY OR CAUSE, WHETHER OR NOT THE PREMISES
ARE AFFECTED, AND ONE OR MORE OF THE FOLLOWING CONDITIONS IS PRESENT: (I) IN
LANDLORD’S REASONABLE JUDGMENT, REPAIRS CANNOT REASONABLY BE COMPLETED WITHIN
NINETY (90) DAYS AFTER THE DATE OF DISCOVERY OF THE DAMAGE (WHEN SUCH REPAIRS
ARE MADE WITHOUT THE PAYMENT OF OVERTIME OR OTHER PREMIUMS); (II) THE HOLDER OF
ANY MORTGAGE ON THE BUILDING OR PROJECT OR GROUND LESSOR WITH RESPECT TO THE
BUILDING OR PROJECT SHALL REQUIRE THAT THE INSURANCE PROCEEDS OR ANY PORTION
THEREOF BE USED TO RETIRE THE MORTGAGE DEBT, OR SHALL TERMINATE THE GROUND
LEASE, AS THE CASE MAY BE; (III) THE DAMAGE IS NOT FULLY COVERED BY LANDLORD’S
INSURANCE POLICIES (SUBJECT TO REASONABLE DEDUCTIBLE AMOUNTS); OR (IV) LANDLORD
DECIDES TO REBUILD THE BUILDING OR COMMON AREAS SO THAT THEY WILL BE
SUBSTANTIALLY DIFFERENT STRUCTURALLY OR ARCHITECTURALLY; (V) THE DAMAGE OCCURS
DURING THE LAST TWELVE (12) MONTHS OF THE LEASE TERM ; OR (VI) ANY OWNER OF ANY
OTHER PORTION OF THE PROJECT, OTHER THAN LANDLORD, DOES NOT INTEND TO REPAIR THE
DAMAGE TO SUCH PORTION OF THE PROJECT; PROVIDED, HOWEVER, THAT IF LANDLORD DOES
NOT ELECT TO TERMINATE THIS LEASE PURSUANT TO LANDLORD’S TERMINATION RIGHT AS
PROVIDED ABOVE, AND THE REPAIRS CANNOT, IN THE REASONABLE OPINION OF LANDLORD,
BE COMPLETED WITHIN ONE HUNDRED EIGHTY (180) DAYS AFTER BEING COMMENCED, TENANT
MAY ELECT, NO EARLIER THAN SIXTY (60) DAYS AFTER THE DATE OF THE DAMAGE AND NOT
LATER THAN NINETY (90) DAYS AFTER THE DATE OF SUCH DAMAGE, TO TERMINATE THIS
LEASE BY WRITTEN NOTICE TO LANDLORD EFFECTIVE AS OF THE DATE SPECIFIED IN THE
NOTICE, WHICH DATE SHALL NOT BE LESS THAN THIRTY (30) DAYS NOR MORE THAN SIXTY
(60) DAYS AFTER THE DATE SUCH NOTICE IS GIVEN BY TENANT.  FURTHERMORE, IF
NEITHER LANDLORD NOR TENANT HAS TERMINATED THIS LEASE, AND THE REPAIRS ARE NOT
ACTUALLY SUBSTANTIALLY COMPLETED WITHIN SUCH 180-DAY PERIOD, TENANT SHALL HAVE
THE RIGHT TO TERMINATE THIS LEASE DURING THE FIRST FIVE (5) BUSINESS DAYS OF
EACH CALENDAR MONTH FOLLOWING THE END OF SUCH PERIOD UNTIL SUCH TIME AS THE
REPAIRS ARE COMPLETE, BY NOTICE TO LANDLORD (THE “DAMAGE TERMINATION NOTICE”),
EFFECTIVE AS OF A DATE SET FORTH IN THE DAMAGE TERMINATION NOTICE (THE “DAMAGE
TERMINATION DATE”), WHICH DAMAGE TERMINATION DATE SHALL NOT BE LESS THAN TEN
(10) BUSINESS DAYS FOLLOWING THE END OF EACH SUCH MONTH.  NOTWITHSTANDING THE
FOREGOING, IF TENANT DELIVERS A DAMAGE TERMINATION NOTICE TO LANDLORD, THEN
LANDLORD SHALL HAVE THE RIGHT TO SUSPEND THE OCCURRENCE OF THE DAMAGE
TERMINATION DATE FOR A PERIOD ENDING THIRTY (30) DAYS AFTER THE DAMAGE
TERMINATION DATE SET FORTH IN THE DAMAGE TERMINATION NOTICE BY DELIVERING TO
TENANT, WITHIN FIVE (5) BUSINESS DAYS OF LANDLORD’S RECEIPT OF THE DAMAGE
TERMINATION NOTICE, A CERTIFICATE OF LANDLORD’S CONTRACTOR RESPONSIBLE FOR THE
REPAIR OF THE DAMAGE CERTIFYING THAT IT IS SUCH CONTRACTOR’S GOOD FAITH JUDGMENT
THAT THE REPAIRS SHALL BE SUBSTANTIALLY COMPLETED WITHIN THIRTY (30) DAYS AFTER
THE DAMAGE TERMINATION DATE.  IF REPAIRS SHALL BE SUBSTANTIALLY COMPLETED PRIOR
TO THE EXPIRATION OF SUCH THIRTY-DAY PERIOD, THEN THE DAMAGE TERMINATION NOTICE
SHALL BE OF NO FORCE OR EFFECT, BUT IF THE REPAIRS SHALL NOT BE SUBSTANTIALLY
COMPLETED WITHIN SUCH THIRTY-DAY PERIOD, THEN THIS LEASE SHALL TERMINATE UPON
THE EXPIRATION OF SUCH THIRTY-DAY PERIOD.  AT ANY TIME, FROM TIME TO TIME, AFTER
THE DATE OCCURRING SIXTY (60) DAYS AFTER THE DATE OF THE DAMAGE, TENANT MAY
REQUEST THAT LANDLORD INFORM TENANT OF LANDLORD’S REASONABLE OPINION OF THE DATE
OF COMPLETION OF THE REPAIRS AND LANDLORD SHALL RESPOND TO SUCH REQUEST WITHIN
FIVE (5) BUSINESS DAYS.  NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 11.2,
TENANT SHALL HAVE THE RIGHT TO TERMINATE THIS LEASE UNDER THIS SECTION 11.2 ONLY
IF EACH OF THE FOLLOWING CONDITIONS IS SATISFIED: (A) THE DAMAGE TO THE PROJECT
BY FIRE OR OTHER CASUALTY WAS NOT CAUSED BY THE GROSS NEGLIGENCE OR INTENTIONAL
ACT OF TENANT OR ITS PARTNERS OR SUBPARTNERS AND THEIR RESPECTIVE OFFICERS,
AGENTS, SERVANTS, EMPLOYEES, AND INDEPENDENT CONTRACTORS; (B) TENANT IS NOT THEN
IN DEFAULT UNDER THIS LEASE; (C) AS A RESULT OF THE DAMAGE, TENANT CANNOT
REASONABLY CONDUCT BUSINESS FROM THE PREMISES; AND, (D) AS A RESULT OF THE
DAMAGE TO THE PROJECT, TENANT DOES NOT OCCUPY OR USE THE PREMISES AT ALL.  IT IS
HEREBY UNDERSTOOD THAT IF LANDLORD IS OBLIGATED TO OR ELECTS TO REPAIR OR
RESTORE AS HEREIN PROVIDED, LANDLORD SHALL BE OBLIGATED TO MAKE REPAIRS OR
RESTORATION ONLY OF THOSE PORTIONS OF THE BUILDING AND THE PREMISES WHICH WERE
ORIGINALLY PROVIDED AT LANDLORD’S EXPENSE, AND THE REPAIR AND RESTORATION OF
ITEMS NOT PROVIDED AT LANDLORD’S EXPENSE SHALL BE THE OBLIGATION OF TENANT.


 


11.3        MUTUAL RELEASE.  UPON ANY TERMINATION OF THIS LEASE UNDER ANY OF THE
PROVISIONS OF THIS ARTICLE 11, THE PARTIES SHALL BE RELEASED THEREBY WITHOUT
FURTHER OBLIGATION TO THE OTHER FROM THE DATE POSSESSION OF THE PREMISES IS
SURRENDERED TO LANDLORD, EXCEPT FOR ITEMS WHICH HAVE THERETOFORE ACCRUED AND ARE
THEN UNPAID OR FOR THE RETURN OF ANY SECURITY DEPOSIT OR PREPAID RENT AND EXCEPT
FOR ANY PROVISIONS CONTAINED IN THIS LEASE EXPRESSLY DESIGNATED AS SURVIVING THE
EXPIRATION OR EARLIER TERMINATION OF THIS LEASE.

 

28

--------------------------------------------------------------------------------


 


11.4        DELAY IN RESTORATION.  TENANT SHALL NOT BE RELEASED FROM ANY OF ITS
OBLIGATIONS UNDER THIS LEASE BY REASON OF FIRE OR OTHER CASUALTY, EXCEPT TO THE
EXTENT AND UPON THE CONDITIONS EXPRESSLY STATED IN THIS ARTICLE 11. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, SHOULD LANDLORD BE
DELAYED OR PREVENTED FROM REPAIRING OR RESTORING THE DAMAGED PREMISES BY REASON
OF ACTS OF GOD, WAR, GOVERNMENTAL RESTRICTIONS, INABILITY TO PROCURE THE
NECESSARY LABOR OR MATERIALS, DELAYS IN EFFECTING INSURANCE RECOVERY, OR ANY
OTHER CAUSE BEYOND THE REASONABLE CONTROL OF LANDLORD, LANDLORD SHALL BE
RELIEVED OF ITS OBLIGATION TO MAKE SUCH REPAIRS OR RESTORATION FOR A PERIOD
EQUAL TO SUCH DELAY OR PREVENTION.


 


11.5        WAIVER OF STATUTORY PROVISIONS.  THE PROVISIONS OF THIS LEASE,
INCLUDING THIS ARTICLE 11, CONSTITUTE AN EXPRESS AGREEMENT BETWEEN LANDLORD AND
TENANT WITH RESPECT TO ANY AND ALL DAMAGE TO, OR DESTRUCTION OF, ALL OR ANY PART
OF THE PREMISES, THE BUILDING OR THE PROJECT, AND ANY STATUTE OR REGULATION OF
THE STATE OF CALIFORNIA, INCLUDING, WITHOUT LIMITATION, SECTIONS 1932(2) AND
1933(4) OF THE CALIFORNIA CIVIL CODE, WITH RESPECT TO ANY RIGHTS OR OBLIGATIONS
CONCERNING DAMAGE OR DESTRUCTION IN THE ABSENCE OF AN EXPRESS AGREEMENT BETWEEN
THE PARTIES, AND ANY OTHER STATUTE OR REGULATION, NOW OR HEREAFTER IN EFFECT,
SHALL HAVE NO APPLICATION TO THIS LEASE OR ANY DAMAGE OR DESTRUCTION TO ALL OR
ANY PART OF THE PREMISES, THE BUILDING OR THE PROJECT.

 

ARTICLE 12

 


NONWAIVER

 

No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby.  The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained.  The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
Rent.  No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord’s right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the full amount due.  No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant’s right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment.

 

ARTICLE 13

 


CONDEMNATION

 

If the whole or any part of the Premises, Building or Project shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use, reconstruction or remodeling of any part of the
Premises, Building or Project, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority.  If more than
twenty-five percent (25%) of the rentable square feet of the Premises is taken,
or if access to the Premises is substantially impaired, in each case for a
period in excess of one hundred eighty (180) days, Tenant shall have the option
to terminate this Lease effective as of the date possession is required to be
surrendered to the authority.  No taking of a portion of the Building not
including the Premises, no taking of another building within the Project, no
taking of Project common area and no taking of Building common area shall permit
Tenant to terminate this Lease, unless Tenant is thereby prevented on a
permanent basis from obtaining access to the Premises.  If any part of the
Building other than the Premises shall be so taken or appropriated, Landlord
shall have the right at its option to terminate this Lease.  Tenant shall not
because of such taking assert any claim against Landlord or the authority for
any compensation

 

29

--------------------------------------------------------------------------------


 

because of such taking and Landlord shall be entitled to the entire award or
payment in connection therewith, except that Tenant shall have the right to file
any separate claim available to Tenant for any taking of Tenant’s personal
property and fixtures belonging to Tenant and removable by Tenant upon
expiration of the Lease Term pursuant to the terms of this Lease, and for moving
expenses, so long as such claims do not diminish the award available to
Landlord, its ground lessor with respect to the Building or Project or its
mortgagee, and such claim is payable separately to Tenant.  All Rent shall be
apportioned as of the date of such termination.  If any part of the Premises
shall be taken, and this Lease shall  not be so terminated, the Rent shall be
proportionately abated.  Tenant hereby waives any and all rights it might
otherwise have pursuant to Section 1265.130 of The California Code of Civil
Procedure.  Notwithstanding anything to the contrary contained in this
Article 13, in the event of a temporary taking of all or any portion of the
Premises for a period of one hundred and eighty (180) days or less, then this
Lease shall not terminate but the Base Rent and the Additional Rent shall be
abated for the period of such taking in proportion to the ratio that the amount
of rentable square feet of the Premises taken bears to the total rentable square
feet of the Premises.  Landlord shall be entitled to receive the entire award
made in connection with any such temporary taking.

 

ARTICLE 14

 


ASSIGNMENT AND SUBLETTING

 


14.1        TRANSFERS.  TENANT SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF
LANDLORD, ASSIGN, MORTGAGE, PLEDGE, HYPOTHECATE, ENCUMBER, OR PERMIT ANY LIEN TO
ATTACH TO, OR OTHERWISE TRANSFER, THIS LEASE OR ANY INTEREST HEREUNDER, PERMIT
ANY ASSIGNMENT, OR OTHER TRANSFER OF THIS LEASE OR ANY INTEREST HEREUNDER BY
OPERATION OF LAW, SUBLET THE PREMISES OR ANY PART THEREOF, OR ENTER INTO ANY
LICENSE OR CONCESSION AGREEMENTS OR OTHERWISE PERMIT THE OCCUPANCY OR USE OF THE
PREMISES OR ANY PART THEREOF BY ANY PERSONS OTHER THAN TENANT AND ITS EMPLOYEES
AND CONTRACTORS (ALL OF THE FOREGOING ARE HEREINAFTER SOMETIMES REFERRED TO
COLLECTIVELY AS “TRANSFERS” AND ANY PERSON TO WHOM ANY TRANSFER IS MADE OR
SOUGHT TO BE MADE IS HEREINAFTER SOMETIMES REFERRED TO AS A “TRANSFEREE”).  IF
TENANT DESIRES LANDLORD’S CONSENT TO ANY TRANSFER, TENANT SHALL NOTIFY LANDLORD
IN WRITING, WHICH NOTICE (THE “TRANSFER NOTICE”) SHALL INCLUDE (I) THE PROPOSED
EFFECTIVE DATE OF THE TRANSFER, WHICH SHALL NOT BE LESS THAN THIRTY (30) DAYS
NOR MORE THAN ONE HUNDRED EIGHTY (180) DAYS AFTER THE DATE OF DELIVERY OF THE
TRANSFER NOTICE, (II) A DESCRIPTION OF THE PORTION OF THE PREMISES TO BE
TRANSFERRED (THE “SUBJECT SPACE”), (III) ALL OF THE TERMS OF THE PROPOSED
TRANSFER AND THE CONSIDERATION THEREFOR, INCLUDING CALCULATION OF THE “TRANSFER
PREMIUM”, AS THAT TERM IS DEFINED IN SECTION 14.3 BELOW, IN CONNECTION WITH SUCH
TRANSFER, THE NAME AND ADDRESS OF THE PROPOSED TRANSFEREE, AND A COPY OF ALL
EXISTING EXECUTED AND/OR PROPOSED DOCUMENTATION PERTAINING TO THE PROPOSED
TRANSFER, INCLUDING ALL THEN EXISTING OPERATIVE DOCUMENTS TO BE EXECUTED TO
EVIDENCE SUCH TRANSFER OR THE AGREEMENTS INCIDENTAL OR RELATED TO SUCH TRANSFER,
PROVIDED THAT LANDLORD SHALL HAVE THE RIGHT TO REQUIRE TENANT TO UTILIZE
LANDLORD’S STANDARD TRANSFER DOCUMENTS IN CONNECTION WITH THE DOCUMENTATION OF
SUCH TRANSFER, (IV) CURRENT FINANCIAL STATEMENTS OF THE PROPOSED TRANSFEREE
CERTIFIED BY AN OFFICER, PARTNER OR OWNER THEREOF, BUSINESS CREDIT AND PERSONAL
REFERENCES AND HISTORY OF THE PROPOSED TRANSFEREE AND ANY OTHER INFORMATION
REQUIRED BY LANDLORD WHICH WILL ENABLE LANDLORD TO DETERMINE THE FINANCIAL
RESPONSIBILITY, CHARACTER, AND REPUTATION OF THE PROPOSED TRANSFEREE, NATURE OF
SUCH TRANSFEREE’S BUSINESS AND PROPOSED USE OF THE SUBJECT SPACE AND (V) AN
EXECUTED ESTOPPEL CERTIFICATE FROM TENANT IN THE FORM ATTACHED HERETO AS
EXHIBIT E.  ANY TRANSFER MADE WITHOUT LANDLORD’S PRIOR WRITTEN CONSENT SHALL, AT
LANDLORD’S OPTION, BE NULL, VOID AND OF NO EFFECT, AND SHALL, AT LANDLORD’S
OPTION, CONSTITUTE A DEFAULT BY TENANT UNDER THIS LEASE.  WHETHER OR NOT
LANDLORD CONSENTS TO ANY PROPOSED TRANSFER, TENANT SHALL PAY LANDLORD’S REVIEW
AND PROCESSING FEES, AS WELL AS ANY REASONABLE PROFESSIONAL FEES (INCLUDING,
WITHOUT LIMITATION, ATTORNEYS’, ACCOUNTANTS’, ARCHITECTS’, ENGINEERS’ AND
CONSULTANTS’ FEES) INCURRED BY LANDLORD, WITHIN THIRTY (30) DAYS AFTER WRITTEN
REQUEST BY LANDLORD, NOT TO EXCEED TWO THOUSAND AND NO/100 DOLLARS ($2,000.00)
IN THE AGGREGATE PER TRANSFER IN THE ORDINARY COURSE OF BUSINESS.


 


14.2        LANDLORD’S CONSENT.  LANDLORD SHALL NOT UNREASONABLY WITHHOLD ITS
CONSENT TO ANY PROPOSED TRANSFER OF THE SUBJECT SPACE TO THE TRANSFEREE ON THE
TERMS SPECIFIED IN THE TRANSFER NOTICE.  WITHOUT LIMITATION AS TO OTHER
REASONABLE GROUNDS FOR WITHHOLDING CONSENT, THE PARTIES HEREBY AGREE THAT IT
SHALL BE REASONABLE UNDER THIS LEASE AND UNDER ANY APPLICABLE LAW FOR LANDLORD
TO WITHHOLD CONSENT TO ANY PROPOSED TRANSFER WHERE ONE OR MORE OF THE FOLLOWING
APPLY:

 

30

--------------------------------------------------------------------------------


 


14.2.1          THE TRANSFEREE IS OF A CHARACTER OR REPUTATION OR ENGAGED IN A
BUSINESS WHICH IS NOT CONSISTENT WITH THE QUALITY OF THE BUILDING (AS REFLECTED
BY THE THEN EXISTING TENANTS OF THE BUILDING AND THEIR RESPECTIVE PERMITTED USES
VIS-À-VIS THEIR LOCATION IN THE BUILDING);


 


14.2.2          THE TRANSFEREE INTENDS TO USE THE SUBJECT SPACE FOR PURPOSES
WHICH ARE NOT PERMITTED UNDER THIS LEASE;


 


14.2.3          THE TRANSFEREE IS EITHER A GOVERNMENTAL AGENCY OR
INSTRUMENTALITY THEREOF;


 


14.2.4          THE TRANSFEREE IS NOT A PARTY OF REASONABLE FINANCIAL WORTH
AND/OR FINANCIAL STABILITY IN LIGHT OF THE RESPONSIBILITIES TO BE UNDERTAKEN IN
CONNECTION WITH THE TRANSFER ON THE DATE CONSENT IS REQUESTED;


 


14.2.5          THE PROPOSED TRANSFER WOULD CAUSE A VIOLATION OF ANOTHER LEASE
FOR SPACE IN THE PROJECT, OR WOULD GIVE AN OCCUPANT OF THE PROJECT A RIGHT TO
CANCEL ITS LEASE;


 


14.2.6          THE TERMS OF THE PROPOSED TRANSFER WILL ALLOW THE TRANSFEREE TO
EXERCISE A RIGHT OF RENEWAL, RIGHT OF EXPANSION, RIGHT OF FIRST OFFER, OR OTHER
SIMILAR RIGHT HELD BY TENANT (OR WILL ALLOW THE TRANSFEREE TO OCCUPY SPACE
LEASED BY TENANT PURSUANT TO ANY SUCH RIGHT); OR


 


14.2.7          EITHER THE PROPOSED TRANSFEREE, OR ANY PERSON OR ENTITY WHICH
DIRECTLY OR INDIRECTLY, CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL
WITH, THE PROPOSED TRANSFEREE, IS NEGOTIATING WITH LANDLORD TO LEASE SPACE IN
THE PROJECT AT SUCH TIME, AND LANDLORD HAS COMPARABLE SPACE IN THE PROJECT
AVAILABLE TO LEASE TO SUCH TRANSFEREE; OR


 


14.2.8          THE TRANSFEREE DOES NOT INTEND TO OCCUPY THE ENTIRE SUBJECT
SPACE AND CONDUCT ITS BUSINESS THEREFROM FOR A SUBSTANTIAL PORTION OF THE TERM
OF THE TRANSFER.


 

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord’s consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
(i) such that Landlord would initially have been entitled to refuse its consent
to such Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to be more favorable to the Transferee than the terms set forth in
Tenant’s original Transfer Notice, Tenant shall again submit the Transfer to
Landlord for its approval and other action under this Article 14 (including
Landlord’s right of recapture, if any, under Section 14.4 of this Lease). 
Notwithstanding anything to the contrary in this Lease, if Tenant or any
proposed Transferee claims that Landlord has unreasonably withheld or delayed
its consent under Section 14.2 or otherwise has breached or acted unreasonably
under this Article 14, their sole remedies shall be a suit for contract damages
(other than damages for injury to, or interference with, Tenant’s business
including, without limitation, loss of profits, however occurring) or
declaratory judgment and an injunction for the relief sought without any
monetary damages, and Tenant hereby waives all other remedies, including,
without limitation, any right at law or equity to terminate this Lease, on its
own behalf and, to the extent permitted under all applicable laws, on behalf of
the proposed Transferee.  Tenant shall indemnify, defend and hold harmless
Landlord from any and all liability, losses, claims, damages, costs, expenses,
causes of action and proceedings involving any third party or parties (including
without limitation Tenant’s proposed subtenant or assignee) who claim they were
damaged by Landlord’s wrongful withholding or conditioning of Landlord’s
consent, except to the extent that a court of competent jurisdiction, in
connection with Tenant’s or a proposed Transferee’s suit for contract damages,
declaratory judgment and/or injunction as set forth above, determines that
Landlord unreasonably withheld or delayed its consent to a Transfer under this
Article 14.

 


14.3        TRANSFER PREMIUM.  IF LANDLORD CONSENTS TO A TRANSFER, AS A
CONDITION THERETO WHICH THE PARTIES HEREBY AGREE IS REASONABLE, TENANT SHALL PAY
TO LANDLORD FIFTY PERCENT (50%) OF ANY “TRANSFER PREMIUM,” AS THAT TERM IS
DEFINED IN THIS SECTION 14.3, RECEIVED BY TENANT FROM SUCH TRANSFEREE. 
“TRANSFER PREMIUM” SHALL MEAN ALL RENT, ADDITIONAL RENT OR OTHER CONSIDERATION
PAYABLE BY SUCH TRANSFEREE IN CONNECTION WITH THE TRANSFER IN EXCESS OF THE RENT
AND ADDITIONAL RENT PAYABLE BY TENANT UNDER THIS LEASE DURING THE TERM OF THE
TRANSFER ON A PER RENTABLE SQUARE

 

31

--------------------------------------------------------------------------------


 


FOOT BASIS IF LESS THAN ALL OF THE PREMISES IS TRANSFERRED, AFTER DEDUCTING THE
REASONABLE EXPENSES INCURRED BY TENANT FOR (I) ANY CHANGES, ALTERATIONS AND
IMPROVEMENTS TO THE PREMISES IN CONNECTION WITH THE TRANSFER, (II) ANY FREE BASE
RENT REASONABLY PROVIDED TO THE TRANSFEREE, (III) ANY BROKERAGE COMMISSIONS
AND/OR MARKETING FEES PAYABLE BY TENANT IN CONNECTION WITH THE TRANSFER,
(IV) ANY KEY MONEY, BONUS MONEY OR OTHER CASH CONSIDERATION PAID BY TENANT TO
TRANSFEREE FOR FURNITURE, FIXTURES, EQUIPMENT AND/OR SIMILAR ITEMS; (V) ANY
ATTORNEY FEES ACTUALLY INCURRED BY TENANT IN CONNECTION WITH SUCH TRANSFER;
(VI) ANY LEASE TAKEOVER INCURRED BY TENANT IN CONNECTION WITH THE TRANSFER; AND
(VII) OUT-OF-POCKET COSTS OF ADVERTISING THE SPACE SUBJECT TO THE TRANSFER
(COLLECTIVELY, “SUBLEASING COSTS”).  “TRANSFER PREMIUM” SHALL ALSO INCLUDE, BUT
NOT BE LIMITED TO, KEY MONEY, BONUS MONEY OR OTHER CASH CONSIDERATION PAID BY
TRANSFEREE TO TENANT IN CONNECTION WITH SUCH TRANSFER, AND ANY PAYMENT IN EXCESS
OF FAIR MARKET VALUE FOR SERVICES RENDERED BY TENANT TO TRANSFEREE OR FOR
ASSETS, FIXTURES, INVENTORY, EQUIPMENT, OR FURNITURE TRANSFERRED BY TENANT TO
TRANSFEREE IN CONNECTION WITH SUCH TRANSFER; PROVIDED, HOWEVER, UNDER NO
CIRCUMSTANCES SHALL LANDLORD BE PAID ANY TRANSFER PREMIUM UNTIL TENANT HAS
RECOVERED ALL APPLICABLE TENANT’S SUBLEASING COSTS FOR EACH APPLICABLE
TRANSFERRED SPACE, IT BEING UNDERSTOOD THAT IF IN ANY YEAR THE GROSS REVENUES,
LESS THE DEDUCTIONS SET FORTH AND INCLUDED IN TENANT’S SUBLEASING COSTS, ARE
LESS THAN ANY AND ALL COSTS ACTUALLY PAID IN ASSIGNING OR SUBLETTING THE
AFFECTED SPACE (COLLECTIVELY “TRANSACTION COSTS”), THE AMOUNT OF THE EXCESS
TRANSACTION COSTS SHALL BE CARRIED OVER TO THE NEXT YEAR AND THEN DEDUCTED FROM
NET REVENUES WITH THE PROCEDURE REPEATED UNTIL A TRANSFER PREMIUM IS ACHIEVED.


 


14.4        LANDLORD’S OPTION AS TO SUBJECT SPACE.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS ARTICLE 14, IN THE EVENT TENANT CONTEMPLATES A
TRANSFER OF ALL OR A PORTION OF THE PREMISES (OR IN THE EVENT OF ANY OTHER
TRANSFER OR TRANSFERS ENTERED INTO BY TENANT AS A SUBTERFUGE IN ORDER TO AVOID
THE TERMS OF THIS SECTION 14.4), TENANT SHALL GIVE LANDLORD NOTICE (THE
“INTENTION TO TRANSFER NOTICE”) OF SUCH CONTEMPLATED TRANSFER (WHETHER OR NOT
THE CONTEMPLATED TRANSFEREE OR THE TERMS OF SUCH CONTEMPLATED TRANSFER HAVE BEEN
DETERMINED).  THE INTENTION TO TRANSFER NOTICE SHALL SPECIFY THE PORTION OF AND
AMOUNT OF RENTABLE SQUARE FEET OF THE PREMISES WHICH TENANT INTENDS TO TRANSFER
(THE “CONTEMPLATED TRANSFER SPACE”), THE CONTEMPLATED DATE OF COMMENCEMENT OF
THE CONTEMPLATED TRANSFER (THE “CONTEMPLATED EFFECTIVE DATE”), AND THE
CONTEMPLATED LENGTH OF THE TERM OF SUCH CONTEMPLATED TRANSFER, AND SHALL SPECIFY
THAT SUCH INTENTION TO TRANSFER NOTICE IS DELIVERED TO LANDLORD PURSUANT TO THIS
SECTION 14.4 IN ORDER TO ALLOW LANDLORD TO ELECT TO RECAPTURE THE CONTEMPLATED
TRANSFER SPACE FOR THE TERM SET FORTH IN THE INTENTION TO TRANSFER NOTICE. 
THEREAFTER, LANDLORD SHALL HAVE THE OPTION, BY GIVING WRITTEN NOTICE (THE
“RECAPTURE NOTICE”) TO TENANT WITHIN THIRTY (30) DAYS AFTER RECEIPT OF ANY
INTENTION TO TRANSFER NOTICE, TO RECAPTURE THE CONTEMPLATED TRANSFER SPACE. 
SUCH RECAPTURE SHALL CANCEL AND TERMINATE THIS LEASE WITH RESPECT TO SUCH
CONTEMPLATED TRANSFER SPACE AS OF THE CONTEMPLATED EFFECTIVE DATE.  HOWEVER, IF
LANDLORD DELIVERS A RECAPTURE NOTICE TO TENANT, TENANT MAY, WITHIN TEN (10) DAYS
AFTER TENANT’S RECEIPT OF THE RECAPTURE NOTICE, DELIVER WRITTEN NOTICE TO
LANDLORD INDICATING THAT TENANT IS RESCINDING ITS REQUEST FOR CONSENT TO THE
PROPOSED TRANSFER, IN WHICH CASE SUCH TRANSFER SHALL NOT BE CONSUMMATED AND THIS
LEASE SHALL REMAIN IN FULL FORCE AND EFFECT AS TO THE PORTION OF THE PREMISES
THAT WAS THE SUBJECT OF THE TRANSFER.  TENANT’S FAILURE TO SO NOTIFY LANDLORD IN
WRITING WITHIN SAID TEN (10) DAY PERIOD SHALL BE DEEMED TO CONSTITUTE TENANT’S
ELECTION TO ALLOW THE RECAPTURE NOTICE TO BE EFFECTIVE.  IN THE EVENT OF A
RECAPTURE BY LANDLORD, IF THIS LEASE SHALL BE CANCELED WITH RESPECT TO LESS THAN
THE ENTIRE PREMISES, THE RENT RESERVED HEREIN SHALL BE PRORATED ON THE BASIS OF
THE NUMBER OF RENTABLE SQUARE FEET RETAINED BY TENANT IN PROPORTION TO THE
NUMBER OF RENTABLE SQUARE FEET CONTAINED IN THE PREMISES, AND THIS LEASE AS SO
AMENDED SHALL CONTINUE THEREAFTER IN FULL FORCE AND EFFECT, AND UPON REQUEST OF
EITHER PARTY, THE PARTIES SHALL EXECUTE WRITTEN CONFIRMATION OF THE SAME; AND
LANDLORD SHALL (A) INSTALL, ON A COMMERCIALLY REASONABLE BASIS, ANY CORRIDOR
AND/OR DEMISING WALL, AT LANDLORD’S EXPENSE, WHICH IS REQUIRED AS A RESULT OF
THE TERMINATION OF THE LEASE WITH RESPECT TO LESS THAN THE ENTIRE PREMISES,
(B) BALANCE THE HVAC ON THE FLOOR CONTAINING THE PREMISES, AND (C) PERFORM ANY
ELECTRICAL OR PLUMBING WORK NECESSARY TO SEPARATE THE PORTION OF THE PREMISES
THAT IS TERMINATED FROM THE REMAINDER OF THE PREMISES.  IF LANDLORD DECLINES, OR
FAILS TO ELECT IN A TIMELY MANNER, TO RECAPTURE SUCH CONTEMPLATED TRANSFER SPACE
UNDER THIS SECTION 14.4, THEN, SUBJECT TO THE OTHER TERMS OF THIS ARTICLE 14,
FOR A PERIOD OF NINETY (90) DAYS (THE “NINETY DAY PERIOD”) COMMENCING ON THE
LAST DAY OF SUCH THIRTY (30) DAY PERIOD, LANDLORD SHALL NOT HAVE ANY RIGHT TO
RECAPTURE THE CONTEMPLATED TRANSFER SPACE WITH RESPECT TO ANY TRANSFER MADE
DURING THE NINETY DAY PERIOD, PROVIDED THAT ANY SUCH TRANSFER IS SUBSTANTIALLY
ON THE TERMS SET FORTH IN THE INTENTION TO TRANSFER NOTICE, AND PROVIDED FURTHER
THAT ANY SUCH TRANSFER SHALL BE SUBJECT TO THE REMAINING TERMS OF THIS
ARTICLE 14.  IF SUCH A TRANSFER IS NOT SO CONSUMMATED WITHIN THE NINETY DAY
PERIOD (OR IF A TRANSFER IS SO CONSUMMATED, THEN UPON THE EXPIRATION OF THE TERM
OF ANY

 

32

--------------------------------------------------------------------------------


 


TRANSFER OF SUCH CONTEMPLATED TRANSFER SPACE CONSUMMATED WITHIN SUCH NINETY DAY
PERIOD), TENANT SHALL AGAIN BE REQUIRED TO SUBMIT A NEW INTENTION TO TRANSFER
NOTICE TO LANDLORD WITH RESPECT ANY CONTEMPLATED TRANSFER, AS PROVIDED ABOVE IN
THIS SECTION 14.4.


 


14.5        EFFECT OF TRANSFER.  IF LANDLORD CONSENTS TO A TRANSFER, (I) THE
TERMS AND CONDITIONS OF THIS LEASE SHALL IN NO WAY BE DEEMED TO HAVE BEEN WAIVED
OR MODIFIED, (II) SUCH CONSENT SHALL NOT BE DEEMED CONSENT TO ANY FURTHER
TRANSFER BY EITHER TENANT OR A TRANSFEREE, (III) TENANT SHALL DELIVER TO
LANDLORD, PROMPTLY AFTER EXECUTION, AN ORIGINAL EXECUTED COPY OF ALL
DOCUMENTATION PERTAINING TO THE TRANSFER IN FORM REASONABLY ACCEPTABLE TO
LANDLORD, (IV) TENANT SHALL FURNISH UPON LANDLORD’S REQUEST A COMPLETE
STATEMENT, CERTIFIED BY AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT, OR TENANT’S
CHIEF FINANCIAL OFFICER, SETTING FORTH IN DETAIL THE COMPUTATION OF ANY TRANSFER
PREMIUM TENANT HAS DERIVED AND SHALL DERIVE FROM SUCH TRANSFER, AND (V) NO
TRANSFER RELATING TO THIS LEASE OR AGREEMENT ENTERED INTO WITH RESPECT THERETO,
WHETHER WITH OR WITHOUT LANDLORD’S CONSENT, SHALL RELIEVE TENANT OR ANY
GUARANTOR OF THE LEASE FROM ANY LIABILITY UNDER THIS LEASE, INCLUDING, WITHOUT
LIMITATION, IN CONNECTION WITH THE SUBJECT SPACE.  LANDLORD OR ITS AUTHORIZED
REPRESENTATIVES SHALL HAVE THE RIGHT AT ALL REASONABLE TIMES TO AUDIT THE BOOKS,
RECORDS AND PAPERS OF TENANT RELATING TO ANY TRANSFER, AND SHALL HAVE THE RIGHT
TO MAKE COPIES THEREOF.  IF THE TRANSFER PREMIUM RESPECTING ANY TRANSFER SHALL
BE FOUND UNDERSTATED, TENANT SHALL, WITHIN THIRTY (30) DAYS AFTER DEMAND, PAY
THE DEFICIENCY, AND IF UNDERSTATED BY MORE THAN FOUR PERCENT (4%), TENANT SHALL
PAY LANDLORD’S COSTS OF SUCH AUDIT.


 


14.6        ADDITIONAL TRANSFERS.  FOR PURPOSES OF THIS LEASE, THE TERM
“TRANSFER” SHALL ALSO INCLUDE (I) IF TENANT IS A PARTNERSHIP, THE WITHDRAWAL OR
CHANGE, VOLUNTARY, INVOLUNTARY OR BY OPERATION OF LAW, OF FIFTY PERCENT (50%) OR
MORE OF THE PARTNERS, OR TRANSFER OF FIFTY PERCENT (50%) OR MORE OF PARTNERSHIP
INTERESTS, WITHIN A TWELVE (12)-MONTH PERIOD, OR THE DISSOLUTION OF THE
PARTNERSHIP WITHOUT IMMEDIATE RECONSTITUTION THEREOF, AND (II) IF TENANT IS A
CLOSELY HELD CORPORATION (I.E., WHOSE STOCK IS NOT PUBLICLY HELD AND NOT TRADED
THROUGH AN EXCHANGE OR OVER THE COUNTER), (A) THE DISSOLUTION, MERGER,
CONSOLIDATION OR OTHER REORGANIZATION OF TENANT OR (B) THE SALE OR OTHER
TRANSFER OF AN AGGREGATE OF FIFTY PERCENT (50%) OR MORE OF THE VOTING SHARES OF
TENANT (OTHER THAN TO IMMEDIATE FAMILY MEMBERS BY REASON OF GIFT OR DEATH),
WITHIN A TWELVE (12)-MONTH PERIOD, OR (C) THE SALE, MORTGAGE, HYPOTHECATION OR
PLEDGE OF AN AGGREGATE OF FIFTY PERCENT (50%) OR MORE OF THE VALUE OF THE
UNENCUMBERED ASSETS OF TENANT WITHIN A TWELVE (12)-MONTH PERIOD.


 


14.7        OCCURRENCE OF DEFAULT.  ANY TRANSFER HEREUNDER SHALL BE SUBORDINATE
AND SUBJECT TO THE PROVISIONS OF THIS LEASE, AND IF THIS LEASE SHALL BE
TERMINATED DURING THE TERM OF ANY TRANSFER, LANDLORD SHALL HAVE THE RIGHT TO: 
(I) TREAT SUCH TRANSFER AS CANCELED AND REPOSSESS THE SUBJECT SPACE BY ANY
LAWFUL MEANS, OR (II) REQUIRE THAT SUCH TRANSFEREE ATTORN TO AND RECOGNIZE
LANDLORD AS ITS LANDLORD UNDER ANY SUCH TRANSFER.  IF TENANT SHALL BE IN DEFAULT
UNDER THIS LEASE (BEYOND THE APPLICABLE NOTICE AND CURE PERIOD PROVIDED IN THIS
LEASE), LANDLORD IS HEREBY IRREVOCABLY AUTHORIZED, AS TENANT’S AGENT AND
ATTORNEY-IN-FACT, TO DIRECT ANY TRANSFEREE TO MAKE ALL PAYMENTS UNDER OR IN
CONNECTION WITH THE TRANSFER DIRECTLY TO LANDLORD (WHICH LANDLORD SHALL APPLY
TOWARDS TENANT’S OBLIGATIONS UNDER THIS LEASE) UNTIL SUCH DEFAULT IS CURED. 
SUCH TRANSFEREE SHALL RELY ON ANY REPRESENTATION BY LANDLORD THAT TENANT IS IN
DEFAULT HEREUNDER, WITHOUT ANY NEED FOR CONFIRMATION THEREOF BY TENANT.  UPON
ANY ASSIGNMENT, THE ASSIGNEE SHALL ASSUME IN WRITING ALL OBLIGATIONS AND
COVENANTS OF TENANT THEREAFTER TO BE PERFORMED OR OBSERVED UNDER THIS LEASE.  NO
COLLECTION OR ACCEPTANCE OF RENT BY LANDLORD FROM ANY TRANSFEREE SHALL BE DEEMED
A WAIVER OF ANY PROVISION OF THIS ARTICLE 14 OR THE APPROVAL OF ANY TRANSFEREE
OR A RELEASE OF TENANT FROM ANY OBLIGATION UNDER THIS LEASE, WHETHER THERETOFORE
OR THEREAFTER ACCRUING.  IN NO EVENT SHALL LANDLORD’S ENFORCEMENT OF ANY
PROVISION OF THIS LEASE AGAINST ANY TRANSFEREE BE DEEMED A WAIVER OF LANDLORD’S
RIGHT TO ENFORCE ANY TERM OF THIS LEASE AGAINST TENANT OR ANY OTHER PERSON.  IF
TENANT’S OBLIGATIONS HEREUNDER HAVE BEEN GUARANTEED, LANDLORD’S CONSENT TO ANY
TRANSFER SHALL NOT BE EFFECTIVE UNLESS THE GUARANTOR ALSO CONSENTS TO SUCH
TRANSFER.


 


14.8        NON-TRANSFERS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN THIS ARTICLE 14, (I) AN ASSIGNMENT TO A TRANSFEREE OF ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OF TENANT, (II) AN ASSIGNMENT OF THE PREMISES TO A TRANSFEREE
WHICH IS THE RESULTING ENTITY OF A MERGER OR CONSOLIDATION OF TENANT WITH
ANOTHER ENTITY, OR (III) AN ASSIGNMENT OF THE LEASE OR SUBLETTING OF ALL OR A
PORTION OF THE PREMISES TO AN AFFILIATE OF TENANT (AN ENTITY WHICH IS CONTROLLED
BY, CONTROLS, OR IS UNDER COMMON CONTROL WITH, TENANT) (AN “AFFILIATE”), SHALL
NOT BE DEEMED A TRANSFER UNDER THIS ARTICLE 14, PROVIDED THAT TENANT NOTIFIES
LANDLORD OF ANY SUCH ASSIGNMENT OR SUBLEASE AND PROMPTLY SUPPLIES LANDLORD WITH
ANY DOCUMENTS OR INFORMATION REASONABLY REQUESTED BY LANDLORD REGARDING SUCH
ASSIGNMENT OR SUBLEASE OR SUCH AFFILIATE, AND FURTHER

 

33

--------------------------------------------------------------------------------


 


PROVIDED THAT SUCH ASSIGNMENT OR SUBLEASE IS NOT A SUBTERFUGE BY TENANT TO AVOID
ITS OBLIGATIONS UNDER THIS LEASE.  THE TRANSFEREE UNDER A TRANSFER SPECIFIED IN
ITEMS (I), (II), OR (III) ABOVE SHALL BE REFERRED TO HEREIN AS A “PERMITTED
TRANSFEREE”).  “CONTROL,” AS USED IN THIS SECTION 14.8, SHALL MEAN THE
OWNERSHIP, DIRECTLY OR INDIRECTLY, OF AT LEAST FIFTY-ONE PERCENT (51%) OF THE
VOTING SECURITIES OF, OR POSSESSION OF THE RIGHT TO VOTE, IN THE ORDINARY
DIRECTION OF ITS AFFAIRS, OF AT LEAST FIFTY-ONE PERCENT (51%) OF THE VOTING
INTEREST IN, ANY PERSON OR ENTITY.

 

ARTICLE 15

 


SURRENDER OF PREMISES; OWNERSHIP AND
REMOVAL OF TRADE FIXTURES

 


15.1        SURRENDER OF PREMISES.  NO ACT OR THING DONE BY LANDLORD OR ANY
AGENT OR EMPLOYEE OF LANDLORD DURING THE LEASE TERM SHALL BE DEEMED TO
CONSTITUTE AN ACCEPTANCE BY LANDLORD OF A SURRENDER OF THE PREMISES UNLESS SUCH
INTENT IS SPECIFICALLY ACKNOWLEDGED IN WRITING BY LANDLORD.  THE DELIVERY OF
KEYS TO THE PREMISES TO LANDLORD OR ANY AGENT OR EMPLOYEE OF LANDLORD SHALL NOT
CONSTITUTE A SURRENDER OF THE PREMISES OR EFFECT A TERMINATION OF THIS LEASE,
WHETHER OR NOT THE KEYS ARE THEREAFTER RETAINED BY LANDLORD, AND NOTWITHSTANDING
SUCH DELIVERY TENANT SHALL BE ENTITLED TO THE RETURN OF SUCH KEYS AT ANY
REASONABLE TIME UPON REQUEST UNTIL THIS LEASE SHALL HAVE BEEN PROPERLY
TERMINATED.  THE VOLUNTARY OR OTHER SURRENDER OF THIS LEASE BY TENANT, WHETHER
ACCEPTED BY LANDLORD OR NOT, OR A MUTUAL TERMINATION HEREOF, SHALL NOT WORK A
MERGER, AND AT THE OPTION OF LANDLORD SHALL OPERATE AS AN ASSIGNMENT TO LANDLORD
OF ALL SUBLEASES OR SUBTENANCIES AFFECTING THE PREMISES OR TERMINATE ANY OR ALL
SUCH SUBLESSEES OR SUBTENANCIES.


 


15.2        REMOVAL OF TENANT PROPERTY BY TENANT.  UPON THE EXPIRATION OF THE
LEASE TERM, OR UPON ANY EARLIER TERMINATION OF THIS LEASE, TENANT SHALL, SUBJECT
TO THE PROVISIONS OF THIS ARTICLE 15, QUIT AND SURRENDER POSSESSION OF THE
PREMISES TO LANDLORD IN AS GOOD ORDER AND CONDITION AS WHEN TENANT TOOK
POSSESSION AND AS THEREAFTER IMPROVED BY LANDLORD AND/OR TENANT, REASONABLE WEAR
AND TEAR AND REPAIRS WHICH ARE SPECIFICALLY MADE THE RESPONSIBILITY OF LANDLORD
HEREUNDER EXCEPTED.  UPON SUCH EXPIRATION OR TERMINATION, TENANT SHALL, WITHOUT
EXPENSE TO LANDLORD, REMOVE OR CAUSE TO BE REMOVED FROM THE PREMISES ALL DEBRIS
AND RUBBISH, AND SUCH ITEMS OF FURNITURE, EQUIPMENT (INCLUDING, WITHOUT
LIMITATION, ALL TELEPHONE OR OTHER FORM OF COMMUNICATION LINES OR WIRES OWNED
AND/OR INSTALLED BY TENANT), BUSINESS AND TRADE FIXTURES, FREE-STANDING CABINET
WORK, MOVABLE PARTITIONS, ALL SIGNS AND PLACARDS, AND OTHER ARTICLES OF PERSONAL
PROPERTY OWNED BY TENANT OR INSTALLED OR PLACED BY TENANT AT ITS EXPENSE IN THE
PREMISES, AND SUCH SIMILAR ARTICLES OF ANY OTHER PERSONS CLAIMING UNDER TENANT,
AS LANDLORD MAY, IN ITS SOLE DISCRETION, REQUIRE TO BE REMOVED, AND TENANT SHALL
REPAIR AT ITS OWN EXPENSE ALL DAMAGE TO THE PREMISES AND BUILDING RESULTING FROM
SUCH REMOVAL.  LANDLORD MAY ELECT TO RETAIN OR DISPOSE OF, IN ANY MANNER, ANY
ALTERATIONS OR TENANT’S PERSONAL PROPERTY THAT TENANT DOES NOT REMOVE (AND WAS
NOT DIRECTED BY LANDLORD TO REMOVE) FROM THE PREMISES ON THE EXPIRATION OR
TERMINATION OF THE TERM.  TITLE TO ANY SUCH ALTERATIONS OR TENANT’S PERSONAL
PROPERTY THAT LANDLORD ELECTS TO RETAIN OR DISPOSE OF ON EXPIRATION OF THE TERM
SHALL VEST IN LANDLORD.  TENANT HEREBY WAIVES ANY RIGHTS IT MAY HAVE TO NOTICE
UNDER CIVIL CODE SECTIONS 1980 ET SEQ. WITH RESPECT TO SUCH ALTERATIONS OR
TENANT’S PERSONAL PROPERTY.  TENANT WAIVES ALL CLAIMS AGAINST LANDLORD FOR ANY
DAMAGE TO TENANT RESULTING FROM LANDLORD’S RETENTION OR DISPOSITION OF ANY SUCH
ALTERATIONS OR TENANT’S PERSONAL PROPERTY PURSUANT TO THIS SECTION 15.2.  TENANT
SHALL BE LIABLE TO LANDLORD FOR LANDLORD’S COSTS FOR STORING, REMOVING AND
DISPOSING OF ANY ALTERATIONS OR TENANT’S PERSONAL PROPERTY PURSUANT TO THIS
SECTION 15.2 AND SHALL INDEMNIFY AND HOLD LANDLORD HARMLESS FROM THE CLAIM OF
ANY THIRD PARTY TO AN INTEREST IN SAID PERSONAL PROPERTY.

 

ARTICLE 16

 


HOLDING OVER

 

If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with or without the express or implied consent of Landlord,
such tenancy shall be from month-to-month only, and shall not constitute a
renewal hereof or an extension for any further term, and in such case Rent shall
be payable at a monthly rate equal to the product of (i) the Rent applicable
during the last rental period of the Lease Term under this Lease, and (ii) a
percentage equal to one hundred twenty-five percent (125%) during the first
(1st) sixty (60) days of such hold over, and one hundred fifty percent (150%)
for the second (2nd) sixty (60) days of such hold over.  Thereafter, Rent shall
be payable at a monthly rate equal to the product of (A) 200% and (B) the
greater of (x) the Rent applicable during the last rental period of the Lease
Term under

 

34

--------------------------------------------------------------------------------


 

this Lease, and (y) the then applicable fair-market rental rate applicable to
the Premises as reasonably determined by Landlord.  Such month-to-month tenancy
shall be subject to every other applicable term, covenant and agreement
contained herein.  For purposes of this Article 16, a holding over shall
include, without limitation, (i) Tenant’s remaining in the Premises after the
expiration or earlier termination of the Lease Term, as required pursuant to the
terms of Section 8.5, above, to remove any Alterations or improvements located
within the Premises (including, without limitation, the Improvements) and
replace the same as requested by Landlord with building standard tenant
improvements and Original Improvements, or (ii) Tenant’s failure to remove items
and restore the Premises as required in Article 15, above.  Nothing contained in
this Article 16 shall be construed as consent by Landlord to any holding over by
Tenant, and Landlord expressly reserves the right to require Tenant to surrender
possession of the Premises to Landlord as provided in this Lease upon the
expiration or other termination of this Lease.  The provisions of this
Article 16 shall not be deemed to limit or constitute a waiver of any other
rights or remedies of Landlord provided herein or at law.  If Tenant fails to
surrender the Premises upon the termination or expiration of this Lease, in
addition to any other liabilities to Landlord accruing therefrom, Tenant shall
protect, defend, indemnify and hold Landlord harmless from all loss, costs
(including reasonable attorneys’ fees) and liability resulting from such
failure, including, without limiting the generality of the foregoing, any claims
made by any succeeding tenant founded upon such failure to surrender and any
lost profits to Landlord resulting therefrom.  A termination or non-renewal of
this Lease is not intended to be and shall not be deemed to be a breach of the
covenant of good faith and fair dealing.

 

ARTICLE 17

 


ESTOPPEL CERTIFICATES

 

Within ten (10) business days following a request in writing by Landlord, Tenant
shall execute, acknowledge and deliver to Landlord an estoppel certificate,
which, as submitted by Landlord, shall be substantially in the form of
Exhibit E, attached hereto (or such other commercially reasonable form as may be
required by any prospective mortgagee or purchaser of the Project, or any
portion thereof), indicating therein any exceptions thereto that may exist at
that time, and shall also contain any other information reasonably requested by
Landlord or Landlord’s mortgagee or prospective mortgagee.  Any such certificate
may be relied upon by any prospective mortgagee or purchaser of all or any
portion of the Project.  Tenant shall execute and deliver whatever other
instruments may be reasonably required for such purposes.  At any time during
the Lease Term (but in no event more frequent than once during any twelve (12)
month period), Landlord may require Tenant to provide Landlord with a current
financial statement and financial statements of the two (2) years prior to the
current financial statement year.  Failure of Tenant to timely execute,
acknowledge and deliver such estoppel certificate or other instruments within
five (5) business days following Tenant’s receipt of a notice from Landlord that
such estoppel certificate has not been timely executed and returned (within the
above-referenced ten (10) business day period) shall constitute an acceptance of
the Premises and an acknowledgment by Tenant that statements included in the
estoppel certificate are true and correct, without exception.  This Article 17
shall be self-operative and no further instrument shall be required in order to
effect it.

 

ARTICLE 18

 


MASTER GROUND LEASE; SUBORDINATION AND ATTORNMENT

 


18.1        MASTER GROUND LEASE.  THIS LEASE IS MADE SUBJECT AND SUBORDINATE TO
THAT CERTAIN GROUND LEASE AGREEMENT, DATED DECEMBER 30, 1988, BY AND BETWEEN THE
CITY OF LONG BEACH, A MUNICIPAL CORPORATION (THEREIN REFERRED TO AS “LANDLORD”
AND IN THIS LEASE REFERRED TO AS “MASTER LESSOR”) AND LANDLORD HEREIN (THEREIN
REFERRED TO AS “DEVELOPER”) (THE “MASTER GROUND LEASE”).  THE MASTER GROUND
LEASE DEMISES THE REAL PROPERTY CONSTITUTING PARCELS 5 AND 6 OF PARCEL MAP
NO. 16960, IN THE CITY OF LONG BEACH, FILED IN BOOK 208, PAGES 92 THROUGH 100 OF
PARCEL MAPS IN THE OFFICE OF THE LOS ANGELES COUNTY RECORDER.  AN INSTRUMENT
ENTITLED “SHORT FORM GROUND LEASE,” DATED JANUARY 26, 1989, BETWEEN THE MASTER
LESSOR AND LANDLORD, WHICH INCORPORATED THE MASTER GROUND LEASE, WAS RECORDED ON
JANUARY 31, 1989, AS INSTRUMENT NO. 89-159802, IN THE OFFICIAL RECORDS IN THE
OFFICE OF THE LOS ANGELES COUNTY RECORDER.  ALL REFERENCES HEREIN TO THE MASTER
GROUND LEASE SHALL MEAN AND INCLUDE THE MASTER GROUND LEASE AS FROM TIME TO TIME
AMENDED.  LANDLORD SHALL USE COMMERCIALLY REASONABLE EFFORTS TO PROVIDE

 

35

--------------------------------------------------------------------------------


 


TENANT WITH A NONDISTURBANCE AGREEMENT FROM MASTER LESSOR IN THE FORM ATTACHED
HERETO AS EXHIBIT “J”.


 


18.2        SUBORDINATION.  IN ADDITION TO BEING SUBORDINATE TO THE MASTER
GROUND LEASE, THIS LEASE SHALL BE SUBJECT AND SUBORDINATE TO ALL PRESENT AND
FUTURE GROUND OR UNDERLYING LEASES OF THE BUILDING OR PROJECT AND TO THE LIEN OF
ANY MORTGAGE, TRUST DEED OR OTHER ENCUMBRANCES NOW OR HEREAFTER IN FORCE AGAINST
THE BUILDING OR PROJECT OR ANY PART THEREOF, IF ANY, AND TO ALL RENEWALS,
EXTENSIONS, MODIFICATIONS, CONSOLIDATIONS AND REPLACEMENTS THEREOF, AND TO ALL
ADVANCES MADE OR HEREAFTER TO BE MADE UPON THE SECURITY OF SUCH MORTGAGES OR
TRUST DEEDS, UNLESS THE HOLDERS OF SUCH MORTGAGES, TRUST DEEDS OR OTHER
ENCUMBRANCES, OR THE LESSORS UNDER SUCH GROUND LEASE OR UNDERLYING LEASES,
REQUIRE IN WRITING THAT THIS LEASE BE SUPERIOR THERETO.  TENANT COVENANTS AND
AGREES IN THE EVENT ANY PROCEEDINGS ARE BROUGHT FOR THE FORECLOSURE OF ANY SUCH
MORTGAGE OR DEED IN LIEU THEREOF (OR IF ANY GROUND LEASE IS TERMINATED), TO
ATTORN, WITHOUT ANY DEDUCTIONS OR SET-OFFS WHATSOEVER, TO THE LIENHOLDER OR
PURCHASER OR ANY SUCCESSORS THERETO UPON ANY SUCH FORECLOSURE SALE OR DEED IN
LIEU THEREOF (OR TO THE GROUND LESSOR), IF SO REQUESTED TO DO SO BY SUCH
PURCHASER OR LIENHOLDER OR GROUND LESSOR, AND TO RECOGNIZE SUCH PURCHASER OR
LIENHOLDER OR GROUND LESSOR AS THE LESSOR UNDER THIS LEASE, PROVIDED SUCH
LIENHOLDER OR PURCHASER OR GROUND LESSOR SHALL AGREE TO ACCEPT THIS LEASE AND
NOT DISTURB TENANT’S OCCUPANCY, SO LONG AS TENANT TIMELY PAYS THE RENT AND
OBSERVES AND PERFORMS THE TERMS, COVENANTS AND CONDITIONS OF THIS LEASE TO BE
OBSERVED AND PERFORMED BY TENANT.  LANDLORD’S INTEREST HEREIN MAY BE ASSIGNED AS
SECURITY AT ANY TIME TO ANY LIENHOLDER.  TENANT SHALL, WITHIN TEN (10) BUSINESS
DAYS OF REQUEST BY LANDLORD, EXECUTE SUCH FURTHER COMMERCIALLY REASONABLE
INSTRUMENTS OR ASSURANCES AS LANDLORD MAY REASONABLY DEEM NECESSARY TO EVIDENCE
OR CONFIRM THE SUBORDINATION OR SUPERIORITY OF THIS LEASE TO ANY SUCH MORTGAGES,
TRUST DEEDS, GROUND LEASES OR UNDERLYING LEASES.  TENANT WAIVES THE PROVISIONS
OF ANY CURRENT OR FUTURE STATUTE, RULE OR LAW WHICH MAY GIVE OR PURPORT TO GIVE
TENANT ANY RIGHT OR ELECTION TO TERMINATE OR OTHERWISE ADVERSELY AFFECT THIS
LEASE AND THE OBLIGATIONS OF THE TENANT HEREUNDER IN THE EVENT OF ANY
FORECLOSURE PROCEEDING OR SALE.  THIS SECTION 18.1 SHALL BE SELF-OPERATIVE AND
NO FURTHER INSTRUMENT OF SUBORDINATION SHALL BE REQUIRED IN ORDER TO EFFECT IT.


 

ARTICLE 19

 


DEFAULTS; REMEDIES

 


19.1        EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY OF THE FOLLOWING SHALL
CONSTITUTE A DEFAULT OF THIS LEASE BY TENANT:


 


19.1.1          ANY FAILURE BY TENANT TO PAY ANY RENT OR ANY OTHER CHARGE
REQUIRED TO BE PAID UNDER THIS LEASE, OR ANY PART THEREOF, WHEN DUE UNLESS SUCH
FAILURE IS CURED WITHIN FIVE (5) BUSINESS DAYS AFTER TENANT’S RECEIPT OF NOTICE
THAT SAID AMOUNTS ARE PAST DUE; OR


 


19.1.2          EXCEPT WHERE A SPECIFIC TIME PERIOD IS OTHERWISE SET FORTH FOR
TENANT’S PERFORMANCE IN THIS LEASE, IN WHICH EVENT THE FAILURE TO PERFORM BY
TENANT WITHIN SUCH TIME PERIOD SHALL BE A DEFAULT BY TENANT UNDER THIS
SECTION 19.1.2, ANY FAILURE BY TENANT TO OBSERVE OR PERFORM ANY OTHER PROVISION,
COVENANT OR CONDITION OF THIS LEASE TO BE OBSERVED OR PERFORMED BY TENANT WHERE
SUCH FAILURE CONTINUES FOR TEN (10) BUSINESS DAYS AFTER WRITTEN NOTICE THEREOF
FROM LANDLORD TO TENANT; PROVIDED THAT IF THE NATURE OF SUCH DEFAULT IS SUCH
THAT THE SAME CANNOT REASONABLY BE CURED WITHIN A TEN (10) BUSINESS DAY PERIOD,
TENANT SHALL NOT BE DEEMED TO BE IN DEFAULT IF IT DILIGENTLY COMMENCES SUCH CURE
WITHIN SUCH PERIOD AND THEREAFTER DILIGENTLY PROCEEDS TO RECTIFY AND CURE SUCH
DEFAULT, BUT IN NO EVENT EXCEEDING A PERIOD OF TIME IN EXCESS OF THIRTY (30)
DAYS AFTER WRITTEN NOTICE THEREOF FROM LANDLORD TO TENANT; OR


 


19.1.3          TO THE EXTENT PERMITTED BY LAW, A GENERAL ASSIGNMENT BY TENANT
OR ANY GUARANTOR OF THIS LEASE FOR THE BENEFIT OF CREDITORS, OR THE TAKING OF
ANY CORPORATE ACTION IN FURTHERANCE OF BANKRUPTCY OR DISSOLUTION WHETHER OR NOT
THERE EXISTS ANY PROCEEDING UNDER AN INSOLVENCY OR BANKRUPTCY LAW, OR THE FILING
BY OR AGAINST TENANT OR ANY GUARANTOR OF ANY PROCEEDING UNDER AN INSOLVENCY OR
BANKRUPTCY LAW, UNLESS IN THE CASE OF A PROCEEDING FILED AGAINST TENANT OR ANY
GUARANTOR THE SAME IS DISMISSED WITHIN SIXTY (60) DAYS, OR THE APPOINTMENT OF A
TRUSTEE OR RECEIVER TO TAKE POSSESSION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS
OF TENANT OR ANY GUARANTOR, UNLESS POSSESSION IS RESTORED TO TENANT OR SUCH
GUARANTOR WITHIN THIRTY (30) DAYS, OR ANY EXECUTION OR OTHER JUDICIALLY
AUTHORIZED SEIZURE OF ALL OR SUBSTANTIALLY ALL OF TENANT’S ASSETS LOCATED UPON
THE PREMISES OR OF TENANT’S INTEREST IN THIS LEASE, UNLESS SUCH SEIZURE IS
DISCHARGED WITHIN THIRTY (30) DAYS; OR


 


36

--------------------------------------------------------------------------------



 


19.1.4          THE FAILURE BY TENANT TO OBSERVE OR PERFORM ACCORDING TO THE
PROVISIONS OF ARTICLES 5, 14, 17 OR 18 OF THIS LEASE OR THE WORK LETTER WHERE
SUCH FAILURE CONTINUES FOR MORE THAN TWO (2) BUSINESS DAYS AFTER NOTICE FROM
LANDLORD; OR


 

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law.

 


19.2        REMEDIES UPON DEFAULT.  UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT
BY TENANT, LANDLORD SHALL HAVE, IN ADDITION TO ANY OTHER REMEDIES AVAILABLE TO
LANDLORD AT LAW OR IN EQUITY (ALL OF WHICH REMEDIES SHALL BE DISTINCT, SEPARATE
AND CUMULATIVE), THE OPTION TO PURSUE ANY ONE OR MORE OF THE FOLLOWING REMEDIES,
EACH AND ALL OF WHICH SHALL BE CUMULATIVE AND NONEXCLUSIVE, WITHOUT ANY NOTICE
OR DEMAND WHATSOEVER.


 


19.2.1          TERMINATE THIS LEASE, IN WHICH EVENT TENANT SHALL IMMEDIATELY
SURRENDER THE PREMISES TO LANDLORD, AND IF TENANT FAILS TO DO SO, LANDLORD MAY,
WITHOUT PREJUDICE TO ANY OTHER REMEDY WHICH IT MAY HAVE FOR POSSESSION OR
ARREARAGES IN RENT, ENTER UPON AND TAKE POSSESSION OF THE PREMISES AND EXPEL OR
REMOVE TENANT AND ANY OTHER PERSON WHO MAY BE OCCUPYING THE PREMISES OR ANY PART
THEREOF, WITHOUT BEING LIABLE FOR PROSECUTION OR ANY CLAIM OR DAMAGES THEREFOR;
AND LANDLORD MAY RECOVER FROM TENANT THE FOLLOWING:


 

(I)            THE WORTH AT THE TIME OF ANY UNPAID RENT WHICH HAS BEEN EARNED AT
THE TIME OF SUCH TERMINATION; PLUS

 

(II)           THE WORTH AT THE TIME OF AWARD OF THE AMOUNT BY WHICH THE UNPAID
RENT WHICH WOULD HAVE BEEN EARNED AFTER TERMINATION UNTIL THE TIME OF AWARD
EXCEEDS THE AMOUNT OF SUCH RENTAL LOSS THAT TENANT PROVES COULD HAVE BEEN
REASONABLY AVOIDED; PLUS

 

(III)          THE WORTH AT THE TIME OF AWARD OF THE AMOUNT BY WHICH THE UNPAID
RENT FOR THE BALANCE OF THE LEASE TERM AFTER THE TIME OF AWARD EXCEEDS THE
AMOUNT OF SUCH RENTAL LOSS THAT TENANT PROVES COULD HAVE BEEN REASONABLY
AVOIDED; PLUS

 

(IV)          ANY OTHER AMOUNT NECESSARY TO COMPENSATE LANDLORD FOR ALL THE
DETRIMENT PROXIMATELY CAUSED BY TENANT’S FAILURE TO PERFORM ITS OBLIGATIONS
UNDER THIS LEASE OR WHICH IN THE ORDINARY COURSE OF THINGS WOULD BE LIKELY TO
RESULT THEREFROM, SPECIFICALLY INCLUDING BUT NOT LIMITED TO, REASONABLE
BROKERAGE COMMISSIONS AND ADVERTISING EXPENSES INCURRED, EXPENSES OF REMODELING
THE PREMISES OR ANY PORTION THEREOF FOR A NEW TENANT, WHETHER FOR THE SAME OR A
DIFFERENT USE, AND ANY COMMERCIALLY REASONABLE SPECIAL CONCESSIONS MADE TO
OBTAIN A NEW TENANT; AND

 

(V)           AT LANDLORD’S ELECTION, SUCH OTHER AMOUNTS IN ADDITION TO OR IN
LIEU OF THE FOREGOING AS MAY BE PERMITTED FROM TIME TO TIME BY APPLICABLE LAW.

 

The term “rent” as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others.  As used in Paragraphs
19.2.1(i) and (ii), above, the “worth at the time of award” shall be computed by
allowing interest at the rate set forth in Article 25 of this Lease, but in no
case greater than the maximum amount of such interest permitted by law.  As used
in Paragraph 19.2.1(iii) above, the “worth at the time of award” shall be
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of San Francisco at the time of award plus one percent (1%).

 


19.2.2          INTENTIONALLY OMITTED.


 


19.2.3          LANDLORD SHALL HAVE THE REMEDY DESCRIBED IN CALIFORNIA CIVIL
CODE SECTION 1951.4 (LESSOR MAY CONTINUE LEASE IN EFFECT AFTER LESSEE’S BREACH
AND ABANDONMENT AND RECOVER RENT AS IT BECOMES DUE, IF LESSEE HAS THE RIGHT TO
SUBLET OR ASSIGN, SUBJECT ONLY TO REASONABLE LIMITATIONS).  ACCORDINGLY, IF
LANDLORD DOES NOT ELECT TO TERMINATE THIS LEASE ON ACCOUNT OF ANY DEFAULT BY
TENANT, LANDLORD MAY, FROM TIME TO TIME, WITHOUT TERMINATING THIS LEASE, ENFORCE
ALL OF ITS RIGHTS AND REMEDIES UNDER THIS LEASE, INCLUDING THE RIGHT TO RECOVER
ALL RENT AS IT BECOMES DUE.


 


19.2.4          LANDLORD SHALL AT ALL TIMES HAVE THE RIGHTS AND REMEDIES (WHICH
SHALL BE CUMULATIVE WITH EACH OTHER AND CUMULATIVE AND IN ADDITION TO THOSE
RIGHTS AND REMEDIES AVAILABLE UNDER SECTIONS 19.2.1 THROUGH 19.2.3, ABOVE, OR
ANY LAW OR OTHER PROVISION OF THIS LEASE),

 

37

--------------------------------------------------------------------------------


 


WITHOUT PRIOR DEMAND OR NOTICE EXCEPT AS REQUIRED BY APPLICABLE LAW, TO SEEK ANY
DECLARATORY, INJUNCTIVE OR OTHER EQUITABLE RELIEF, AND SPECIFICALLY ENFORCE THIS
LEASE, OR RESTRAIN OR ENJOIN A VIOLATION OR BREACH OF ANY PROVISION HEREOF.


 


19.3        SUBLEASES OF TENANT.  WHETHER OR NOT LANDLORD ELECTS TO TERMINATE
THIS LEASE ON ACCOUNT OF ANY DEFAULT BY TENANT, AS SET FORTH IN THIS ARTICLE 19,
LANDLORD SHALL HAVE THE RIGHT TO TERMINATE ANY AND ALL SUBLEASES, LICENSES,
CONCESSIONS OR OTHER CONSENSUAL ARRANGEMENTS FOR POSSESSION ENTERED INTO BY
TENANT AND AFFECTING THE PREMISES OR MAY, IN LANDLORD’S SOLE DISCRETION, SUCCEED
TO TENANT’S INTEREST IN SUCH SUBLEASES, LICENSES, CONCESSIONS OR ARRANGEMENTS. 
IN THE EVENT OF LANDLORD’S ELECTION TO SUCCEED TO TENANT’S INTEREST IN ANY SUCH
SUBLEASES, LICENSES, CONCESSIONS OR ARRANGEMENTS, TENANT SHALL, AS OF THE DATE
OF NOTICE BY LANDLORD OF SUCH ELECTION, HAVE NO FURTHER RIGHT TO OR INTEREST IN
THE RENT OR OTHER CONSIDERATION RECEIVABLE THEREUNDER.


 


19.4        FORM OF PAYMENT AFTER DEFAULT.  FOLLOWING THE OCCURRENCE OF AN EVENT
OF DEFAULT BY TENANT, LANDLORD SHALL HAVE THE RIGHT TO REQUIRE THAT ANY OR ALL
SUBSEQUENT AMOUNTS PAID BY TENANT TO LANDLORD HEREUNDER, WHETHER TO CURE THE
DEFAULT IN QUESTION OR OTHERWISE, BE PAID IN THE FORM OF CASH, MONEY ORDER,
CASHIER’S OR CERTIFIED CHECK DRAWN ON AN INSTITUTION ACCEPTABLE TO LANDLORD, OR
BY OTHER MEANS APPROVED BY LANDLORD, NOTWITHSTANDING ANY PRIOR PRACTICE OF
ACCEPTING PAYMENTS IN ANY DIFFERENT FORM.


 


19.5        EFFORTS TO RELET.  NO RE-ENTRY OR REPOSSESSION, REPAIRS,
MAINTENANCE, CHANGES, ALTERATIONS AND ADDITIONS, RELETTING, APPOINTMENT OF A
RECEIVER TO PROTECT LANDLORD’S INTERESTS HEREUNDER, OR ANY OTHER ACTION OR
OMISSION BY LANDLORD SHALL BE CONSTRUED AS AN ELECTION BY LANDLORD TO TERMINATE
THIS LEASE OR TENANT’S RIGHT TO POSSESSION, OR TO ACCEPT A SURRENDER OF THE
PREMISES, NOR SHALL SAME OPERATE TO RELEASE TENANT IN WHOLE OR IN PART FROM ANY
OF TENANT’S OBLIGATIONS HEREUNDER, UNLESS EXPRESS WRITTEN NOTICE OF SUCH
INTENTION IS SENT BY LANDLORD TO TENANT.  TENANT HEREBY IRREVOCABLY WAIVES ANY
RIGHT OTHERWISE AVAILABLE UNDER ANY LAW TO REDEEM OR REINSTATE THIS LEASE.


 


19.6        DEFAULT BY LANDLORD.


 


19.6.1          GENERALLY.  LANDLORD SHALL NOT BE DEEMED TO BE IN DEFAULT IN THE
PERFORMANCE OF ANY OBLIGATION REQUIRED BY IT UNDER THIS LEASE, OR UNDER ANY
AGREEMENT EXECUTED IN CONNECTION HEREWITH, UNLESS AND UNTIL IT HAS FAILED TO
PERFORM SUCH OBLIGATION WITHIN THIRTY (30) DAYS AFTER RECEIPT OF WRITTEN NOTICE
BY TENANT TO LANDLORD, SPECIFYING WHEREIN LANDLORD HAS FAILED TO PERFORM SUCH
OBLIGATION; PROVIDED, HOWEVER, THAT IF THE NATURE OF LANDLORD’S OBLIGATION IS
SUCH THAT MORE THAN THIRTY (30) DAYS ARE REQUIRED FOR ITS PERFORMANCE, THEN
LANDLORD SHALL NOT BE DEEMED TO BE IN DEFAULT IF IT SHALL COMMENCE SUCH
PERFORMANCE WITHIN SUCH THIRTY (30) DAY PERIOD AND THEREAFTER DILIGENTLY
PROSECUTE THE SAME TO COMPLETION.  NOTHING IN THIS ARTICLE 19 SHALL BE
INTERPRETED TO MEAN THAT TENANT SHALL HAVE THE RIGHT TO TERMINATE THIS LEASE OR
THAT TENANT IS EXCUSED FROM PAYING ANY RENT DUE HEREUNDER.


 


19.6.2          ABATEMENT OF RENT.  NOTWITHSTANDING ANY PROVISION TO THE
CONTRARY SET FORTH IN THIS LEASE, IN THE EVENT THAT TENANT IS PREVENTED FROM
USING, AND DOES NOT USE, THE PREMISES OR ANY PORTION THEREOF, AS A RESULT OF
(I) ANY REPAIR, MAINTENANCE OR ALTERATION PERFORMED BY LANDLORD, OR WHICH
LANDLORD FAILED TO PERFORM, AFTER THE LEASE COMMENCEMENT DATE AND REQUIRED BY
THIS LEASE, WHICH SUBSTANTIALLY INTERFERES WITH TENANT’S USE OF OR INGRESS TO OR
EGRESS FROM THE BUILDING, PROJECT, OR PREMISES OR THE PARKING FACILITY; (II) ANY
FAILURE TO PROVIDE SERVICES, UTILITIES OR INGRESS TO AND EGRESS FROM THE
BUILDING, PROJECT, OR PREMISES AS REQUIRED BY THIS LEASE; OR (III) DAMAGE AND
DESTRUCTION OF OR EMINENT DOMAIN PROCEEDINGS IN CONNECTION WITH THE PREMISES,
BUILDING, THE PROJECT OR THE PARKING FACILITY SERVICING THE PROJECT (ANY SUCH
SET OF CIRCUMSTANCES AS SET FORTH IN ITEMS (I) THROUGH (III), ABOVE, TO BE KNOWN
AS AN “ABATEMENT EVENT”), THEN TENANT SHALL GIVE LANDLORD NOTICE OF SUCH
ABATEMENT EVENT, AND IF SUCH ABATEMENT EVENT CONTINUES FOR FIVE (5) CONSECUTIVE
BUSINESS DAYS AFTER LANDLORD’S RECEIPT OF ANY SUCH NOTICE, OR OCCURS FOR TEN
(10) NON-CONSECUTIVE BUSINESS DAYS IN A TWELVE (12) MONTH PERIOD (PROVIDED
LANDLORD IS SENT A NOTICE PURSUANT TO SECTION 29.18 OF THIS LEASE OF EACH OF
SUCH ABATEMENT EVENT) (IN EITHER OF SUCH EVENTS, THE “ELIGIBILITY PERIOD”), THEN
THE BASE RENT AND TENANT’S SHARE OF DIRECT EXPENSES AND CHARGES FOR TENANT’S
PARKING PASSES (TO THE EXTENT NOT UTILIZED BY TENANT) SHALL BE ABATED OR
REDUCED, AS THE CASE MAY BE, AFTER THE EXPIRATION OF THE ELIGIBILITY PERIOD FOR
SUCH TIME THAT TENANT CONTINUES TO BE SO PREVENTED FROM USING, AND DOES NOT USE,
THE PREMISES, OR A PORTION THEREOF, IN THE PROPORTION THAT THE RENTABLE AREA OF
THE PORTION OF THE PREMISES THAT TENANT IS PREVENTED FROM USING, AND DOES NOT
USE (“UNUSABLE AREA”), BEARS TO THE TOTAL RENTABLE AREA OF THE PREMISES;
PROVIDED, HOWEVER, IN THE EVENT THAT TENANT IS

 

38

--------------------------------------------------------------------------------


 


PREVENTED FROM USING, AND DOES NOT USE, THE UNUSABLE AREA FOR A PERIOD OF TIME
IN EXCESS OF THE ELIGIBILITY PERIOD AND THE REMAINING PORTION OF THE PREMISES IS
NOT SUFFICIENT TO ALLOW TENANT TO EFFECTIVELY CONDUCT ITS BUSINESS THEREIN, AND
IF TENANT DOES NOT CONDUCT ITS BUSINESS FROM SUCH REMAINING PORTION, THEN FOR
SUCH TIME AFTER EXPIRATION OF THE ELIGIBILITY PERIOD DURING WHICH TENANT IS SO
PREVENTED FROM EFFECTIVELY CONDUCTING ITS BUSINESS THEREIN, THE BASE RENT AND
TENANT’S SHARE OF DIRECT EXPENSES AND CHARGES FOR TENANT’S PARKING PASSES (TO
THE EXTENT NOT UTILIZED BY TENANT) FOR THE ENTIRE PREMISES SHALL BE ABATED FOR
SUCH TIME AS TENANT CONTINUES TO BE SO PREVENTED FROM USING, AND DOES NOT USE,
THE PREMISES.  IF, HOWEVER, TENANT REOCCUPIES ANY PORTION OF THE PREMISES DURING
SUCH PERIOD, THE RENT ALLOCABLE TO SUCH REOCCUPIED PORTION, BASED ON THE
PROPORTION THAT THE RENTABLE AREA OF SUCH REOCCUPIED PORTION OF THE PREMISES
BEARS TO THE TOTAL RENTABLE AREA OF THE PREMISES, SHALL BE PAYABLE BY TENANT
FROM THE DATE TENANT REOCCUPIES SUCH PORTION OF THE PREMISES.  SUCH RIGHT TO
ABATE BASE RENT AND TENANT’S SHARE OF DIRECT EXPENSES AND CHARGES FOR TENANT’S
PARKING PASSES (TO THE EXTENT NOT UTILIZED BY TENANT) SHALL BE TENANT’S SOLE AND
EXCLUSIVE REMEDY AT LAW OR IN EQUITY FOR AN ABATEMENT EVENT; PROVIDED, HOWEVER,
THAT NOTHING IN THIS SECTION 19.6.2, SHALL IMPAIR TENANT’S RIGHTS UNDER
SECTION 19.6.1, ABOVE.  TO THE EXTENT TENANT IS ENTITLED TO ABATEMENT BECAUSE OF
AN EVENT COVERED BY ARTICLES 11 OR 13 OF THIS LEASE, THEN THE ELIGIBILITY PERIOD
SHALL NOT BE APPLICABLE.

 

ARTICLE 20

 


COVENANT OF QUIET ENJOYMENT

 

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord.  The
foregoing covenant is in lieu of any other covenant express or implied.

 

ARTICLE 21

 


SECURITY DEPOSIT

 


CONCURRENT WITH TENANT’S EXECUTION OF THIS LEASE, TENANT SHALL DEPOSIT WITH
LANDLORD A SECURITY DEPOSIT (THE “SECURITY DEPOSIT”) IN THE AMOUNT SET FORTH IN
SECTION 8 OF THE SUMMARY, AS SECURITY FOR THE FAITHFUL PERFORMANCE BY TENANT OF
ALL OF ITS OBLIGATIONS UNDER THIS LEASE.  IF TENANT DEFAULTS WITH RESPECT TO ANY
PROVISIONS OF THIS LEASE (BEYOND THE APPLICABLE NOTICE AND CURE PERIOD PROVIDED
IN THIS LEASE), INCLUDING, BUT NOT LIMITED TO, THE PROVISIONS RELATING TO THE
PAYMENT OF RENT, THE REMOVAL OF PROPERTY AND THE REPAIR OF RESULTANT DAMAGE,
LANDLORD MAY, WITHOUT NOTICE TO TENANT, BUT SHALL NOT BE REQUIRED TO APPLY ALL
OR ANY PART OF THE SECURITY DEPOSIT FOR THE PAYMENT OF ANY RENT OR ANY OTHER SUM
IN DEFAULT AND TENANT SHALL, WITHIN FIVE (5) BUSINESS DAYS FOLLOWING DEMAND
THEREFOR, RESTORE THE SECURITY DEPOSIT TO ITS ORIGINAL AMOUNT.  ANY UNAPPLIED
PORTION OF THE SECURITY DEPOSIT SHALL BE RETURNED TO TENANT, OR, AT LANDLORD’S
OPTION, TO THE LAST ASSIGNEE OF TENANT’S INTEREST HEREUNDER, WITHIN SIXTY (60)
DAYS FOLLOWING THE EXPIRATION OF THE LEASE TERM SO LONG AS TENANT IS NOT IN
DEFAULT UNDER THIS LEASE (BEYOND THE APPLICABLE NOTICE AND CURE PERIOD PROVIDED
IN THIS LEASE).  TENANT SHALL NOT BE ENTITLED TO ANY INTEREST ON THE SECURITY
DEPOSIT.  TENANT HEREBY WAIVES THE PROVISIONS OF SECTION 1950.7 OF THE
CALIFORNIA CIVIL CODE, OR ANY SUCCESSOR STATUTE.


 

ARTICLE 22

 


SUBSTITUTION OF PREMISES

 

With respect to (i) Suite 620, (ii) the Expansion Space, and (iii) any other
space leased by Tenant in the Building and comprising less than a full floor
(such items (i)-(iii) above are, individually or collectively, the “Eligible
Space”), Landlord shall have the right to move Tenant from any such Eligible
Space, upon sixty (60) days’ prior written notice of the date of such move, to
other space in the Building which is reasonably comparable to the applicable
Eligible Space in size, design, layout and improvements (“Substitution
Premises”), and all terms hereof shall apply to the new space with equal force;
provided, however, to the extent that any space comprising Eligible Space is
immediately adjacent to or contiguous with another space comprising Eligible
Space, then Landlord shall not have the right to only move Tenant from one

 

39

--------------------------------------------------------------------------------


 

such Eligible Space, but shall only have the right to move Tenant from all of
such adjacent or contiguous Eligible Space.  In the event that Landlord elects
to move Tenant from Eligible Space, Landlord shall (i) give Tenant not less than
sixty (60) days’ prior written notice, (ii) provide Tenant, at Landlord’s sole
cost and expense, a reasonable allowance for moving expenses, stationery,
business cards and related items to replace those which become obsolete by such
move, (iii) provide, at Landlord’s sole cost and expense, tenant improvements at
least equal in quality and design to those in the applicable Eligible Space,
including, without limitation, any Alterations or data and voice cabling which
may have been installed in the applicable Eligible Space by Tenant and Landlord
and shall move Tenant’s effects to the new space at Landlord’s sole cost and
expense at such time and in such manner as to inconvenience Tenant as little as
reasonably practicable.  Simultaneously with such relocation of such portion of
the Premises, the parties shall immediately execute an amendment to this Lease
stating the relocation of such portion of the Premises.  In no event shall
Tenant’s Rent be increased unless Tenant has requested a space larger than the
applicable Eligible Space at the time of notice of relocation or unless Tenant
has then currently been in negotiations with Landlord for expansion space. 
Except as otherwise specified in this Article 22, such relocation of Tenant from
the Eligible Space to other space in the Building shall have no effect on
Tenant’s lease of the remainder of the Premises.  Notwithstanding anything to
the contrary set forth in this Article 22, to the extent that all of the
Eligible Space that is located on any one floor of the Building comprises, in
the aggregate, at least seventy-five percent (75%) of the applicable rentable
square footage on such floor of the Building, Landlord’s rights under this
Article 22 shall be ineffective except to the extent that such Eligible Space
shall at any point thereafter comprise, in the aggregate, less than seventy-five
percent (75%) of the applicable rentable square footage on such floor of the
Building.

 

ARTICLE 23

 


SIGNS

 


23.1        FULL FLOORS.  SUBJECT TO LANDLORD’S PRIOR WRITTEN APPROVAL, IN ITS
SOLE DISCRETION, AND PROVIDED ALL SIGNS ARE IN KEEPING WITH THE QUALITY, DESIGN
AND STYLE OF THE BUILDING AND PROJECT, TENANT, IF THE PREMISES COMPRISE AN
ENTIRE FLOOR OF THE BUILDING, AT ITS SOLE COST AND EXPENSE, MAY INSTALL
IDENTIFICATION SIGNAGE ANYWHERE IN THE PREMISES INCLUDING IN THE ELEVATOR LOBBY
OF THE PREMISES, PROVIDED THAT SUCH SIGNS MUST NOT BE VISIBLE FROM THE EXTERIOR
OF THE BUILDING.


 


23.2        MULTI-TENANT FLOORS.  IF OTHER TENANTS OCCUPY SPACE ON THE FLOOR ON
WHICH ANY PORTION OF THE PREMISES IS LOCATED, TENANT’S IDENTIFYING SIGNAGE ON
SUCH FLOOR SHALL BE PROVIDED BY LANDLORD, AT TENANT’S COST, AND SUCH SIGNAGE
SHALL BE COMPARABLE TO THAT USED BY LANDLORD FOR OTHER SIMILAR FLOORS IN THE
BUILDING AND SHALL COMPLY WITH LANDLORD’S BUILDING STANDARD SIGNAGE PROGRAM.


 


23.3        PROHIBITED SIGNAGE AND OTHER ITEMS.  ANY SIGNS, NOTICES, LOGOS,
PICTURES, NAMES OR ADVERTISEMENTS WHICH ARE INSTALLED AND THAT HAVE NOT BEEN
SEPARATELY APPROVED BY LANDLORD MAY BE REMOVED WITHOUT NOTICE BY LANDLORD AT THE
SOLE EXPENSE OF TENANT.  TENANT MAY NOT INSTALL ANY SIGNS ON THE EXTERIOR OR
ROOF OF THE PROJECT OR THE COMMON AREAS.  ANY SIGNS, WINDOW COVERINGS, BLINDS
(EVEN IF THE SAME ARE LOCATED BEHIND THE LANDLORD-APPROVED WINDOW COVERINGS FOR
THE BUILDING), OR OTHER ITEMS TO THE EXTENT SUCH ITEMS ARE VISIBLE FROM THE
EXTERIOR OF THE PREMISES OR BUILDING, SHALL BE SUBJECT TO THE PRIOR APPROVAL OF
LANDLORD, IN ITS REASONABLE DISCRETION.


 


23.4        BUILDING DIRECTORY.  A BUILDING DIRECTORY WILL BE LOCATED IN THE
LOBBY OF THE BUILDING.  TENANT SHALL HAVE THE RIGHT, AT TENANT’S EXPENSE, TO USE
UP TO TEN (10) LINES ON SUCH DIRECTORY FOR THE DISPLAY OF TENANT’S NAME OR THE
NAME OF ANY AFFILIATE OCCUPYING THE PREMISES, WHICH DISPLAY SHALL BE IN BUILDING
STANDARD FONT AND SIZE.  ANY CHANGES TO SUCH STRIP(S) ON THE BUILDING DIRECTORY
SHALL BE AT TENANT’S SOLE COST AND EXPENSE.


 


23.5        MONUMENT SIGNAGE.


 


23.5.1          IN GENERAL.  IN ADDITION TO THE SIGNAGE RIGHTS SET FORTH ABOVE
IN THIS ARTICLE 23, TENANT SHALL BE ENTITLED TO INSTALL ONE (1) SIGN IDENTIFYING
TENANT’S NAME AND/OR LOGO ON THE CURRENTLY EXISTING MONUMENT SIGN FOR THE
BUILDING (WHICH MONUMENT SIGN IS VISIBLE FROM

 

40

--------------------------------------------------------------------------------


 


THE “405 FREEWAY”) (“TENANT’S SIGNAGE”) IN CONNECTION WITH TENANT’S LEASE OF THE
PREMISES, AS MORE PARTICULARLY SHOWN ON EXHIBIT A-2, ATTACHED HERETO.


 


23.5.2          SPECIFICATIONS AND PERMITS.  TENANT’S SIGNAGE SHALL SET FORTH
TENANT’S NAME AND LOGO AS DETERMINED BY TENANT IN ITS SOLE DISCRETION; PROVIDED,
HOWEVER, IN NO EVENT SHALL TENANT’S SIGNAGE INCLUDE AN “OBJECTIONABLE NAME,” AS
THAT TERM IS DEFINED IN SECTION 23.5.3, BELOW.  THE GRAPHICS, MATERIALS, COLOR,
DESIGN, LETTERING, LIGHTING, SIZE, ILLUMINATION, SPECIFICATIONS AND EXACT
LOCATION OF TENANT’S SIGNAGE (COLLECTIVELY, THE “SIGN SPECIFICATIONS”) SHALL BE
SUBJECT TO THE PRIOR WRITTEN APPROVAL OF LANDLORD, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED, AND SHALL BE CONSISTENT AND
COMPATIBLE WITH THE QUALITY AND NATURE OF THE PROJECT AND LANDLORD BUILDING
STANDARD SIGNAGE SPECIFICATIONS.  IN ADDITION, TENANT’S SIGNAGE SHALL BE SUBJECT
TO TENANT’S RECEIPT OF ALL REQUIRED GOVERNMENTAL PERMITS AND APPROVALS AND SHALL
BE SUBJECT TO ALL APPLICABLE LAWS AND TO ANY COVENANTS, CONDITIONS AND
RESTRICTIONS AFFECTING THE PROJECT.  LANDLORD SHALL USE COMMERCIALLY REASONABLE
EFFORTS, AT NO COST TO LANDLORD, TO ASSIST TENANT IN OBTAINING ALL NECESSARY
GOVERNMENTAL PERMITS AND APPROVALS FOR TENANT’S SIGNAGE.  TENANT HEREBY
ACKNOWLEDGES THAT LANDLORD HAS MADE NO REPRESENTATION OR WARRANTY TO TENANT WITH
RESPECT TO THE PROBABILITY OF OBTAINING ALL NECESSARY GOVERNMENTAL APPROVALS AND
PERMITS FOR TENANT’S SIGNAGE.  IN THE EVENT TENANT DOES NOT RECEIVE THE
NECESSARY GOVERNMENTAL APPROVALS AND PERMITS FOR TENANT’S SIGNAGE, TENANT’S AND
LANDLORD’S RIGHTS AND OBLIGATIONS UNDER THE REMAINING TERMS AND CONDITIONS OF
THE LEASE SHALL BE UNAFFECTED.


 


23.5.3          OBJECTIONABLE NAME.  TO THE EXTENT THE ORIGINAL TENANT OR ITS
PERMITTED TRANSFEREE DESIRES TO CHANGE THE NAME AND/OR LOGO SET FORTH ON
TENANT’S SIGNAGE, SUCH NAME AND/OR LOGO SHALL NOT HAVE A NAME WHICH RELATES TO
AN ENTITY WHICH IS OF A CHARACTER OR REPUTATION, OR IS ASSOCIATED WITH A
POLITICAL FACTION OR ORIENTATION, WHICH IS INCONSISTENT WITH THE QUALITY OF THE
PROJECT, OR WHICH WOULD OTHERWISE REASONABLY OFFEND A LANDLORD OF COMPARABLE
BUILDINGS (AN “OBJECTIONABLE NAME”).


 


23.5.4          TERMINATION OF RIGHT TO TENANT’S SIGNAGE.  THE RIGHTS CONTAINED
IN THIS SECTION 23.5 SHALL BE PERSONAL TO THE ORIGINAL TENANT AND ITS PERMITTED
TRANSFEREE, AND MAY ONLY BE EXERCISED BY THE ORIGINAL TENANT OR ITS PERMITTED
TRANSFEREE (AND NOT ANY OTHER ASSIGNEE, SUBLESSEE OR OTHER TRANSFEREE OF EITHER
OF THE ORIGINAL TENANT’S INTEREST IN THE LEASE) IF (I) THE ORIGINAL TENANTS OR
ITS PERMITTED TRANSFEREE ARE IN OCCUPANCY OF NO LESS THAN EIGHTY-FIVE PERCENT
(85%) OF THE PREMISES, (II) TENANT IS NOT THEN IN ECONOMIC DEFAULT OR MATERIAL
NON-ECONOMIC DEFAULT UNDER THE LEASE, AS AMENDED (BEYOND THE APPLICABLE NOTICE
AND CURE PERIOD PROVIDED IN THIS LEASE), (III) TENANT HAS NOT BEEN IN ECONOMIC
DEFAULT OR MATERIAL NON-ECONOMIC DEFAULT UNDER THE LEASE, AS AMENDED (BEYOND THE
APPLICABLE NOTICE AND CURE PERIOD PROVIDED IN THIS LEASE), MORE THAN ONCE DURING
THE PRIOR TWELVE (12) MONTH PERIOD, AND (IV) TENANT HAS NOT BEEN IN ECONOMIC
DEFAULT OR MATERIAL NON-ECONOMIC DEFAULT UNDER THE LEASE, AS AMENDED (BEYOND THE
APPLICABLE NOTICE AND CURE PERIOD PROVIDED IN THIS LEASE) MORE THAN TWO
(2) TIMES DURING THE IMMEDIATELY PRECEDING FIVE (5) YEAR PERIOD.  IN THE EVENT
THAT TENANT EVER FAILS TO MEET THE REQUIREMENTS OF ITEMS (I), (II), (III) OR
(IV) ABOVE, TENANT SHALL, AT TENANT’S SOLE COST AND EXPENSE, IMMEDIATELY REMOVE
TENANT’S SIGNAGE, WHICH REMOVAL SHALL BE OTHERWISE IN ACCORDANCE WITH THE
REMOVAL AND REPAIR REQUIREMENTS SET FORTH IN SECTION 23.6, BELOW


 


23.6        COST AND MAINTENANCE.  THE COSTS OF TENANT’S SIGNAGE AND THE
INSTALLATION, DESIGN, CONSTRUCTION AND ANY AND ALL OTHER COSTS ASSOCIATED WITH
TENANT’S SIGNAGE, INCLUDING, WITHOUT LIMITATION, UTILITY CHARGES AND HOOK-UP
FEES, PERMITS, AND MAINTENANCE AND REPAIRS, SHALL BE THE SOLE RESPONSIBILITY OF
TENANT.  SHOULD TENANT’S SIGNAGE REQUIRE REPAIRS AND/OR MAINTENANCE, AS
DETERMINED IN LANDLORD’S REASONABLE JUDGMENT, LANDLORD SHALL CAUSE SUCH REPAIRS
AND/OR MAINTENANCE TO BE PERFORMED, AND TENANT SHALL PAY LANDLORD UPON DEMAND
THE COST OF THE SAME AS ADDITIONAL RENT.  UPON THE EXPIRATION OR EARLIER
TERMINATION OF THE LEASE, TENANT SHALL, AT TENANT’S SOLE COST AND EXPENSE, CAUSE
TENANT’S SIGNAGE TO BE REMOVED AND SHALL CAUSE THE AREAS IN WHICH TENANT’S
SIGNAGE WAS LOCATED TO BE RESTORED TO THE CONDITION EXISTING IMMEDIATELY PRIOR
TO THE PLACEMENT OF TENANT’S SIGNAGE (REASONABLE WEAR AND TEAR EXCEPTED).  IF
TENANT FAILS TO TIMELY REMOVE TENANT’S SIGNAGE OR TO RESTORE THE AREAS IN WHICH
SUCH TENANT’S SIGNAGE WAS LOCATED, AS PROVIDED IN THE IMMEDIATELY PRECEDING
SENTENCE, THEN LANDLORD MAY PERFORM SUCH WORK, AND ALL ACTUAL COSTS INCURRED BY
LANDLORD IN SO PERFORMING SHALL BE REIMBURSED BY TENANT TO LANDLORD WITHIN
THIRTY (30) DAYS AFTER TENANT’S RECEIPT OF AN INVOICE THEREFOR.  THE TERMS AND
CONDITIONS OF THIS SECTION 23.5.5 SHALL SURVIVE THE EXPIRATION OR EARLIER
TERMINATION OF THE LEASE.

 

41

--------------------------------------------------------------------------------


 

ARTICLE 24

 


COMPLIANCE WITH LAW

 

Tenant shall not do anything or suffer anything to be done in or about the
Premises or the Project which will in any way conflict with any law, statute,
ordinance or other governmental rule, regulation or requirement now in force or
which may hereafter be enacted or promulgated (collectively, “Applicable
Laws”).  At its sole cost and expense, Tenant shall promptly comply with all
such Applicable Laws which relate to (i) Tenant’s use of the Premises for other
than general office use, (ii) the Alterations or the Improvements in the
Premises, or (iii) the Base Building, but, as to the Base Building, only to the
extent such obligations are triggered by Tenant’s Alterations, the Improvements,
or use of the Premises for other than general office use.  Should any standard
or regulation now or hereafter be imposed on Landlord or Tenant by a state,
federal or local governmental body charged with the establishment, regulation
and enforcement of occupational, health or safety standards for employers,
employees, landlords or tenants, then Tenant agrees, at its sole cost and
expense, to comply promptly with such standards or regulations to the extent to
which the same relate to the Premises or Tenant’s use thereof.  The judgment of
any court of competent jurisdiction or the admission of Tenant in any judicial
action, regardless of whether Landlord is a party thereto, that Tenant has
violated any of said governmental measures, shall be conclusive of that fact as
between Landlord and Tenant.  Landlord shall comply with all Applicable Laws
relating to the Base Building, provided that compliance with such Applicable
Laws is not the responsibility of Tenant under this Lease, and provided further
than Landlord’s failure to comply therewith would prohibit Tenant from obtaining
or maintaining a certificate of occupancy for the Premises, or would
unreasonably and materially affect the safety of Tenant’s employees or create a
significant health hazard for Tenant’s employees.  Landlord shall be permitted
to include in Operating Expenses any costs of expenses incurred by Landlord
under this Article 24 to the extent consistent with the terms of
Section 4.2.4.1, above.  Subject to the foregoing terms and conditions, Tenant
shall be responsible, at its sole cost and expense, to make all alterations
within the Premises as are required to comply with the governmental rules,
regulations, requirements or standards described in this Article 24.

 

ARTICLE 25

 


LATE CHARGES

 

Tenant hereby acknowledges that late payment by Tenant to Landlord of Rent or
Additional Rent due hereunder will cause Landlord to incur costs not
contemplated by this Lease, the exact amount of which will be extremely
difficult to ascertain.  Such costs include, but are not limited to, processing,
administration and accounting charges and late charges which may be imposed on
Landlord by the terms of any encumbrance covering the Premises.  Accordingly, if
any installment of Rent or any other sum due from Tenant shall not be received
by Landlord or Landlord’s designee within five (5) business days following
Tenant’s receipt of notice that said amount is past due, then Tenant shall pay
to Landlord a late charge equal to the greater of (i) five percent (5%) of the
overdue amount (ii) two Hundred Fifty Dollars ($250.00), plus any actual and
reasonable attorneys’ fees incurred by Landlord by reason of Tenant’s failure to
pay Rent and/or other charges when due hereunder.  The late charge shall be
deemed Additional Rent and the right to require it shall be in addition to all
of Landlord’s other rights and remedies hereunder or at law and shall not be
construed as liquidated damages or as limiting Landlord’s remedies in any
manner.  In addition to the late charge described above, any Rent or other
amounts owing hereunder which are not paid within ten (10) days following
Tenant’s receipt of notice that said amount are past due shall bear interest
from the date when due until paid at a rate per annum equal to the lesser of
(i) the annual “Bank Prime Loan” rate cited in the Federal Reserve Statistical
Release Publication H.15(519), published on the first Tuesday of each calendar
month (or such other comparable index as Landlord and Tenant shall reasonably
agree upon if such rate ceases to be published) plus four (4) percentage points,
and (ii) the highest rate permitted by applicable law.

 

42

--------------------------------------------------------------------------------


 

ARTICLE 26

 


LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

 


26.1        LANDLORD’S CURE.  ALL COVENANTS AND AGREEMENTS TO BE KEPT OR
PERFORMED BY TENANT UNDER THIS LEASE SHALL BE PERFORMED BY TENANT AT TENANT’S
SOLE COST AND EXPENSE AND WITHOUT ANY REDUCTION OF RENT, EXCEPT TO THE EXTENT,
IF ANY, OTHERWISE EXPRESSLY PROVIDED HEREIN.  IF TENANT SHALL FAIL TO PERFORM
ANY OBLIGATION UNDER THIS LEASE, AND SUCH FAILURE SHALL CONTINUE IN EXCESS OF
THE TIME ALLOWED UNDER SECTION 19.1.2, ABOVE, UNLESS A SPECIFIC TIME PERIOD IS
OTHERWISE STATED IN THIS LEASE, LANDLORD MAY, BUT SHALL NOT BE OBLIGATED TO,
MAKE ANY SUCH PAYMENT OR PERFORM ANY SUCH ACT ON TENANT’S PART WITHOUT WAIVING
ITS RIGHTS BASED UPON ANY DEFAULT OF TENANT AND WITHOUT RELEASING TENANT FROM
ANY OBLIGATIONS HEREUNDER.


 


26.2        TENANT’S REIMBURSEMENT.  EXCEPT AS MAY BE SPECIFICALLY PROVIDED TO
THE CONTRARY IN THIS LEASE, TENANT SHALL PAY TO LANDLORD, UPON DELIVERY BY
LANDLORD TO TENANT OF STATEMENTS THEREFOR:  (I) SUMS EQUAL TO EXPENDITURES
REASONABLY MADE AND OBLIGATIONS INCURRED BY LANDLORD IN CONNECTION WITH THE
REMEDYING BY LANDLORD OF TENANT’S DEFAULTS PURSUANT TO THE PROVISIONS OF
SECTION 26.1; (II) SUMS EQUAL TO ALL LOSSES, COSTS, LIABILITIES, DAMAGES AND
EXPENSES THAT ARE THE RESPONSIBILITY OF TENANT PURSUANT TO ARTICLE 10 OF THIS
LEASE; AND (III) SUMS EQUAL TO ALL EXPENDITURES MADE AND OBLIGATIONS INCURRED BY
LANDLORD IN COLLECTING OR ATTEMPTING TO COLLECT THE RENT OR IN ENFORCING OR
ATTEMPTING TO ENFORCE ANY RIGHTS OF LANDLORD UNDER THIS LEASE OR PURSUANT TO
LAW, INCLUDING, WITHOUT LIMITATION, ALL LEGAL FEES AND OTHER AMOUNTS SO
EXPENDED.  TENANT’S OBLIGATIONS UNDER THIS SECTION 26.2 SHALL SURVIVE THE
EXPIRATION OR SOONER TERMINATION OF THE LEASE TERM.

 

ARTICLE 27

 


ENTRY BY LANDLORD

 

Landlord reserves the right at all reasonable times and upon not less than
twenty-four (24) hours prior notice to Tenant (except in the case of an
emergency, in which case prior notice shall not be required) to enter the
Premises to (i) inspect them; (ii) show the Premises to prospective purchasers,
mortgagees or tenants, or to current or prospective mortgagees, ground or
underlying lessors or insurers; (iii) post notices of nonresponsibility; or
(iv) alter, improve or repair the Premises or the Building, or for structural
alterations, repairs or improvements to the Building or the Building’s systems
and equipment.  Notwithstanding anything to the contrary contained in this
Article 27, Landlord may enter the Premises at any time to (A) perform services
required of Landlord, including janitorial service; (B) take possession due to
any breach of this Lease in the manner provided herein; and (C) correct any
default under this Lease of Tenant that is continuing beyond the applicable
notice and cure period set forth in this Lease.  Landlord may make any such
entries without the abatement of Rent and may take such reasonable steps as
required to accomplish the stated purposes.  Tenant hereby waives any claims for
damages or for any injuries or inconvenience to or interference with Tenant’s
business, lost profits, any loss of occupancy or quiet enjoyment of the
Premises, and any other loss occasioned thereby, all claims for such damage
being hereby released.  For each of the above purposes, Landlord shall at all
times have a key with which to unlock all the doors in the Premises, excluding
Tenant’s vaults, safes and special security areas designated in advance by
Tenant.  In an emergency, Landlord shall have the right to use any means that
Landlord may deem proper to open the doors in and to the Premises.  Any entry
into the Premises by Landlord in the manner hereinbefore described shall not be
deemed to be a forcible or unlawful entry into, or a detainer of, the Premises,
or an actual or constructive eviction of Tenant from any portion of the
Premises.  No provision of this Lease shall be construed as obligating Landlord
to perform any repairs, alterations or decorations except as otherwise expressly
agreed to be performed by Landlord herein.  No reentry into or taking of
possession of the Premises by Landlord pursuant to this Article 27 shall be
construed as an election to terminate this Lease unless a written notice of such
intention be given to Tenant or unless the termination thereof be decreed by a
court of competent jurisdiction.  No notice from Landlord under this Lease or
under a forcible entry and detainer statute or similar law will constitute an
election by Landlord to terminate this Lease unless such notice specifically
says so.  Landlord reserves the right following any such reentry or re-letting,
or both, to exercise its right to terminate this Lease by giving Tenant such
written notice, and, in that event the Lease will terminate as specified in such
notice.

 

43

--------------------------------------------------------------------------------


 

ARTICLE 28

 


TENANT PARKING

 

Tenant shall rent from Landlord, commencing on the Lease Commencement Date, the
amount of parking permits set forth in Section 9 of the Summary, on a monthly
basis throughout the Lease Term, which parking permits shall pertain to the
Project parking facility.  Tenant shall pay to Landlord for automobile parking
permits on a monthly basis the prevailing rate charged from time to time at the
location of such parking permits.  Notwithstanding the foregoing, to the extent
that Tenant is not then in default under this Lease (beyond the applicable
notice and cure period provided in this Lease), Tenant shall only be required to
pay fifty percent (50%) of the fees set forth above for the use of unreserved
parking permits (except with respect to any applicable taxes, as set forth
below) during the first twelve (12) months of the initial Lease Term.  There
shall be no rent abatements or concession with respect to reserved parking
spaces.  In addition, notwithstanding any contrary provision of this Lease,
Tenant shall be responsible for the full amount of any taxes imposed by any
governmental authority in connection with the renting of such parking permits by
Tenant or the use of the parking facility by Tenant.  Tenant’s continued right
to use the parking permits is conditioned upon Tenant abiding by the “Parking
Rules and Regulations” attached hereto as Exhibit I, as the same may be
reasonably modified from time to time by Landlord, and all other rules and
regulations prescribed by Landlord for the orderly operation and use of the
parking facility where the parking permits are located, including any sticker or
other identification system established by Landlord, Tenant’s cooperation in
seeing that Tenant’s employees and visitors also comply with the foregoing, and
Tenant not being in default under this Lease (beyond the applicable notice and
cure period provided in this Lease).  Landlord specifically reserves the right
to change the size, configuration, design, layout and all other aspects of the
Project parking facility at any time and Tenant acknowledges and agrees that
Landlord may, without incurring any liability to Tenant and without any
abatement of Rent under this Lease, from time to time, close-off or restrict
access to the Project parking facility for purposes of permitting or
facilitating any such construction, alteration or improvements; provided,
however, that in connection therewith, Landlord shall use commercially
reasonable efforts to minimize interference with Tenant’s parking rights
hereunder.  Landlord may delegate its responsibilities hereunder to a parking
operator in which case such parking operator shall have all the rights of
control attributed hereby to the Landlord.  Tenant hereby acknowledges that the
parking license privileges provided for herein are for the exclusive use of
Tenant, and the officers and employees thereof; and, notwithstanding anything to
the contrary contained in this Lease, Tenant shall not assign or sublease any
parking license privileges or permits provided to Tenant herein or by a separate
license or other agreement, and any attempted assignment of parking privileges
and/or parking permits by Tenant shall be null and void and without effect,
unless done pursuant to a Landlord approved Transfer under Article 14, above. 
Landlord shall use commercially reasonable efforts to provide visitor parking
for Tenant’s customers, invitees or licensees in those parking areas located in
the Project which may from time to time be designated for patrons of the
Project; provided, however, if Landlord opts to charge Tenant’s customers,
invitees or licensees for the use of such visitor parking, Tenant may validate
visitor parking by such method or methods as the Landlord may establish, at the
validation rate from time to time generally applicable to visitor parking. 
Landlord assumes no responsibility whatsoever for loss or damage due to fire,
theft, vandalism, malicious mischief or otherwise to any automobiles parked in
the parking areas of the Project, or any personal property therein, except to
the extent that such loss or damage is due to the willful act or gross
negligence of Landlord, and Tenant agrees, upon request from Landlord from time
to time, to notify Tenant’s officers, employees and agents then using any of the
parking privileges provided for in this Lease of such limitation of liability. 
It is the intention of the parties hereto that a license only is hereby granted
to Tenant for the parking permit privileges provided herein and no bailment is
intended or shall be created hereby.

 

ARTICLE 29

 


MISCELLANEOUS PROVISIONS

 


29.1        TERMS; CAPTIONS.  THE WORDS “LANDLORD” AND “TENANT” AS USED HEREIN
SHALL INCLUDE THE PLURAL AS WELL AS THE SINGULAR.  THE NECESSARY GRAMMATICAL
CHANGES REQUIRED TO MAKE THE PROVISIONS HEREOF APPLY EITHER TO CORPORATIONS OR
PARTNERSHIPS OR INDIVIDUALS, MEN OR WOMEN, AS THE CASE MAY REQUIRE, SHALL IN ALL
CASES BE ASSUMED AS THOUGH IN EACH CASE FULLY EXPRESSED.

 

44

--------------------------------------------------------------------------------


 


THE CAPTIONS OF ARTICLES AND SECTIONS ARE FOR CONVENIENCE ONLY AND SHALL NOT BE
DEEMED TO LIMIT, CONSTRUE, AFFECT OR ALTER THE MEANING OF SUCH ARTICLES AND
SECTIONS.


 


29.2        BINDING EFFECT.  SUBJECT TO ALL OTHER PROVISIONS OF THIS LEASE, EACH
OF THE COVENANTS, CONDITIONS AND PROVISIONS OF THIS LEASE SHALL EXTEND TO AND
SHALL, AS THE CASE MAY REQUIRE, BIND OR INURE TO THE BENEFIT NOT ONLY OF
LANDLORD AND OF TENANT, BUT ALSO OF THEIR RESPECTIVE HEIRS, PERSONAL
REPRESENTATIVES, SUCCESSORS OR ASSIGNS, PROVIDED THIS CLAUSE SHALL NOT PERMIT
ANY ASSIGNMENT BY TENANT CONTRARY TO THE PROVISIONS OF ARTICLE 14 OF THIS LEASE.


 


29.3        NO AIR RIGHTS.  NO RIGHTS TO ANY VIEW OR TO LIGHT OR AIR OVER ANY
PROPERTY, WHETHER BELONGING TO LANDLORD OR ANY OTHER PERSON, ARE GRANTED TO
TENANT BY THIS LEASE.  IF AT ANY TIME ANY WINDOWS OF THE PREMISES ARE
TEMPORARILY DARKENED OR THE LIGHT OR VIEW THEREFROM IS OBSTRUCTED BY REASON OF
ANY REPAIRS, IMPROVEMENTS, MAINTENANCE OR CLEANING IN OR ABOUT THE PROJECT, THE
SAME SHALL BE WITHOUT LIABILITY TO LANDLORD AND WITHOUT ANY REDUCTION OR
DIMINUTION OF TENANT’S OBLIGATIONS UNDER THIS LEASE.


 


29.4        MODIFICATION OF LEASE.  SHOULD ANY CURRENT OR PROSPECTIVE MORTGAGEE
OR GROUND LESSOR FOR THE BUILDING OR PROJECT REQUIRE A MODIFICATION OF THIS
LEASE, WHICH MODIFICATION WILL NOT CAUSE AN INCREASED COST OR EXPENSE TO TENANT
OR IN ANY OTHER WAY MATERIALLY AND ADVERSELY CHANGE THE RIGHTS AND OBLIGATIONS
OF TENANT HEREUNDER, THEN AND IN SUCH EVENT, TENANT AGREES THAT THIS LEASE MAY
BE SO MODIFIED AND AGREES TO EXECUTE WHATEVER DOCUMENTS ARE REASONABLY REQUIRED
THEREFOR AND TO DELIVER THE SAME TO LANDLORD WITHIN TEN (10) DAYS FOLLOWING A
REQUEST THEREFOR.  AT THE REQUEST OF LANDLORD OR ANY MORTGAGEE OR GROUND LESSOR,
TENANT AGREES TO EXECUTE A SHORT FORM OF LEASE AND DELIVER THE SAME TO LANDLORD
WITHIN TEN (10) DAYS FOLLOWING THE REQUEST THEREFOR.


 


29.5        TRANSFER OF LANDLORD’S INTEREST.  TENANT ACKNOWLEDGES THAT LANDLORD
HAS THE RIGHT TO TRANSFER ALL OR ANY PORTION OF ITS INTEREST IN THE PROJECT OR
BUILDING AND IN THIS LEASE, AND TENANT AGREES THAT IN THE EVENT OF ANY SUCH
TRANSFER, LANDLORD SHALL AUTOMATICALLY BE RELEASED FROM ALL LIABILITY UNDER THIS
LEASE AND TENANT AGREES TO LOOK SOLELY TO SUCH TRANSFEREE FOR THE PERFORMANCE OF
LANDLORD’S OBLIGATIONS HEREUNDER AFTER THE DATE OF TRANSFER AND SUCH TRANSFEREE
SHALL BE DEEMED TO HAVE FULLY ASSUMED AND BE LIABLE FOR ALL OBLIGATIONS OF THIS
LEASE TO BE PERFORMED BY LANDLORD, INCLUDING THE RETURN OF ANY SECURITY DEPOSIT,
AND TENANT SHALL ATTORN TO SUCH TRANSFEREE.  TENANT FURTHER ACKNOWLEDGES THAT
LANDLORD MAY ASSIGN ITS INTEREST IN THIS LEASE TO A MORTGAGE LENDER AS
ADDITIONAL SECURITY AND AGREES THAT SUCH AN ASSIGNMENT SHALL NOT RELEASE
LANDLORD FROM ITS OBLIGATIONS HEREUNDER AND THAT TENANT SHALL CONTINUE TO LOOK
TO LANDLORD FOR THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER.


 


29.6        PROHIBITION AGAINST RECORDING.  EXCEPT AS PROVIDED IN SECTION 29.4
OF THIS LEASE, NEITHER THIS LEASE, NOR ANY MEMORANDUM, AFFIDAVIT OR OTHER
WRITING WITH RESPECT THERETO, SHALL BE RECORDED BY TENANT OR BY ANYONE ACTING
THROUGH, UNDER OR ON BEHALF OF TENANT.


 


29.7        LANDLORD’S TITLE.  LANDLORD’S TITLE IS AND ALWAYS SHALL BE PARAMOUNT
TO THE TITLE OF TENANT.  NOTHING HEREIN CONTAINED SHALL EMPOWER TENANT TO DO ANY
ACT WHICH CAN, SHALL OR MAY ENCUMBER THE TITLE OF LANDLORD.


 


29.8        RELATIONSHIP OF PARTIES.  NOTHING CONTAINED IN THIS LEASE SHALL BE
DEEMED OR CONSTRUED BY THE PARTIES HERETO OR BY ANY THIRD PARTY TO CREATE THE
RELATIONSHIP OF PRINCIPAL AND AGENT, PARTNERSHIP, JOINT VENTURER OR ANY
ASSOCIATION BETWEEN LANDLORD AND TENANT.


 


29.9        APPLICATION OF PAYMENTS.  LANDLORD SHALL HAVE THE RIGHT TO APPLY
PAYMENTS RECEIVED FROM TENANT PURSUANT TO THIS LEASE, REGARDLESS OF TENANT’S
DESIGNATION OF SUCH PAYMENTS, TO SATISFY ANY OBLIGATIONS OF TENANT HEREUNDER, IN
SUCH ORDER AND AMOUNTS AS LANDLORD, IN ITS SOLE DISCRETION, MAY ELECT; PROVIDED,
HOWEVER, IN NO EVENT SHALL LANDLORD APPLY ANY PAYMENTS OR AMOUNTS RECEIVED FROM
TENANT AGAINST ANY CHARGES OR OBLIGATIONS OF TENANT THAT ARE THEN THE SUBJECT OF
A GOOD FAITH DISPUTE BETWEEN LANDLORD AND TENANT.


 


29.10      TIME OF ESSENCE.  TIME IS OF THE ESSENCE WITH RESPECT TO THE
PERFORMANCE OF EVERY PROVISION OF THIS LEASE IN WHICH TIME OF PERFORMANCE IS A
FACTOR.


 


29.11      PARTIAL INVALIDITY.  IF ANY TERM, PROVISION OR CONDITION CONTAINED IN
THIS LEASE SHALL, TO ANY EXTENT, BE INVALID OR UNENFORCEABLE, THE REMAINDER OF
THIS LEASE, OR THE APPLICATION OF SUCH TERM, PROVISION OR CONDITION TO PERSONS
OR CIRCUMSTANCES OTHER THAN THOSE WITH RESPECT TO

 

45

--------------------------------------------------------------------------------


 


WHICH IT IS INVALID OR UNENFORCEABLE, SHALL NOT BE AFFECTED THEREBY, AND EACH
AND EVERY OTHER TERM, PROVISION AND CONDITION OF THIS LEASE SHALL BE VALID AND
ENFORCEABLE TO THE FULLEST EXTENT POSSIBLE PERMITTED BY LAW.


 


29.12      NO WARRANTY.  IN EXECUTING AND DELIVERING THIS LEASE, TENANT HAS NOT
RELIED ON ANY REPRESENTATIONS, INCLUDING, BUT NOT LIMITED TO, ANY REPRESENTATION
AS TO THE AMOUNT OF ANY ITEM COMPRISING ADDITIONAL RENT OR THE AMOUNT OF THE
ADDITIONAL RENT IN THE AGGREGATE OR THAT LANDLORD IS FURNISHING THE SAME
SERVICES TO OTHER TENANTS, AT ALL, ON THE SAME LEVEL OR ON THE SAME BASIS, OR
ANY WARRANTY OR ANY STATEMENT OF LANDLORD WHICH IS NOT SET FORTH HEREIN OR IN
ONE OR MORE OF THE EXHIBITS ATTACHED HERETO.  TENANT AGREES THAT NEITHER
LANDLORD NOR ANY AGENT OF LANDLORD HAS MADE ANY REPRESENTATION OR WARRANTY AS TO
THE SUITABILITY OF THE PREMISES FOR THE CONDUCT OF TENANT’S BUSINESS, THAT ANY
SPECIFIC TENANT OR NUMBER OF TENANTS SHALL OCCUPY ANY SPACE IN THE PROJECT, NOR
HAS LANDLORD AGREED TO UNDERTAKE ANY MODIFICATION, ALTERATION OR IMPROVEMENT TO
THE PREMISES EXCEPT AS PROVIDED IN THIS LEASE.  TENANT FURTHER AGREES THAT
NEITHER LANDLORD NOR ANY AGENT OF LANDLORD HAS MADE ANY REPRESENTATION OR
WARRANTY WITH RESPECT TO THE PHYSICAL CONDITION OF THE BUILDING, THE PROJECT,
THE LAND UPON WHICH THE BUILDING OR THE PROJECT ARE LOCATED, OR THE PREMISES, OR
THE EXPENSES OF OPERATION OF THE PREMISES, THE BUILDING OR THE PROJECT, OR ANY
OTHER MATTER OR THING AFFECTING OR RELATED TO THE PREMISES, EXCEPT AS HEREIN
EXPRESSLY SET FORTH IN THE PROVISIONS OF THIS LEASE.


 


29.13      LANDLORD EXCULPATION.  THE LIABILITY OF LANDLORD OR THE LANDLORD
PARTIES TO TENANT FOR ANY DEFAULT BY LANDLORD UNDER THIS LEASE OR ARISING IN
CONNECTION HEREWITH OR WITH LANDLORD’S OPERATION, MANAGEMENT, LEASING, REPAIR,
RENOVATION, ALTERATION OR ANY OTHER MATTER RELATING TO THE PROJECT OR THE
PREMISES SHALL BE LIMITED SOLELY AND EXCLUSIVELY TO AN AMOUNT WHICH IS EQUAL TO
THE LESSER OF (A) THE INTEREST OF LANDLORD IN THE BUILDING OR (B) THE EQUITY
INTEREST LANDLORD WOULD HAVE IN THE BUILDING IF THE BUILDING WERE ENCUMBERED BY
THIRD-PARTY DEBT IN AN AMOUNT EQUAL TO EIGHTY PERCENT (80%) OF THE VALUE OF THE
BUILDING (AS SUCH VALUE IS DETERMINED BY LANDLORD), PROVIDED THAT IN NO EVENT
SHALL SUCH LIABILITY EXTEND TO ANY SALES OR INSURANCE PROCEEDS RECEIVED BY
LANDLORD OR THE LANDLORD PARTIES IN CONNECTION WITH THE PROJECT, BUILDING OR
PREMISES.  NEITHER LANDLORD, NOR ANY OF THE LANDLORD PARTIES SHALL HAVE ANY
PERSONAL LIABILITY THEREFOR, AND TENANT HEREBY EXPRESSLY WAIVES AND RELEASES
SUCH PERSONAL LIABILITY ON BEHALF OF ITSELF AND ALL PERSONS CLAIMING BY, THROUGH
OR UNDER TENANT.  THE LIMITATIONS OF LIABILITY CONTAINED IN THIS SECTION 29.13
SHALL INURE TO THE BENEFIT OF LANDLORD’S AND THE LANDLORD PARTIES’ PRESENT AND
FUTURE PARTNERS, BENEFICIARIES, OFFICERS, DIRECTORS, TRUSTEES, SHAREHOLDERS,
AGENTS AND EMPLOYEES, AND THEIR RESPECTIVE PARTNERS, HEIRS, SUCCESSORS AND
ASSIGNS.  UNDER NO CIRCUMSTANCES SHALL ANY PRESENT OR FUTURE PARTNER OF LANDLORD
(IF LANDLORD IS A PARTNERSHIP), OR TRUSTEE OR BENEFICIARY (IF LANDLORD OR ANY
PARTNER OF LANDLORD IS A TRUST), HAVE ANY LIABILITY FOR THE PERFORMANCE OF
LANDLORD’S OBLIGATIONS UNDER THIS LEASE.  NOTWITHSTANDING ANY CONTRARY PROVISION
HEREIN, NEITHER LANDLORD NOR THE LANDLORD PARTIES SHALL BE LIABLE UNDER ANY
CIRCUMSTANCES FOR INJURY OR DAMAGE TO, OR INTERFERENCE WITH, TENANT’S BUSINESS,
INCLUDING BUT NOT LIMITED TO, LOSS OF PROFITS, LOSS OF RENTS OR OTHER REVENUES,
LOSS OF BUSINESS OPPORTUNITY, LOSS OF GOODWILL OR LOSS OF USE, IN EACH CASE,
HOWEVER OCCURRING.


 


29.14      ENTIRE AGREEMENT.  IT IS UNDERSTOOD AND ACKNOWLEDGED THAT THERE ARE
NO ORAL AGREEMENTS BETWEEN THE PARTIES HERETO AFFECTING THIS LEASE AND THIS
LEASE CONSTITUTES THE PARTIES’ ENTIRE AGREEMENT WITH RESPECT TO THE LEASING OF
THE PREMISES AND SUPERSEDES AND CANCELS ANY AND ALL PREVIOUS NEGOTIATIONS,
ARRANGEMENTS, BROCHURES, AGREEMENTS AND UNDERSTANDINGS, IF ANY, BETWEEN THE
PARTIES HERETO OR DISPLAYED BY LANDLORD TO TENANT WITH RESPECT TO THE SUBJECT
MATTER THEREOF, AND NONE THEREOF SHALL BE USED TO INTERPRET OR CONSTRUE THIS
LEASE.  NONE OF THE TERMS, COVENANTS, CONDITIONS OR PROVISIONS OF THIS LEASE CAN
BE MODIFIED, DELETED OR ADDED TO EXCEPT IN WRITING SIGNED BY THE PARTIES HERETO.


 


29.15      RIGHT TO LEASE.  LANDLORD RESERVES THE ABSOLUTE RIGHT TO EFFECT SUCH
OTHER TENANCIES IN THE PROJECT AS LANDLORD IN THE EXERCISE OF ITS SOLE BUSINESS
JUDGMENT SHALL DETERMINE TO BEST PROMOTE THE INTERESTS OF THE BUILDING OR
PROJECT, SO LONG AS THOSE TENANCIES WITHIN THE BUILDING ARE CONSISTENT WITH A
FIRST-CLASS OFFICE BUILDING.  TENANT DOES NOT RELY ON THE FACT, NOR DOES
LANDLORD REPRESENT, THAT ANY SPECIFIC TENANT OR TYPE OR NUMBER OF TENANTS SHALL,
DURING THE LEASE TERM, OCCUPY ANY SPACE IN THE BUILDING OR PROJECT.


 


29.16      FORCE MAJEURE.  ANY PREVENTION, DELAY OR STOPPAGE DUE TO STRIKES,
LOCKOUTS, LABOR DISPUTES, ACTS OF GOD, INABILITY TO OBTAIN SERVICES, LABOR, OR
MATERIALS OR REASONABLE SUBSTITUTES THEREFOR, GOVERNMENTAL ACTIONS, CIVIL
COMMOTIONS, FIRE OR OTHER CASUALTY, AND OTHER CAUSES BEYOND THE REASONABLE
CONTROL OF THE PARTY OBLIGATED TO PERFORM, EXCEPT WITH RESPECT TO THE
OBLIGATIONS

 

46

--------------------------------------------------------------------------------


 


IMPOSED WITH REGARD TO RENT AND OTHER CHARGES TO BE PAID BY TENANT PURSUANT TO
THIS LEASE AND EXCEPT AS TO TENANT’S OBLIGATIONS UNDER ARTICLES 5 AND 24 OF THIS
LEASE (COLLECTIVELY, A “FORCE MAJEURE”), NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS LEASE, SHALL EXCUSE THE PERFORMANCE OF SUCH PARTY FOR
A PERIOD EQUAL TO ANY SUCH PREVENTION, DELAY OR STOPPAGE AND, THEREFORE, IF THIS
LEASE SPECIFIES A TIME PERIOD FOR PERFORMANCE OF AN OBLIGATION OF EITHER PARTY,
THAT TIME PERIOD SHALL BE EXTENDED BY THE PERIOD OF ANY DELAY IN SUCH PARTY’S
PERFORMANCE CAUSED BY A FORCE MAJEURE.


 


29.17      WAIVER OF REDEMPTION BY TENANT.  TENANT HEREBY WAIVES, FOR TENANT AND
FOR ALL THOSE CLAIMING UNDER TENANT, ANY AND ALL RIGHTS NOW OR HEREAFTER
EXISTING TO REDEEM BY ORDER OR JUDGMENT OF ANY COURT OR BY ANY LEGAL PROCESS OR
WRIT, TENANT’S RIGHT OF OCCUPANCY OF THE PREMISES AFTER ANY TERMINATION OF THIS
LEASE.


 


29.18      NOTICES.  ALL NOTICES, DEMANDS, STATEMENTS, DESIGNATIONS, APPROVALS
OR OTHER COMMUNICATIONS (COLLECTIVELY, “NOTICES”) GIVEN OR REQUIRED TO BE GIVEN
BY EITHER PARTY TO THE OTHER HEREUNDER OR BY LAW SHALL BE IN WRITING, SHALL BE
(A) SENT BY UNITED STATES CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID, RETURN
RECEIPT REQUESTED (“MAIL”), (B) TRANSMITTED BY TELECOPY, IF SUCH TELECOPY IS
PROMPTLY FOLLOWED BY A NOTICE SENT BY MAIL, (C) DELIVERED BY A NATIONALLY
RECOGNIZED SAME-DAY OR OVERNIGHT COURIER, OR (D) DELIVERED PERSONALLY.  IF ANY
NOTICE IS SENT BY TELECOPY, THE TRANSMITTING PARTY MAY AS A COURTESY SEND A
DUPLICATE COPY OF THE NOTICE TO THE OTHER PARTY BY REGULAR MAIL.  IN ALL EVENTS,
HOWEVER, ANY NOTICE SENT BY TELECOPY TRANSMISSION SHALL GOVERN ALL MATTERS
DEALING WITH DELIVERY OF THE NOTICE, INCLUDING THE DATE ON WHICH THE NOTICE IS
DEEMED TO HAVE BEEN RECEIVED BY THE OTHER PARTY.  ANY NOTICE SHALL BE SENT,
TRANSMITTED, OR DELIVERED, AS THE CASE MAY BE, TO TENANT AT THE APPROPRIATE
ADDRESS SET FORTH IN SECTION 10 OF THE SUMMARY, OR TO SUCH OTHER PLACE AS TENANT
MAY FROM TIME TO TIME DESIGNATE IN A NOTICE TO LANDLORD, OR TO LANDLORD AT THE
ADDRESSES SET FORTH IN SECTION 11 OF THE SUMMARY, OR TO SUCH OTHER PLACES AS
LANDLORD MAY FROM TIME TO TIME DESIGNATE IN A NOTICE TO TENANT.  ANY NOTICE WILL
BE DEEMED GIVEN (I) THREE (3) DAYS AFTER THE DATE IT IS POSTED IF SENT BY MAIL,
(II) THE DATE THE TELECOPY IS TRANSMITTED, (III) THE DATE THE OVERNIGHT COURIER
DELIVERY IS MADE, OR (IV) THE DATE PERSONAL DELIVERY IS MADE OR ATTEMPTED TO BE
MADE.  IF NOTICE IS TENDERED UNDER THE PROVISIONS OF THIS LEASE AND IS REFUSED
BY THE INTENDED RECIPIENT OF THE NOTICE, THE NOTICE SHALL NONETHELESS BE
CONSIDERED TO HAVE BEEN GIVEN AND SHALL BE EFFECTIVE AS OF THE DATE PROVIDED IN
THIS LEASE.  THE CONTRARY NOTWITHSTANDING, ANY NOTICE GIVEN TO TENANT IN A
MANNER OTHER THAN THAT PROVIDED IN THIS LEASE, THAT IS ACTUALLY RECEIVED BY
TENANT, SHALL BE EFFECTIVE WITH RESPECT TO TENANT ON RECEIPT OF SUCH NOTICE.  IF
TENANT IS NOTIFIED OF THE IDENTITY AND ADDRESS OF LANDLORD’S MORTGAGEE OR GROUND
OR UNDERLYING LESSOR, TENANT SHALL GIVE TO SUCH MORTGAGEE OR GROUND OR
UNDERLYING LESSOR WRITTEN NOTICE OF ANY DEFAULT BY LANDLORD UNDER THE TERMS OF
THIS LEASE BY REGISTERED OR CERTIFIED MAIL, AND SUCH MORTGAGEE OR GROUND OR
UNDERLYING LESSOR SHALL BE GIVEN A REASONABLE OPPORTUNITY TO CURE SUCH DEFAULT
PRIOR TO TENANT’S EXERCISING ANY REMEDY AVAILABLE TO TENANT.


 


29.19      JOINT AND SEVERAL.  IF THERE IS MORE THAN ONE TENANT, THE OBLIGATIONS
IMPOSED UPON TENANT UNDER THIS LEASE SHALL BE JOINT AND SEVERAL.


 


29.20      AUTHORITY.  IF TENANT IS A CORPORATION, TRUST OR PARTNERSHIP, EACH OF
THE PERSONS EXECUTING THIS LEASE ON BEHALF OF TENANT WARRANTS TO LANDLORD THAT
TENANT IS A DULY AUTHORIZED AND EXISTING CORPORATION, THAT TENANT IS QUALIFIED
TO DO BUSINESS IN THE STATE IN WHICH THE PREMISES ARE LOCATED, THAT TENANT HAS
FULL RIGHT AND AUTHORITY TO ENTER INTO THIS LEASE AND THAT EACH PERSON SIGNING
THIS LEASE ON BEHALF OF TENANT HAS FULL AUTHORITY TO DO SO.  WITHIN THIRTY (30)
DAYS AFTER THIS LEASE IS SIGNED, TENANT SHALL DELIVER TO LANDLORD A CERTIFIED
COPY OF A RESOLUTION OF TENANT’S BOARD OF DIRECTORS AUTHORIZING THE EXECUTION OF
THIS LEASE OR OTHER EVIDENCE OF SUCH AUTHORITY REASONABLY ACCEPTABLE TO
LANDLORD.  IF TENANT IS A PARTNERSHIP, EACH PERSON SIGNING THIS LEASE FOR TENANT
REPRESENTS AND WARRANTS THAT HE IS A GENERAL PARTNER OF THE PARTNERSHIP, THAT HE
HAS FULL AUTHORITY TO SIGN FOR THE PARTNERSHIP AND THAT THIS LEASE BINDS THE
PARTNERSHIP AND ALL GENERAL PARTNERS OF THE PARTNERSHIP.  TENANT SHALL GIVE
WRITTEN NOTICE TO LANDLORD OF ANY GENERAL PARTNER’S WITHDRAWAL OR ADDITION. 
WITHIN THIRTY (30) DAYS AFTER THIS LEASE IS SIGNED, TENANT SHALL DELIVER TO
LANDLORD A COPY OF TENANT’S RECORDED STATEMENT OF PARTNERSHIP OR CERTIFICATE OF
LIMITED PARTNERSHIP.


 


29.21      ATTORNEYS’ FEES.  IN THE EVENT THAT EITHER LANDLORD OR TENANT BRINGS
ANY ACTION OR PROCEEDING AGAINST THE OTHER FOR POSSESSION OF THE PREMISES OR FOR
THE RECOVERY OF ANY SUM DUE HEREUNDER, OR BECAUSE OF THE BREACH OF ANY COVENANT,
CONDITION, OR PROVISION HEREOF, OR FOR ANY OTHER RELIEF AGAINST THE OTHER,
DECLARATORY OR OTHERWISE, INCLUDING APPEALS THEREFROM, AND WHETHER

 

47

--------------------------------------------------------------------------------


 


BEING AN ACTION BASED UPON A TORT, OR CONTRACT OR THIS LEASE, THEN THE
PREVAILING PARTY TO THIS LEASE IN ANY SUCH PROCEEDING SHALL BE PAID BY THE OTHER
PARTY TO THIS LEASE IN ANY SUCH PROCEEDING ACTUAL AND REASONABLE ATTORNEYS’ FEES
AND ALL COSTS OF SUCH ACTION OR PROCEEDING WHICH SHALL BE ENFORCEABLE , WHETHER
OR NOT SUCH ACTION OR PROCEEDING IS PROSECUTED TO FINAL JUDGMENT, AND INCLUDING
AN ALLOWANCE FOR ATTORNEYS’ FEES FOR APPEALS AND REHEARINGS.  SHOULD LANDLORD BE
MADE A PARTY TO ANY SUIT OR PROCEEDING BROUGHT BY ANY THIRD PARTY, ARISING BY
REASON OF TENANT’S USE OR OCCUPANCY OF THE PREMISES AND NOT BEING A DISPUTE
ESSENTIALLY BETWEEN LANDLORD AND TENANT, THEN TENANT SHALL DEFEND THE SAME AND
LANDLORD THEREIN, AT TENANT’S SOLE COST AND EXPENSE, AND SHALL HOLD LANDLORD
FREE AND HARMLESS FROM ANY LIABILITY, DUTY OR OBLIGATION THEREIN, INCLUDING ALL
ATTORNEYS’ FEES OF LANDLORD.


 


29.22      GOVERNING LAW; WAIVER OF TRIAL BY JURY.  THIS LEASE SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA. 
IN ANY ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT
TO (I) THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA,
(II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) IN
THE INTEREST OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE
OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S
USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY
EMERGENCY OR STATUTORY REMEDY.


 


29.23      SUBMISSION OF LEASE.  SUBMISSION OF THIS INSTRUMENT FOR EXAMINATION
OR SIGNATURE BY TENANT DOES NOT CONSTITUTE A RESERVATION OF, OPTION FOR OR
OPTION TO LEASE, AND IT IS NOT EFFECTIVE AS A LEASE OR OTHERWISE UNTIL EXECUTION
AND DELIVERY BY BOTH LANDLORD AND TENANT.


 


29.24      BROKERS.  LANDLORD AND TENANT HEREBY WARRANT TO EACH OTHER THAT THEY
HAVE HAD NO DEALINGS WITH ANY REAL ESTATE BROKER OR AGENT IN CONNECTION WITH THE
NEGOTIATION OF THIS LEASE, EXCEPTING ONLY THE REAL ESTATE BROKERS OR AGENTS
SPECIFIED IN SECTION 12 OF THE SUMMARY (THE “BROKERS”), AND THAT THEY KNOW OF NO
OTHER REAL ESTATE BROKER OR AGENT WHO IS ENTITLED TO A COMMISSION IN CONNECTION
WITH THIS LEASE.  EACH PARTY AGREES TO INDEMNIFY AND DEFEND THE OTHER PARTY
AGAINST AND HOLD THE OTHER PARTY HARMLESS FROM ANY AND ALL CLAIMS, DEMANDS,
LOSSES, LIABILITIES, LAWSUITS, JUDGMENTS, COSTS AND EXPENSES (INCLUDING WITHOUT
LIMITATION REASONABLE ATTORNEYS’ FEES) WITH RESPECT TO ANY LEASING COMMISSION OR
EQUIVALENT COMPENSATION ALLEGED TO BE OWING ON ACCOUNT OF ANY DEALINGS WITH ANY
REAL ESTATE BROKER OR AGENT, OTHER THAN THE BROKERS, OCCURRING BY, THROUGH, OR
UNDER THE INDEMNIFYING PARTY.


 


29.25      INDEPENDENT COVENANTS.  THIS LEASE SHALL BE CONSTRUED AS THOUGH THE
COVENANTS HEREIN BETWEEN LANDLORD AND TENANT ARE INDEPENDENT AND NOT DEPENDENT
AND TENANT HEREBY EXPRESSLY WAIVES THE BENEFIT OF ANY STATUTE TO THE CONTRARY
AND AGREES THAT IF LANDLORD FAILS TO PERFORM ITS OBLIGATIONS SET FORTH HEREIN,
TENANT SHALL NOT BE ENTITLED TO MAKE ANY REPAIRS OR PERFORM ANY ACTS HEREUNDER
AT LANDLORD’S EXPENSE OR TO ANY SETOFF OF THE RENT (EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN SECTION 19.6.2, ABOVE)  OR OTHER AMOUNTS OWING HEREUNDER
AGAINST LANDLORD.


 


29.26      PROJECT OR BUILDING NAME AND SIGNAGE.  LANDLORD SHALL HAVE THE RIGHT
AT ANY TIME TO CHANGE THE NAME OF THE PROJECT OR BUILDING AS LANDLORD MAY, IN
LANDLORD’S SOLE DISCRETION, DESIRE, AND TO INSTALL, AFFIX AND MAINTAIN ANY AND
ALL SIGNS ON THE EXTERIOR AND ON THE INTERIOR OF THE PROJECT OR BUILDING AS
LANDLORD MAY, IN LANDLORD’S REASONABLE DISCRETION, DESIRE.  TENANT SHALL NOT USE
THE NAME OF THE PROJECT OR BUILDING OR USE PICTURES OR ILLUSTRATIONS OF THE
PROJECT OR BUILDING IN ADVERTISING OR OTHER PUBLICITY OR FOR ANY PURPOSE OTHER
THAN AS THE ADDRESS OF THE BUSINESS TO BE CONDUCTED BY TENANT IN THE PREMISES,
WITHOUT THE PRIOR WRITTEN CONSENT OF LANDLORD, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD.


 


29.27      COUNTERPARTS.  THIS LEASE MAY BE EXECUTED IN COUNTERPARTS WITH THE
SAME EFFECT AS IF BOTH PARTIES HERETO HAD EXECUTED THE SAME DOCUMENT.  BOTH
COUNTERPARTS SHALL BE CONSTRUED TOGETHER AND SHALL CONSTITUTE A SINGLE LEASE.


 


29.28      CONFIDENTIALITY.  TENANT ACKNOWLEDGES THAT THE CONTENT OF THIS LEASE
AND ANY RELATED DOCUMENTS ARE CONFIDENTIAL INFORMATION.  TENANT SHALL KEEP SUCH
CONFIDENTIAL INFORMATION STRICTLY CONFIDENTIAL AND SHALL NOT DISCLOSE SUCH
CONFIDENTIAL INFORMATION TO ANY PERSON OR ENTITY

 

48

--------------------------------------------------------------------------------


 


OTHER THAN TENANT’S FINANCIAL, LEGAL, AND SPACE PLANNING CONSULTANTS AND ANY
PARTIES WHOSE SERVICES SHALL BE RETAINED PURSUANT TO THE WORK LETTER.


 


29.29      TRANSPORTATION MANAGEMENT.  THE CITY OF LONG BEACH HAS ADOPTED AN
ORDINANCE REQUIRING LANDLORD TO COORDINATE AND FACILITATE A TRANSPORTATION
MANAGEMENT PROGRAM FOR THE PROJECT WITH THE OBJECTIVE OF REDUCING VEHICULAR
TRIPS TO AND FROM THE PROJECT.  LANDLORD HAS OR INTENDS TO DEVELOP A
TRANSPORTATION SYSTEMS MANAGEMENT PLAN WHICH SEEKS TO REDUCE VEHICULAR TRIPS AND
TO IMPROVE VEHICLE OCCUPANCY BY ENCOURAGING EMPLOYEES TO SEEK ALTERNATE
TRANSPORTATION MODES, SUCH AS CARPOOLING, VANPOOLING, CITY BUS SERVICE,
BICYCLES, AND MOTORCYCLES, AMONG OTHER METHODS.  OTHER PROGRAMS, SUCH AS
FLEXIBLE WORKING HOURS OR STAGGERED SHIFTS, ALSO MAY BE ENCOURAGED.  TENANT
AGREES TO COOPERATE WITH LANDLORD TO THE EXTENT COMMERCIALLY REASONABLY TO
ACHIEVE THE OBJECTIVES OF THE CITY OF LONG BEACH, INCLUDING COMMERCIALLY
REASONABLE PARTICIPATION IN A TRANSPORTATION PROGRAM AT A LEVEL OF PARTICIPATION
CONSISTENT WITH THE NUMBER OF EMPLOYEES OF TENANT.  IN ADDITION, TENANT SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO COMPLY WITH ALL PRESENT OR FUTURE
PROGRAMS INTENDED TO MANAGE PARKING, TRANSPORTATION OR TRAFFIC IN AND AROUND THE
BUILDING, AND IN CONNECTION THEREWITH, TENANT SHALL TAKE RESPONSIBLE ACTION FOR
THE TRANSPORTATION PLANNING AND MANAGEMENT OF ALL EMPLOYEES LOCATED AT THE
PREMISES BY WORKING DIRECTLY WITH LANDLORD, ANY GOVERNMENTAL TRANSPORTATION
MANAGEMENT ORGANIZATION OR ANY OTHER TRANSPORTATION-RELATED COMMITTEES OR
ENTITIES.


 


29.30      BUILDING RENOVATIONS.  IT IS SPECIFICALLY UNDERSTOOD AND AGREED THAT
LANDLORD HAS MADE NO REPRESENTATION OR WARRANTY TO TENANT AND HAS NO OBLIGATION
AND HAS MADE NO PROMISES TO ALTER, REMODEL, IMPROVE, RENOVATE, REPAIR OR
DECORATE THE PREMISES, BUILDING, OR ANY PART THEREOF AND THAT NO REPRESENTATIONS
RESPECTING THE CONDITION OF THE PREMISES OR THE BUILDING HAVE BEEN MADE BY
LANDLORD TO TENANT EXCEPT AS SPECIFICALLY SET FORTH HEREIN OR IN THE WORK
LETTER.  HOWEVER, TENANT HEREBY ACKNOWLEDGES THAT LANDLORD IS CURRENTLY
RENOVATING OR MAY DURING THE LEASE TERM RENOVATE, IMPROVE, ALTER, OR MODIFY
(COLLECTIVELY, THE “RENOVATIONS”) THE PROJECT, THE BUILDING AND/OR THE PREMISES
INCLUDING WITHOUT LIMITATION THE PARKING STRUCTURE, COMMON AREAS, SYSTEMS AND
EQUIPMENT, ROOF, AND STRUCTURAL PORTIONS OF THE SAME, WHICH RENOVATIONS MAY
INCLUDE, WITHOUT LIMITATION, (I) INSTALLING SPRINKLERS IN THE BUILDING COMMON
AREAS AND TENANT SPACES, (II) MODIFYING THE COMMON AREAS AND TENANT SPACES TO
COMPLY WITH APPLICABLE LAWS AND REGULATIONS, INCLUDING REGULATIONS RELATING TO
THE PHYSICALLY DISABLED, SEISMIC CONDITIONS, AND BUILDING SAFETY AND SECURITY,
AND (III) INSTALLING NEW FLOOR COVERING, LIGHTING, AND WALL COVERINGS IN THE
BUILDING COMMON AREAS, AND IN CONNECTION WITH ANY RENOVATIONS, LANDLORD MAY,
AMONG OTHER THINGS, ERECT SCAFFOLDING OR OTHER NECESSARY STRUCTURES IN THE
BUILDING, LIMIT OR ELIMINATE ACCESS TO PORTIONS OF THE PROJECT, INCLUDING
PORTIONS OF THE COMMON AREAS, OR PERFORM WORK IN THE BUILDING, WHICH WORK MAY
CREATE NOISE, DUST OR LEAVE DEBRIS IN THE BUILDING.  TENANT HEREBY AGREES THAT
SUCH RENOVATIONS AND LANDLORD’S ACTIONS IN CONNECTION WITH SUCH RENOVATIONS
SHALL IN NO WAY CONSTITUTE A CONSTRUCTIVE EVICTION OF TENANT NOR ENTITLE TENANT
TO ANY ABATEMENT OF RENT (OTHER THAN AS EXPRESSLY SET FORTH IN SECTION 19.6.2,
ABOVE).  LANDLORD SHALL HAVE NO RESPONSIBILITY OR FOR ANY REASON BE LIABLE TO
TENANT FOR ANY DIRECT OR INDIRECT INJURY TO OR INTERFERENCE WITH TENANT’S
BUSINESS ARISING FROM THE RENOVATIONS, NOR SHALL TENANT BE ENTITLED TO ANY
COMPENSATION OR DAMAGES FROM LANDLORD FOR LOSS OF THE USE OF THE WHOLE OR ANY
PART OF THE PREMISES OR OF TENANT’S PERSONAL PROPERTY OR IMPROVEMENTS RESULTING
FROM THE RENOVATIONS OR LANDLORD’S ACTIONS IN CONNECTION WITH SUCH RENOVATIONS,
OR FOR ANY INCONVENIENCE OR ANNOYANCE OCCASIONED BY SUCH RENOVATIONS OR
LANDLORD’S ACTIONS.


 


29.31      NO VIOLATION.  TENANT HEREBY WARRANTS AND REPRESENTS THAT NEITHER ITS
EXECUTION OF NOR PERFORMANCE UNDER THIS LEASE SHALL CAUSE TENANT TO BE IN
VIOLATION OF ANY AGREEMENT, INSTRUMENT, CONTRACT, LAW, RULE OR REGULATION BY
WHICH TENANT IS BOUND, AND TENANT SHALL PROTECT, DEFEND, INDEMNIFY AND HOLD
LANDLORD HARMLESS AGAINST ANY CLAIMS, DEMANDS, LOSSES, DAMAGES, LIABILITIES,
COSTS AND EXPENSES, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES
AND COSTS, ARISING FROM TENANT’S BREACH OF THIS WARRANTY AND REPRESENTATION.


 


29.32      COMMUNICATIONS AND COMPUTER LINES.  TENANT MAY INSTALL, MAINTAIN,
REPLACE, REMOVE OR USE ANY COMMUNICATIONS OR COMPUTER WIRES AND CABLES
(COLLECTIVELY, THE “LINES”) AT THE PROJECT IN OR SERVING THE PREMISES, PROVIDED
THAT (I) TENANT SHALL OBTAIN LANDLORD’S PRIOR WRITTEN CONSENT, USE THE
CONTRACTOR DESIGNATED BY LANDLORD FOR SUCH WORK, AND COMPLY WITH ALL OF THE
OTHER PROVISIONS OF ARTICLES 7 AND 8 OF THIS LEASE, (II) AN ACCEPTABLE NUMBER OF
SPARE LINES AND SPACE FOR ADDITIONAL LINES SHALL BE MAINTAINED FOR EXISTING AND
FUTURE OCCUPANTS OF THE PROJECT, AS DETERMINED IN LANDLORD’S REASONABLE OPINION,
(III) THE LINES THEREFOR (INCLUDING RISER CABLES) SHALL BE APPROPRIATELY
INSULATED TO PREVENT EXCESSIVE ELECTROMAGNETIC FIELDS OR RADIATION, AND SHALL BE
SURROUNDED BY A PROTECTIVE CONDUIT REASONABLY ACCEPTABLE TO LANDLORD, (IV) ANY
NEW

 

49

--------------------------------------------------------------------------------


 


OR EXISTING LINES SERVICING THE PREMISES SHALL COMPLY WITH ALL APPLICABLE
GOVERNMENTAL LAWS AND REGULATIONS, (V) AS A CONDITION TO PERMITTING THE
INSTALLATION OF NEW LINES, LANDLORD MAY REQUIRE THAT TENANT REMOVE EXISTING
LINES LOCATED IN OR SERVING THE PREMISES AND REPAIR ANY DAMAGE IN CONNECTION
WITH SUCH REMOVAL (IT BEING ACKNOWLEDGED THAT LANDLORD SHALL, AS MORE
PARTICULARLY SET FORTH IN SECTION 1 OF THE WORK LETTER, REMOVE THE UNUSED LINES
FROM THE PREMISES EXISTING AS OF THE DATE OF THIS LEASE), AND (VI) TENANT SHALL
PAY ALL COSTS IN CONNECTION THEREWITH.  UPON THE EXPIRATION OF THE LEASE TERM,
OR IMMEDIATELY FOLLOWING ANY EARLIER TERMINATION OF THIS LEASE, TENANT SHALL, AT
TENANT’S SOLE COST AND EXPENSE, REMOVE ALL LINES INSTALLED BY TENANT, AND REPAIR
ANY DAMAGE CAUSED BY SUCH REMOVAL.  IN THE EVENT THAT TENANT FAILS TO COMPLETE
SUCH REMOVAL AND/OR FAILS TO REPAIR ANY DAMAGE CAUSED BY THE REMOVAL OF ANY
LINES, LANDLORD MAY DO SO AND MAY CHARGE THE COST THEREOF TO TENANT.  IN
ADDITION, LANDLORD RESERVES THE RIGHT TO REQUIRE THAT TENANT REMOVE ANY LINES
LOCATED IN OR SERVING THE PREMISES PRIOR TO THE EXPIRATION OR ANY EARLIER
TERMINATION OF THE LEASE TERM OR, AT ANY TIME, ANY LINES WHICH ARE INSTALLED IN
VIOLATION OF THESE PROVISIONS, OR WHICH ARE AT ANY TIME IN VIOLATION OF ANY LAWS
OR REPRESENT A DANGEROUS OR POTENTIALLY DANGEROUS CONDITION.


 


29.33      DEVELOPMENT OF THE PROJECT.


 


29.33.1        SUBDIVISION.  TENANT ACKNOWLEDGES THAT THE PROJECT HAS BEEN
SUBDIVIDED.  LANDLORD RESERVES THE RIGHT TO FURTHER SUBDIVIDE ALL OR A PORTION
OF THE BUILDINGS AND COMMON AREAS IN THE PROJECT.  TENANT AGREES TO EXECUTE AND
DELIVER, WITHIN TWENTY (20) DAYS AFTER LANDLORD’S WRITTEN DEMAND, AND IN THE
FORM REASONABLY REQUESTED BY LANDLORD, ANY ADDITIONAL DOCUMENTS NEEDED TO
CONFORM THIS LEASE TO THE CIRCUMSTANCES RESULTING FROM A SUBDIVISION AND ANY ALL
MAPS IN CONNECTION THEREWITH.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET
FORTH IN THIS LEASE, THE SEPARATE OWNERSHIP OF ANY BUILDINGS AND/OR COMMON AREAS
OF THE PROJECT BY AN ENTITY OTHER THAN LANDLORD SHALL NOT AFFECT THE CALCULATION
OF DIRECT EXPENSES OR TENANT’S PAYMENT OF TENANT’S SHARE OF DIRECT EXPENSES.


 


29.33.2        THE OTHER IMPROVEMENTS.  IF PORTIONS OF THE PROJECT OR PROPERTY
ADJACENT TO THE PROJECT (COLLECTIVELY, THE “OTHER IMPROVEMENTS”) ARE OWNED BY AN
ENTITY OTHER THAN LANDLORD, LANDLORD, AT ITS OPTION, MAY ENTER INTO AN AGREEMENT
WITH THE OWNER OR OWNERS OF ANY OR ALL OF THE OTHER IMPROVEMENTS TO PROVIDE
(I) FOR RECIPROCAL RIGHTS OF ACCESS AND/OR USE OF THE PROJECT AND THE OTHER
IMPROVEMENTS, (II) FOR THE COMMON MANAGEMENT, OPERATION, MAINTENANCE,
IMPROVEMENT AND/OR REPAIR OF ALL OR ANY PORTION OF THE PROJECT AND THE OTHER
IMPROVEMENTS, (III) FOR THE ALLOCATION OF A PORTION OF THE DIRECT EXPENSES TO
THE OTHER IMPROVEMENTS AND THE OPERATING EXPENSES AND TAXES FOR THE OTHER
IMPROVEMENTS TO THE PROJECT, AND (IV) FOR THE USE OR IMPROVEMENT OF THE OTHER
IMPROVEMENTS AND/OR THE PROJECT IN CONNECTION WITH THE IMPROVEMENT,
CONSTRUCTION, AND/OR EXCAVATION OF THE OTHER IMPROVEMENTS AND/OR THE PROJECT. 
NOTHING CONTAINED HEREIN SHALL BE DEEMED OR CONSTRUED TO LIMIT OR OTHERWISE
AFFECT LANDLORD’S RIGHT TO CONVEY ALL OR ANY PORTION OF THE PROJECT OR ANY OTHER
OF LANDLORD’S RIGHTS DESCRIBED IN THIS LEASE.


 


29.33.3        CONSTRUCTION OF PROJECT AND OTHER IMPROVEMENTS.  TENANT
ACKNOWLEDGES THAT PORTIONS OF THE PROJECT AND/OR THE OTHER IMPROVEMENTS MAY BE
UNDER CONSTRUCTION FOLLOWING TENANT’S OCCUPANCY OF THE PREMISES, AND THAT SUCH
CONSTRUCTION MAY RESULT IN LEVELS OF NOISE, DUST, OBSTRUCTION OF ACCESS, ETC.
WHICH ARE IN EXCESS OF THAT PRESENT IN A FULLY CONSTRUCTED PROJECT, PROVIDED
THAT LANDLORD HEREBY AGREES THAT IT WILL USE COMMERCIALLY REASONABLE EFFORTS TO
MINIMIZE ANY DISRUPTION TO TENANT’S USE OF THE PREMISES FOR THE PERMITTED USE
THAT MAY BE CAUSED BY THE FOREGOING.  TENANT HEREBY WAIVES ANY AND ALL RENT
OFFSETS OR CLAIMS OF CONSTRUCTIVE EVICTION WHICH MAY ARISE IN CONNECTION WITH
SUCH CONSTRUCTION.


 


29.34      ARBITRATION.


 


29.34.1        GENERAL SUBMITTALS TO ARBITRATION.  THE SUBMITTAL OF ALL MATTERS
TO ARBITRATION IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 29.34 IS THE
SOLE AND EXCLUSIVE METHOD, MEANS AND PROCEDURE TO RESOLVE ANY AND ALL CLAIMS,
DISPUTES OR DISAGREEMENTS ARISING UNDER THIS LEASE, INCLUDING, BUT NOT LIMITED
TO ANY MATTER RELATING TO LANDLORD’S FAILURE TO APPROVE AN ASSIGNMENT, SUBLEASE
OR OTHER TRANSFER OF TENANT’S INTEREST IN THE LEASE UNDER ARTICLE 14 OF THIS
LEASE, ANY OTHER DEFAULTS BY LANDLORD, OR ANY TENANT DEFAULT, EXCEPT FOR (I) ALL
CLAIMS BY EITHER PARTY WHICH (A) SEEK ANYTHING OTHER THAN ENFORCEMENT OF RIGHTS
UNDER THIS LEASE, OR (B) ARE PRIMARILY FOUNDED UPON MATTERS OF FRAUD, WILLFUL
MISCONDUCT, BAD FAITH OR ANY OTHER ALLEGATIONS OF TORTIOUS ACTION, AND SEEK THE
AWARD OF PUNITIVE OR EXEMPLARY DAMAGES, (II) ALL CLAIMS BY EITHER PARTY ARISING
FROM THE DETERMINATION OF FAIR MARKET RENTAL RATE, AND (III) CLAIMS RELATING TO

 

50

--------------------------------------------------------------------------------


 


LANDLORD’S EXERCISE OF ANY UNLAWFUL DETAINER RIGHTS PURSUANT TO CALIFORNIA LAW
OR RIGHTS OR REMEDIES USED BY LANDLORD TO GAIN POSSESSION OF THE PREMISES OR
TERMINATE TENANT’S RIGHT OF POSSESSION TO THE PREMISES, WHICH DISPUTES SHALL BE
RESOLVED BY SUIT FILED IN THE SUPERIOR COURT OF LOS ANGELES COUNTY, CALIFORNIA,
THE DECISION OF WHICH COURT SHALL BE SUBJECT TO APPEAL PURSUANT TO APPLICABLE
LAWS.  THE PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHTS TO THE CONTRARY
AND SHALL AT ALL TIMES CONDUCT THEMSELVES IN STRICT, FULL, COMPLETE AND TIMELY
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 29.34 AND ALL ATTEMPTS TO
CIRCUMVENT THE TERMS AND CONDITIONS OF THIS SECTION 29.34 SHALL BE ABSOLUTELY
NULL AND VOID AND OF NO FORCE OR EFFECT WHATSOEVER.  AS TO ANY MATTER SUBMITTED
TO ARBITRATION (EXCEPT WITH RESPECT TO THE PAYMENT OF MONEY) TO DETERMINE
WHETHER A MATTER WOULD, WITH THE PASSAGE OF TIME, CONSTITUTE A DEFAULT, SUCH
PASSAGE OF TIME SHALL NOT COMMENCE TO RUN UNTIL ANY SUCH AFFIRMATIVE ARBITRATED
DETERMINATION, AS LONG AS IT IS SIMULTANEOUSLY DETERMINED IN SUCH ARBITRATION
THAT THE CHALLENGE OF SUCH MATTER AS A POTENTIAL TENANT DEFAULT OR LANDLORD
DEFAULT WAS MADE IN GOOD FAITH.  AS TO ANY MATTER SUBMITTED TO ARBITRATION WITH
RESPECT TO THE PAYMENT OF MONEY, TO DETERMINE WHETHER A MATTER WOULD, WITH THE
PASSAGE OF TIME, CONSTITUTE A DEFAULT, SUCH PASSAGE OF TIME SHALL NOT COMMENCE
TO RUN IN THE EVENT THAT THE PARTY WHICH IS OBLIGATED TO MAKE THE PAYMENT DOES
IN FACT MAKE THE PAYMENT TO THE OTHER PARTY.  SUCH PAYMENT CAN BE MADE “UNDER
PROTEST,” WHICH SHALL OCCUR WHEN SUCH PAYMENT IS ACCOMPANIED BY A GOOD FAITH
NOTICE STATING THE REASONS THAT THE PARTY HAS ELECTED TO MAKE A PAYMENT UNDER
PROTEST.  SUCH PROTEST WILL BE DEEMED WAIVED UNLESS THE SUBJECT MATTER
IDENTIFIED IN THE PROTEST IS SUBMITTED TO ARBITRATION AS SET FORTH IN THIS
SECTION 29.34.


 


29.34.2        JAMS.  ANY DISPUTE TO BE ARBITRATED PURSUANT TO THE PROVISIONS OF
THIS SECTION 29.34 SHALL BE DETERMINED BY BINDING ARBITRATION BEFORE A RETIRED
JUDGE OF THE SUPERIOR COURT OF THE STATE OF CALIFORNIA (THE “ARBITRATOR”) UNDER
THE AUSPICES OF JUDICIAL ARBITRATION & MEDIATION SERVICES, INC. (“JAMS”).  SUCH
ARBITRATION SHALL BE INITIATED BY THE PARTIES, OR EITHER OF THEM, WITHIN TEN
(10) DAYS AFTER EITHER PARTY SENDS NOTICE (THE “ARBITRATION NOTICE”) OF A DEMAND
TO ARBITRATE TO THE OTHER PARTY AND TO JAMS.  THE ARBITRATION NOTICE SHALL
CONTAIN A DESCRIPTION OF THE SUBJECT MATTER OF THE ARBITRATION, THE DISPUTE WITH
RESPECT THERETO, THE AMOUNT INVOLVED, IF ANY, AND THE REMEDY OR DETERMINATION
SOUGHT.  THE PARTIES MAY AGREE ON A RETIRED JUDGE FROM THE JAMS PANEL.  IF THEY
ARE UNABLE TO PROMPTLY AGREE, JAMS WILL PROVIDE A LIST OF THREE AVAILABLE JUDGES
WHO, TO THE EXTENT AVAILABLE, HAVE HAD EXTENSIVE EXPERIENCE IN HANDLING REAL
ESTATE COMMERCIAL LEASE TRANSACTIONS AS PRACTITIONERS AND EACH PARTY MAY STRIKE
ONE.  THE REMAINING JUDGE (OR IF THERE ARE TWO, THE ONE SELECTED BY JAMS) WILL
SERVE AS THE ARBITRATOR.  IN THE EVENT THAT JAMS SHALL NO LONGER EXIST OR IF
JAMS FAILS OR REFUSES TO ACCEPT SUBMISSION OF SUCH DISPUTE, THEN THE DISPUTE
SHALL BE RESOLVED BY BINDING ARBITRATION BEFORE THE AMERICAN ARBITRATION
ASSOCIATION (“AAA”) UNDER THE AAA’S COMMERCIAL ARBITRATION RULES THEN IN EFFECT.


 


29.34.3        ARBITRATION PROCEDURE.


 

29.34.3.1       PRE-DECISION ACTIONS.  THE ARBITRATOR SHALL SCHEDULE A
PRE-HEARING CONFERENCE TO RESOLVE PROCEDURAL MATTERS, ARRANGE FOR THE EXCHANGE
OF INFORMATION, OBTAIN STIPULATIONS, AND NARROW THE ISSUES.  THE PARTIES WILL
SUBMIT PROPOSED DISCOVERY SCHEDULES TO THE ARBITRATOR AT THE PRE-HEARING
CONFERENCE.  THE SCOPE AND DURATION OF DISCOVERY WILL BE WITHIN THE SOLE
DISCRETION OF THE ARBITRATOR.  THE ARBITRATOR SHALL HAVE THE DISCRETION TO ORDER
A PRE-HEARING EXCHANGE OF INFORMATION BY THE PARTIES, INCLUDING, WITHOUT
LIMITATION, PRODUCTION OF REQUESTED DOCUMENTS, EXCHANGE OF SUMMARIES OF
TESTIMONY OF PROPOSED WITNESSES, AND EXAMINATION BY DEPOSITION OF PARTIES AND
THIRD-PARTY WITNESSES.  THIS DISCRETION SHALL BE EXERCISED IN FAVOR OF DISCOVERY
REASONABLE UNDER THE CIRCUMSTANCES.

 

29.34.3.2       THE DECISION.  THE ARBITRATION SHALL BE CONDUCTED IN LOS
ANGELES, CALIFORNIA.  ANY PARTY MAY BE REPRESENTED BY COUNSEL OR OTHER
AUTHORIZED REPRESENTATIVE.  IN RENDERING A DECISION(S), THE ARBITRATOR SHALL
DETERMINE THE RIGHTS AND OBLIGATIONS OF THE PARTIES ACCORDING TO THE SUBSTANTIVE
AND PROCEDURAL LAWS OF THE STATE OF CALIFORNIA AND THE PROVISIONS OF THIS
LEASE.  THE ARBITRATOR’S DECISION SHALL BE BASED ON THE EVIDENCE INTRODUCED AT
THE HEARING, INCLUDING ALL LOGICAL AND REASONABLE INFERENCES THEREFROM.  THE
ARBITRATOR MAY MAKE ANY DETERMINATION, AND/OR GRANT ANY REMEDY OR RELIEF (AN
“ARBITRATION AWARD”) THAT IS JUST AND EQUITABLE.  THE DECISION MUST BE BASED ON,
AND ACCOMPANIED BY, A WRITTEN STATEMENT OF DECISION EXPLAINING THE FACTUAL AND
LEGAL BASIS FOR THE DECISION AS TO EACH OF THE PRINCIPAL CONTROVERTED ISSUES. 
THE DECISION SHALL BE CONCLUSIVE AND BINDING, AND IT MAY THEREAFTER BE CONFIRMED
AS A JUDGMENT BY THE SUPERIOR COURT OF THE STATE OF CALIFORNIA, SUBJECT ONLY TO
CHALLENGE ON THE GROUNDS SET FORTH IN THE CALIFORNIA CODE OF CIVIL PROCEDURE
SECTION 1286.2.  THE VALIDITY AND ENFORCEABILITY OF THE ARBITRATOR’S DECISION IS
TO BE DETERMINED EXCLUSIVELY BY THE CALIFORNIA COURTS PURSUANT TO THE TERMS AND
CONDITIONS OF THIS LEASE.  THE

 

51

--------------------------------------------------------------------------------


 

ARBITRATOR SHALL AWARD COSTS, INCLUDING WITHOUT LIMITATION ATTORNEYS’ FEES, AND
EXPERT AND WITNESS COSTS, TO THE PREVAILING PARTY AS DEFINED IN CALIFORNIA CODE
OF CIVIL PROCEDURE SECTION 1032 (“PREVAILING PARTY”), IF ANY, AS DETERMINED BY
THE ARBITRATOR IN HIS DISCRETION.  THE ARBITRATOR’S FEES AND COSTS SHALL BE PAID
BY THE NON-PREVAILING PARTY AS DETERMINED BY THE ARBITRATOR IN HIS DISCRETION. 
A PARTY SHALL BE DETERMINED BY THE ARBITRATOR TO BE THE PREVAILING PARTY IF ITS
PROPOSAL FOR THE RESOLUTION OF DISPUTE IS THE CLOSER TO THAT ADOPTED BY THE
ARBITRATOR.

 


29.35      OFFICE AND COMMUNICATIONS SERVICES.


 


29.35.1        THE PROVIDER.  LANDLORD HAS ADVISED TENANT THAT CERTAIN OFFICE
AND COMMUNICATIONS SERVICES MAY BE OFFERED TO TENANTS OF THE BUILDING BY A
CONCESSIONAIRE UNDER CONTRACT TO LANDLORD (“PROVIDER”).  TENANT SHALL BE
PERMITTED TO CONTRACT WITH PROVIDER FOR THE PROVISION OF ANY OR ALL OF SUCH
SERVICES ON SUCH TERMS AND CONDITIONS AS TENANT AND PROVIDER MAY AGREE.


 


29.35.2        OTHER TERMS.  TENANT ACKNOWLEDGES AND AGREES THAT:  (I) LANDLORD
HAS MADE NO WARRANTY OR REPRESENTATION TO TENANT WITH RESPECT TO THE
AVAILABILITY OF ANY SUCH SERVICES, OR THE QUALITY, RELIABILITY OR SUITABILITY
THEREOF; (II) THE PROVIDER IS NOT ACTING AS THE AGENT OR REPRESENTATIVE OF
LANDLORD IN THE PROVISION OF SUCH SERVICES, AND LANDLORD SHALL HAVE NO LIABILITY
OR RESPONSIBILITY FOR ANY FAILURE OR INADEQUACY OF SUCH SERVICES, OR ANY
EQUIPMENT OR FACILITIES USED IN THE FURNISHING THEREOF, OR ANY ACT OR OMISSION
OF PROVIDER, OR ITS AGENTS, EMPLOYEES, REPRESENTATIVES, OFFICERS OR CONTRACTORS;
(III) EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, LANDLORD SHALL HAVE NO
RESPONSIBILITY OR LIABILITY FOR THE INSTALLATION, ALTERATION, REPAIR,
MAINTENANCE, FURNISHING, OPERATION, ADJUSTMENT OR REMOVAL OF ANY SUCH SERVICES,
EQUIPMENT OR FACILITIES; AND (IV) ANY CONTRACT OR OTHER AGREEMENT BETWEEN TENANT
AND PROVIDER SHALL BE INDEPENDENT OF THIS LEASE, THE OBLIGATIONS OF TENANT
HEREUNDER, AND THE RIGHTS OF LANDLORD HEREUNDER, AND, WITHOUT LIMITING THE
FOREGOING, NO DEFAULT OR FAILURE OF PROVIDER WITH RESPECT TO ANY SUCH SERVICES,
EQUIPMENT OR FACILITIES, OR UNDER ANY CONTRACT OR AGREEMENT RELATING THERETO,
SHALL HAVE ANY EFFECT ON THIS LEASE OR GIVE TO TENANT ANY OFFSET OR DEFENSE TO
THE FULL AND TIMELY PERFORMANCE OF ITS OBLIGATIONS HEREUNDER, OR ENTITLE TENANT
TO ANY ABATEMENT OF RENT OR ADDITIONAL RENT OR ANY OTHER PAYMENT REQUIRED TO BE
MADE BY TENANT HEREUNDER, OR CONSTITUTE ANY ACCRUAL OR CONSTRUCTIVE EVICTION OF
TENANT, OR OTHERWISE GIVE RISE TO ANY OTHER CLAIM OF ANY NATURE AGAINST
LANDLORD.


 


29.36      HAZARDOUS SUBSTANCES.


 


29.36.1        DEFINITIONS.  FOR PURPOSES OF THIS LEASE, THE FOLLOWING
DEFINITIONS SHALL APPLY:  “HAZARDOUS MATERIALS” AND “HAZARDOUS SUBSTANCES” SHALL
MEAN ANY SOLID, LIQUID OR GASEOUS SUBSTANCE OR MATERIAL THAT IS DESCRIBED OR
CHARACTERIZED AS A TOXIC OR HAZARDOUS SUBSTANCE, WASTE, MATERIAL, POLLUTANT,
CONTAMINANT OR INFECTIOUS WASTE, OR ANY MATTER THAT IN CERTAIN SPECIFIED
QUANTITIES WOULD BE INJURIOUS TO THE PUBLIC HEALTH OR WELFARE, OR WORDS OF
SIMILAR IMPORT, IN ANY OF THE “ENVIRONMENTAL LAWS,” AS THAT TERM IS DEFINED
BELOW, OR ANY OTHER WORDS WHICH ARE INTENDED TO DEFINE, LIST OR CLASSIFY
SUBSTANCES BY REASON OF DELETERIOUS PROPERTIES SUCH AS IGNITABILITY,
CORROSIVITY, REACTIVITY, CARCINOGENICITY, TOXICITY OR REPRODUCTIVE TOXICITY AND
INCLUDES, WITHOUT LIMITATION, ASBESTOS, PETROLEUM (INCLUDING CRUDE OIL OR ANY
FRACTION THEREOF, NATURAL GAS, NATURAL GAS LIQUIDS, LIQUEFIED NATURAL GAS, OR
SYNTHETIC GAS USABLE FOR FUEL, OR ANY MIXTURE THEREOF), PETROLEUM PRODUCTS,
POLYCHLORINATED BIPHENYLS, UREA FORMALDEHYDE, RADON GAS, NUCLEAR OR RADIOACTIVE
MATTER, MEDICAL WASTE, SOOT, VAPORS, FUMES, ACIDS, ALKALIS, CHEMICALS, MICROBIAL
MATTERS (SUCH AS MOLDS, FUNGI OR OTHER BACTERIAL MATTERS), BIOLOGICAL AGENTS AND
CHEMICALS WHICH MAY CAUSE ADVERSE HEALTH EFFECTS, INCLUDING BUT NOT LIMITED TO,
CANCERS AND /OR TOXICITY.  “ENVIRONMENTAL LAWS” SHALL MEAN ANY AND ALL FEDERAL,
STATE, LOCAL OR QUASI-GOVERNMENTAL LAWS (WHETHER UNDER COMMON LAW, STATUTE OR
OTHERWISE), ORDINANCES, DECREES, CODES, RULINGS, AWARDS, RULES, REGULATIONS OR
GUIDANCE OR POLICY DOCUMENTS NOW OR HEREAFTER ENACTED OR PROMULGATED AND AS
AMENDED FROM TIME TO TIME, IN ANY WAY RELATING TO A) THE PROTECTION OF THE
ENVIRONMENT, THE HEALTH AND SAFETY OF PERSONS (INCLUDING EMPLOYEES), PROPERTY OR
THE PUBLIC WELFARE FROM ACTUAL OR POTENTIAL RELEASE, DISCHARGE, ESCAPE OR
EMISSION (WHETHER PAST OR PRESENT) OF ANY HAZARDOUS MATERIALS OR B) THE
MANUFACTURE, PROCESSING, DISTRIBUTION, USE, TREATMENT, STORAGE, DISPOSAL,
TRANSPORT OR HANDLING OF ANY HAZARDOUS MATERIALS.


 


29.36.2        COMPLIANCE WITH ENVIRONMENTAL LAWS.  TENANT REPRESENTS AND
WARRANTS THAT, EXCEPT AS HEREIN SET FORTH, IT WILL NOT USE, STORE OR DISPOSE OF
ANY HAZARDOUS MATERIALS IN OR ON THE PREMISES.  HOWEVER, NOTWITHSTANDING THE
PRECEDING SENTENCE, LANDLORD AGREES THAT TENANT MAY USE, STORE AND PROPERLY
DISPOSE OF COMMONLY AVAILABLE HOUSEHOLD

 

52

--------------------------------------------------------------------------------


 


CLEANERS AND CHEMICALS TO MAINTAIN THE PREMISES AND TENANT’S ROUTINE OFFICE
OPERATIONS (SUCH AS PRINTER TONER AND COPIER TONER) (HEREINAFTER THE “PERMITTED
CHEMICALS”).  LANDLORD AND TENANT ACKNOWLEDGE THAT ANY OR ALL OF THE PERMITTED
CHEMICALS DESCRIBED IN THIS PARAGRAPH MAY CONSTITUTE HAZARDOUS MATERIALS. 
HOWEVER, TENANT MAY USE, STORE AND DISPOSE OF SAME, PROVIDED THAT IN DOING SO,
TENANT FULLY COMPLIES WITH ALL ENVIRONMENTAL LAWS.


 


29.36.3        LANDLORD’S RIGHT OF ENVIRONMENTAL AUDIT.   LANDLORD MAY, UPON
REASONABLE NOTICE TO TENANT, BE GRANTED ACCESS TO AND ENTER THE PREMISES NO MORE
THAN ONCE ANNUALLY TO PERFORM OR CAUSE TO HAVE PERFORMED AN ENVIRONMENTAL
INSPECTION, SITE ASSESSMENT OR AUDIT.  SUCH ENVIRONMENTAL INSPECTOR OR AUDITOR
MAY BE CHOSEN BY LANDLORD, IN ITS SOLE DISCRETION, AND BE PERFORMED AT
LANDLORD’S SOLE EXPENSE.  TO THE EXTENT THAT THE REPORT PREPARED UPON SUCH
INSPECTION, ASSESSMENT OR AUDIT, INDICATES THE PRESENCE OF HAZARDOUS MATERIALS
IN VIOLATION OF ENVIRONMENTAL LAWS, OR PROVIDES RECOMMENDATIONS OR SUGGESTIONS
TO PROHIBIT THE RELEASE, DISCHARGE, ESCAPE OR EMISSION OF ANY HAZARDOUS
MATERIALS AT, UPON, UNDER OR WITHIN THE PREMISES, OR TO COMPLY WITH ANY
ENVIRONMENTAL LAWS, TENANT SHALL PROMPTLY, AT TENANT’S SOLE EXPENSE, COMPLY WITH
SUCH RECOMMENDATIONS OR SUGGESTIONS, INCLUDING, BUT NOT LIMITED TO PERFORMING
SUCH ADDITIONAL INVESTIGATIVE OR SUBSURFACE INVESTIGATIONS OR REMEDIATION(S) AS
RECOMMENDED BY SUCH INSPECTOR OR AUDITOR.  NOTWITHSTANDING THE ABOVE, IF AT ANY
TIME, LANDLORD HAS ACTUAL NOTICE OR REASONABLE CAUSE TO BELIEVE THAT TENANT HAS
VIOLATED, OR PERMITTED ANY VIOLATIONS OF ANY ENVIRONMENTAL LAW, THEN LANDLORD
WILL BE ENTITLED TO PERFORM ITS ENVIRONMENTAL INSPECTION, ASSESSMENT OR AUDIT AT
ANY TIME, NOTWITHSTANDING THE ABOVE MENTIONED ANNUAL LIMITATION, AND TENANT MUST
REIMBURSE LANDLORD FOR THE COST OR FEES INCURRED FOR SUCH AS ADDITIONAL RENT.


 


29.36.4        INDEMNIFICATIONS.  TENANT AGREES TO INDEMNIFY, DEFEND, PROTECT
AND HOLD HARMLESS THE LANDLORD PARTIES FROM AND AGAINST ANY LIABILITY,
OBLIGATION, DAMAGE OR COSTS, INCLUDING WITHOUT LIMITATION, ATTORNEYS’ FEES AND
COSTS, RESULTING DIRECTLY OR INDIRECTLY FROM ANY USE, PRESENCE, REMOVAL OR
DISPOSAL OF ANY HAZARDOUS MATERIALS OR BREACH OF ANY PROVISION OF THIS SECTION,
TO THE EXTENT SUCH LIABILITY, OBLIGATION, DAMAGE OR COSTS WAS A RESULT OF
ACTIONS CAUSED OR PERMITTED BY TENANT, ITS PARTNERS, SUBPARTNERS, MEMBERS,
MANAGERS AND THEIR RESPECTIVE OFFICERS, DIRECTORS, AGENTS, SERVANTS, EMPLOYEES,
INDEPENDENT CONTRACTOR, INVITEES AND GUESTS.  LANDLORD AGREES TO INDEMNIFY,
DEFEND, PROTECT AND HOLD HARMLESS TENANT FROM AND AGAINST ANY LIABILITY,
OBLIGATION, DAMAGE OR COSTS, INCLUDING WITHOUT LIMITATION, ATTORNEYS’ FEES AND
COSTS, RESULTING DIRECTLY OR INDIRECTLY FROM ANY USE, PRESENCE, REMOVAL OR
DISPOSAL OF ANY HAZARDOUS MATERIALS IN THE PROJECT TO THE EXTENT SUCH LIABILITY,
OBLIGATION, DAMAGE OR COSTS WAS A RESULT OF ACTIONS CAUSED OR PERMITTED BY
LANDLORD OR A LANDLORD PARTY OR TO THE EXTENT SUCH HAZARDOUS MATERIALS WERE IN
EXISTENCE IN THE BUILDING OR ON THE PROJECT PRIOR TO THE LEASE COMMENCEMENT
DATE, AND WERE OF SUCH A NATURE THAT A FEDERAL, STATE OR MUNICIPAL GOVERNMENTAL
OR QUASI-GOVERNMENTAL AUTHORITY, IF IT HAD THEN KNOWLEDGE OF THE PRESENCE OF
SUCH HAZARDOUS MATERIALS, IN THE STATE, AND UNDER THE CONDITIONS THAT IT THEN
EXISTED IN THE BUILDING OR ON THE PROJECT, WOULD HAVE THEN REQUIRED THE REMOVAL,
REMEDIATION OR OTHER ACTION WITH RESPECT TO SUCH HAZARDOUS MATERIALS.


 


29.37      APPROVAL BY LENDER.  TENANT ACKNOWLEDGES AND AGREES THAT THIS LEASE
MAY BE SUBJECT TO THE APPROVAL OF LANDLORD’S LENDER, AND TENANT HEREBY AGREES TO
MAKE SUCH MODIFICATIONS OF THIS LEASE AS SHALL BE REASONABLY REQUESTED BY
LANDLORD’S LENDER, SO LONG AS SUCH MODIFICATIONS SHALL NOT INCREASE RENT PAYABLE
HEREUNDER, OR INCREASE OR DECREASE THE TERM HEREOF, OR OTHERWISE MATERIALLY,
ADVERSELY AFFECT TENANT’S RIGHTS AND OBLIGATIONS HEREUNDER.


 


29.38      COUNTERPARTS.  THIS LEASE MAY BE EXECUTED IN COUNTERPARTS, EACH OF
WHICH SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH SHALL CONSTITUTE BUT
ONE AND THE SAME INSTRUMENT.


 

[The remainder of this page is intentionally left blank.  Signatures on the next
page.]

 

53

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

 

 

“LANDLORD”:

 

 

 

KILROY REALTY, L.P.,

 

a Delaware limited partnership

 

 

 

By:

KILROY REALTY CORPORATION,

 

 

a Maryland corporation,

 

 

general partner

 

 

 

 

By:

 

 

 

 

 

 

Its:

 

 

 

 

 

By:

 

 

 

 

 

 

Its:

 

 

 

 

 

“TENANT”:

 

 

 

OMP, INC.,

 

a Delaware corporation

 

 

 

 

By:

 

 

 

 

 

 

Its:

 

 

 

 

 

By:

 

 

 

 

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

KILROY AIRPORT CENTER LONG BEACH

 

OUTLINE OF PREMISES

 

[g129491mm11i001.gif]

 

1

--------------------------------------------------------------------------------


 

[g129491mm11i002.gif]

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

KILROY AIRPORT CENTER LONG BEACH

 

SITE PLAN

 

[g129491mm11i003.jpg]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

KILROY AIRPORT CENTER LONG BEACH

 

LOCATION OF MONUMENT SIGN

 

[g129491mm11i004.gif]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

KILROY AIRPORT CENTER LONG BEACH

 

WORK LETTER

 

This Work Letter shall set forth the terms and conditions relating to the
construction of the Premises.  This Work Letter is essentially organized
chronologically and addresses the issues of the construction of the Premises, in
sequence, as such issues will arise during the actual construction of the
Premises.  All references in this Work Letter to Articles or Sections of “this
Lease” shall mean the relevant portions of Articles 1 through 29 of the Office
Lease to which this Work Letter is attached as Exhibit B, and all references in
this Work Letter to Sections of “this Work Letter” shall mean the relevant
portions of Sections 1 through 6 of this Work Letter.

 

SECTION 1

 

DELIVERY OF THE PREMISES AND BASE BUILDING

 

1.1           Base Building as Constructed by Landlord.  Following the full
execution and delivery of this Lease by Landlord and Tenant, but subject to the
terms of Section 1.2 of the Lease, Landlord shall deliver the Premises and “Base
Building,” as that term is defined in Section 8.2 of the Lease, to Tenant, and
Tenant shall accept the Premises and Base Building from Landlord in their
presently existing, “as-is” condition as of the date of such delivery.

 

1.2           Removal of Currently Existing Lines.  Notwithstanding the terms
set forth in Section 1.1, above, Landlord shall, at its sole cost (i.e., not to
be deducted from the Improvement Allowance, as that term is defined in
Section 2, below), cause all currently existing (i.e., as of the date of this
Lease) unused Lines in the Premises to be removed from the Premises.

 

SECTION 2

 

IMPROVEMENTS

 

2.1           Improvement Allowance.

 

2.1.1        Initial Improvement Allowance.  Tenant shall be entitled to a
one-time improvement allowance (the “Improvement Allowance”) in the amount of
$25.00 per usable square foot of the Premises for the costs relating to the
initial design and construction of the improvements, which are permanently
affixed to the Premises (the “Improvements”).  In no event shall Landlord be
obligated to make disbursements pursuant to this Work Letter in the event that
Tenant fails to immediately pay any portion of the “Over-Allowance Amount,” as
defined in Section 4.2.1, nor shall Landlord be obligated to pay a total amount
which exceeds the Improvement Allowance.  Notwithstanding the foregoing or any
contrary provision of this Lease, all Improvements shall be deemed Landlord’s
property under the terms of this Lease.  Any unused portion of the Improvement
Allowance remaining as of the Lease Commencement Date, shall remain with
Landlord and Tenant shall have no further right thereto.

 

2.1.2        Additional Improvement Allowance.  In addition to the Improvement
Allowance set forth in Section 2.1.1, above, Tenant shall, only if so elected by
Tenant in writing prior to the Lease Commencement Date, be entitled to a
one-time additional allowance increase in an amount not to exceed $5.00 per
usable square foot of the Premises (the “Additional Allowance”) to be used
solely for hard costs in the construction of the Improvements.  In the event
Tenant exercises its right to use all or any portion of the Additional
Allowance, the monthly Base Rent for the Premises for the initial Lease Term (as
set forth in Article 2.1 of this Lease) shall be increased by an amount equal to
the “Additional Monthly Base Rent,” as that term is defined below.  The
“Additional Monthly Base Rent” shall be determined as the missing component of
an annuity, which annuity shall have (i) the amount of the Additional Allowance
utilized by Tenant as the present value amount, (ii) eighty-four (84) as the
number of payments, (iii) 0.833, which is equal to ten percent (10%) divided by
twelve (12) months per year, as the monthly interest factor, and (iv) the
Additional Monthly Base Rent as the missing component of the annuity.  In the
event Tenant uses any portion of the Additional Allowance, then all references
in this Work Letter to the “Improvement Allowance,” shall be deemed to include
the Additional Allowance utilized by Tenant.

 

1

--------------------------------------------------------------------------------


 

2.2           Disbursement of the Improvement Allowance.

 

2.2.1        Improvement Allowance Items.  Except as otherwise set forth in this
Work Letter, the Improvement Allowance shall be disbursed by Landlord (each of
which disbursements shall be made pursuant to Landlord’s disbursement process as
set forth in this Section 2.2, including, without limitation, Landlord’s receipt
of invoices for all costs and fees described herein) only for the following
items and costs (collectively the “Improvement Allowance Items”):

 

2.2.1.1     Payment of the fees of the “Architect” and the “Engineers,” as those
terms are defined in Section 3.1 of this Work Letter, which fees shall,
notwithstanding anything to the contrary contained in this Work Letter, not
exceed an aggregate amount equal to $3.50 per usable square foot of the
Premises, and payment of the fees incurred by, and the cost of documents and
materials supplied by, Landlord and Landlord’s consultants in connection with
the preparation and review of the “Construction Drawings,” as that term is
defined in Section 3.1 of this Work Letter;

 

2.2.1.2     The payment of plan check, permit and license fees relating to
construction of the Improvements;

 

2.2.1.3     The cost of construction of the Improvements, including, without
limitation, testing and inspection costs, and trash removal costs, and
contractors’ fees and general conditions;

 

2.2.1.4     The cost of any changes in the Base Building when such changes are
required by the Construction Drawings (including if such changes are due to the
fact that such work is prepared on an unoccupied basis), such cost to include
all direct architectural and/or engineering fees and expenses incurred in
connection therewith;

 

2.2.1.5     The cost of any changes to the Construction Drawings or Improvements
required by all applicable building codes (the “Code”);

 

2.2.1.6     The cost of the “Coordination Fee,” as that term is defined in
Section 4.2.2.1 of this Work Letter;

 

2.2.1.7     Sales and use taxes;

 

2.2.1.8     The cost of installing cabling in the Premises, which costs shall,
notwithstanding anything to the contrary contained in this Work Letter, not
exceed an aggregate amount equal to $3.00 per usable square foot of the
Premises; and

 

2.2.1.9     All other costs to be expended by Landlord as set forth elsewhere in
this Work Letter (which costs shall not be duplicative of the services provided
by Landlord as set forth in Section 4.2.2.1 of this Work Letter) in connection
with the construction of the Improvements.

 

2.2.2        Disbursement of Improvement Allowance.  During the construction of
the Improvements, Landlord shall make monthly disbursements of the Improvement
Allowance for Improvement Allowance Items and shall authorize the release of
monies as follows.

 

2.2.2.1     Monthly Disbursements.  On or before the 5th day of each calendar
month, as reasonably determined by Landlord, during the construction of the
Improvements (or such other date as Landlord may designate), Tenant shall
deliver to Landlord:  (i) a request for payment of the “Contractor,” as that
term is defined in Section 4.1.1 of this Work Letter, approved by Tenant, in a
form to be provided by Landlord, showing the schedule, by trade, of percentage
of completion of the Improvements in the Premises, detailing the portion of the
work completed and the portion not completed; (ii) invoices from all of
“Tenant’s Agents,” as that term is defined in Section 4.1.2 of this Work Letter,
for labor rendered and materials delivered to the Premises; (iii) executed
mechanic’s lien releases, which lien releases shall be conditional with respect
to the then-requested payment amounts and unconditional with respect to payment
amounts previously disbursed by Landlord or Tenant, from all of Tenant’s Agents
which shall comply with the appropriate provisions, as reasonably determined by
Landlord, of California Civil Code Section 3262(d); and (iv) all other
information reasonably requested by Landlord related to such disbursement
request.  As between Landlord and Tenant, Tenant’s

 

2

--------------------------------------------------------------------------------


 

request for payment shall be deemed Tenant’s acceptance and approval of the work
furnished and/or the materials supplied as set forth in Tenant’s payment
request.  Thereafter, Landlord shall deliver a check to Tenant made jointly
payable to Contractor and Tenant in payment of the lesser of:  (A) the amounts
so requested by Tenant, as set forth in this Section 2.2.2.1, above, less a ten
percent (10%) retention (the aggregate amount of such retentions to be known as
the “Final Retention”), and (B) the balance of any remaining available portion
of the Improvement Allowance (not including the Final Retention), provided that
Landlord does not dispute any request for payment based on non-compliance of any
work with the “Approved Working Drawings,” as that term is defined in
Section 3.4 below, or due to any substandard work, or for any other reason.
 Landlord’s payment of such amounts shall not be deemed Landlord’s approval or
acceptance of the work furnished or materials supplied as set forth in Tenant’s
payment request.

 

2.2.2.2     Final Retention.  Subject to the provisions of this Work Letter, a
check for the Final Retention payable jointly to Tenant and Contractor shall be
delivered by Landlord to Tenant following the completion of construction of the
Premises, provided that (i) Tenant delivers to Landlord properly executed
mechanic’s lien releases in compliance with both California Civil Code
Section 3262(d)(2) and either Section 3262(d)(3) or Section 3262(d)(4),
(ii) Landlord has determined that no substandard work exists which adversely
affects the mechanical, electrical, plumbing, heating, ventilating and air
conditioning, life-safety or other systems of the Building, the curtain wall of
the Building, the structure or exterior appearance of the Building, or any other
tenant’s use of such other tenant’s leased premises in the Building, and
(iii) Architect delivers to Landlord a certificate, in a form reasonably
acceptable to Landlord, certifying that the construction of the Improvements in
the Premises has been substantially completed.

 

2.2.2.3     Other Terms.  Landlord shall only be obligated to make disbursements
from the Improvement Allowance to the extent costs are incurred by Tenant for
Improvement Allowance Items.  All Improvement Allowance Items for which the
Improvement Allowance has been made available shall be deemed Landlord’s
property under the terms of this Lease.

 

2.3           Building Standards; Improvement Removal Obligations.  Landlord has
established specifications for certain Building standard components to be used
in the construction of the Improvements in the Premises.  The quality of
Improvements shall be equal to or of greater quality than the quality of such
Building standards, provided that Landlord may, at Landlord’s option, require
the Improvements to comply with certain Building standards.  Landlord may make
changes to Building Standards from time to time, provided that in no event shall
Tenant be required to modify any drawings or Improvements to comply with
revisions to the Building Standards made after either the completion of the
Approved Working Drawings or the installation of the Improvements.  Landlord
shall notify Tenant in writing at the time of Landlord’s review and approval of
the “Final Working Drawings” (as that term is defined in Section 3.3, below) of
any additional Improvements (i.e., which are in addition to the Improvements
listed in sub-clauses (i)-(v) of Section 8.6 of this Lease) which shall be
included in the Landlord Restoration Work, and which shall therefore subject to
the terms and conditions set forth in Section 8.6 of this Lease; provided,
however, Landlord shall not identify any such additional Improvements to the
extent that the full description and scope of any such Improvements is already
clearly identified on the “Final Space Plan” (as that term is defined in
Section 3.2, below).  Notwithstanding the terms of the immediately preceding
sentence or any provision to the contrary set forth in this Lease (specifically
including Section 8.6 of the Lease), Tenant shall (as more particularly set
forth in Section 8.5 of this Lease), without the necessity of any such notice
from Landlord, be required to (I) repair any damage to the Premises and Building
caused in connection with the installation, construction or alteration of the
Improvements, including, but not limited to, the repairing and restoring of any
holes or saw cuts in the walls or ceiling, (II) remove all cabling and other
Lines, and (III) repair any damage to the Improvements themselves (normal wear
and tear excepted)..  None of the foregoing items (I)-(III) shall be included in
the Landlord Restoration Work, all such work shall be performed by Tenant prior
to the expiration of the Lease Term, or immediately following any earlier
termination of this Lease.

 

3

--------------------------------------------------------------------------------


 

SECTION 3

CONSTRUCTION DRAWINGS

 

3.1           Selection of Architect/Construction Drawings.  Tenant shall retain
Shlemmer+Algaze+Associates (the “Architect”) to prepare the “Construction
Drawings,” as that term is defined in this Section 3.1.  Landlord shall pay, as
a cost (“Landlord’s Drawing Contribution”) to be deducted from the Tenant
Improvement Allowance in an amount not to exceed $0.16 per usable square foot of
the Premises, the cost of one (1) preliminary space plan for the Premises, but
not the cost of any revisions thereto requested by Tenant or required by
Landlord, and only to the extent such drawings reflect items from the Building
Standards.  Tenant shall retain the engineering consultants designated by
Landlord and as more particularly set forth on Schedule 2 attached hereto (the
“Engineers”) to prepare all plans and engineering working drawings relating to
the structural, mechanical, electrical, plumbing, HVAC, lifesafety, and
sprinkler work in the Premises, which work is not part of the Base Building. 
The plans and drawings to be prepared by Architect and the Engineers hereunder
shall be known collectively as the “Construction Drawings.”  All Construction
Drawings shall comply with the drawing format and specifications determined by
Landlord, and shall be subject to Landlord’s approval, which approval shall not
be unreasonably withheld, conditioned or delayed.  Tenant and Architect shall
verify, in the field, the dimensions and conditions as shown on the relevant
portions of the Base Building plans, and Tenant and Architect shall be solely
responsible for the same, and Landlord shall have no responsibility in
connection therewith.  Landlord’s review of the Construction Drawings as set
forth in this Section 3, shall be for its sole purpose and shall not imply
Landlord’s review of the same, or obligate Landlord to review the same, for
quality, design, Code compliance or other like matters.  Accordingly,
notwithstanding that any Construction Drawings are reviewed by Landlord or its
space planner, architect, engineers and consultants, and notwithstanding any
advice or assistance which may be rendered to Tenant by Landlord or Landlord’s
space planner, architect, engineers, and consultants, Landlord shall have no
liability whatsoever in connection therewith and shall not be responsible for
any omissions or errors contained in the Construction Drawings, and Tenant’s
waiver and indemnity set forth in this Lease shall specifically apply to the
Construction Drawings.

 

3.2           Final Space Plan.  Tenant has prepared, and Landlord has approved,
the Final Space Plan identified in Section 5.2 of this Lease.

 

3.3           Final Working Drawings.  After the Final Space Plan has been
approved by Landlord, Tenant shall supply the Engineers with a complete listing
of standard and non-standard equipment and specifications, including, without
limitation, B.T.U. calculations, electrical requirements and special electrical
receptacle requirements for the Premises, to enable the Engineers and the
Architect to complete the “Final Working Drawings” (as that term is defined
below) in the manner as set forth below.  Upon the approval of the Final Space
Plan by Landlord and Tenant, Tenant shall promptly cause the Architect and the
Engineers to complete the architectural and engineering drawings for the
Premises, and Architect shall compile a fully coordinated set of architectural,
structural, mechanical, electrical and plumbing working drawings in a form which
is complete to allow subcontractors to bid on the work and to obtain all
applicable permits (collectively, the “Final Working Drawings”) and shall submit
the same to Landlord for Landlord’s approval.  Tenant shall supply Landlord with
four (4) copies signed by Tenant of such Final Working Drawings.  Landlord shall
advise Tenant within ten (10) business days after Landlord’s receipt of the
Final Working Drawings for the Premises if the same is unsatisfactory or
incomplete in any respect.  If Tenant is so advised, Tenant shall immediately
revise the Final Working Drawings in accordance with such review and any
disapproval of Landlord in connection therewith.  In addition, if the Final
Working Drawings or any amendment thereof or supplement thereto shall require
alterations in the Base Building (as contrasted with the Improvements), and if
Landlord in its sole and exclusive discretion agrees to any such alterations,
and notifies Tenant of the need and cost for such alterations, then Tenant shall
pay the cost of such required changes in advance upon receipt of notice thereof.

 

3.4           Approved Working Drawings.  The Final Working Drawings shall be
approved by Landlord (the “Approved Working Drawings”) prior to the commencement
of construction of the Premises by Tenant.  After approval by Landlord of the
Final Working Drawings, Tenant may submit the same to the appropriate municipal
authorities for all applicable building permits.  Tenant hereby agrees that
neither Landlord nor Landlord’s consultants shall be responsible for obtaining
any building permit or certificate of occupancy for the Premises and that
obtaining the

 

4

--------------------------------------------------------------------------------


 

same shall be Tenant’s responsibility; provided, however, that Landlord shall
cooperate with Tenant in executing permit applications and performing other
ministerial acts reasonably necessary to enable Tenant to obtain any such permit
or certificate of occupancy.  No changes, modifications or alterations in the
Approved Working Drawings may be made without the prior written consent of
Landlord, which consent may not be unreasonably withheld.

 

SECTION 4

CONSTRUCTION OF THE IMPROVEMENTS

 

4.1           Tenant’s Selection of Contractors.

 

4.1.1        The Contractor.  Tenant shall competitively bid the Tenant
Improvement work to up to four (4) contractors (the “Bidding Contractors”)
reasonably approved by Landlord, it being understood that Landlord has approved
Innerspace Construction, Corporate Contractors, and Environmental Contracting
Corporation and that any such bid may be GC and Fee bid.  The Bidding Contractor
selected by Tenant as a result of such bidding process shall be retained by
Tenant as the general contractor (the “Contractor”) in connection with the
construction of the Tenant Improvements.

 

4.1.2        Tenant’s Agents.  All subcontractors, laborers, materialmen, and
suppliers used by Tenant (such subcontractors, laborers, materialmen, and
suppliers, and the Contractor to be known collectively as “Tenant’s Agents”)
must be approved in writing by Landlord, which approval shall not be
unreasonably withheld or delayed.  If Landlord does not approve any of Tenant’s
proposed subcontractors, laborers, materialmen or suppliers, Tenant shall submit
other proposed subcontractors, laborers, materialmen or suppliers for Landlord’s
written approval.

 

4.2           Construction of Improvements by Tenant’s Agents.

 

4.2.1        Construction Contract; Cost Budget.  Tenant shall engage the
Contractor under an AIA A101 Stipulated Sum Agreement (1997 Version) accompanied
by Landlord’s standard AIA A201 General Conditions (1997 Version) as modified by
Landlord (collectively, the “Contract”).  Prior to the commencement of the
construction of the Improvements, and after Tenant has accepted all bids for the
Improvements, Tenant shall provide Landlord with a detailed breakdown, by trade,
of the final costs to be incurred or which have been incurred, as set forth more
particularly in Sections 2.2.1.1 through 2.2.1.8, above, in connection with the
design and construction of the Improvements to be performed by or at the
direction of Tenant or the Contractor, which costs form a basis for the amount
of the Contract (the “Final Costs”).  In the event that the Final Costs are
greater than the amount of the Improvement Allowance (the “Over-Allowance
Amount”), then Tenant shall pay a percentage of each amount requested by the
Contractor or otherwise to be disbursed under this Work Letter, which percentage
shall be equal to the Over-Allowance Amount divided by the amount of the Final
Costs (after deducting from the Final Costs any amounts expended in connection
with the preparation of the Construction Drawings, and the cost of all other
Improvement Allowance Items incurred prior to the commencement of construction
of the Improvements), and such payments by Tenant (the “Over-Allowance
Payments”) shall be a condition to Landlord’s obligation to pay any amounts from
the Improvement Allowance.  In the event that, after the Final Costs have been
delivered by Tenant to Landlord, the costs relating to the design and
construction of the Improvements shall change, any additional costs for such
design and construction in excess of the Final Costs shall be added to the
Over-Allowance Amount and the Final Costs, and the Over-Allowance Payments shall
be recalculated in accordance with the terms of the immediately preceding
sentence.  In connection with any Over-Allowance Payment made by Tenant pursuant
to this Section 4.2.1, Tenant shall continue to provide Landlord with the
documents described in Sections 2.2.2.1(i), (ii), (iii) and (iv) of this Work
Letter, above, for Landlord’s approval, prior to Tenant paying such costs.

 

4.2.2        Tenant’s Agents.

 

4.2.2.1     Landlord’s General Conditions for Tenant’s Agents and Improvement
Work.  Tenant’s and Tenant’s Agent’s construction of the Improvements shall
comply with the following:  (i) the Improvements shall be constructed in strict
accordance with the Approved Working Drawings, except with respect to any
revisions to the Approved Working Drawings requested in writing by Tenant and
approved by Landlord, which approval shall not be

 

5

--------------------------------------------------------------------------------


 

unreasonably withheld, conditioned or delayed (“Permitted Revisions”);
(ii) Tenant’s Agents shall submit schedules of all work relating to the
Improvements to Contractor and Contractor shall, within five (5) business days
of receipt thereof, inform Tenant’s Agents of any changes which are necessary
thereto, and Tenant’s Agents shall adhere to such corrected schedule; and
(iii) Tenant shall abide by all rules made by Landlord’s Building manager with
respect to the use of freight, loading dock and service elevators, storage of
materials, coordination of work with the contractors of other tenants
(specifically including, without limitation, the Jobsite Rules and Regulations
for Construction Personnel attached hereto as Schedule 1), and any other matter
in connection with this Work Letter, including, without limitation, the
construction of the Improvements.  Tenant shall pay a logistical coordination
fee (the “Coordination Fee”) to Landlord in an amount equal to Ten Thousand and
No/100 Dollars ($10,000.00), which Coordination Fee shall be for services
relating to the coordination of the construction of the Improvements.

 

4.2.2.2     Indemnity.  Tenant’s indemnity of Landlord as set forth in this
Lease shall also apply with respect to any and all costs, losses, damages,
injuries and liabilities related in any way to any act or omission of Tenant or
Tenant’s Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant’s non-payment of any amount arising out of the
Improvements and/or Tenant’s disapproval of all or any portion of any request
for payment, except to the extent caused by any breach of the Landlord
obligations under the Lease or this Work Letter.  Such indemnity by Tenant, as
set forth in this Lease, shall also apply with respect to any and all costs,
losses, damages, injuries and liabilities related in any way to Landlord’s
performance of any ministerial acts reasonably necessary (i) to permit Tenant to
complete the Improvements, and (ii) to enable Tenant to obtain any building
permit or certificate of occupancy for the Premises, provided that the terms of
such indemnity shall not apply to the extent of the negligence or willful
misconduct of Landlord.

 

4.2.2.3     Requirements of Tenant’s Agents.  Each of Tenant’s Agents shall
guarantee to Tenant and for the benefit of Landlord that the portion of the
Improvements for which it is responsible shall be free from any defects in
workmanship and materials for a period of not less than one (1) year from the
date of completion thereof.  Each of Tenant’s Agents shall be responsible for
the replacement or repair, without additional charge, of all work done or
furnished in accordance with its contract that shall become defective within one
(1) year after the later to occur of (i) completion of the work performed by
such contractor or subcontractors and (ii) the Lease Commencement Date.  The
correction of such work shall include, without additional charge, all additional
expenses and damages incurred in connection with such removal or replacement of
all or any part of the Improvements, and/or the Building and/or common areas
that may be damaged or disturbed thereby.  All such warranties or guarantees as
to materials or workmanship of or with respect to the Improvements shall be
contained in the Contract or subcontract and shall be written such that such
guarantees or warranties shall inure to the benefit of both Landlord and Tenant,
as their respective interests may appear, and can be directly enforced by
either.  Tenant covenants to give to Landlord any assignment or other assurances
which may be necessary to effect such right of direct enforcement.

 

4.2.2.4     Insurance Requirements.

 

4.2.2.4.1  General Coverages.  All of Tenant’s Agents shall carry worker’s
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in this Lease.

 

4.2.2.4.2  Special Coverages.  Tenant shall carry “Builder’s All Risk” insurance
in an amount approved by Landlord covering the construction of the Improvements,
and such other insurance as Landlord may require, it being understood and agreed
that the Improvements shall be insured by Tenant pursuant to this Lease
immediately upon completion thereof.  Such insurance shall be in amounts and
shall include such extended coverage endorsements as may be reasonably required
by Landlord including, but not limited to, the requirement that all of Tenant’s
Agents shall carry excess liability and Products and Completed Operation
Coverage insurance, each in amounts of, in the case of the Contractor not less
than $5,000,000 per incident, $5,000,000 in aggregate, and in the case of
Tenant’s Agents other than Contractor, in such amounts as Landlord may
reasonably require, and in form and with companies as are required to be carried
by Tenant as set forth in this Lease.

 

6

--------------------------------------------------------------------------------


 

4.2.2.4.3  General Terms.  Certificates for all insurance carried pursuant to
this Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Improvements and before the Contractor’s equipment is moved
onto the site.  All such policies of insurance must contain a provision that the
company writing said policy will give Landlord thirty (30) days prior written
notice of any cancellation or lapse of the effective date or any reduction in
the amounts of such insurance.  In the event that the Improvements are damaged
by any cause during the course of the construction thereof, Tenant shall
immediately repair the same at Tenant’s sole cost and expense.  Tenant shall
require that Tenant’s Agents maintain all of the foregoing insurance coverage in
force until the Improvements are fully completed and accepted by Landlord,
except for any Products and Completed Operation Coverage insurance required by
Landlord, which Tenant shall require Contractor to maintain for ten (10) years
following completion of the work and acceptance by Landlord and Tenant.  All
policies carried under this Section 4.2.2.4 shall insure Landlord and Tenant, as
their interests may appear, as well as Contractor and Tenant’s Agents.  All
insurance, except Workers’ Compensation, maintained by Tenant’s Agents shall
preclude subrogation claims by the insurer against anyone insured thereunder. 
Such insurance shall provide that it is primary insurance as respects the owner
and that any other insurance maintained by owner is excess and noncontributing
with the insurance required hereunder.  The requirements for the foregoing
insurance shall not derogate from the provisions for indemnification of Landlord
by Tenant under Section 4.2.2.2 of this Work Letter.  Landlord may, in its
discretion, require Tenant to obtain a lien and completion bond or some
alternate form of security satisfactory to Landlord in an amount sufficient to
ensure the lien-free completion of the Improvements and naming Landlord as a
co-obligee.

 

4.2.3        Governmental Compliance.  The Improvements shall comply in all
respects with the following:  (i) the Code and other state, federal, city or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) building material manufacturer’s specifications.

 

4.2.4        Inspection by Landlord.  Landlord shall have the right to inspect
the Improvements at all times, provided however, that Landlord’s failure to
inspect the Improvements shall in no event constitute a waiver of any of
Landlord’s rights hereunder nor shall Landlord’s inspection of the Improvements
constitute Landlord’s approval of the same.  Landlord shall have the right to
disapprove any portion of the Tenant Improvements only to the extent such
portion is not in compliance with the Approved Working Drawings or Permitted
Revisions thereto.  Should Landlord disapprove any portion of the Improvements,
Landlord shall notify Tenant in writing of such disapproval and shall specify
the items disapproved.  Any defects or deviations in, and/or disapproval by
Landlord of, the Improvements shall be rectified by Tenant at no expense to
Landlord, provided however, that in the event Landlord reasonably determines
that a defect or deviation exists or disapproves of any matter in connection
with any portion of the Improvements and such defect, deviation or matter might
adversely affect the mechanical, electrical, plumbing, heating, ventilating and
air conditioning or life-safety systems of the Building, the structure or
exterior appearance of the Building or any other tenant’s use of such other
tenant’s leased premises, Landlord may, take such action as Landlord reasonably
deems necessary, at Tenant’s expense and without incurring any liability on
Landlord’s part, to correct any such defect, deviation and/or matter, including,
without limitation, causing the cessation of performance of the construction of
the Improvements until such time as the defect, deviation and/or matter is
corrected to Landlord’s satisfaction.

 

4.2.5        Meetings.  Commencing upon the execution of this Lease, Tenant
shall hold weekly meetings at a reasonable time, with the Architect and the
Contractor regarding the progress of the preparation of Construction Drawings
and the construction of the Improvements, which meetings shall be held at a
location designated by Landlord, and Landlord and/or its agents shall receive
prior notice of, and shall have the right to attend, all such meetings, and,
upon Landlord’s request, certain of Tenant’s Agents shall attend such meetings. 
In addition, minutes shall be taken at all such meetings, a copy of which
minutes shall be promptly delivered to Landlord.  One such meeting each month
shall include the review of Contractor’s current request for payment.

 

4.3           Notice of Completion; Copy of Record Set of Plans.  Within ten
(10) days after completion of construction of the Improvements, Tenant shall
cause a Notice of Completion to

 

7

--------------------------------------------------------------------------------


 

be recorded in the office of the Recorder of the county in which the Building is
located in accordance with Section 3093 of the California Civil Code or any
successor statute, and shall furnish a copy thereof to Landlord upon such
recordation.  If Tenant fails to do so, Landlord may execute and file the same
as Tenant’s agent for such purpose, at Tenant’s sole cost and expense.  At the
conclusion of construction, (i) Tenant shall cause the Architect and Contractor
(A) to update the Approved Working Drawings as necessary to reflect all material
changes made to the Approved Working Drawings during the course of construction,
(B) to certify to the best of their knowledge that the “record-set” of as-built
drawings are true and correct, which certification shall survive the expiration
or termination of this Lease, and (C) to deliver to Landlord two (2) sets of
copies of such record set of drawings within ninety (90) days following issuance
of a certificate of occupancy for the Premises, and (ii) Tenant shall deliver to
Landlord a copy of all warranties, guaranties, and operating manuals and
information relating to the improvements, equipment, and systems in the
Premises.

 

SECTION 5

 

LANDLORD CAUSED DELAYS

 

5.1           Landlord Caused Delays.  The Lease Commencement Date shall occur
as provided in Section 2.1 of this Lease and Section 3.2 of the Summary;
provided, however, that the Lease Commencement Date shall be extended on a
day-for-day basis by the number of actual days of delay of the “Substantial
Completion of the Improvements,” as that term is defined in Section 5.3 below,
to the extent caused by a “Landlord Caused Delay,” as that term is defined
below.  As used in this Work Letter, “Landlord Caused Delay” shall mean actual
delays to the extent resulting from the acts or omissions of Landlord including,
but not limited to (i) failure of Landlord to timely approve or disapprove any
Construction Documents; (ii) material and unreasonable interference by Landlord,
its agents, employees or contractors with the Substantial Completion of the
Improvements and which objectively preclude or delay the construction of
Improvements in the Building by any person, which interference relates to access
by Tenant, or Tenant’s Agents to the Building or any Building facilities
(including loading docks and freight elevators) or service (including temporary
power and parking areas as provided herein) during normal construction hours, or
the use thereof during normal construction hours; and (iii) delays due to the
acts or failures to act of Landlord, its agents, employees or contractors
including without limitation any such acts or failures to act with respect to
payment of the Improvement Allowance.

 

5.2           Determination of a Landlord Caused Delay.  If Tenant contends that
a Landlord Caused Delay has occurred, Tenant shall notify Landlord in writing
(the “Delay Notice”) of the event that Tenant contends constitutes a Landlord
Caused Delay.  If such actions, inaction or circumstance described in the Delay
Notice constitute a Landlord Caused Delay and are not cured by Landlord within
one (1) business day of Landlord’s receipt of the Delay Notice and if such
action, inaction or circumstance otherwise qualify as a Landlord Caused Delay,
then a Landlord Caused Delay shall be deemed to have occurred commencing as of
the date of Landlord’s receipt of the Delay Notice and ending as of the date
such delay ends.

 

5.3           Definition of Substantial Completion of the Improvements.  For
purposes of this Section 5, “Substantial Completion of the Improvements” shall
mean completion of construction of the Improvements in the Premises pursuant to
the Approved Working Drawings, with the exception of any punch list items.

 

SECTION 6

MISCELLANEOUS

 

6.1           Tenant’s Representative.  Tenant has designated Ms. Maria Naughton
as its sole representative with respect to the matters set forth in this Work
Letter, who shall have full authority and responsibility to act on behalf of the
Tenant as required in this Work Letter.

 

6.2           Landlord’s Representative.  Landlord has designated Mr. Richard
Mount and Mr. David Hajnal as “Project Managers” who shall each be responsible
for the implementation of all Improvements to be performed by Landlord in the
Premises.  It is hereby expressly acknowledged by Tenant that such Contractor is
not Landlord’s agent and has no authority

 

8

--------------------------------------------------------------------------------


 

whatsoever to enter into agreements on Landlord’s behalf or otherwise bind
Landlord.  The Project Managers will furnish Tenant with notices of substantial
completion, cost estimates for above standard Improvements, Landlord’s approvals
or disapprovals of all documents to be prepared by Tenant pursuant to this Work
Letter and changes thereto.

 

6.3           Time of the Essence in This Work Letter.  Unless otherwise
indicated, all references herein to a “number of days” shall mean and refer to
calendar days.  If any item requiring approval is timely disapproved by
Landlord, the procedure for preparation of the document and approval thereof
shall be repeated until the document is approved by Landlord.

 

6.4           Tenant’s Lease Default.  Notwithstanding any provision to the
contrary contained in the Lease or this Work Letter, if any default by Tenant
under the Lease or this Work Letter (including, without limitation, any failure
by Tenant to fund any portion of the Over-Allowance Amount) occurs and is
continuing beyond the applicable notice and cure period set forth in the Lease
or this Work Letter, at any time on or before the substantial completion of the
Improvements, then (i) in addition to all other rights and remedies granted to
Landlord pursuant to the Lease, Landlord shall have the right to withhold
payment of all or any portion of the Improvement Allowance and/or Landlord may,
without any liability whatsoever, cause the cessation of construction of the
Improvements (in which case, Tenant shall be responsible for any delay in the
substantial completion of the Improvements and any costs occasioned thereby),
and (ii) all other obligations of Landlord under the terms of the Lease and this
Work Letter shall be suspended until such time as such default is cured pursuant
to the terms of the Lease.

 

6.5           Miscellaneous Charges.  In connection with the construction of the
Improvements, to the extent the same is reasonably available, Landlord shall
provide, and neither Tenant nor Tenant’s Agents nor the Contractor or
subcontractors retained by Tenant to construct the Improvements shall be charged
directly or indirectly for (i) HVAC during the Building Hours, or (ii) the use
of parking, elevators, electricity, water, and/or loading docks. 
Notwithstanding the foregoing, if Tenant, Tenant’s Agents or the Contractor
requires any of the foregoing (i) outside of the hours identified herein above,
or (ii) in connection with any use reasonably unrelated to Tenant’s construction
and/or installation of the Improvements, Tenant shall pay the applicable cost of
such service.

 

9

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO EXHIBIT B

 

JOBSITE RULES AND REGULATIONS

FOR CONSTRUCTION PERSONNEL

 

1.     Advance notice must be given to Kilroy Realty Property Management
regarding activity, which may affect neighboring tenants so that information can
be relayed.

 

2.     Building sprinkler system will be reworked so that the system is
functional during construction.  Work must be coordinated with the building
engineers and Kilroy Property Management so that outside services will be put on
notice regarding any changes to building systems.

 

3.     Any Fire/Life Safety System testing will be done prior to 8:00 am and
after 5:00 p.m. if it will affect other occupied areas (i.e. same floor, floor
above, floor below).

 

4.     Temporary power and lighting to be maintained during construction until
permanent power is provided.  All doors to work areas to remain closed at all
times.  Do not string extension cords across public corridors or walkways.

 

5.     Temporary protection (Masonite) in public corridors, lobby and restrooms
shall be incorporated during construction.  These areas must be cleaned up at
the end of each day.

 

6.     No tennis shoes, tank top, or shirts with inappropriate language allowed.

 

7.     Contractor must provide temporary restroom facilities unless permission
to use the building facilities is granted by Kilroy Property Management.  No
smoking in the Building.

 

8.     All food and drink trash to be disposed of immediately after breaks into
an appropriate container.  No food or drinks allowed after carpet or wall
finishes.  NO EXCEPTIONS!!!

 

9.     Windows are easily scratched!  Any materials found leaning against or on
the windowsills could result in a backcharge to the contractor for repair or
replacement.

 

10.   Any procedure causing excessive noise that affect the neighboring tenants
must be approved by Kilroy’s Construction Department prior to commencement.  No
loud radios or headsets allowed.

 

11.   All construction personnel to use freight elevator ONLY.  USE OF THE
PASSENGER ELEVATORS IS PROHIBITED.  Utilize the back entrance to the freight
elevator at all times to avoid use of main lobby.

 

12.   Construction personnel parking are restricted to unreserved spaces as
specified by Kilroy Property Management.  Any oversized trucks should be on
premises only long enough to load and unload.  No large trucks or trailers
should be stored in the parking lot.  PLEASE DO NOT PARK IN VISITOR SPACES; YOU
WILL BE TOWED.

 

13.   Inform the Kilroy Realty Construction Department of construction schedule
so that tenants and outside service companies will be aware of activity that is
taking place.  Work authorization permits must be on file with the security
guard (via Property Management) for after-hours access.

 

14.   If access to other areas in the building is required as a result of
construction activity (i.e. other tenant suites, electrical closets, etc.),
please provide notice so that arrangements can be made for access through Kilroy
Realty Corporation.  A minimum of 24 hours notice should be given for access
into other tenant suites.

 

15.   A Certificate of Insurance must be on file prior to commencement of work. 
Samples of Certificates required are available upon request.

 

16.   Contractors are required to use sweeping compound to keep the dust to a
minimum.  If the building is occupied then sweep compound must be used sparingly
and in late afternoon for odor control.

 

17.   All painting shall be performed after hours subject to Landlord’s prior
approval.  Contractor shall provide a minimum of forty-eight (48) hours prior
advance notice.  Contractor shall provide the necessary ventilation equipment
required to purge odors from the space prior to the start of the next business
day.

 

18.   All staining, varnishing and other application, which may cause lingering
odors, shall be performed during weekend hours only subject to Landlord’s prior
approval.  Contractor shall provide the necessary ventilation equipment required
to purge odors from the space prior to the start of the next business day.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 2 TO EXHIBIT B

 

Any of the following three engineering firms may be selected by Tenant to
prepare engineering drawings in connection with the preparation of the
Construction Drawings:

 

1.     Fruchtman and Associates

2.     Syska and Hennessy

3.     Levine Seegel

 

With respect to fire/life safety work, Tenant must utilize the following
subcontractor:

 

Tony Gauf

National Fail Safe

6442 Industry Way

Westminster, CA 92683

United States of America

(714) 895-4543

tonyg@nf-s.com

 

With respect to roofing work, Tenant must utilize the following subcontractor:

 

Brenda Little

Stone Roofing

(626) 969-6515 x234

litlbs@aol.com

 

With respect to riser work, Tenant must utilize the following subcontractor:

 

Summit Riser

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

KILROY AIRPORT CENTER LONG BEACH

 

NOTICE OF LEASE TERM DATES

 

To:

 

 

 

 

Re:          Office Lease dated                         , 200     between
                                        , a
                                           (“Landlord”), and
                                              , a
                                               (“Tenant”) concerning
Suite              on floor(s)                      of the office building
located at                                                         , Long Beach,
California.

 

Gentlemen:

 

In accordance with the Office Lease (the “Lease”), we wish to advise you and/or
confirm as follows:

 

1.             The Lease Term shall commence on or has commenced on
                             for a term of                                     
ending on                                     .

 

2.             Rent commenced to accrue on                                     ,
in the amount of                                 .

 

3.             If the Lease Commencement Date is other than the first day of the
month, the first billing will contain a pro rata adjustment.  Each billing
thereafter, shall be for the full amount of the monthly installment as provided
for in the Lease.

 

4.             Your rent checks should be made payable to
                                     at                                       .

 

5.             The exact number of rentable square feet within the Premises is
                         square feet.

 

6.             Tenant’s Share as adjusted based upon the exact number of
rentable square feet within the Premises is                 %.

 

 

“Landlord”:

 

 

 

 

,

 

a

 

 

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

Agreed to and Accepted

 

as of                         , 200    .

 

 

 

“Tenant”:

 

 

 

 

,

a

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

By:

 

 

 

Its:

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

KILROY AIRPORT CENTER LONG BEACH

 

RULES AND REGULATIONS

 

Tenant shall faithfully observe and comply with the following Rules and
Regulations.  Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project; provided, however,
Landlord shall use commercially reasonable efforts to enforce all Rules and
Regulations with all tenants of the Project in a non-discriminatory manner.  In
the event of any conflict between the Rules and Regulations and the other
provisions of this Lease, the latter shall control.

 

1.             Tenant shall not alter any lock or install any new or additional
locks or bolts on any doors or windows of the Premises without obtaining
Landlord’s prior consent; provided, however, Tenant shall have the right
(without Landlord’s consent) to install new or additional locks and/or bolts on
interior suite doors located in the Premises so long as Tenant coordinates the
same with Landlord.  Tenant shall bear the cost of any lock changes or repairs
required by Tenant.  Two keys will be furnished by Landlord for the Premises. 
Additional keys shall be obtained only from the manager of the Building or
Project (as designated by Landlord) at a charge of Four and 50/100 Dollars
($4.50) per key, or as such key charge may be adjusted from time to time by
Landlord.  Tenant shall not duplicate or obtain keys from any other source. 
Upon the termination of this Lease, Tenant shall restore to Landlord all keys of
stores, offices, and toilet rooms, either furnished to, or otherwise procured
by, Tenant and in the event of the loss of keys so furnished, Tenant shall pay
to Landlord the cost of replacing same or of changing the lock or locks opened
by such lost key if Landlord shall deem it necessary to make such changes.

 

2.             All doors opening to public corridors shall be kept closed at all
times except for normal ingress and egress to the Premises.

 

3.             Landlord reserves the right to close and keep locked all entrance
and exit doors of the Building during such hours as are customary for comparable
buildings in the Long Beach, California area.  Tenant, its employees and agents
must be sure that the doors to the Building are securely closed and locked when
leaving the Premises if it is after the normal hours of business for the
Building.  Any tenant, its employees, agents or any other persons entering or
leaving the Building at any time when it is so locked, or any time when it is
considered to be after normal business hours for the Building, may be required
to sign the Building register.  Access to the Building may be refused unless the
person seeking access has proper identification or has a previously arranged
pass for access to the Building.  Landlord will furnish passes to persons for
whom Tenant requests same in writing.  Tenant shall be responsible for all
persons for whom Tenant requests passes and shall be liable to Landlord for all
acts of such persons.  The Landlord and his agents shall in no case be liable
for damages for any error with regard to the admission to or exclusion from the
Building of any person.  In case of invasion, mob, riot, public excitement, or
other commotion, Landlord reserves the right to prevent access to the Building
or the Project during the continuance thereof by any means it reasonably deems
appropriate for the safety and protection of life and property.

 

4.             All moving activity into or out of the Building shall be
scheduled with Landlord and done only at such time and in such manner as
Landlord reasonably designates.  Landlord shall have the right to reasonably
prescribe the weight, size and position of all safes and other heavy property
brought into the Building and also the times and manner of moving the same in
and out of the Building.  Safes and other heavy objects shall, if considered
necessary by Landlord, stand on supports of such thickness as is necessary to
properly distribute the weight.   Landlord will not be responsible for loss of
or damage to any such safe or property in any case.  Any damage to any part of
the Building, its contents, occupants or visitors by moving or maintaining any
such safe or other property shall be the sole responsibility and expense of
Tenant.

 

5.             No furniture, packages, supplies, equipment or merchandise will
be received in the Building or carried up or down in the elevators, except
between such hours, in such specific

 

1

--------------------------------------------------------------------------------


 

elevator and by such personnel as shall be reasonably designated by Landlord or
except to the extent such items can be easily hand-carried.

 

6.             The requirements of Tenant will be attended to only upon
application at the management office for the Project or at such office location
designated by Landlord.  Employees of Landlord shall not perform any work
outside their regular duties unless under special instructions from Landlord.

 

7.             Except as otherwise provided in the Lease, no sign,
advertisement, notice or handbill shall be exhibited, distributed, painted or
affixed by Tenant on any part of the Premises or the Building without the prior
written consent of the Landlord.  Tenant shall not disturb, solicit, peddle, or
canvass any occupant of the Project and shall cooperate with Landlord and its
agents of Landlord to prevent same.  Landlord shall have the right to remove any
sign, placard, picture, advertisement, name, or notice placed or maintained by
Tenant in violation of these Rules and Regulations or of the Lease, without
notice, at Tenant’s expense and Landlord shall not be liable in damages for such
removal.  Standard interior signs, such as on doors, shall be affixed for Tenant
by Landlord at Tenant’s expense, and all such signs shall be of a type, size and
kind approved by Landlord.  If Landlord shall have given its consent with
respect to any sign at any time, whether before or after the execution of this
Lease, such consent shall in no way operate as a waiver or release of any of the
provisions hereof or of the Lease and shall be deemed to relate only to the
particular sign, placard, picture, advertisement, name or notice so consented to
by Landlord and shall not be construed as dispensing with the necessity of
obtaining the specific written consent of Landlord with respect to each and
every such sign, placard, picture, advertisement, name or notice other than the
particular sign, placard, picture, advertisement, name or notice, as the case
may be, so consented to by Landlord.

 

8.             The toilet rooms, urinals, wash bowls and other apparatus shall
not be used for any purpose other than that for which they were constructed, and
no foreign substance of any kind whatsoever shall be thrown therein.  The
expense of any breakage, stoppage or damage resulting from the violation of this
rule shall be borne by the tenant who, or whose servants, employees, agents,
visitors or licensees shall have caused same.

 

9.             Tenant shall not overload the floor of the Premises, nor mark,
drive nails or screws, or drill into the partitions, woodwork or drywall or in
any way deface the Premises or any part thereof without Landlord’s prior written
consent, except in connection with the installation of wall hangings that are
customarily permitted in first-class office spaces (including, without
limitation, picture frames and diplomas).  Tenant shall not purchase ice, towel,
linen, maintenance or other like services from any person or persons not
approved by Landlord.  The expense of repairing any damage resulting from a
violation of this rule (including the expense of removal and repair of anything
so affixed to any wall, ceiling or floor) shall be borne by the tenant who shall
have caused or permitted such damage.

 

10.           Except for vending machines intended for the sole use of Tenant’s
employees and invitees, no vending machine or machines other than fractional
horsepower office machines shall be installed, maintained or operated upon the
Premises without the written consent of Landlord.

 

11.           Except with respect to the Permitted Chemicals set forth in
Section 29.36.2 of the Lease, Tenant shall not use or keep in or on the
Premises, the Building, or the Project any kerosene, gasoline, explosive
material, corrosive material, material capable of emitting toxic fumes, or other
inflammable or combustible fluid chemical, substitute or material.  Tenant shall
provide material safety data sheets for any hazardous material used or kept on
the Premises.

 

12.           Tenant shall not without the prior written consent of Landlord use
any method of heating or air conditioning other than that supplied by Landlord.

 

13.           Tenant shall not use, keep or permit to be used or kept, any foul
or noxious gas or substance in or on the Premises, or permit or allow the
Premises to be occupied or used in a manner offensive or objectionable to
Landlord or other occupants of the Project by reason of noise, odors, or
vibrations, or interfere with other tenants or those having business therein,
whether by the use of any musical instrument, radio, phonograph, or in any other
way.  Tenant shall not throw anything out of doors, windows or skylights or down
passageways.

 

2

--------------------------------------------------------------------------------


 

14.           Tenant shall not bring into or keep within the Project, the
Building or the Premises any animals (except service animals), birds, aquariums,
or, except in areas designated by Landlord, bicycles or other vehicles.

 

15.           No cooking shall be done or permitted on the Premises, nor shall
the Premises be used for the storage of merchandise, for lodging or for any
improper, objectionable or immoral purposes.  Notwithstanding the foregoing,
Underwriters’ laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and visitors, provided that such use is in accordance
with all applicable federal, state, county and city laws, codes, ordinances,
rules and regulations.

 

16.           The Premises shall not be used for manufacturing or for the
storage of merchandise except as such storage may be incidental to the use of
the Premises provided for in the Summary.  Tenant shall not occupy or permit any
portion of the Premises to be occupied as an office for a messenger-type
operation or dispatch office, public stenographer or typist, or for the
manufacture or sale of liquor, narcotics, or tobacco in any form, or as a
medical office, or as a barber or manicure shop, or as an employment bureau
without the express prior written consent of Landlord.  Tenant shall not engage
or pay any employees on the Premises except those actually working for such
tenant on the Premises nor advertise for laborers giving an address at the
Premises.  Except with the prior written consent of the Landlord, no tenant of
the Project shall sell or permit the sale (at retail or wholesale) of
newspapers, magazines, periodicals, theatre tickets, liquor, narcotics or
tobacco, in any form, or any other goods or merchandise to the general public in
or from their premises or from anywhere in the Project.

 

17.           Landlord reserves the right to exclude or expel from the Project
any person who, in the judgment of Landlord, is intoxicated or under the
influence of liquor or drugs, or who shall in any manner do any act in violation
of any of these Rules and Regulations.

 

18.           Tenant, its employees and agents shall not loiter in or on the
entrances, corridors, sidewalks, lobbies, courts, halls, stairways, elevators,
vestibules or any Common Areas for the purpose of smoking tobacco products or
for any other purpose, nor in any way obstruct such areas, and shall use them
only as a means of ingress and egress for the Premises.

 

19.           Tenant shall not waste electricity, water or air conditioning and
agrees to cooperate fully with Landlord to ensure the most effective operation
of the Building’s heating and air conditioning system, and shall refrain from
attempting to adjust any controls.  Tenant shall participate in recycling
programs undertaken by Landlord.

 

20.           Tenant shall store all its trash and garbage within the interior
of the Premises.  No material shall be placed in the trash boxes or receptacles
if such material is of such nature that it may not be disposed of in the
ordinary and customary manner of removing and disposing of trash and garbage in
Long Beach, California without violation of any law or ordinance governing such
disposal.  All trash, garbage and refuse disposal shall be made only through
entry-ways and elevators provided for such purposes at such times as Landlord
shall designate.  If the Premises is or becomes infested with vermin as a result
of the use or any misuse or neglect of the Premises by Tenant, its agents,
servants, employees, contractors, visitors or licensees, Tenant shall forthwith,
at Tenant’s expense, cause the Premises to be exterminated from time to time to
the satisfaction of Landlord and shall employ such licensed exterminators as
shall be approved in writing in advance by Landlord.

 

21.           Tenant shall comply with all safety, fire protection and
evacuation procedures and regulations established by Landlord or any
governmental agency.  All tenants and their authorized representatives shall
observe and participate in scheduled fire prevention and other calamitous drills
and observances, whether required by Landlord or any law or public official or
agency.  Tenant agrees that it shall comply with all fire and security
regulations that may be issued from time to time by Landlord and Tenant also
shall provide Landlord with the name of a designated responsible employee to
represent Tenant in all matters pertaining to such fire or security regulations.

 

22.           Any persons employed by Tenant to do janitorial work shall be
subject to the prior written approval of Landlord, and while in the Building and
outside of the Premises, shall be subject to and under the control and direction
of the Building manager (but not as an agent or

 

3

--------------------------------------------------------------------------------


 

servant of such manager or of Landlord), and Tenant shall be responsible for all
acts of such persons.

 

23.           No awnings or other projection shall be attached to the outside
walls of the Building without the prior written consent of Landlord, and no
curtains, blinds, shades or screens shall be attached to or hung in, or used in
connection with, any window or door of the Premises visible from the exterior of
the Premises, other than Landlord standard drapes.  All electrical ceiling
fixtures hung in the Premises or spaces along the perimeter of the Building must
be fluorescent and/or of a quality, type, design and a warm white bulb color
approved in advance in writing by Landlord.  Neither the interior nor exterior
of any windows shall be coated or otherwise sunscreened without the prior
written consent of Landlord.  Tenant shall be responsible for any damage to the
window film on the exterior windows of the Premises and shall promptly repair
any such damage at Tenant’s sole cost and expense.  Tenant shall use reasonable
efforts to keep its window coverings closed during any period of the day when
the sun is shining directly on the windows of the Premises.  Prior to leaving
the Premises for the day, Tenant shall extinguish all lights.  Tenant shall
abide by Landlord’s regulations concerning the opening and closing of window
coverings which are attached to the windows in the Premises, if any, which have
a view of any interior portion of the Building or Building Common Areas.

 

24.           Tenant must comply with requests by the Landlord concerning the
informing of their employees of items of importance to the Landlord.

 

25.           Tenant must comply with applicable “NO-SMOKING” ordinances and all
related, similar or successor ordinances, rules, regulations or codes.  If
Tenant is required under the ordinance to adopt a written smoking policy, a copy
of said policy shall be on file in the office of the Building.  In addition, no
smoking of any substance shall be permitted within the Project except in
specifically designated outdoor areas.  Within such designated outdoor areas,
all remnants of consumed cigarettes and related paraphernalia shall be deposited
in ash trays and/or waste receptacles.  No cigarettes shall be extinguished
and/or left on the ground or any other surface of the Project.  Cigarettes shall
be extinguished only in ashtrays.  Furthermore, in no event shall Tenant, its
employees or agents smoke tobacco products or other substances within any
interior areas of the Project or within seventy-five feet (75’) of any entrance
into the Building or into any other Project building.

 

26.           Tenant hereby acknowledges that Landlord shall have no obligation
to provide guard service or other security measures for the benefit of the
Premises, the Building or the Project.  Tenant hereby assumes all responsibility
for the protection of Tenant and its agents, employees, contractors, invitees
and guests, and the property thereof, from acts of third parties, including
keeping doors locked and other means of entry to the Premises closed, whether or
not Landlord, at its option, elects to provide security protection for the
Project or any portion thereof.  Tenant further assumes the risk that any safety
and security devices, services and programs which Landlord elects, in its sole
discretion, to provide may not be effective, or may malfunction or be
circumvented by an unauthorized third party, and Tenant shall, in addition to
its other insurance obligations under this Lease, obtain its own insurance
coverage to the extent Tenant desires protection against losses related to such
occurrences.  Tenant shall cooperate in any reasonable safety or security
program developed by Landlord or required by law.

 

27.           All office equipment of any electrical or mechanical nature shall
be placed by Tenant in the Premises in settings approved by Landlord, to absorb
or prevent any vibration, noise and annoyance.

 

28.           No auction, liquidation, fire sale, going-out-of-business or
bankruptcy sale shall be conducted in the Premises without the prior written
consent of Landlord.

 

29.           No tenant shall use or permit the use of any portion of the
Premises for living quarters, sleeping apartments or lodging rooms.

 

30.           Tenant shall install and maintain, at Tenant’s sole cost and
expense, an adequate, visibly marked and properly operational fire extinguisher
next to any duplicating or photocopying machines or similar heat producing
equipment, which may or may not contain combustible material, in the Premises.

 

4

--------------------------------------------------------------------------------


 

31.           Landlord reserves the right at any time to change or rescind any
one or more of these Rules and Regulations, or to make such other and further
reasonable Rules and Regulations as in Landlord’s judgment may from time to time
be necessary for the management, safety, care and cleanliness of the Premises,
Building, the Common Areas and the Project, and for the preservation of good
order therein, as well as for the convenience of other occupants and tenants
therein, provided that Landlord agrees to provide Tenant with reasonable notice
of any changes or addition to or rescissions of these Rules and Regulations. 
Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular tenants, but no such waiver by Landlord shall be
construed as a waiver of such Rules and Regulations in favor of any other
tenant, nor prevent Landlord from thereafter enforcing any such Rules or
Regulations against any or all tenants of the Project.  Tenant shall be deemed
to have read these Rules and Regulations and to have agreed to abide by them as
a condition of its occupancy of the Premises.

 

32.           Landlord reserves the right to prohibit “Personal Goods and
Services Vendors” (defined below) from access to the Building and the Project,
except upon such reasonable terms and conditions, including the payment of a
reasonable fee and provision for insurance coverage, as are related to the
safety, care and cleanliness of the Building and the Project, the preservation
of good order thereon, and the relief of any financial or other burden on the
Landlord occasioned by the presence of such vendors or the sale by them of
personal goods or services to a tenant or a tenant’s employees. If necessary for
the accomplishment of these purposes, Landlord may exclude a particular vendor
entirely or limit the number of vendors who may be present at any one time or
during any week in the Building or the Project.  As used herein, “Personal Goods
and Services Vendors” means persons who may periodically enter the Building in
which the Premises are located for the purpose of selling goods or services to a
tenant, other than goods or services which are used by the tenant only for the
purpose of conducting its business on the Premises.  Personal goods and services
include, but are not limited to, drinking water and other beverages, food,
barbering services, and shoeshining services.

 

33.           The sashes, sash doors, glass doors, windows, glass lights, and
any glass, plastic material, lights or skylights that reflect or admit light
into the halls or other places of a Building or the Premises shall not be
covered or obstructed in any way, partially or in full.  No furniture, files or
other solid objects above thirty (30) inches in height shall be placed against
or within two (2) feet of any clear or transparent glass exterior window of the
Building or any interior window facing common areas, on the first or second
floor.

 

34.           Tenant shall not use any curtains, blinds, shades, screens, window
ventilator or other form of window covering (collectively “window covering”) in
connection with any window or door of the Premises visible from the exterior of
the Premises unless approved in writing by Landlord.   Tenant shall not use any
window covering facing any exterior glass surface other than the Building
standard window covering established by Landlord.  If Landlord by a notice to
Tenant shall object to any window covering attached to, or hung in, or used in
connection with, any window or door of the Premises, such use of such window
covering shall be forthwith discontinued by Tenant.  Landlord reserves the
right, at Landlord’s expense, to install in the Premises of any tenant any
Building standard window covering selected by Landlord, and any subsequent
changes of such Building standard window covering, so that the premises shall
have a uniformity in outside appearance.  No awnings shall be permitted on any
part of the Premises.

 

35.           Tenant shall not do or permit anything to be done in the Premises,
or bring or keep anything therein, which shall in any way increase the rate of
fire insurance on the Premises, Building or the Project, or on the property kept
therein, or obstruct or interfere with the rights of other tenants, or in any
way injure or annoy them; or conflict with the regulations of the Fire
Department or fire laws, or with any insurance policy upon the Building or the
Project, or any part thereof, or with any rules and ordinances established by
the City of Long Beach, Board of Health, or other governmental authority or
agency.

 

36.           No hand trucks or vehicles, including bicycles, other than a
wheelchair for an individual, shall be used or carried in the elevators without
Landlord’s prior approval.  Any hand trucks permitted in the Building must be
equipped with soft rubber tires and rubber side guards.

 

37.           No tenant shall engage or pay any employees on the Premises, or
conduct classes or training programs for employees, except for those employees,
contractors or agents actually

 

5

--------------------------------------------------------------------------------


 

working for such Tenant on the Premises, nor shall any Tenant advertise for
laborers or salesmen giving an address for interviews at the Premises.

 

38.           Landlord will direct electricians or other installers as to where
and how telephone and other communication and electrical facilities are to be
introduced.  No boring or cutting of or for these facilities shall be allowed
without the prior written consent of Landlord.  The location of telephones, call
boxes, and other communication or office electrical equipment shall be as
specified by Landlord.

 

39.           Landlord shall have the right to prohibit any advertising by any
tenant in, on or about the Project which, in Landlord’s opinion, tends to impair
the reputation of the Project or its desirability as a first-class office
building project, and upon written notice from Landlord, Tenant shall refrain
from and discontinue such advertising.

 

40.           The Building in which the Premises are located and the Project is
and it shall remain private property (except for any dedicated streets or
sidewalks).  No part of the Project is maintained for nor is it open to the
general public.  At any time and from time to time Landlord may establish
perimeter restraints around the entire Project or portions of the Project, or
around any one or more of the Buildings comprising the Project, and admit only
those persons who have identification as tenants or as authorized
representatives of tenants of the Building and/or the Project.  All facilities
and common areas forming a part of a Building and the Project shall be under the
sole and absolute control of Landlord with the exclusive right to regulate and
control these areas and to exclude therefrom any one who is not a tenant or an
employee or authorized representative of a tenant.

 

41.           Landlord may require any person leaving the Building with any
package or other object to exhibit a pass from the tenant from whose premises
the packages or object is being removed, but the establishment and enforcement
of such requirement shall not impose any responsibility on Landlord for the
protection of any tenant against the removal of property from the Premises of
Tenant.

 

42.           In the event any demonstration, picketing, or other event or
commotion is directed primarily at any one tenant, Landlord may, but shall not
be obligated to, charge directly to such tenant any additional guards or other
direct or indirect or additional administrative or legal costs occasioned
thereby.

 

43.           If any governmental license or permit shall be required for the
proper and lawful conduct of any business or other activity carried on by Tenant
in the Premises, and if the failure to secure such license or permit would in
any manner affect Landlord, Tenant shall duly procure and thereafter maintain
such license or permit.

 

44.           Landlord shall have no liability to any tenant by reason of the
non-compliance with or violation of these Rules and Regulations by any other
tenant.

 

45.           Any consent, approval, request, agreement or other communication
to be given or made under these Rules and Regulations shall be in writing.  Any
violation of these Rules and Regulations which results in damage or injury to
persons or to property, or requires additional cleaning or other services to the
Premises, Building or Project shall be borne by and paid by the Tenant who, or
whose employees or agents, violated these Rules and Regulations.

 

46.           All Rules and Regulations contained in this Exhibit D shall be
enforced by Landlord in a nondiscriminatory manner.  Notwithstanding the
foregoing, in no event shall Landlord’s failure to enforce any rule or
regulation set forth in this Exhibit D constitute a waiver of Landlord’s future
rights of enforcement with respect to the same as contained herein.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT E

 

KILROY AIRPORT CENTER LONG BEACH

 

FORM OF TENANT’S ESTOPPEL CERTIFICATE

 

The undersigned as Tenant under that certain Office Lease (the “Lease”) made and
entered into as of                       , 200   by and between
                               as Landlord, and the undersigned as Tenant, for
Premises on the                              floor(s) of the office building
located at                             , Long Beach, California
                        , certifies as follows:

 

1.             Attached hereto as Exhibit A is a true and correct copy of the
Lease and all amendments and modifications thereto.  The documents contained in
Exhibit A represent the entire agreement between the parties as to the Premises.

 

2.             The undersigned currently occupies the Premises described in the
Lease, the Lease Term commenced on                     , and the Lease Term
expires on                       , and the undersigned has no option to
terminate or cancel the Lease or to purchase all or any part of the Premises,
the Building and/or the Project.

 

3.             Base Rent became payable on                         .

 

4.             The Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as provided in Exhibit A.

 

5.             Tenant has not transferred, assigned, or sublet any portion of
the Premises nor entered into any license or concession agreements with respect
thereto except as follows:

 

6.                             No modifications of any of the documents
contained in Exhibit A shall be binding upon Landlord’s mortgagee unless made
with the prior written consent of Landlord’s mortgagee.

 

7.             All monthly installments of Base Rent, all Additional Rent and
all monthly installments of estimated Additional Rent have been paid when due
through                       .  The current monthly installment of Base Rent is
$                                          .

 

8.             Unless otherwise provided in Exhibit B, attached hereto, all
conditions of the Lease to be performed by Landlord necessary to the
enforceability of the Lease have been satisfied and Landlord is not in default
thereunder.  In addition, unless otherwise provided in Exhibit B, attached
hereto, the undersigned has not delivered any notice to Landlord regarding a
default by Landlord thereunder.

 

9.             No rental has been paid more than thirty (30) days in advance and
no security has been deposited with Landlord except as provided in the Lease.

 

10.           As of the date hereof, unless otherwise provided in Exhibit C,
attached hereto, there are no existing defenses or offsets, or, to the
undersigned’s knowledge, claims or any basis for a claim, that the undersigned
has against Landlord.

 

11.           If Tenant is a corporation or partnership, each individual
executing this Estoppel Certificate on behalf of Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in California and that Tenant has full right and authority to execute
and deliver this Estoppel Certificate and that each person signing on behalf of
Tenant is authorized to do so.

 

12.           There are no actions pending against the undersigned under the
bankruptcy or similar laws of the United States or any state.

 

1

--------------------------------------------------------------------------------


 

13.           Other than in compliance with all applicable laws and incidental
to the ordinary course of the use of the Premises, the undersigned has not used
or stored any hazardous substances in the Premises.

 

14.           To the undersigned’s knowledge, all tenant improvement work to be
performed by Landlord under the Lease has been completed in accordance with the
Lease and has been accepted by the undersigned and all reimbursements and
allowances due to the undersigned under the Lease in connection with any tenant
improvement work have been paid in full.

 

The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.

 

Executed at                              on the          day of
                      , 200  .

 

 

“Tenant”:

 

 

 

 

,

 

a

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

KILROY AIRPORT CENTER LONG BEACH

 

RECORDING REQUESTED BY

AND WHEN RECORDED RETURN TO:

 

ALLEN MATKINS LECK GAMBLE

                & MALLORY LLP

1901 Avenue of the Stars

18th Floor

Los Angeles, California 90067

Attention:  Anton N. Natsis, Esq. and Delmar L. Nehrenberg, Esq.

 

RECOGNITION OF COVENANTS,

CONDITIONS, AND RESTRICTIONS

 

This Recognition of Covenants, Conditions, and Restrictions (this “Agreement”)
is entered into as of the      day of                 , 200    , by and between
                                     (“Landlord”), and 
                                 (“Tenant”), with reference to the following
facts:

 

A.            Landlord and Tenant entered into that certain Office Lease
Agreement dated           , 200     (the “Lease”).  Pursuant to the Lease,
Landlord leased to Tenant and Tenant leased from Landlord space (the “Premises”)
located in an office building on certain real property described in Exhibit A
attached hereto and incorporated herein by this reference (the “Property”).

 

B.            The Premises are located in an office building located on real
property which is part of an area owned by Landlord containing approximately
      (    ) acres of real property located in the City of
                        , California (the “Project”), as more particularly
described in Exhibit B attached hereto and incorporated herein by this
reference.

 

C.            Landlord, as declarant, has previously recorded, or proposes to
record concurrently with the recordation of this Agreement, a Declaration of
Covenants, Conditions, and Restrictions (the “Declaration”), dated
                                , 200    , in connection with the Project.

 

D.            Tenant is agreeing to recognize and be bound by the terms of the
Declaration, and the parties hereto desire to set forth their agreements
concerning the same.

 

NOW, THEREFORE, in consideration of (a) the foregoing recitals and the mutual
agreements hereinafter set forth, and (b) for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows,

 

1.             Tenant’s Recognition of Declaration.  Notwithstanding that the
Lease has been executed prior to the recordation of the Declaration, Tenant
agrees to recognize and by bound by all of the terms and conditions of the
Declaration.

 

2.             Miscellaneous.

 

2.1           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, estates, personal
representatives, successors, and assigns.

 

2.2           This Agreement is made in, and shall be governed, enforced and
construed under the laws of, the State of California.

 

2.3           This Agreement constitutes the entire understanding and agreements
of the parties with respect to the subject matter hereof, and shall supersede
and replace all prior understandings and agreements, whether verbal or in
writing.  The parties confirm and acknowledge that there are no other promises,
covenants, understandings, agreements,

 

1

--------------------------------------------------------------------------------


 

representations, or warranties with respect to the subject matter of this
Agreement except as expressly set forth herein.

 

2.4           This Agreement is not to be modified, terminated, or amended in
any respect, except pursuant to any instrument in writing duly executed by both
of the parties hereto.

 

2.5           In the event that either party hereto shall bring any legal action
or other proceeding with respect to the breach, interpretation, or enforcement
of this Agreement, or with respect to any dispute relating to any transaction
covered by this Agreement, the losing party in such action or proceeding shall
reimburse the prevailing party therein for all reasonable costs of litigation,
including reasonable attorneys’ fees, in such amount as may be determined by the
court or other tribunal having jurisdiction, including matters on appeal.

 

2.6           All captions and heading herein are for convenience and ease of
reference only, and shall not be used or referred to in any way in connection
with the interpretation or enforcement of this Agreement.

 

2.7           If any provision of this Agreement, as applied to any party or to
any circumstance, shall be adjudged by a court of competent jurisdictions to be
void or unenforceable for any reason, the same shall not affect any other
provision of this Agreement, the application of such provision under
circumstances different form those adjudged by the court, or the validity or
enforceability of this Agreement as a whole.

 

2.8           Time is of the essence of this Agreement.

 

2.9           The Parties agree to execute any further documents, and take any
further actions, as may be reasonable and appropriate in order to carry out the
purpose and intent of this Agreement.

 

2.10         As used herein, the masculine, feminine or neuter gender, and the
singular and plural numbers, shall each be deemed to include the others whenever
and whatever the context so indicates.

 

[Remainder of this page is intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

SIGNATURE PAGE OF RECOGNITION OF

 

COVENANTS, CONDITIONS AND RESTRICTIONS

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

“Landlord”:

 

 

 

KILROY REALTY, L.P.,

 

a Delaware limited partnership

 

 

 

By:

KILROY REALTY CORPORATION,

 

 

a Maryland corporation,

 

 

general partner

 

 

 

 

By:

/s/ Nadine K. Kirk

 

 

 

 

 

Its:

Vice President, Legal Administration

 

 

 

 

By:

/s/ John T. Fucci

 

 

 

 

 

Its:

SR. Vice President, Asset Management

 

 

 

 

“Tenant”:

 

 

 

 

OMP Inc.

 

a

Delaware Corporation

 

 

 

 

By:

/s/ Steven R. Carlson

 

 

 

 

 

Its:

Chief Executive Officer and President

 

 

 

 

By:

/s/ Stephen A. Garcia

 

 

 

 

 

Its:

Chief Financial Officer

 

3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

KILROY AIRPORT CENTER LONG BEACH

 

INTENTIONALLY OMITTED

 

1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

KILROY AIRPORT CENTER LONG BEACH

 

INTENTIONALLY OMITTED

 

1

--------------------------------------------------------------------------------


 

EXHIBIT I

 

KILROY AIRPORT CENTER LONG BEACH

 

PARKING RULES AND REGULATIONS

 

1.             No vehicle shall be permitted to park in any portion of the
Project unless the driver is a guest, invitee or customer of a tenant of the
Project and is issued a parking ticket or a currently validated parking decal
(or such other parking permit identification as may then be employed by
Landlord) is affixed to and/or displayed on the vehicle in the manner prescribed
by Landlord, or unless the vehicle’s driver is in possession of a valid
temporary parking permit.

 

2.             Parking decals and/or parking key cards (or other form of
identification then used by Landlord) shall be issued only to and can be held
only by tenants and employees of tenants of the Project.  All items issued for
such identification purposes shall be returned to Landlord upon the expiration
or any earlier termination of the Lease.  Landlord reserves the right to make a
reasonable charge for the costs of reserved parking signs.

 

3.             Landlord reserves the right to restrict access to the parking
areas of the Project, or to have removed from the parking areas, at the expense
of the defaulting tenant or the vehicle owner, any vehicle which, in the
reasonable opinion of Landlord:  (a) presents a hazard to the health and welfare
of the tenants or the general public; (b) is not in operable condition;
(c) contains explosive cargo or any toxic materials other than gasoline or fuel
in the original equipment vehicle tanks; (d) leaks fluids of any kind, including
water; (e) is without proper licenses attached; (f) contains illegal goods or
contraband; or (g) is excessive in width, length or height or has attachments
thereto making it excessive in width, length or height.

 

4.             All persons shall observe all speed and traffic controls
established by Landlord, and shall park only in such areas or spaces as are
authorized by Landlord.  In the event an area or areas are marked or identified
for parking for only a specific tenant (“Special Identified Parking Area”), then
no unauthorized persons shall park in such Special Identified Parking Area.

 

5.             No tenant shall operate any motor vehicle of any kind in any
parking garage or other parking area faster than five (5) miles per hour.

 

6.             No tenant shall leave or permit its employees or agents to leave
vehicles in the parking areas overnight, nor park any vehicles in the parking
areas other than automobiles, motorcycles, motor-driven or non-motor driven
bicycles or four-wheeled light trucks without Landlord’s prior consent.

 

7.             The vehicles of persons who violate the provisions of the Parking
Rules and Regulations may be impounded and/or removed from the parking
facilities at the option of Landlord and at the expense of the particular tenant
involved or the owner of such vehicle.

 

8.             Landlord shall not be liable nor responsible for fire, theft, or
any damage to or loss of any vehicle or contents therein, from any cause or
circumstance whatsoever, nor for the failure of any vehicle owner or operator to
observe these Parking Rules and Regulations.

 

9.             Landlord reserves the right from time to time to amend, modify,
expand or change in any way these Parking Rules and Regulations and agrees to
notify Tenant in writing upon any parking or other rule changes.

 

10.           All Parking Rules and Regulations contained in this Exhibit I
shall be enforced by Landlord in a nondiscriminatory manner.  Notwithstanding
the foregoing, in no event shall Landlord’s failure to enforce any rule or
regulation set forth in this Exhibit I constitute a waiver of Landlord’s future
rights of enforcement with respect to the same as contained herein.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT J

 

KILROY AIRPORT CENTER LONG BEACH

 

NON-DISTURBANCE AGREEMENT FROM THE MASTER LESSOR

 

THIS AGREEMENT is made as of the day of , 200_, by and among the CITY OF LONG
BEACH, a Municipal Corporation, (hereinafter called “Landlord”); KILROY REALTY,
L.P., a Delaware Limited Partnership (hereinafter called “Developer”); and
(hereinafter called “Subtenant”).

 

A.            Landlord and Developer have entered into a Lease Agreement, dated
December 30, 1988 (hereinafter referred to as the “Ground Lease”) pursuant to
which Landlord has demised and leased to Developer certain real property located
in the City of Long Beach, County of Los Angeles, State of California, and
described as Parcels 5 and 6 in the City of Long Beach, County of Los Angeles,
State of California, as shown on Parcel Map No. 16960 filed in Book 208,
Pages 92 through 100, of Parcel Maps in the office of the County Recorder of
said county. A short form of the Ground Lease was recorded January 31, 1989 as
Instrument No. 89-159802 in the Official Records of said county.

 

B.            Developer, acting in the capacity of and therein referred to as
“Landlord,” but herein referred to as Developer, as sublandlord, and Subtenant,
acting in the capacity of “Tenant,” herein referred to as Subtenant, have
entered into a Sublease (therein referred to as the “Lease”), dated
                          , 200   (hereinafter referred to as the “Sublease”)
which Sublease demises to Subtenant Suite Nos.        of Building No.       ,
which constitutes a portion of the premises demised by the Ground Lease (and
grants to Subtenant certain rights with respect to other portions of the
premises demised by the Ground Lease).

 

C.            The parties hereto now desire to enter into this Agreement so as
to clarify their rights, duties and obligations under the Ground Lease and the
Sublease and to further provide for various contingencies as hereinafter set
forth.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual agreement of
the parties hereto to the terms and conditions hereinafter contained, the
parties hereto agree as follows:

 

1.             In the event Developer shall default in the payment of any sum or
in the performance of any covenant or condition of the Ground Lease, all as
provided therein, or in the event of any termination or expiration of the Ground
Lease for any reason whatsoever prior to the expiration of the term of the
Sublease as provided in the Sublease (other than a termination of the Ground
Lease only as to portions of the premises demised thereby not described in
Recital B hereof), then Landlord, Developer and Subtenant do hereby agree that
the Sublease, and all terms, provisions, covenants and agreements thereof shall
survive any such default or defaults in, or termination or expiration of the
Ground Lease, whether such termination occurs as a result of, or arising out of,
any such default or defaults, or otherwise, and the Sublease (subject to the
rights of any Leasehold Mortgagee, as defined in the Ground Lease, to enter into
a New Lease with Landlord upon the same terms and conditions and having the same
priority as the Ground Lease, pursuant to subsection 4.8 of the Ground Lease)
shall continue in force and effect in accordance with and subject to all of its
terms, provisions, agreements and covenants as a direct lease with Landlord, as
landlord, and Subtenant, as lessee. Subtenant agrees, in such event, to attorn
to Landlord and to recognize Landlord as the landlord under the Sublease.
Landlord shall, in such event, exercise and undertake all of the rights,
obligations and duties of Developer in and under said Sublease and thereafter
shall be entitled to collect all rents and payments due and payable under said
Sublease, including the right to collect any sums being due and payable
thereunder prior to the termination or expiration of the Ground Lease which are
accrued and unpaid by Subtenant on the date of termination of the Ground Lease. 
Subtenant agrees not to prepay rentals under the Sublease beyond the amounts
provided in the Sublease without the prior written consent of Landlord.

 

2.             Landlord agrees that, prior to terminating the Ground Lease or
taking any proceedings to enforce any such termination thereof for any reason
other than the expiration of the term of the Ground Lease as provided therein,
Landlord shall give Subtenant thirty (30) days’

 

1

--------------------------------------------------------------------------------


 

notice in writing prior to the effective date of such termination, specifying
the reason for such termination.  Such notice shall be given to Subtenant at the
address provided in the Sublease for notices to Subtenant.  Subtenant may change
such address by written notice to Landlord.

 

3.             Landlord hereby approves of the Sublease and of the rights and
privileges granted to Subtenant thereunder and agrees that, for and during the
term of the Sublease and any extensions thereof, Landlord shall not take any
action, directly or indirectly, to disturb or otherwise affect Subtenant’s
occupancy of and/or rights and privileges with respect to the premises demised
by the Sublease and hereinabove described so long as Subtenant is not in default
under the Sublease (beyond the applicable notice and cure period provided in the
Sublease), nor shall Subtenant’s exercise of any such rights or privileges
constitute a default under the Ground Lease, notwithstanding any provisions to
the contrary contained in the Ground Lease.

 

4.             No provision contained herein shall be deemed an amendment or
modification of any provision contained in the Sublease, including, without
limiting the generality of the foregoing, any rights given thereunder to
Developer to terminate the Sublease.

 

5.             In the event that the Ground Lease is divided, in accordance with
its terms, into two (2) or more New Leases or Separate Leases, the term “Ground
Lease,” as used herein, shall be deemed to refer to the said New Lease or
Separate Lease leasing and demising the subleased premises.

 

6.             This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their successors, transferees and assigns.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first hereinabove set forth.

 

 

“LANDLORD”

 

 

 

CITY OF LONG BEACH

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

“DEVELOPER”

 

 

 

KILROY REALTY, L.P.,

 

a Delaware limited partnership

 

 

 

By:

KILROY REALTY CORPORATION

 

 

a Maryland corporation,

 

 

general partner

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

“SUBTENANT”

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

This Agreement is hereby approved as to form this            day of
              , 200    .

 

2

--------------------------------------------------------------------------------


 

 

 

, City Attorney

 

 

 

By:

 

 

3

--------------------------------------------------------------------------------


 

LANDLORD’S ACKNOWLEDGMENT

 

State of                                                                     )

County of                                                                 )

 

On                                                   , before
me,                                                                                                                
,

                                                                                                                                
(insert name and title of the officer)

personally
appeared                                                                                                                                                                         
, who proved to me on the basis of satisfactory evidence to be the
person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

Signature

 

 

(Seal)

 

 

DEVELOPER’S ACKNOWLEDGMENT

 

State of                                                                     )

County of                                                                 )

 

On                                                   , before
me,                                                                                                                
,

                                                                                                                                
(insert name and title of the officer)

personally
appeared                                                                                                                                                                         
, who proved to me on the basis of satisfactory evidence to be the
person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

Signature

 

 

(Seal)

 

 

SUBTENANT’S ACKNOWLEDGMENT

 

State of                                                                     )

County of                                                                 )

 

On                                                   , before
me,                                                                                                                
,

                                                                                                                                
(insert name and title of the officer)

personally
appeared                                                                                                                                                                         
, who proved to me on the basis of satisfactory evidence to be the
person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

1

--------------------------------------------------------------------------------


 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

Signature

 

 

(Seal)

 

2

--------------------------------------------------------------------------------


 

EXHIBIT “A” TO EXHIBIT “J”

 

LEGAL DESCRIPTION

 

EXHIBIT “A” to that certain NON-DISTURBANCE AGREEMENT FROM THE MASTER LESSOR,
dated as of                             , 200      , by and between the CITY OF
LONG BEACH as Landlord,
                                                                   as Subtenant,
and KILROY REALTY, L.P. as Developer.

 

Parcels 5 and 6 in the City of Long Beach, County of Los Angeles, State of
California, as shown on Parcel Map #16960, filed in Book 208, pages 92 through
100, of Parcel Maps in the Office of the County Recorder of said County.

 

1

--------------------------------------------------------------------------------